EXHIBIT 10.2 AMENDED AND RESTATED CREDIT AGREEMENT

Execution Version

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

March 9, 2012

among

GETTY REALTY CORP.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. Definitions

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      17   

Section 1.03

  Terms Generally      17   

Section 1.04

  Accounting Terms; GAAP      18   

ARTICLE II. The Credits

     18   

Section 2.01

  Commitments      18   

Section 2.02

  Loans and Borrowings      19   

Section 2.03

  Requests for Revolving Borrowings      20   

Section 2.04

  Collateral      20   

Section 2.05

  Borrowing Base      21   

Section 2.06

  Letters of Credit      24   

Section 2.07

  Funding of Borrowings      28   

Section 2.08

  Interest Elections      28   

Section 2.09

  Termination and Reduction of Commitments      29   

Section 2.10

  Repayment of Loans; Evidence of Debt      30   

Section 2.11

  Prepayment of Loans      30   

Section 2.12

  Fees      31   

Section 2.13

  Interest      32   

Section 2.14

  Alternate Rate of Interest      33   

Section 2.15

  Increased Costs      33   

Section 2.16

  Break Funding Payments      34   

Section 2.17

  Taxes      35   

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      36   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      37   

Section 2.20

  Defaulting Lenders      38   

ARTICLE III. Representations and Warranties

     40   

Section 3.01

  Organization; Powers      40   

Section 3.02

  Authorization; Enforceability      40   

Section 3.03

  Governmental Approvals; No Conflicts      40   

Section 3.04

  Financial Condition; No Material Adverse Change      41   

Section 3.05

  Properties      41   

Section 3.06

  No Material Litigation      42   

Section 3.07

  Compliance with Laws and Agreements      42   

Section 3.08

  Investment and Holding Company Status      42   

Section 3.09

  Taxes      42   

Section 3.10

  ERISA      42   

Section 3.11

  Federal Regulations      43   

Section 3.12

  Environmental Matters      43   

Section 3.13

  Insurance      44   

Section 3.14

  Condition of Properties      44   

Section 3.15

  REIT Status      44   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.16

  Disclosure      44   

Section 3.17

  Security Interests      44   

ARTICLE IV. Conditions

     45   

Section 4.01

  Effective Date      45   

Section 4.02

  Each Credit Event      46   

ARTICLE V. Affirmative Covenants

     47   

Section 5.01

  Financial Statements and Other Information      47   

Section 5.02

  Notices of Material Events      48   

Section 5.03

  Existence; Conduct of Business; REIT Status      48   

Section 5.04

  Payment of Obligations      49   

Section 5.05

  Maintenance of Properties; Insurance      49   

Section 5.06

  Books and Records; Inspection Rights      49   

Section 5.07

  Compliance with Laws      49   

Section 5.08

  Environmental Laws      50   

Section 5.09

  Use of Proceeds and Letters of Credit      50   

Section 5.10

  Maintenance of Accounts      50   

Section 5.11

  Proceeds from Asset Sales; Deposit Account      51   

Section 5.12

  Most Favored Nation      51   

Section 5.13

  Leases      51   

Section 5.14

  Ground Leases      52   

ARTICLE VI. Negative Covenants

     53   

Section 6.01

  Financial Covenants      53   

Section 6.02

  Indebtedness      53   

Section 6.03

  Liens      54   

Section 6.04

  Limitation on Certain Fundamental Changes      54   

Section 6.05

  Limitation on Restricted Payments      54   

Section 6.06

  Limitation on Investments, Loans and Advances      55   

Section 6.07

  Limitation on Transactions with Affiliates      55   

Section 6.08

  Limitation on Changes in Fiscal Year      55   

Section 6.09

  Limitation on Lines of Business; Creation of Subsidiaries; Negative Pledges   
  55   

Section 6.10

  Swap Agreements      56   

Section 6.11

  [Reserved]      56   

Section 6.12

  Borrowing Base Leases      56   

Section 6.13

  Existing Indebtedness      56   

ARTICLE VII. Events of Default

     57   

ARTICLE VIII. The Administrative Agent

     60   

Section 8.01

  Appointment and Authorization; General Matters      60   

Section 8.02

  Collateral Matters; Protective Advances      61   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.03

  Post-Foreclosure Plans      62   

ARTICLE IX. Miscellaneous

     63   

Section 9.01

  Notices      63   

Section 9.02

  Waivers; Amendments      64   

Section 9.03

  Expenses; Indemnity; Damage Waiver      65   

Section 9.04

  Successors and Assigns      66   

Section 9.05

  Survival      69   

Section 9.06

  Counterparts; Integration; Effectiveness      69   

Section 9.07

  Severability      69   

Section 9.08

  Right of Setoff      69   

Section 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      70   

Section 9.10

  WAIVER OF JURY TRIAL      70   

Section 9.11

  Headings      71   

Section 9.12

  Confidentiality      71   

Section 9.13

  USA PATRIOT Act      72   

Section 9.14

  Modifications to Certain Mortgages      72   

 

SCHEDULES:

Schedule 1.01      GPMI Properties

  

Schedule 2.01 — Commitments

  

Schedule 2.05(a) — Initial Borrowing Base Properties

  

Schedule 2.05(b) — Flood Certificate Properties

  

Schedule 2.05(c) Fasmart Portfolio Properties

  

Schedule 3.01 — Ownership Chart

  

Schedule 3.05(1) — Borrowing Base Leases

  

Schedule 3.05(2) — Ground Leases

  

Schedule 3.06 — Disclosed Matters

  

Schedule 6.02 — Existing Indebtedness

  

Schedule 6.03 — Existing Liens

  

Schedule 7.01 — Environmental Remediation and Compliance Matters

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

  

Exhibit B — Form of Opinion of Borrower’s Counsel

  

Exhibit C — Form of Subsidiary Guarantee

  

Exhibit D-l — Form of Revolving Note

  

Exhibit D-2 — Form of Term Note

  

Exhibit E — Form of Borrowing Request/Interest Election Request

Exhibit F — Form of Mortgage/Deed of Trust

  

Exhibit G — Form of Assignment of Leases and Rents

  

Exhibit H — Form of Local Counsel Opinion

  

Exhibit I — [Reserved]

  

Exhibit J — Form of Joinder Agreement

  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page Exhibit K — Form of Environmental Indemnity Agreement    Exhibit
L       [Reserved]    Exhibit M — Form of Equity Pledge    Exhibit N — Form of
Deposit Account Control Agreement    Exhibit O — Form of General Assignment   
Exhibit P — Form of Qualified Exchange Trust Agreement   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 9, 2012, among GETTY
REALTY CORP., a Maryland corporation (the “Borrower”), the LENDERS party hereto,
and JPMORGAN CHASE BANK, N.A., a national banking association, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the lenders named therein (the “Original Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, and Charter One Bank, N.A.,
as Syndication Agent, are parties to that certain Credit Agreement, dated as of
March 26, 2007 (as amended, the “Prior Credit Agreement”) pursuant to which the
Original Lenders agreed to make Loans (as therein defined) to the Borrower.

WHEREAS, the Borrower has requested that the Prior Credit Agreement be amended
and restated as hereinafter provided; and

WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
amendment and restatement and to extend credit to the Borrower on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders hereby agree
that the Prior Credit Agreement shall be, and hereby is, amended and restated in
its entirety and the parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans” means Loans at the rate of interest applicable to which is based
upon the ABR.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Letters of Credit Outstandings” means, at a particular time, the sum
of (a) the aggregate maximum stated amount at such time which is available or
available in the future to be drawn under all outstanding Letters of Credit and
(b) the aggregate amount of all payments made by the Lender under any Letter of
Credit that has not been reimbursed by the Borrower at such time.

“Aggregate Outstandings” means, at a particular time, the sum of (a) the
Aggregate Letters of Credit Outstandings at such time, and (b) the aggregate
outstanding principal amount of all Loans at such time.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan,
2.00% per annum or (b) with respect to any Eurodollar Loan, 3.00% per annum;
provided, however, in the event that Gross Revenue for the financial quarter
ending September 30, 2012 is equal to an amount less than $16,000,000.00, then
the Applicable Rate with respect to any (x) ABR Loan shall increase to 2.75% per
annum and (y) Eurodollar Loan shall increase to 3.75% per annum.

“Appraisal” means, with respect to any Property, a “Member of the Appraisal
Institute” appraisal commissioned by and addressed to the Administrative Agent
(reasonably acceptable to the Administrative Agent as to form, substance and
appraisal date), prepared by a professional appraiser reasonably acceptable to
the Administrative Agent, having at least the minimum qualifications required
under applicable law governing the Administrative Agent and the Lenders,
including without limitation, FIRREA.

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property
(which shall have been obtained no earlier than June 30, 2010) as the same may
have been reasonably adjusted downward by the Administrative Agent based upon
its internal review of such Appraisal which is based on criteria and factors
then generally used and considered by the Administrative Agent in determining
the value of similar real estate Properties, which review shall be conducted
prior to acceptance of such Appraisal by the Administrative Agent, and further
adjusted to account for (a) any Environmental Liability or Remediation costs or
expenses reasonably expected to be associated with such Property based upon the
Environmental Reports, (b) any anticipated Tank replacement costs and/or
financing or Liens affecting any Tanks and (c) any other Liens created by
Tenants or subtenants that are then affecting the Property.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and, so long as
no Default or Event of Default shall have occurred and is then continuing, the
Borrower.

“Assignment of Leases and Rents” means, collectively, each of the assignments of
leases and rents executed by Borrower or the Guarantors on the date hereof with
respect to the Borrowing Base Properties, and any additional assignment of
leases and rents executed by Borrower or any Guarantor hereafter in accordance
with Section 2.05 hereof.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Getty Realty Corp., a Maryland corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) the Term Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.

“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 2.05.

“Borrowing Base Certificate” means a certificate certified by a Financial
Officer of the Borrower, setting forth the calculations required to establish
the Borrowing Base Value for each Borrowing Base Property and the Borrowing Base
for all Borrowing Base Properties as of a specified date, all in form and detail
reasonably satisfactory to the Administrative Agent.

“Borrowing Base Lease” means any Lease affecting any Borrowing Base Property or
any part thereof now or hereafter executed and all amendments, modifications or
supplements thereto.

“Borrowing Base Property” means a Qualified Real Estate Asset that the
Administrative Agent has agreed to include in calculations of the Borrowing Base
pursuant to Section 2.05. A Property shall be excluded from determinations of
the Borrowing Base if (a) at any time such Property shall cease to be a
Qualified Real Estate Asset, or (b) the Administrative Agent shall cease to hold
a valid and perfected first priority Lien in such Property.

“Borrowing Base Value” means, with respect to a Borrowing Base Properly, the
Appraised Value of such Borrowing Base Property.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateralization” shall have the meaning set forth in Section 2.06(j).
“Cash Collateralize” and “Cash Collateral” shall have meanings correlative to
the foregoing and, in the case of Cash Collateral, shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower or by a majority of any nominating committee appointed by such
board of directors for the purpose of nominating directors for election to such
board nor (ii) appointed by directors so nominated nor (iii) directors on
March 26, 2010.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall have the meaning set forth in Section 2.04.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and Term Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure

 

4



--------------------------------------------------------------------------------

and Term Loan Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $175,000,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including
with respect of its participation in Letters of Credit) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or the Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law applicable to
such Lender, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be made by the
Administrative Agent acting reasonably and in good faith, and such Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.20(d)) upon delivery
of written notice of such determination to the Borrower, the Issuing Bank and
each Lender.

 

5



--------------------------------------------------------------------------------

“Deposit Account” means the deposit account established pursuant to the Deposit
Account Control Agreement.

“Deposit Account Control Agreement” means that certain Blocked Account Control
Agreement, dated as of the date hereof, among Borrower, Administrative Agent and
JPMorgan Chase Bank, N.A., as deposit bank, substantially in the form of Exhibit
N attached hereto.

“EBITDA” means for any Person or Property, the consolidated net income of such
Person and its Subsidiaries or Property, as the case may be, after deduction for
environmental expenses (without duplication) and adjusted for straight-line
rents, plus income taxes, interest, depreciation, amortization and calculated
exclusive of (i) gains or losses on sales of operating real estate and
marketable securities, (ii) other extraordinary items, (iii) one-time cash
charges related to on-going litigation or related to expenses incurred with
respect to the Loans, (iv) non-cash impairments taken in accordance with GAAP,
all determined in accordance with GAAP and (v) any rent or other revenue that
has been earned by Borrower or its Subsidiaries but not yet actually paid to the
Borrower or its Subsidiaries, unless otherwise set off from net income.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, made by Borrower and the Guarantors in favor of
Administrative Agent, substantially in the form of Exhibit K attached hereto.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity.

“Environmental Liability” has the meaning set forth in the Environmental
Indemnity.

“Environmental Reports” has the meaning set forth in the Environmental
Indemnity.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Pledge” means that certain Pledge and Security Agreement, dated as of
the date hereof, made by Borrower and each of the Guarantors in favor of
Administrative Agent, substantially in the form of Exhibit M attached hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing

 

6



--------------------------------------------------------------------------------

pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loans” means Loans, the rate of interest applicable to which is
based upon the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or by another
jurisdiction as a result of a present or former connection between the
Administrative Agent or any Lender and such other jurisdiction, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Indebtedness” has the meaning assigned to such term in Section 6.02.

“Fasmart Portfolio” means the portfolio of Properties listed on Schedule 2.05(c)
hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

7



--------------------------------------------------------------------------------

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or controller of the
Borrower.

“Fixed Charge Coverage” means, as of the date of determination, the ratio of
(a) EBITDA for the most recently ended fiscal quarter, to (b) the sum of all
interest incurred (accrued, paid or capitalized) plus the current portion of all
principal payments with respect to Indebtedness (excluding optional prepayments
and balloon principal payments due on maturity in respect of any Indebtedness)
paid, plus cash dividends on common stock, preferred stock or minority interest
distributions for such fiscal quarter, all determined on a consolidated basis in
accordance with GAAP, in each case, annualized.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Assignment” means that certain General Assignment and Security
Agreement, dated as of the date hereof, among Borrower, each of the Guarantors
and Administrative Agent, substantially in the form of Exhibit O attached
hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GPMI Properties” means the Properties listed on Schedule 1.01(b).

“Ground Leases” means those certain leases more particularly described on
Schedule 3.05(2).

“Gross Revenue” means, with respect to any period of time, the gross rents and
interest income from mortgages and notes receivable received by Borrower and its
Subsidiaries.

“Guarantee Obligation” as to any Person (the “guaranteeing person”), means any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount

 

8



--------------------------------------------------------------------------------

of the primary obligation relating to such Guarantee Obligation (or, if less,
the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided that in the absence of any such stated amount or
stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor” at any particular time, each Subsidiary that is a party to the
Subsidiary Guarantee at such time.

“Hazardous Substances” has the meaning set forth in the Environmental Indemnity.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to unfunded deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) net
obligations arising under Swap Agreements (to the extent required to be
reflected on the balance sheet of such Person in accordance with GAAP),
exclusive, however, of all accounts payable, accrued interest and expenses,
prepaid rents, security deposits and dividends and distributions declared but
not yet paid. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall not include any lntracompany Indebtedness.

“Indemnified Taxes” means taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
two-weeks (unless any Lender has previously advised the Administrative Agent and
the Borrower in writing that it is unable to enter into Eurodollar rate
contracts with an interest period of two-weeks) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which

 

9



--------------------------------------------------------------------------------

case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period that would otherwise end after the Maturity Date,
shall end on the Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective dale of the most recent conversion or continuation of such
Borrowing.

“Intracompany Indebtedness” means any indebtedness whose obligor and obligee are
Borrower and/or any Subsidiary of Borrower.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder” means a joinder agreement executed by a Subsidiary and accepted by the
Administrative Agent, in the form of Exhibit J attached hereto.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lease” means any lease, sublease and/or occupancy agreements under which
Borrower or any Subsidiary of Borrower is the landlord (or sub-landlord) or
lessor (or sub-lessor) affecting any Property or any part thereof now or
hereafter executed and all amendments, modifications or supplements thereto.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

10



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset other than Permitted Encumbrances, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guarantee, the Mortgages, the Equity Pledge, the Assignments of Leases and
Rents, the Environmental Indemnity, the General Assignment, the Deposit Account
Control Agreement and each other agreement executed in connection with the
transactions contemplated hereby or thereby, as each of the same may hereafter
be amended, restated, supplemented or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrower and the Guarantors; “Loan
Party” means the Borrower or any Guarantor.

“Loan-to-Value Ratio” means, as of any date of determination, the ratio
expressed as a percentage of (a) aggregate Total Credit Exposure of all Lenders
to (b) the Borrowing Base.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, prospects or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole or (b) the rights of or benefits available to the
Lenders under this Agreement.

“Material Environmental Issue” means events or circumstances with respect to any
Borrowing Base Properly which, based upon Environmental Reports or other
information available to Administrative Agent and the Lenders, could reasonably
be expected to result in Environmental Liability or Remediation costs in excess
of the lesser of (x) $250,000 and (y) 50% of the then Appraised Value of such
Borrowing Base Property.

“Maturity Date” means March 7, 2013.

“Mortgages” means, collectively, each of the mortgages and/or deeds of trust
executed by Borrower or the Guarantors on the date hereof with respect to the
Borrowing Base Properties, and any additional mortgage or deed of trust executed
by Borrower or any Guarantor hereafter in accordance with Section 2.05 hereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.

“Non-consolidated Affiliate” means an Affiliate of the Borrower, in which the
Borrower, directly or indirectly through ownership of one or more intermediary
entities, owns an Equity Interest but that is not required in accordance with
GAAP to be consolidated with the Borrower for financial reporting purposes.

 

11



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Material Guarantor” means any Guarantor which (i) does not own all or any
portion of any Borrowing Base Property and (ii) has less than $1,000,000 in
assets, as reflected on the most recent financial statements delivered pursuant
to Section 5.01(a) or (b) hereof.

“Notes” means the Revolving Notes and the Term Notes.

“Original Lenders” has the meaning set forth in the recitals hereto.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure liabilities to other insurance carrier;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, purchase contracts, construction contracts, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) other than with respect to Borrowing Base Properties, judgment liens in
respect of judgments that do not constitute an Event of Default under clause
(k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,

 

12



--------------------------------------------------------------------------------

disposition, loss or destruction thereof, (iii) such Lien after giving effect to
Indebtedness secured thereby, does not give rise to an Event of Default and
(iv) with respect to the Borrowing Base Properties, such Liens have been created
by a Borrowing Base Tenant or sublessee of such Borrowing Base Tenant in
accordance with the terms of the applicable Lease or sublease;

(h) (x) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within thirty (30) days alter the date such Lien or judgment is entered or filed
against Borrower or any Subsidiary, or (y) Liens which are being contested in
good faith by appropriate proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings and as to which the subject asset is not at risk of forfeiture;

(i) Liens created pursuant to the Existing Indebtedness;

(j) Leases that are not capital leases; and

(k) Liens or other encumbrances of Tenants of Borrower provided same are in
compliance with the terms of all Leases with respect thereto or, if not in
compliance, Borrower is enforcing its rights thereunder and diligently pursuing
the release of such Liens in a commercially reasonable manner.

“Permitted Investments” means:

(a) owning, leasing and operating gasoline station or convenience store
properties, and related petroleum distribution terminals, and other retail real
property and other related business activities, including the creation or
acquisition of any interest in any Subsidiary (or entity that following such
creation or acquisition would be a Subsidiary), for the purpose of owning,
leasing and operating gasoline station or convenience store properties, and
related petroleum distribution terminals, and other retail real property, and
other related business activities; and

(b) providing purchase money mortgages or other financing to Persons in
connection with the sale of a Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Credit Agreement” has the meaning set forth in the recitals hereto.

“Property” means the real property owned by the Borrower and/or any of its
Subsidiaries, or in which the Borrower or any of its Subsidiaries has a
leasehold interest.

 

13



--------------------------------------------------------------------------------

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Borrowing Base Properties and the Mortgages and other
Loan Documents; (b) during the continuance of an Event of Default, to prevent
the value of any Borrowing Base Property from being materially diminished; or
(c) during the continuance of a Default, to protect any of the Borrowing Base
Properties from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Section 8.02(e).

“Qualified Institution” means one or more banks, finance companies, insurance or
other financial institutions which (A) has (or, in the case of a bank or other
financial institution which is a subsidiary, such bank’s or financial
institution’s parent has) a rating of its senior unsecured debt obligations of
not less than Baal by Moody’s or a comparable rating by a rating agency
acceptable to Administrative Agent or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000).

“Qualified Real Estate Assets” means any gasoline station, convenience store, or
petroleum distribution terminal related thereto, or other retail real property
that is (a) wholly-owned by Borrower or one of its Subsidiaries; (b) is not
subject to any liens other than Permitted Encumbrances or to any agreement that
prohibits the creation of any lien thereon as security for indebtedness of the
Borrower and the Guarantors, (c) is not subject to any agreement, including the
organizational documents of the owner of the asset, which limits, in any way,
the ability of the Borrower or such Guarantor to create any lien thereon as
security for indebtedness, (d) is free from material structural defects and
material title defects and (e) except for as set forth on Schedule 7.01, is free
from any material environmental condition that impairs, in any material respect,
the operation and use of such premises for its intended purpose.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Released Parties” shall have the meaning set forth in Section 9.15.

“Releasing Parties” shall have the meaning set forth in Section 9.15.

“Remediation” has the meaning set forth in the Environmental Indemnity.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least 66 2/3% of the sum of the aggregate
Total Credit Exposures and Unused Commitments of all Lenders at such time;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and the Lenders’
Applicable Percentages shall be redetermined, for voting purposes only, to
exclude the Applicable Percentages of such Defaulting Lenders.

“Restricted Payment” has the meaning set forth in Section 6.05 hereof.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

14



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Loan Commitments is
$50,000,000.00.

“Revolving Notes” means the Revolving Notes to be executed and delivered by the
Borrower in favor of the Lenders, substantially in the form of Exhibit D-1, as
each of the same may be amended, restated, supplemented or otherwise modified,
from time to time.

“SEC” means the Securities and Exchange Commission.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantee” means the Guarantee to be executed and delivered by each
Subsidiary in accordance with the terms of this Agreement, substantially in the
form of Exhibit C.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

15



--------------------------------------------------------------------------------

“Tanks” has the meaning set forth in the Environmental indemnity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TD Loan” means the loan in the amount of $22,615,000 evidenced by the TD Loan
Documents.

“TD Loan Documents” means that certain Loan Agreement, dated September 15, 2009,
among Borrower, certain of Subsidiaries and TD Bank, N.A., as amended by that
certain Amendment to Loan Agreement, dated as of the date hereof, together with
each other document and/or instrument executed and delivered in connection
therewith.

“Tenant” means any tenant, lessee, licensee or occupant under a Lease.

“Term Loan” means a Loan made pursuant to Section 2.01.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Term Loan Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $125,000,000.00.

“Term Loan Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Term Loans at such time.

“Term Notes” means the Term Notes to be executed and delivered by the Borrower
in favor of the Lenders, substantially in the form of Exhibit D-2, as each of
the same may be amended, restated, supplemented or otherwise modified, from time
to time.

“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Loans and its LC Exposure
at such time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the guaranties by the Guarantors of the Indebtedness owing to the
Administrative Agent and the Lenders hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash and Cash Equivalents” means at any date of determination, the
sum of: (a) the aggregate amount of unrestricted cash then held by the Borrower
or any of its Subsidiaries, plus (b) the aggregate amount of unrestricted Cash
Equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries. As used in this definition, “Unrestricted” means, with respect
to any asset, the circumstance that such asset is not subject to any Liens or
claims of any kind in favor of any Person, and Unrestricted Cash and Cash
Equivalents shall expressly exclude any cash or Cash Equivalents that are
serving as cash collateral for Letters of Credit or any other obligations of
Borrower or its Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to any Lender at any time, an amount
equal to the remainder of (a) such Lender’s Revolving Commitment at such time,
less (b) the sum of the aggregate principal amount of all Revolving Credit Loans
of such Lender then outstanding and such Lender’s Applicable Percent of the
total LC Exposure at such time.

“Unused Fee Rate” means 0.4% per annum.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing” or “Term
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing” or “ABR Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein),

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns,

(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,

(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such changes shall have become effective until such notice shall have
been withdrawn or such provision amended in accordance herewith.

 

17



--------------------------------------------------------------------------------

ARTICLE II.

The Credits

Section 2.01 Commitments.

(a) Term Loans. Subject to the terms and conditions set forth herein, each
Lender agrees, severally and not jointly, to make Loans to the Borrower on the
date hereof in an amount equal such Lender’s Term Loan Commitment. In no event
shall Borrower be entitled to reborrow all or any portion of the Term Loans that
have been repaid or prepaid.

(b) Revolving Loans. Subject to the terms and conditions set forth herein,
including clause (c) below, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in:

(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment after taking into account any LC Disbursement to be reimbursed with
the proceeds of such Revolving Loan;

(ii) the aggregate Revolving Credit Exposure of all Lenders exceeding the
aggregate Revolving Loan Commitments of all Lenders, after taking into account
any LC Disbursement to be reimbursed with the proceeds of such Revolving Loan;

(iii) such Lender’s Total Credit Exposure exceeding such Lender’s total
Commitment after taking into account any LC Disbursement to be reimbursed with
the proceeds of any Revolving Loan;

(iv) the aggregate Total Credit Exposure of all Lenders exceeding the aggregate
Commitments of all Lenders, after taking into account any LC Disbursement to be
reimbursed with the proceeds of any Revolving Loan; or

(v) the Loan-to-Value Ratio exceeding 70%.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

(c) Notwithstanding any other provision hereof, in no event shall the Lenders be
obligated to make Loans that would cause the aggregate Total Credit Exposure of
all Lenders to exceed $151,700,000 unless and until the following conditions
have been satisfied:

(i) all material pending and ongoing litigation as of the Effective Date with
any Tenant shall have been resolved to the reasonable satisfaction of
Administrative Agent;

(ii) no Tenant under any Lease, the termination of which could reasonably be
expected to have a Material Adverse Effect (including, without limitation, any
of the Leases affecting the Borrowing Base Properties), shall be the subject of
(A) any proceeding pursuant to which it seeks liquidation, reorganization or
other relief in respect of its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrate, conservator or similar official for all or a
substantial part of its assets;

 

18



--------------------------------------------------------------------------------

(iii) pro forma annualized Gross Revenue (based on interest income from
mortgages and notes receivable and rent from Leases in effect as of the date of
determination that are not subject to any material litigation) shall be in
excess of $80,000,000; and

(iv) not less than $17,000,000 in the aggregate of Gross Revenue for the three
(3) months immediately preceding the date of determination.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit E and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

19



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Collateral. The repayment of the Loans shall be secured by the
following (collectively, the “Collateral”):

(a) a first priority Lien on all Borrowing Base Properties and any and all
leases and rents related thereto, pursuant to the Mortgages and the Assignments
of Leases and Rents;

(b) a first priority Lien on all Equity Interests owned by Borrower and/or each
Guarantor in any Subsidiary thereof (other than Gty MD Leasing, Inc.), pursuant
to the Equity Pledge;

(c) a first priority Lien on the Deposit Account pursuant to the Deposit Account
Control Agreement;

(d) a first priority Lien in all personal property collateral described in the
General Assignment; and

(e) a first priority Lien on the accounts referenced in Section 5.10 hereof.

Section 2.05 Borrowing Base.

(a) Eligibility of Properties.

(i) Initial Borrowing Base Properties. The Properties identified on Schedule
2.05(a) shall, on the Effective Date, be Borrowing Base Properties, and the
Borrowing Base Value initially attributable to such Property shall be as
reasonably approved by the Administrative Agent and set forth on Schedule
2.05(a). Notwithstanding the foregoing, Borrower and Administrative Agent hereby
acknowledge and agree that the Properties listed on Schedule 2.05(b) (the “Flood
Certificate Properties”) shall not be deemed Borrowing Base Properties unless
and until Administrative Agent shall have received evidence of flood insurance
with respect to such Properties, in form and coverage amount required by any
applicable laws or banking regulations and otherwise reasonably satisfactory to
Administrative Agent and each of the Lenders, and each of the requirements for
the addition of a Borrowing Base Property set forth in clause (b) below shall
have been satisfied. Borrower shall have 30 days to use commercially reasonably
efforts to cause its Tenants to obtain the foregoing insurance. If, after such
30-day period, the applicable Tenants have not obtained such insurance, then
Borrower shall have an additional 30 days to directly obtain such insurance with
respect to the Properties. Failure by Borrower to obtain (or cause its Tenants
to obtain) such insurance within 60 days from the Effective Date shall be an
immediate Event of Default hereunder.

 

20



--------------------------------------------------------------------------------

(ii) Additional Borrowing Base Properties. If after the Effective Date the
Borrower desires that the Lenders include any additional Qualified Real Estate
Asset in calculations of the Borrowing Base, the Borrower shall so notify the
Administrative Agent in writing. No Qualified Real Estate Asset will be
evaluated by the Administrative Agent unless and until the Borrower delivers to
the Administrative Agent the following, in form and substance reasonably
satisfactory to the Administrative Agent:

(A) An executive summary of the Property including, at a minimum, the following
information relating to such Property: (1) a description of such Property, such
description to include information regarding the Lease and Tenant and the age,
location, site plan and physical condition of such Property; and (2) the
purchase price paid or to be paid for such Property;

(B) To the extent available to the Borrower, an operating statement for such
Property certified by a representative of the Borrower as being true and correct
in all material respects and prepared in accordance with GAAP for the previous
three fiscal years, provided that, with respect to any period such Property was
owned by the Borrower or a Subsidiary for less than three years, such
information shall only be required to be delivered to the extent reasonably
available to the Borrower and such certification may be based upon the best of
the Borrower’s knowledge and provided further, that if such Property has been
operating for less than three years, the Borrower shall provide such projections
and other information concerning the anticipated operation of such Property as
the Administrative Agent may reasonably request;

(C) A copy of the Lease for such Property certified by a representative of the
Borrower as being true and correct;

(D) A copy of a recent ALTA Owner’s Policy of Title Insurance covering such
Property showing the identity of the fee titleholder thereto and all matters of
record;

(E) A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

(F) If not adequately covered by the survey certification provided for above, a
certificate from a licensed engineer or other professional satisfactory to the
Administrative Agent that such Property is not located in a Special Flood Hazard
Area as defined by the Federal Insurance Administration, or, if such Property is
located in a Special Flood Hazard Area, Administrative Agent and the Lenders
shall have received evidence reasonably satisfactory to Administrative Agent and
the Lenders that flood insurance has been obtained by Borrower, its Subsidiaries
or the Tenant in amounts and form required by any applicable laws or banking
regulations and reasonably satisfactory to Administrative Agent and the Lenders;

(G) To the extent in the possession or control of the Borrower, (y) a “Phase I”
environmental assessment of such Property not more than twelve (12) months old,
which report (1) has been prepared by an environmental engineering firm
reasonably acceptable to the Administrative Agent and (2) complies with the
requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally and any other environmental assessments or other reports relating to

 

21



--------------------------------------------------------------------------------

such Property, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property or (z) such other evidence of such Property’s compliance with
applicable Environmental Laws as the Administrative Agent may reasonably
request;

(H) To the extent in the possession or control of the Borrower, copies of all
material contracts relating to the use, occupancy, operation, maintenance,
enjoyment or ownership of such Property, if any;

(I) To the extent in the possession or control of the Borrower, evidence that
such Property complies with applicable zoning and land use laws;

(J) UCC, tax, judgment and lien search reports with respect to the Borrower (or
Subsidiary if such Property is owned by a Subsidiary) and such Property in all
necessary or appropriate jurisdictions indicating that there are no Liens of
record on such Property other than Permitted Encumbrances;

(K) To the extent in the possession or control of the Borrower, final
certificates of occupancy and any other Governmental Approvals relating to such
Property;

(L) To the extent in the possession or control of the Borrower, copies of all
policies of insurance required hereunder; and

(M) Such other information the Administrative Agent may reasonably request and
in the possession or control of Borrower in order to evaluate the Property.

If, after receipt and review of the foregoing documents and information, the
Administrative Agent is prepared to accept such Property as a Borrowing Base
Property, the Administrative Agent will so notify the Borrower within ten
(10) Business Days after receipt and review of all of such documents and
information. If after receipt and review of the foregoing documents and
information, the Administrative Agent is unwilling to accept such Properly as a
Borrowing Base Property, the Administrative Agent shall promptly notify the
Borrower (which notice shall state in reasonable detail the reason why the
Administrative Agent is unwilling to accept such Properly as a Borrowing Base
Property) and the consideration by the Administrative Agent of such Property
shall cease.

(b) Appraisal. If Administrative Agent is prepared to accept any additional
Qualified Real Estate Asset as a Borrowing Base Property in accordance with
clause (a) above, the Administrative Agent shall commission, at the Borrower’s
expense, an Appraisal of such Property, to be in form and substance reasonably
satisfactory to the Administrative Agent. Within a reasonable time after receipt
of such Appraisal, the Administrative Agent shall review such Appraisal and
determine (with the consent of the Required Lenders) the Appraised Value of such
Property and shall notify the Borrower of such determination. Such Property
shall become a Borrowing Base Property after such determination of the Appraised
Value by the Administrative Agent and upon execution and/or delivery to the
Administrative Agent of the following:

(i) a Borrowing Base Certificate showing the Borrowing Base after inclusion of
such Property as a Borrowing Base Property;

(ii) a Mortgage with respect to such Property, substantially in the form of
Exhibit F attached hereto, duly executed and delivered by Borrower or the
applicable Guarantor, and recorded in the necessary real estate records and/or
recording office applicable thereto;

 

22



--------------------------------------------------------------------------------

(iii) an Assignment of Leases and Rents with respect to such Property,
substantially in the form of Exhibit G attached hereto, duly executed and
delivered by Borrower or the applicable Guarantor, and recorded in the necessary
real estate records and/or recording office applicable thereto;

(iv) an opinion from counsel, authorized to practice in the state in which the
Property is located, substantially in the form of Exhibit H attached hereto and
containing assumptions and qualification usual and customary in the state in
which the Property is located;

(v) if such Property is owned by a newly formed Subsidiary, a Joinder in the
form of Exhibit J attached hereto, executed and delivered by such Subsidiary;

(vi) the issuance to Administrative Agent of an ALTA Lender’s Policy of Title
Insurance with respect to such Property in form and content reasonably
satisfactory to Administrative Agent in all respects in the amount of the
Appraised Value;

(vii) reimbursement to Administrative Agent of all reasonably out-of-pocket
costs and expenses incurred by Administrative Agent in connection with the
addition of such Property to the Borrowing Base (including, without limitation,
reasonable attorneys’ fees), and the payment by Borrower of all recording and
filing costs and all insurance premiums payable in connection with the lender’s
title insurance policy; and

(viii) satisfaction of such other closing requirements as may be necessary or
appropriate under the circumstances and reasonably requested by the
Administrative Agent.

(c) Mandatory Additions to Borrowing Base.

(i) Administrative Agent has not received Appraisals and/or environmental
assessments for all of the Properties identified on Schedule 2.05(a) as of the
Effective Date. If, upon receipt of all such Appraisals and/or environmental
assessments, the Administrative Agent determines (as approved by the affirmative
vote of the Required Lenders) that the Loan-to-Value Ratio exceeds 70%, the
Borrower shall, within 30 days of notice thereof, be obligated to add such
additional Qualified Real Estate Assets to the Borrowing Base as may be
necessary to bring the Loan-to-Value Ratio below 70%; provided, however, if
Borrower or Administrative Agent is unable, despite good-faith diligent efforts,
to obtain all materials required hereunder to add such Qualified Real Estate
Asset to the Borrowing Base (including, without limitations, appraisals and
environmental reports), then Borrower shall have (A) an additional 30 days to
accomplish same, provided that Borrower is diligently pursuing any materials not
yet received that are the responsibility of Borrower, and (B) as to the
materials that are the responsibility of Administrative Agent to obtain, the
additional time necessary for Administrative Agent to obtain such materials. The
provisions of Sections 2.05(a)(ii) and 2.05(b) shall otherwise apply to the
addition of such Qualified Real Estate Assets to the Borrowing Base.

(ii) In the event that Administrative Agent determines, in accordance with
clause (i) above, that additions to the Borrowing Base are required, then
Borrower agrees that prior to submitting any other Properties for consideration,
if Administrative Agent so elects, Borrower shall first add the Fasmart
Portfolio to the Borrowing Base in accordance with Sections 2.05(a) and
(b) hereof.

(iii) Administrative Agent agrees to use commercially reasonable efforts to
obtain all outstanding Appraisals and/or environmental assessments with respect
to the initial Borrowing Base Properties in a timely manner and all materials
(including, without limitation, Appraisals and environmental assessments) which
are the responsibility of Administrative Agent to obtain with respect to any
Qualified Real Estate Asset being added to the Borrowing Base. Borrower agrees
to fully cooperate with Administrative Agent in connection with obtaining same.

 

23



--------------------------------------------------------------------------------

(d) Frequency of Appraisals. The Appraised Value of a Borrowing Base Property
shall be determined or redetermined, as applicable, under each of the following
circumstances:

(i) In connection with the acceptance of a Property as a Borrowing Base Property
the Administrative Agent will determine the Appraised Value thereof as provided
in Section 2.05(b) above.; or

(ii) From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s expense, the Administrative Agent may (and
shall at the direction of the Required Lenders) redetermine the Appraised Value
of a Borrowing Base Property (based on a new Appraisal obtained by the
Administrative Agent) in any of the following circumstances:

(A) if a material adverse change occurs with respect to such Borrowing Base
Property, including, without limitation, a material deterioration in the net
operating income of such Property, a major casualty at such Property, a material
condemnation of any part of such Property, a material adverse change in the
market conditions affecting such Property, a material decrease in the leasing
level of such Property, or an environmental incident and closure or suspension
of operations resulting therefrom;

(B) if any Event of Default occurs; or

(C) if necessary in order to comply with FIRREA or other applicable law relating
to the Administrative Agent or the Lenders.

(e) Release of Properties. From time to lime the Borrower may request, upon not
less than sixty (60) days prior written notice to the Administrative Agent or
such shorter period as may be acceptable to the Administrative Agent, that any
Property (if then a Borrowing Base Property) be released from the Liens created
by the Mortgage and Assignment of Leases and Rents applicable thereto, which
release (the “Property Release”) shall be effected by the Administrative Agent
if the Required Lenders determine all of the following conditions are satisfied
as of the date of such Property Release:

(i) No Default or Event of Default exists or will exist immediately after giving
effect to such Property Release and the reduction in the Borrowing Base by
reason of the release of such Property;

(ii) Borrower shall have delivered to the Administrative Agent a Borrowing Base
Certificate demonstrating that the Loan-to-Value Ratio will not exceed 70% after
giving effect to such request and any prepayment to be made and/or the
acceptance of any Qualified Real Estate Asset as an additional or replacement
Borrowing Base Properly to be given concurrently with such request, and the
Required Lenders shall have approved the determination of the Loan-to-Value
Ratio;

(iii) Borrower shall have delivered to the Administrative Agent all documents
and instruments reasonably requested by the Administrative Agent in connection
with such Property Release; and

(iv) The Administrative Agent shall have determined that the market values of
the remaining Borrowing Base Properties have not materially deteriorated since
the respective dates of acceptance as Borrowing Base Properties (or the most
recent determination of Appraised Value, if applicable).

 

24



--------------------------------------------------------------------------------

Except as set forth in this Section 2.05, no Borrowing Base Property shall be
released from the liens created by the Mortgage and Assignment of Leases and
Rents applicable thereto.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or the account
of any Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $5,000,000, (ii) the aggregate
Revolving Credit Exposure of all Lenders shall not exceed the aggregate
Revolving Commitments of all Lenders and (iii) the aggregate Total Credit
Exposure of all Lenders shall not exceed the aggregate Commitments of all
Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) twelve (12) months
after the Maturity Date; provided, however, any Letter of Credit expiring after
the Maturity Date shall be Cash Collateralized in accordance with and at the
time provided in clause (j) of this Section.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire

 

25



--------------------------------------------------------------------------------

participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, (ii) if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder, in each
case other than to the extent of the fraud, gross negligence or willful
misconduct of the Issuing Bank. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the

 

26



--------------------------------------------------------------------------------

Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or that are caused by the Issuing Bank’s
grossly negligent or willful failure to pay under any Letter of Credit after the
presentation to it of a sight draft and certificates strictly in compliance with
the terms and conditions of the Letter of Credit. The parties hereto expressly
agree that, in the absence of fraud, gross negligence or willful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) a Letter of Credit is scheduled to expire
after the Maturity Date, whether by its original terms or by an extension or
renewal thereof, or (ii) any Event of Default shall occur and be continuing,
then on (y) in the case of clause (i) hereof, the date that is thirty (30) days

 

27



--------------------------------------------------------------------------------

prior to the Maturity Date or (z) in the case of clause (ii) hereof, the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 66-2/3% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon (hereinafter referred to as a “Cash Collateralization”);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 66-2/3% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be retuned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at

(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or

 

28



--------------------------------------------------------------------------------

(ii) in the case of the Borrower, the interest rate otherwise applicable to such
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Nothing contained in this Section 2.07 shall be deemed to reduce the Commitment
of any Lender or in any way affect the rights of Borrower with respect to any
Defaulting Lender or Administrative Agent. The failure of any Lender to make
available to the Administrative Agent such Lender’s share of any Borrowing in
accordance herewith shall not relieve any other Lender of its obligations to
fund its Commitment, in accordance with the provisions hereof.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form attached
as Exhibit E and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

29



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (i) the
aggregate Revolving Credit Exposure of all Lenders would exceed the aggregate
Revolving Commitments of all Lenders or (ii) the aggregate Total Credit Exposure
of all Lenders would exceed the aggregate Commitments of all Lenders.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record

(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto,

 

30



--------------------------------------------------------------------------------

(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and

(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after assignment pursuant to Section 9.04) be
represented by one or more Notes in such form payable to the order of the payee
named therein.

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder;

(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment, or

(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.Each partial prepayment of any
Borrowing shall be in the minimum amount of $1,000,000, in the case of repayment
of a Eurodollar Borrowing, and $500,000, in the case of repayment of an ABR
Borrowing that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

(c) Following any casualty to or condemnation of any of the Borrowing Base
Properties or any portion thereof, in the event there are any insurance proceeds
or condemnation awards remaining after the application of such insurance
proceeds or condemnation awards in accordance with the applicable Borrowing Base
Lease that are not required to be paid to the Tenant under such Borrowing Base
Lease, all such remaining insurance proceeds or condemnation awards that are not
applied to the repair or restoration of such Properties in accordance with the
Loan Documents shall be applied to the payment of the Loans in such order and
manner as Borrower (or, during the continuance of an Event of Default,
Administrative Agent), in its sole discretion, may select.

 

31



--------------------------------------------------------------------------------

(d) In the event Borrower or any of its Subsidiaries receives proceeds from the
issuance of any additional Equity Interests (to the extent same is approved by
Administrative Agent or otherwise permitted pursuant to the terms hereof), all
such amounts shall be immediately remitted to Administrative Agent and applied
to the payment of the Loans in such order and manner as Administrative Agent, in
its sole discretion, may elect, whether or not due; it being agreed and
understood that Administrative Agent shall have the right to apply any such
funds to the outstanding Revolving Loans prior to applying same to any Term
Loans and 50% of any principal amount of the Loans repaid from the proceeds of
any such issuance of additional Equity Interests shall not be permitted to be
re-borrowed and the Lenders’ Commitments hereunder shall be automatically and
permanently reduced by 50% of the amount of any such repayment. If
Administrative Agent elects to apply the proceeds to either the Term Loans or
the Revolving Loans, and multiple Term Loans and/or Revolving Loans, as
applicable, are then outstanding, then, provided no Event of Default is
continuing, Borrower shall have the right to select which Term Loans or
Revolving Loans shall be paid first.

(e) In the event Borrower or any of its Subsidiaries receives proceeds from the
incurrence of additional Indebtedness (to the extent same is approved by
Administrative Agent or otherwise permitted pursuant to the terms hereof), all
such amounts shall be immediately remitted to Administrative Agent and applied
to the payment of the Loans in such order and manner as Administrative Agent, in
its sole discretion, may elect, whether or not due; it being agreed and
understood that Administrative Agent shall have the right to apply any such
funds to the outstanding Revolving Loans prior to applying same to any Term
Loans and any principal amount of the Loans repaid from the proceeds of any such
incurrence of additional Indebtedness shall not be permitted to be re-borrowed
and the Lenders’ Commitments hereunder shall be automatically and permanently
reduced by the amount of any such repayment. If Administrative Agent elects to
apply the proceeds to either the Term Loans or the Revolving Loans, and multiple
Term Loans and/or Revolving Loans, as applicable, are then outstanding, then,
provided no Event of Default is continuing, Borrower shall have the right to
select which Term Loans or Revolving Loans shall be paid first.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue at the Unused Fee Rate on the
average daily Unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued Unused Fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Unused Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay

(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and

 

32



--------------------------------------------------------------------------------

(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as, without duplication, the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of the unused fee and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to:

(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section;
or

(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that:

(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand;

(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and

 

33



--------------------------------------------------------------------------------

(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that such
Lenders are unable to match funds in the London interbank market and that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist:

(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and

(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder

 

34



--------------------------------------------------------------------------------

(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of:

(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default);

(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto;

(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith); or

(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19,

then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. Without duplication, in the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include, an amount determined by such Lender to be the excess, if any, of:

 

35



--------------------------------------------------------------------------------

(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan); over

(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments,
then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made;

(ii) the Borrower shall make such deductions; and

(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, provided, that, as to
penalties, interest or expenses relating to Indemnified Taxes or Other Taxes,
the Administrative Agent or such Lender has provided reasonably prompt notice to
Borrower after any officer of the Administrative Agent or such Lender who is
actively involved in the administration or enforcement of the Loans first
becomes aware of such Indemnified Taxes or Other Taxes, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the

 

36



--------------------------------------------------------------------------------

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its reasonable good
faith discretion, that it has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority to the extent imposed due to any act or failure
to act on the part of the Borrower) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

37



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d), 8.02(e) or 9.03(c) or
shall otherwise be a Defaulting Lender, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment:

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future; and

 

38



--------------------------------------------------------------------------------

(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
and

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank hereunder;
third, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans under this Agreement and (y) Cash Collateralize future funding
obligations of such Defaulting Lender of participations in future Letters of
Credit issued under this Agreement; sixth, to the payment of any

 

39



--------------------------------------------------------------------------------

amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
L/C Disbursement in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Disbursements are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.20(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees. Such Defaulting Lender:

(i) shall not be entitled to receive any Unused Fee pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender; and

(ii) shall not be entitled to receive any participation fee with respect to
Letters of Credit pursuant to Section 2.12(b) and the Borrower shall (A) except
to the extent Borrower has provided Cash Collateral for the Issuing Bank’s L/C
Exposure with respect to such Defaulting Lender, be required to pay to the
Issuing Bank the amount of such fee allocable to its L/C Exposure with respect
to such Defaulting Lender and (B) not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to that
Defaulting Lender.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (determined without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions precedent to the
issuance of a Letter of Credit by the Issuing Bank are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Total Credit Exposure of any
Non-Defaulting Lender to exceed such Non- Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

40



--------------------------------------------------------------------------------

(e) Cash Collateral.

(i) If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the Issuing Bank’s LC Exposure in accordance with the
procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate LC Exposure with respect to the Defaulting
Lender of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
the immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate LC
Exposure with respect to the Defaulting Lender of the Issuing Bank with respect
to Letters of Credit issued and outstanding at such time, the Borrower will,
within three (3) Business Days after demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (y) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to the preceding subsection (ii), the Person providing Cash Collateral
and the Issuing Bank may agree that Cash Collateral shall be held to support
future anticipated LC Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Applicable Percentages (determined
without giving effect to the

 

41



--------------------------------------------------------------------------------

immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(g) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no LC Exposure above
its pro-rata share of Total Credit Exposure after giving effect thereto.

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Schedule 3.01 is, as of the date hereof, a
complete and correct list of all Subsidiaries of the Borrower setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Person,
(ii) each Person holding any Equity Interest in such Person, (iii) the nature of
the Equity Interests held by each such Person and (iv) the percentage of
ownership of such Person represented by such Equity Interests. Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and the Guarantors’ corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect;

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority;

(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries; and

 

42



--------------------------------------------------------------------------------

(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries (other than those created by the Loan
Documents).

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal quarter ended September 30, 2011. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

(b) Since September 30, 2011, except as disclosed in any public filings prior to
the Effective Date or otherwise disclosed to Administrative Agent and the
Lenders prior to the Effective Date, there has been no material adverse change
in the business, assets, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such good title or valid leasehold
interest could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the impairment of such ownership or
license is not reasonably expected to have a Material Adverse Effect, and the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c) Schedule 2.05(a) is, as of the date hereof, a complete and correct listing
of all Borrowing Base Properties owned by the Borrower and Guarantors. No
Borrowing Base Property is subject to any Lien other than Permitted
Encumbrances. Each Property included in the calculation of the Borrowing Base
satisfies all requirements under the Loan Documents for being a Qualified Real
Estate Asset.

(d) Schedule 3.05(1) is, as of the date hereof, a complete and correct listing
of all Borrowing Base Leases. The Borrower represents and warrants to the
Administrative Agent and the Lenders with respect to the Borrowing Base Leases
that: (1) to the Borrower’s knowledge, the Borrowing Base Leases are valid and
in and full force and effect; (2) the Borrowing Base Leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (3) the copies of the Borrowing Base Leases delivered to the
Administrative Agent are true and complete in all material respects; (4) to
Borrower’s knowledge, neither the landlord nor any tenant is in default under
any of the Borrowing Base Leases; (5) the Borrower has no knowledge of any
notice of termination or default with respect to any Borrowing Base Lease;
(6) neither the Borrower nor any of its Subsidiaries has assigned or pledged any
of” the Borrowing Base Leases, the rents or any interests therein except to the
Administrative Agent (on behalf of the Lenders); (7) except as set forth in the
Leases, no tenant or other party has an option to purchase all or any portion of
the Property; (8) no Tenant has the unilateral right to terminate any Borrowing
Base Lease prior to expiration of the stated term of such Borrowing Base Lease
absent the occurrence of any casualty, condemnation or default by the Borrower
or any of its Subsidiaries thereunder; and (9) no Tenant has prepaid more than
one month’s rent in advance (except for bona fide security deposits and
construction contributions).

 

43



--------------------------------------------------------------------------------

(c) Schedule 3.05(2) is, as of the date hereof, a complete and correct listing
of all ground leases with respect to any Property subject to the Borrowing Base
Leases. The Borrower represents and warrants to the Administrative Agent and the
Lenders with respect to the Ground Leases that: (1) to the Borrower’s knowledge,
the Ground Leases are valid and in full force and effect; (2) the Ground Leases
(including amendments) are in writing, and there are no oral agreements with
respect thereto; (3) the copies of the Ground Leases delivered to the
Administrative Agent are true and complete in all material respects; (4) to
Borrower’s knowledge, neither the ground lessor nor any ground lessee is in
default under any of the Ground Leases; (5) the Borrower has no knowledge of any
notice of termination or default with respect to any Ground Lease; (6) the
Borrower has not assigned or pledged any of the Ground Leases, the rents or any
interests therein except to the Administrative Agent (on behalf of the Lenders);
and (7) no ground lessor has the unilateral right to terminate any Ground Lease
prior to expiration of the stated term of such Ground Lease absent the
occurrence of any casualty, condemnation or default by the Borrower or any of
its Subsidiaries thereunder.

Section 3.06 No Material Litigation. Except for such litigation previously
disclosed by the Borrower in its periodic filings made with the SEC or on
Schedule 3.06, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties or revenues with respect to
this Agreement, any of the other documents or agreements executed and delivered
in connection therewith, or any of the transactions contemplated hereby, or
which could reasonably be expected to have a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be paid all taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

Section 3.11 Federal Regulations. Neither the making of any Loans nor the use of
the proceeds thereof will be used for any purpose which violates or is
inconsistent with the provisions of Regulation U of the Board.

Section 3.12 Environmental Matters. Except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
have been previously disclosed by the Borrower in its periodic filings made with
the SEC or have been otherwise disclosed by the Borrower to the Lenders:

(a) The Properties do not contain any Hazardous Substances in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability under, Environmental Laws;

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Properties;

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties that (except for sites in pre-delincation phase)
has not been or is not currently the subject of a remedial action work plan the
applicable governmental authority, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

(d) Hazardous Substances have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Hazardous Substances been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Laws.

(e) Except for such actions previously disclosed by the Borrower in its periodic
filings made with the SEC, no judicial proceeding or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or, to the knowledge of the Borrower, will be named as a party
with respect to the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Properties.

(f) There has been no release or threat of release of Hazardous Substances at or
from the Properties, or arising from or related to the operations of the
Borrower and its Subsidiaries in connection with the Properties in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

Section 3.13 Insurance. Except to the extent that Borrower and its Subsidiaries
are relying on the Tenants as to primary coverage in accordance with the terms
of the Leases, the Borrower and each Subsidiary maintains with insurance
companies rated at least A- by A.M. Best & Co., with premiums at all times
currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, and all insurance required by law,
all in form and amounts required by law and customary to the respective natures
of their businesses and properties, except in cases where failure to maintain
such insurance will not have or potentially have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

Section 3.14 Condition of Properties. Each of the following representations and
warranties is true and correct except to the extent disclosed on Schedule 3.06
or that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b) No material portion of any of the Properties, nor any improvements located
on said Properties that are material to the operation, use or value thereof,
have been damaged in any respect as a result of any fire, explosion, accident,
flood or other casualty.

(c) No condemnation or eminent domain proceeding has been commenced or to the
knowledge of the Borrower is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.

(d) No notices of violation of any federal, state or local law or ordinance or
order or requirement have been issued with respect to any Properties.

Section 3.15 REIT Status. The Borrower is a real estate investment trust under
Sections 856 through 860 of the Code.

Section 3.16 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.17 Security Interests. Each of the Mortgages creates, as security for
the obligations of the Borrower due hereunder and under the other Loan
Documents, a valid and enforceable first lien on all of the Borrowing Base
Properties and other collateral named therein, superior to and prior to the
rights of all third persons and subject to no other Liens (except for Permitted
Encumbrances), in favor of the Administrative Agent for its benefit and the
benefit of the Lenders.

ARTICLE IV.

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

46



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either: (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received from each Guarantor either:
(i) a counterpart of the Subsidiary Guarantee signed on behalf of such Guarantor
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of the Guaranty) that
such Guarantor has signed a counterpart of the Subsidiary Guarantee.

(c) The Administrative Agent shall have received from Borrower and each
Guarantor either: (i) a counterpart of each other Loan Documents to which
Borrower or any Guarantor is a party signed on behalf of Borrower and such
Guarantor or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of Borrower
and each Guarantor) that Borrower and each Guarantor has signed a counterpart of
each such other Loan Document.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) DLA Piper LLP (US), counsel for the Borrower, substantially in the
form of Exhibit B and (ii) local counsel in each of the states in which any
Borrowing Base Property is located, substantially in the form of Exhibit H
attached hereto. The Borrower hereby requests such counsel to deliver such
opinions.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Guarantors, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all reimbursable fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder, including, without
limitation, the fees incurred by Morrison & Foerster LLP as counsel for the
Administrative Agent.

(h) The Administrative Agent shall be satisfied that all governmental and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the Transactions contemplated hereby have been
obtained and remain in full force and effect.

(i) The Borrower shall have furnished to the Lenders to the extent the same are
not available on the Borrower’s website:

(i) its audited consolidated balance sheets and statements of income,
stockholders equity and cash flows as of and for the two (2) most recent fiscal
years ended prior to the Effective Date,

(ii) its unaudited interim consolidated financial statement as of and for each
fiscal quarter subsequent to the date of the latest financial statement
delivered pursuant to clause (i) above, all certified by its chief financial
officer; and

 

47



--------------------------------------------------------------------------------

(iii) on a weekly basis, the current weekly projected cash flow budgets (on a
rolling 13-week basis) of the Borrower and its Subsidiaries.

Such financial statements shall present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
Administrative Agent and Lenders acknowledge and agree that the reports on Forms
10K and 10Q as filed with the SEC satisfy the requirements of clause (i) and
(ii) above.

(j) The Administrative Agent shall have received evidence satisfactory to
Administrative Agent that the TD Loan Documents shall have been amended, in form
and substance reasonably satisfactory to Administrative Agent, to, among other
things, extend the maturity date of the TD Loan to a date not earlier than the
Maturity Date hereunder and permit the actions contemplated and security
interests and Liens granted hereunder and under the other Loan Documents.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and each of the Loan Documents shall be true and correct, in all
material respects, on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct as of
such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event, on or before the tenth day following
the date on which the following are required to be filed with the SEC, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing

 

48



--------------------------------------------------------------------------------

(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied. The report on Form 10K filed with the SEC shall satisfy
the requirement of this clause (a) and shall be deemed delivered to the
Administrative Agent and the Lenders so long as the same is posted on the
Borrower’s website;

(b) as soon as available, but in any event, on or before the tenth day following
the date on which the following are required to be filed with the SEC, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes. The report on Form 10-Q filed with the SEC shall satisfy
the requirement of this clause (a) and shall be deemed delivered to the
Administrative Agent and the Lenders so long as the same is posted on the
Borrower’s website;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (or, if such physical delivery is not required, within the time
provided therein), a certificate of a Financial Officer of the Borrower

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto,

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01 and

(iii) stating whether any material change in the application of GAAP has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other required filings filed by the
Borrower or any Subsidiary with the SEC or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that in lieu of delivery of such information, the Borrower
may send a notice to the Administrative Agent and the Lenders referencing that
the Borrower’s website contains copies of such materials;

(e) as soon as available, but in any event, on or before the tenth (10th) day
following the end of each calendar month, monthly internally-prepared financial
statements of the Borrower;

(f) promptly after the same is received by the Borrower or any Subsidiary,
financial statements and/or operating statements of each Tenant under any
Borrowing Base Lease and such Tenant’s subtenants, if any,;

(g) as soon as available, on a weekly basis, weekly projected cash flow budgets
(on a rolling 13-week basis) for the Borrower and its Subsidiaries; and

 

49



--------------------------------------------------------------------------------

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, so long as disclosure
of such information could not result in a violation of, or expose the Borrower
or its Subsidiaries to any material liability under, any applicable law,
ordinance or regulation or any agreements with unaffiliated third parties that
are binding on the Borrower, or any of its Subsidiaries or on any Property of
any of them, provided that in lieu of delivery of such information, the Borrower
may send a notice to the Administrative Agent and the Lenders referencing that
the Borrower’s website contains such information.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that in either case, if not cured or if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect so long as disclosure of such information
could not result in a violation of, or expose the Borrower or its Subsidiaries
to any material liability under, any applicable law, ordinance or regulation or
any agreements with unaffiliated third parties that are binding on the Borrower,
or any of its Subsidiaries or on any Property of any of them.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business; REIT Status. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to so preserve, renew
or keep in force and effect could not reasonably be expected to have a Material
Adverse Effect. The Borrower shall do all things necessary to preserve, renew
and keep in full force and effect its status as a real estate investment trust
under Sections 856 through 860 of the Code.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including, without limitation, tax
liabilities, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where:

(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings,

(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and

 

50



--------------------------------------------------------------------------------

(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to:

(a) use commercially reasonable efforts to cause its Tenants to keep and
maintain all property material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to so maintain and repair could not reasonably be expected to have a Material
Adverse Effect; and

(b) maintain (and/or cause its Tenants to maintain), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and, in any event, no less
beneficial than the types and amounts of coverage in place and approved by
Administrative Agent as of the Effective Date (including all required flood
insurance) (subject to any obligations relating to same contained in any
post-closing agreement executed by Borrower). The Borrower shall from time to
time deliver to the Administrative Agent upon request a detailed list of,
together with certificates evidencing, all of its and its Tenants’ policies of
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby and, if requested by Administrative Agent,
as to insurance covering any Borrowing Base Property, naming Administrative
Agent as an “additional loss-payee” thereunder. In addition, if required by
Administrative Agent, Borrower shall provide (and/or use commercially reasonable
efforts to cause its Borrowing Base Tenants to provide) Administrative Agent
with copies of any such insurance policies, to the extent in the possession of
Borrower or otherwise obtainable by Borrower. Administrative Agent shall have
the right to require Borrower to (or to use commercially reasonable efforts to
cause its Borrowing Base Tenants to) obtain additional insurance after the
Effective Date to the extent Administrative Agent reasonably deems same to be in
accordance with commercially reasonable industry standards and practices and/or
necessary in order for Administrative Agent and the Lenders to comply with any
applicable laws or banking regulations. Borrower agrees to promptly obtain any
such additional insurance.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice during normal
business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Environmental Laws.

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and

 

51



--------------------------------------------------------------------------------

comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that failure to do so could not be reasonably expected to have a
Material Adverse Effect.

(b) Conduct and complete, or use commercially reasonable efforts to ensure that
its tenants conduct and complete (provided that if such tenants fail to do so,
the Borrower shall conduct and complete) all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that:

(i) the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect or

(ii) the Borrower has determined in good faith that contesting the same or
complying with such requirement is not in the best interests of the Borrower and
its Subsidiaries and the failure to contest or comply with the same could not be
reasonably expected to have a Material Adverse Effect.

(c) Defend, indemnify and hold harmless the Administrative Agent, the Issuing
Bank and each Lender, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (whether arising pre-judgment or
post-judgment) of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower, its Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the fraud, gross negligence or willful misconduct of any
party indemnified hereunder. Notwithstanding anything to the contrary in this
Agreement, this indemnity shall continue in full force and effect regardless of
the termination of this Agreement.

Section 5.09 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business and for closing costs incurred
by the Borrower in connection with the consummation of the transactions
contemplated herein and in the other Loan Documents, provided any Borrowing with
respect to such closing costs shall not exceed $4,000,000. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
secure the performance of obligations of the Borrower, including, without
limitation, obligations with respect to the Borrower’s thirty party leases,
self-insurance for workers’ compensation, general liability and vehicle
liability.

Section 5.10 Maintenance of Accounts. Borrower shall, and shall cause each of
its Subsidiaries to, maintain all of its respective bank accounts with JPMorgan
Chase Bank, N.A., and shall, and shall cause each of its Subsidiaries to, grant
a security interest in all such accounts to the Administrative Agent for the
benefit of the Lenders by execution of a Deposit Account Control Agreement
substantially in the form of Exhibit N attached hereto. All amounts owed to
Administrative Agent or its Affiliates with respect to such accounts, or any
other cash management arrangement among Borrower, its Subsidiaries or any of its
Affiliates, on the one hand, and Administrative Agent or its Affiliates, on the
other hand (including, without limitation, any ACH credit exposure) shall be
deemed a portion of the amounts owed under the Loan Documents and shall be
secured by the Collateral. Notwithstanding the foregoing, Borrower shall be
permitted to cause GTY MD Leasing Inc. to maintain an account at TD Bank, N.A.,
and Administrative Agent shall have no security interest in such account,
provided that, at no time, shall there be in excess of $300,000 maintained in
such account.

 

52



--------------------------------------------------------------------------------

Section 5.11 Proceeds from Asset Sales; Deposit Account.

(a) All proceeds received by Borrower or its Subsidiaries from the sale,
transfer or conveyance of any Properties or other assets of the Borrower or any
of its Subsidiaries during the term of the Loan shall be immediately deposited
by Borrower into the Deposit Account; provided, however, subject to clause
(b) below, Borrower and its Subsidiaries shall not be required to deposit any
such proceeds to the extent same have been deposited into restricted 1031
exchange accounts controlled by Borrower or its Subsidiaries. Upon Borrower’s
request, any funds in the Deposit Account shall be disbursed to Borrower to be
used solely for Permitted Investments, provided that the Borrower has provided
the Administrative Agent with a certificate signed by an officer of Borrower
certifying that (i) such funds will be used only for Permitted Investments, and
(ii) both immediately prior and immediately after the release and utilization of
such funds, Borrower shall remain in compliance with all terms and covenants of
the Loan Documents, together with a reasonably detailed description of the
nature and scope of such Permitted Investment.

(b) Borrower or its Subsidiaries shall be permitted to deposit funds into
restricted 1031 exchange accounts that would otherwise be required to be
deposited into the Deposit Account pursuant to clause (a) above, provided that
(a) Borrower or its applicable Subsidiary, Administrative Agent and the 1031
exchange intermediary at which such 1031 exchange account has been established
have entered into a Qualified Exchange Trust Agreement in the form of Exhibit P
attached hereto with respect to the funds in such 1031 exchange account, and
(b) any funds to be released to Borrower or its Subsidiaries from any such 1031
exchange account shall be disbursed directly into the Deposit Account. Upon the
request of Administrative Agent, Borrower and Subsidiaries agree to use
Administrative Agent or its affiliates as the 1031 exchange intermediary with
respect to any such 1031 exchange accounts.

(c) As security for payment of the Loans and the performance by Borrower of all
other terms, conditions and provisions of the Loan Documents, Borrower hereby
pledges and assigns to Administrative Agent on behalf of the Lenders, and grants
to Administrative Agent on behalf of the Lenders a security interest in, all
Borrower’s right, title and interest in and to the Deposit Account and all
payments to or monies held in the Deposit Account. Borrower shall not, without
obtaining the prior written consent of Administrative Agent, further pledge,
assign or grant any security interest in the Deposit Account, or permit any Lien
to attach thereto, or any levy to be made thereon. Upon the occurrence and
during the continuance of an Event of Default, Administrative Agent may apply
any sums in any Deposit Account in any order and in any manner as Administrative
Agent shall elect in its discretion without seeking the appointment of a
receiver and without adversely affecting the rights of Administrative Agent to
foreclose the Lien of the Mortgages or exercise its other rights under the Loan
Documents.

Section 5.12 Most Favored Nation. If Borrower or any Subsidiary incurs any
Indebtedness or modifies or amends the terms of any existing Indebtedness
providing for any terms or conditions more favorable to the applicable lender
than those provided for in the Loan Documents (including, without limitation,
any covenants more restrictive than those provided for in the Loan Documents),
then the Administrative Agent and the Lenders shall have the benefit of any such
more advantageous terms and conditions and the Loan Documents shall be deemed
automatically modified accordingly. Borrower agrees to, and to cause each
Subsidiary to, execute and deliver to Administrative Agent any amendment
documents or other agreements necessary to evidence that the terms of the Loan
Documents have been so modified.

 

53



--------------------------------------------------------------------------------

Section 5.13 Leases. The Borrower: (i) shall perform the material obligations
which the Borrower is required to perform under the Borrowing Base Leases;
(ii) shall enforce the material obligations to be performed by the Tenants
thereunder in a commercially reasonably manner; (iii) shall promptly furnish to
the Administrative Agent any notice of material default or termination received
by the Borrower from any tenant under a Borrowing Base Lease, and any notice of
default or termination given by the Borrower to any Tenant under a Borrowing
Base Lease; (iv) shall not collect any rents under any Borrowing Base Lease for
more than thirty (30) days in advance of the time when the same shall become
due, except for bona fide security deposits; (v) shall not enter into any ground
lease or master lease of any part of any Borrowing Base Property; and
(vi) within ten (10) Business Days after the Administrative Agent’s request,
shall furnish to the Administrative Agent a statement of all tenant security
deposits under any Borrowing Base Lease, and copies of all Borrowing Base Leases
not previously delivered to the Administrative Agent by the Borrower, certified
by the Borrower as being true and correct.

Section 5.14 Ground Leases.

(a) Borrower shall pay or cause to be paid all rents, additional rents and other
sums required to be paid by Borrower or its Subsidiaries, as tenant under and
pursuant to the provisions of the Ground Leases on or before the date on which
such rent or other charge is payable.

(b) Borrower shall, and shall cause its Subsidiaries to, diligently perform and
observe in all material respects the terms, covenants and conditions of the
Ground Leases on the part of Borrower or its Subsidiaries, as tenant thereunder,
to be performed and observed prior to the expiration of any applicable grace
period therein provided.

(c) Borrower shall promptly notify the Administrative Agent of the giving of any
notice by any ground lessor under the Ground Leases to Borrower or any of its
Subsidiaries of any default by Borrower or any of its Subsidiaries, as lessee
thereunder, and promptly deliver to the Administrative Agent a true copy of each
such notice. Borrower shall not, and shall not permit any Subsidiary to,
(i) amend or modify any of the Ground Leases without Administrative Agent’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed and (ii) terminate, surrender or consent to any termination or surrender
of any such Ground Lease without Required Lenders’ approval.

(d) If Borrower or any Subsidiary shall be in default in any material respect
beyond any applicable notice and grace period under any Ground Lease, then,
subject to the terms of such Ground Lease, the Administrative Agent on behalf of
the Lender shall have the right (but not the obligation), to cause the default
or defaults under such Ground Lease to be remedied and otherwise exercise any
and all rights of Borrower or any Subsidiary under such Ground Lease, as may be
necessary to prevent or cure any default. Without limiting the foregoing, upon
any such default, Borrower shall, or shall cause its applicable Subsidiary to,
promptly execute, acknowledge and deliver to the Administrative Agent such
instruments as may reasonably be required to permit the Administrative Agent to
cure any default under such Ground Lease. The actions or payments of the
Administrative Agent to cure any default by Borrower or any Subsidiary under any
such Ground Lease shall not remove or waive, as between Borrower and the
Lenders, the default that occurred under this Agreement by virtue of the default
under the applicable Ground Lease.

(e) Borrower shall cooperate with the Administrative Agent and the Lenders and
do such acts as are within its rights and powers to cause the Administrative
Agent or its successor on behalf of the Lenders to be deemed a “leasehold
mortgagee” or its equivalent under the Ground Leases during all times prior to
the repayment of the Loans in full.

 

54



--------------------------------------------------------------------------------

(f) Borrower shall not, without the Administrative Agent’s prior written
consent, cause, agree to, or permit to occur any subordination, or consent to
the subordination of, any Ground Lease to any mortgage, deed of trust or other
Lien encumbering (or that may in the future encumber) the estate of the lessor
under such Ground Lease in any premise(s) demised to Borrower or any of its
Subsidiaries thereunder (other than a subordination or consent to subordination
expressly required by the terms of such Ground Lease, in which Borrower or such
Subsidiary obtains rights of non-disturbance for so long as Borrower or its
Subsidiary is not in default under such Ground Lease).

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders:

Section 6.01 Financial Covenants. The Borrower shall not:

(a) Loan-to-Value Ratio. Permit, at any time, the Loan-to-Value Ratio to be
greater than 70%.

(b) Liquid Assets. Permit, at any time, the sum of (i) the aggregate amount of
Unrestricted Cash and Cash Equivalents owned by Borrower and (ii) the aggregate
amount of Unused Commitments, to be less than $30,000,000.

(c) Fixed Charge Coverage Ratio. Permit, at the last day of any fiscal quarter,
the Fixed Charge Coverage Ratio to be less than 1.00:1.00.

(d) Minimum EBITDA. Permit, at the last day of any fiscal quarter, annualized
EBITDA to be less than $25,000,000; provided, however, EBITDA, for the purposes
of this Section 6.01 only, shall allow for the add-back of (x) up to $6,500,000
in real estate taxes actually paid by Borrower or its Subsidiaries with respect
to the GPMI Properties during the first calendar quarter of 2012 and (y) up to
$5,000,000 in real estate taxes actually paid by Borrower or its Subsidiaries
with respect to the GPMI Properties during each subsequent calendar quarter
during the term of the Loans.

For purposes of calculating compliance with this Section 6.01, all of the
foregoing tests shall be measured on a consolidated basis for the Borrower and
its Subsidiaries.

Section 6.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.02 (the
“Existing Indebtedness”) and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;

 

55



--------------------------------------------------------------------------------

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; and

(e) Unsecured Indebtedness with a maturity date occurring after the Maturity
Date, provided that the proceeds from such Indebtedness shall be applied towards
payment of principal and unreimbursed LC Disbursements due hereunder as provided
in Section 2.11(e).

Section 6.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03; provided that:

(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and

(iii) additional Liens created pursuant to the TD Loan Documents as result of
the lender thereunder determining that the required loan-to-value ratio
thereunder has not been satisfied.

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that:

(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be;

(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary; and

(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof.

(d) Liens created by any Tenant to secure its obligations to a third party.

Section 6.04 Limitation on Certain Fundamental Changes. The Borrower will not,
and will not permit any Subsidiary to:

(a) enter into any merger, consolidation or amalgamation;

(b) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or

 

56



--------------------------------------------------------------------------------

(c) convey, sell, lease, assign, transfer or otherwise dispose of, all or a
substantial portion of its property, business or assets (other than the GPMI
Properties, which may be sold and/or leased by Borrower and its Subsidiaries).

Section 6.05 Limitation on Restricted Payments. Unless otherwise required (as
estimated) in order to maintain the Borrower’s status as a real estate
investment trust, the Borrower shall not declare or pay any dividend (other than
dividends payable solely in the same class of Capital Stock) or other
distribution (whether in cash, securities or other property) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, cancellation, termination, retirement
or other acquisition of, any shares of any class of Capital Stock of the
Borrower or any warrants or options to purchase any such Capital Stock, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary (collectively, “Restricted Payments”); provided
that notwithstanding the foregoing:

(i) during any fiscal year of the Borrower, the Borrower may make Restricted
Payments in cash provided that: (a) Unrestricted Cash and Cash Equivalents shall
not be less than $7,500,000 following the making of the Restricted Payment,
(b) not less than $17,000,000 of pro forma Gross Revenue (based on interest
income from mortgages and notes receivable and rent from Leases in effect as of
the date of determination that are not subject to any material litigation) for
the three (3) months immediately preceding the date on which such Restricted
Payment is declared, (c) the aggregate amount of any such cash dividend issued
between the Effective Date and the Maturity Date shall not exceed $1 per share
and (d) no Default or Event of Default shall exist as of the date that such
Restricted Payment is declared or made (including with respect to any of the
financial covenants contained in Section 6.01 hereof); and

(ii) dividends and distributions may be paid by any Subsidiary to the Borrower
or to any Guarantor.

Solely for the purpose of this Section 6.05, all references to shares in the
definition of “Capital Stock” shall be to common shares only.

Section 6.06 Limitation on Investments, Loans and Advances. Except as otherwise
expressly permitted in this Agreement, the Borrower will not, and will not
permit any Subsidiary to make any advance, loan, extension of credit or capital
contribution to any Person, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or otherwise
make any investment in, any Person, or acquire or otherwise make any investment
in any real property other than Permitted Investments, provided that the
aggregate amount of all Permitted Investments described in clause (b) of the
definition thereof of the Borrower and its Subsidiaries shall not exceed
$25,000,000.00 (excluding any such Permitted Investments existing as of the date
hereof).

Section 6.07 Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary to enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless

(a) no Default or Event of Default would occur as a result thereof and

(b) either (x) such transaction is (i) in the ordinary course of the business of
any Loan Party that is a party thereto and (ii) upon fair and reasonable terms
no less favorable to any Loan Party that is a party thereto or is affected
thereby than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate, or (y) such transaction is a lease from a
Subsidiary holding title to Property to Getty Properties Corp. or (z) such
transaction is between Borrower and any Guarantor or Guarantors.

 

57



--------------------------------------------------------------------------------

Section 6.08 Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Borrower to end on a day other than December 31, unless otherwise required by
any applicable law, rule or regulation.

Section 6.09 Limitation on Lines of Business; Creation of Subsidiaries; Negative
Pledges. The Borrower will not, and will not permit any Subsidiary to:

(a) Except for Permitted Investments, engage in activities other than real
estate business and real estate related business activities, and in activities
permitted for real estate investment trusts under the Code, either directly or
through taxable REIT subsidiaries.

(b) Create or acquire any Subsidiary after the Effective Date, unless
(x) Administrative Agent has been provided with prior written notice of same,
(y) such Subsidiary shall have executed a Joinder to the Subsidiary Guarantee,
Environmental Indemnity and Equity Pledge.

(c) (i) Create, assume, incur, permit or suffer to exist any Lien on any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Encumbrances, (ii) permit (1) any
Property, including, without limitation any Borrowing Base Property or Qualified
Real Estate Asset, (2) any direct or indirect ownership interest in the
Borrower, any Subsidiary or any Guarantor or (3) any other portion of the
Collateral to be subject to a Negative Pledge or (iii) create, assume, incur,
permit or suffer to exist any Lien on other Collateral, or any direct or
indirect ownership interest of the Borrower in any Person owning any other
Collateral, except for Permitted Encumbrances.

Section 6.10 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement.

Section 6.11 [Reserved].

Section 6.12 Borrowing Base Leases. Except as provided below, the Borrower shall
not enter into (x) any Borrowing Base Lease, (y) any material amendment,
supplement or modification to a Borrowing Base Lease (other than any amendments,
modifications and/or supplements entered into pursuant to the express provisions
of such Borrowing Base Lease or as provided in clause (A) below) or (z) a
termination of any Borrowing Base Lease (other than arising from a default by
the tenant thereunder) without, in each case, the prior written consent of the
Administrative Agent, taking into consideration the creditworthiness of tenants
and economic terms of the applicable Borrowing Base Lease, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, the
consent of the Administrative Agent shall not be required for (A) renewals,
expansions or extensions of any Borrowing Base Lease in accordance with its
terms, so long as such Borrowing Base Lease exists on or prior to the Effective
Date or has otherwise been entered into in accordance with the terms of this
Agreement, including with the approval of Administrative Agent (to the extent
required under the terms of this Agreement) and (B) any immaterial amendments,
supplements or modifications to any Borrowing Base Lease.

Section 6.13 Existing Indebtedness. The Borrower shall not enter into or
otherwise permit any amendment, supplement or modification to any document
evidencing, securing or otherwise relating to the Existing Indebtedness,
including, without limitation, the TD Loan Documents, without the prior written
consent of the Administrative Agent and the Required Lenders, In no event shall
the Borrower or any of its Affiliates make any prepayment of any amounts owed
under the TD Loan Documents.

 

58



--------------------------------------------------------------------------------

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of five Business Days;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or any other Loan Document,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Loan Document, shall prove
to have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 or 5.09 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Indebtedness,
when and as the same shall become due and payable and any applicable notice and
cure period with respect thereto shall have expired;

(g) any event or condition occurs that results in any Indebtedness becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Indebtedness or any trustee or agent on its or their behalf to cause any
Indebtedness to become due, following the expiration of any applicable cure
period (after the receipt of any requisite notice) with respect thereto, and or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking

 

59



--------------------------------------------------------------------------------

(i) liquidation, reorganization or other relief in respect of the Borrower or
any Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or

(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets,

and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary shall

(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,

(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets.

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, or

(v) make a general assignment for the benefit of creditors;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect; or

(m) the Subsidiary Guarantee at any time shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

(n) the Borrower shall cease, for any reason, to maintain its status as a real
estate investment trust under Sections 856 through 860 of the Code; or

(o) at any time the Borrower or any of its Subsidiaries shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges with
respect to which, in the judgment of the Required Lenders, could reasonably be
expected to exceed $15,000,000 in the aggregate, during the term of this
Agreement;

 

60



--------------------------------------------------------------------------------

provided that for purposes of determining compliance with this subsection
(o) such amounts shall not include the expenses, fines, penalties and other
charges that the Borrower estimates will be due in connection with those
environmental remediation and/or environmental compliance procedures and actions
in existence as of the Closing Date and described on Schedule 7.01 attached
hereto and provided further that, any such remediation or compliance shall not
be taken into consideration for the purposes of determining whether an Event of
Default has occurred pursuant to this paragraph (o) if:

(i) such remediation or compliance is being contested by the Borrower or the
applicable Subsidiary in good faith by appropriate proceedings or

(ii) such remediation or compliance is satisfactorily completed within 90 days
from the date on which the Borrower or the applicable Subsidiary receives notice
that such remediation or compliance is required, unless such remediation or
compliance cannot reasonably be completed within such 90 day period in which
case such time period shall be extended for a period of time reasonably
necessary to perform such compliance or remediation using diligent efforts (but
not to exceed 180 days, if the continuance of such remediation or compliance
beyond such 180 day period, in the reasonable judgment of the Required Lenders,
could reasonably be expected to have a Material Adverse Effect);

(p) any default shall occur under the TD Loan Documents, whether or not such
default has been noticed or declared by the lender thereunder; or

(q) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In addition to, and in no way limiting, the foregoing remedies, upon the
occurrence of an Event of Default, the Administrative Agent and the Lenders
shall have the following remedies available, which remedies may be exercised at
the same or different times as each other or as the remedies set forth in the
foregoing paragraph:

(i) the Required Lenders may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies under any and all of the other Loan Documents, including, without
limitation, exercise of the Administrative Agent’s foreclosure rights under the
Mortgages;

 

61



--------------------------------------------------------------------------------

(ii) the Required Lenders may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any applicable law; and

(iii) to the extent permitted by applicable law, the Administrative Agent and
the Lenders shall be entitled to the appointment of a receiver or receivers for
the assets and properties of the Borrower and its Subsidiaries, without notice
of any kind whatsoever and without regard to the adequacy of any security for
the obligations of the Borrower hereunder or under the other Loan Documents or
the solvency of any party bound for its payment, to take possession of all or
any portion of the Borrowing Base Properties or other Collateral, and to
exercise such power as the court shall confer upon such receiver.

Notwithstanding the foregoing or anything else contained herein to the contrary,
in no event shall Administrative Agent exercise any rights or remedies under the
Loan Documents with respect to any Borrowing Base Property that has a Material
Environmental Issue without the prior consent of all Lenders, including, without
limitation, commencing and/or consummating a foreclosure of such Borrowing Base
Property, having a receiver appointed for such Borrowing Base Property or
exercising its rights to collect rents with respect to such Borrowing Base
Property.

ARTICLE VIII.

The Administrative Agent

Section 8.01 Appointment and Authorization; General Matters. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own fraud,
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative

 

62



--------------------------------------------------------------------------------

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability to any Lender for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable to any
Lender for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to such Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and shall resign, upon
the Borrower’s request, in the event that the Administrative Agent, as Lender,
shall assign so much of its Loans and Commitment that another Lender’s Loans and
Commitment exceeds that of the Administrative Agent. Upon any such resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower, (so long as no Default or Event of Default has occurred and is then
continuing) to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender, provided
that if no Lender is willing or able to act as Administrative Agent, then the
Administrative Agent shall appoint a Qualified Institution actively engaged in
the syndications market as an administrative agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also

 

63



--------------------------------------------------------------------------------

acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 8.02 Collateral Matters; Protective Advances.

(a) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or other Loan Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Borrower’s
obligations hereunder and under the other Loan Documents (excluding obligations
hereunder that have been Cash Collateralized or contingent indemnification
obligations to the extent no unsatisfied claim giving rise thereto has been
asserted); (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Required Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

(c) Upon any sale and transfer of any Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the obligations of the Borrower hereunder or under
the other Loan Documents or any Liens upon (or obligations of the Borrower or
any Guarantor in respect of) all interests retained by the Borrower or any
Guarantor, including (without limitation) the proceeds of such sale or transfer,
all of which shall continue to constitute part of the Collateral. In the event
of any sale or transfer of any Collateral, or any foreclosure with respect to
any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.

(d) The Administrative Agent shall have no obligation whatsoever to the Lenders,
the Issuing Bank or to any other Person to assure that the Collateral exists or
is owned by the Borrower, any Guarantor or any other Subsidiary or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

 

64



--------------------------------------------------------------------------------

(e) The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Applicable Percentages) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to each Property that is a Borrowing Base Property up to the sum of
(i) amounts expended to pay real estate taxes, assessments and governmental
charges or levies imposed upon such Property; (ii) amounts expended to pay
insurance premiums for policies of insurance related to such Property; and
(iii) $200,000. Protective Advances in excess of said sum during any calendar
year for any Property that is a Borrowing Base Property shall require the
consent of the Required Lenders. The Borrower agrees to pay on demand all
Protective Advances.

Section 8.03 Post-Foreclosure Plans. If any Borrowing Base Property any portion
thereof is acquired by the Administrative Agent as a result of a foreclosure or
the acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the obligations of the Borrower due hereunder
and under the other Loan Documents, the title to any such Borrowing Base
Property, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or subsidiary of the Administrative Agent, as
administrative agent, for the ratable benefit of all Lenders and the Issuing
Bank. The Administrative Agent shall prepare a recommended course of action for
such Borrowing Base Property, including a liquidation plan for same, if
applicable (a “Post-foreclosure Plan”), which shall be subject to the approval
of the Required Lenders. Upon demand therefor from time to time, each Lender
will contribute its share (based on its Applicable Percentage) of all reasonable
costs and expenses incurred by the Administrative Agent pursuant to the approved
Post-foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Borrowing Base Property. To
the extent there is net operating income from such Borrowing Base Property, the
Administrative Agent shall, in accordance with the approved Post-Foreclosure
Plan, determine the amount and timing of distributions to the Lenders and the
Issuing Bank. All such distributions shall be made to the Lenders in accordance
with their respective Applicable Percentages.

ARTICLE IX.

Miscellaneous

Section 9.01 Notices. (a) Notices shall be sent as follows:

(i) if to the Borrower, to Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention of Chief Financial Officer (Telecopy No.
(516) 478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention Chief Legal Officer (Telecopy No.
(516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle Street, Suite 1900,
Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy No.
(312) 251-5735); provided that the failure to deliver a copy under (y) above
shall not affect the effectiveness of the delivery of such notice or other
communication to the Borrower;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite II 1-0874, Chicago, Illinois 60670,
Attention of Nanette Wilson (Telecopy No. (888) 292-9533), with a copy to
(x) JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Alicia Schreibstein (Telecopy No. (631) 755-5184) and
(y) Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York
10104, Attention of Thomas P. McGovern; provided that the failure to deliver a
copy under (y) above shall not affect the effectiveness of the delivery of such
notice or other communication to the Administrative Agent;

 

65



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184), or by
email to Stephen%ajac@chase.com; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

 

66



--------------------------------------------------------------------------------

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or

(v) release any material portion of the Collateral, except in accordance with
the terms of this Agreement;

(vi) release any Guarantor from its Subsidiary Guarantee, or limit any
Guarantor’s liability with respect to its Guaranty, except that the
Administrative Agent may release from its Subsidiary Guarantee any Guarantor
which (w) sells all or substantially all of its assets in accordance with
Section 6.04 hereof, (x) encumbers any of its assets as permitted under
Section 6.03 hereof, (y) does not own any Property or (z) is a Non-Material
Guarantor;

(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder,

without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank hereunder without the prior written
consent of the Administrative Agent, the Issuing Bank; or

(viii) modify the definition of “Borrowing Base” or “Loan-to-Value Ratio”, or
waive any breach by Borrower of the Loan-to-Value Ratio requirements hereunder.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay

(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including, without limitation, (l) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, (2) in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (3) the
reasonable fees and expenses of any financial advisor or consultant retained or
hired by the Administrative Agent to advise on the enforcement or protection of
the rights of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents and (4) the costs of any environmental reports, reviews or
Appraisals commissioned by the Administrative Agent as permitted hereunder,

(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided, however,
that the attorney’s fees and disbursements for which the Borrower is obligated
under this subsection (a)(ii) shall be limited to the reasonable non-duplicative
fees and disbursements of (A) counsel for the Administrative Agent and
(B) counsel for all of the Lenders as a group; and provided, further, that all
other costs and expenses for which the Borrower is obligated under this
subsection (a)(ii) shall be limited to the reasonable non-duplicative costs and
expenses of the Administrative Agent. For purposes of this Section 9.03(a)(ii),
(I) counsel for the Administrative Agent shall mean a single outside law firm
representing Administrative Agent and (2) counsel for all of the Lenders as a
group shall mean a single outside law firm representing such Lenders as a group
(which law firm may or may not be the same law firm representing the
Administrative Agent).

 

67



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of

(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby,

(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),

(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of any Indemnitee. In addition, the indemnification set forth in this
Section 9.03(b) in favor of any Related Party shall be solely in their
respective capacities as a director, officer, agent or employee, as the case may
be.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

68



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that

(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and

(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parlies hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such transfer, the amount of the assigning Lender’s Commitment or Loans would
not be less than $5,000,000, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

69



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective dale specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive as to the name and Commitment of each Lender, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i)Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more Qualified
Institutions (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the

 

70



--------------------------------------------------------------------------------

Issuing Hank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. In any event, a Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which,

 

71



--------------------------------------------------------------------------------

when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York pursuant to Section 5-1401 of the General Obligations
Law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court, of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York Slate or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a non-appealable final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

72



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed

(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors actively involved in the
administration or enforcement of the Loans or in any current or prospective
relationship with the Borrower and its Subsidiaries or in connection with an
internal purposes related to credit review, portfolio analysis or otherwise (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

(b) to the extent requested by any regulatory authority,

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided, however, that in the event Administrative
Agent or any Lender receives a subpoena or other legal process to disclose
confidential information to any party, Administrative Agent or such Lender
shall, if legally permitted, endeavor to notify Borrower thereof as soon as
possible after receipt of such request, summons or subpoena, provided, however,
that in the event that the Administrative Agent or any Lender receives a
subpoena or other legal process to disclose confidential information to any
party, the Administrative Agent or such Lender shall, if legally permitted,
endeavor to notify the Borrower thereof as soon as possible after receipt of
such request, summons or subpoena so that the Borrower may seek protective order
or other appropriate remedy, provided that no such notification shall be
required in respect of any disclosure to regulatory authorities having
jurisdiction over the Administrative Agent or such Lender,

(d) to any other party to this Agreement,

(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,

(f) subject to an agreement or electronic acknowledgment (i.e., Intralinks)
containing provisions substantially the same as those of this Section and
provided that Borrower’s written consent is obtained before disclosure to any
prospective assignee, Participant or counterparty which is not a Qualified
Institution, to:

 

73



--------------------------------------------------------------------------------

(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or

(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations,

(g) with the consent of the Borrower, or

(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.

For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.14 Modifications to Certain Mortgages. In the event the Borrower has
not delivered Appraisals for all of the Properties identified on Schedule
2.05(a) on or before the Effective Date and, upon receipt of all such Appraisals
the Administrative Agent determines that the aggregate Appraised Value for all
Borrowing Base Properties located in the State of New York (the “NY Borrowing
Base Properties”) is greater than one hundred five percent (105%) of the
Borrowing Base Value initially attributable to the NY Borrowing Base Properties
as set forth on Schedule 2.05(a), the Borrower shall cooperate with the
Administrative Agent’s preparation of, and shall promptly execute, any
amendments or modifications to the Mortgages encumbering the NY Borrowing Base
Properties necessary to bring the amount secured by such Mortgages up to the
Appraised Value of the NY Borrowing Base Properties. Without duplicating the
Borrower’s obligations under Section 9.03, the Borrower shall be responsible for
all mortgage recording taxes and other fees incurred in connection with the
recording of any such amendments or modifications.

Section 9.15 Release. Borrower, for itself and for and on behalf of each of its
Subsidiaries and Affiliates and each of its officers, directors, shareholders,
members, partners, trustees, agents, employees, servants, shareholders and
attorneys (as well as their predecessors, successors and assigns) (collectively,
the “Releasing Parties”), for and in consideration of the execution and delivery
of this Agreement by Administrative Agent and the Lenders, does hereby forever
release, waive, remise, acquit and discharge Administrative Agent, the Lenders
and each of its their past, present and future directors, trustees, fiduciaries,
administrators, officers, agents, employees, servants, shareholders and
attorneys (as well as their predecessors, successors and assigns) (collectively,
the “Released Parties”) of and from all manner of actions, causes of action,
claims, claims of usury, suits, bonds, bills, covenants, controversies,
agreements, promises, trespasses, damages (whether general, special or
punitive), judgments, executions, demands, indebtedness (either as principal
obligor or as surety or other accommodation party), liabilities,

 

74



--------------------------------------------------------------------------------

obligations, costs, expenses, losses, attorneys’ fees and expenses (whether or
not litigation is commenced), liens and indemnities of every kind and nature
whatsoever, whether fixed or contingent, known or unknown, suspected or
unsuspected, foreseen or unforeseen and whether based on contract, tort, statute
or other legal or equitable theory of recovery (collectively, “Claims”) which
the Releasing Parties, or any of them, now have, ever had, shall or may have, or
may hereafter assert, against one or more of the Released Parties for or by
reason of any Claims arising or accruing at any time on or prior to the date
hereof in connection with, arising out of, or in any way relating, directly or
indirectly, to the following: (a) the Prior Credit Agreement or the loans made
pursuant thereto, (b) any matters pertaining to any of the discussions,
communications, correspondence, negotiations or dealings among the Releasing
Parties and the Released Parties relating to the Loans or the Loan Documents,
(c) the lender-borrower relationship created by the Prior Credit Agreement, or
(d) any matters arising out of or in any way relating to any of the foregoing.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GETTY REALTY CORP.

By

 

/s/ David B Driscoll

Name:

 

David B Driscoll

Title:

 

President and Chief Executive Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By  

/s/ Alicia T. Sohreibstein

Name:  

Alicia T. Sohreibstein

Title:  

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Eyal Namordi

Name:  

Eyal Namordi

Title:  

Senior Vice President



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK By  

/s/ Dan Luby

Name:  

Dan Luby

Title:  

Assistant Vice President

 

By  

/s/ Michael Paul

Name:  

Michael Paul

Title:  

Senior Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Enrico Panno

Name:  

Enrico Panno

Title:  

SVP



--------------------------------------------------------------------------------

CITIZENS FINANCIAL GROUP INC. By  

/s/ Diane E. Mullan-Cromwell

Name:  

Diane E. Mullan-Cromwell

Title:  

Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By  

/s/ Thomas L. Nolan

Name:  

Thomas L. Nolan

Title:  

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By  

/s/ Jool Bartis

Name:  

Jool Bartis

Title:  

Senior vice president



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A. By  

/s/ Richard M. Quinn

Name:  

Richard M. Quinn

Title:  

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

GPMI PROPERTIES

 

1.01(b)-1



--------------------------------------------------------------------------------

SCHEDULE 1.01(b) – GPMI PROPERTIES

 

Property #    Address    City    State

6

   1672 86TH ST.    BROOKLYN    NY

7

   161-51 BAISLEY BLVD    JAMAICA    NY

8

   75-41 YELLOWSTONE BLVD    REGO PARK    NY

16

   98-21 ROCKAWAY BLVD    OZONE PARK    NY

17

   1780 CONEY ISLAND AVE    BROOKI YN    NY

20

   1810 CROSS BRONX EXP.    BRONX    NY

22

   35-25 JUNCTION BLVD    CORONA    NY

38

   2686 LONG BLACH RD    OCLANSIDE    NY

43

   111 MONTAUK HIGHWAY    BLUE POINT    NY

53

   510 SUFFOLK AVE    BRENTWOOD    NY

54

   172 HOWELLS RD    BAY SHORE    NY

65

   1 MONTAUK & CARLTON AVE    EAST ISLIP    NY

70

   564 MONTAUK HIGHWAY    WEST ISLIP    NY

72

   848 WILLIS AVE    ALBERTSON    NY

74

   43 LAKE STREET    WHITE PLAINS    NY

77

   758 PELHAM RD    NEW ROCHELLE    NY

78

   1800 CENTRAL AVE    YONKERS    NY

82

   32 BELLE AVE    OSSINING    NY

93

   4350 BOSTON POST RD    PELHAM MANOR    NY

100

   140 FRANKLIN TURNPIKE    MAHWAH    NJ

101

   221 ROUTE 303    VALLEY COTTAGE    NY

103

   200 WEST CHESTER AVE    PORT CHESTER    NY

110

   2815 HORSEBLOCK RD    MEDFORD    NY

115

   3400-08 BAYCHESTER AVE    BRONX    NY

116

   128 EAST MAIN ST    ELMSFORD    NY

117

   946 BOSTON POST RD.    MAMARONECK    NY

126

   4302 FT HAMILTON PWY    BROOKLYN    NY

146

   837 ROUTE 6    MAHOPAC    NY

157

   813 MAIN STREET    POUGHKEEPSIE    NY

l59

   245 ROUTE 52    CARMEL    NY

160

   1364 ROUTE 9 W    MARLBORO    NY

163

   ROUTE 9W. BOX 381-3    KINGSTON    NY

169

   1499 ROUTE 9    WAPPINGERS FALLS    NY

174

   44 LIBERTY DRIVE SOUTH    STONY POINT    NY

178

   333 WASHINGTON AVE    KINGSTON    NY

179

   355 MILL STREET    POUGHKEEPSIE    NY

182

   266 RT. 55    LAGRANGEVILLE    NY

186

   1915 BRUCKNER BLVD    BRONX    NY

195

   6126 AMBOY RD    STATEN ISI AND    NY

210

   3305 E TREMONT AVE    BRONX    NY

212

   348 E 106TH ST    NEW YORK    NY

214

   116-60 SUTPHIN BLVD.    JAMAICA    NY

218

   69-05 ELLIOT AVE    MIDDLE VILLAGE    NY

219

   4925 VANDAM ST    LONG ISLAND CITY    NY

223

   6418 8TH AVENUE    BROOKLYN    NY

225

   100-17 BEACH CHANNEL DR    ROCKAWAY BEACH    NY

228

   1881 UTICA AVE    BROOKLYN    NY

229

   125 KINGS HIGHWAY    BROOKLYN    NY

234

   1125-27 RICHMOND TERRACE    STATEN ISLAND    NY

235

   1820 RICHMOND ROAD    STATEN ISLAND    NY

252

   4301 BOSTON POST RD    T.BRONX    NY

254

   1700 GEORGES RD. RT 130    NORTH BRUNSWICK    NJ

258

   1413 E L GRANT HWY    BRONX    NY

264

   2590 BAILEY AVE    BRONX    NY

266

   5805 BROADWAY    BRONX    NY

268

   1185 BRONX RIVER AVE    BRONX    NY

270

   2400 E TREMONT AVE    BRONX    NY

272

   780 BURKE AVE    BRONX    NY

275

   495 E 180TH & BATHGATE    BRONX    NY

277

   3031 BAILEY AVE    BRONX    NY

278

   944 CENTRAL PARK AVE    YONKERS    NY

288

   ROUTE 36 & AVE D    ATLANTIC HIGHLANDS    NJ

299

   481 UNION AVE    WESTBURY    NY

301

   357 NO BROADWAY    SLEEPY HOLLOW    NY

303

   140 EAST UNION AVE RT 28    MIDDLESEX    NJ

304

   1297 RT. 9    OLD BRIDGE    NJ

307

   876 ROUTE 22    BREWSTER    NY

312

   166-02 NORTHERN BLVD    FLUSHING    NY

319

   120 MOFFATT ROAD    MAHWAH    NJ

322

   34 ROUTE 303    VALLEY COTTAGE    NY

323

   3083 WFBSTER AVF    BRONX    NY

324

   4000 HYLAN BLVD    STATEN ISLAND    NY

325

   1168 PLFASANTVILLE ROAD    BRIARCLIFF MANOR    NY

326

   4643 THIRD AVE    BRONX    NY

329

   1441 WESTCHESTER AVE    BRONX    NY

331

   6571 BROADWAY    BRONX    NY

332

   600 SOUTH PELHAM PWKY.    BRONX    NY

334

   5818 18TH AVE    BROOKLYN    NY

336

   64-23 7TH AVE    BROOKLYN    NY

339

   4880 BROADWAY    NEW YORK    NY



--------------------------------------------------------------------------------

340

   89 ST NICHOLAS PLACE    NEW YORK    NY

341

   239 10TH AVE    NEW YORK    NY

342

   65-15 COOPER AVE    GLENDALE    NY

343

   156-07 ROCKAWAY BLVD    OZONE PARK    NY

344

   31-05 QUEENS BLVD.    LONG ISLAND CIIY    NY

350

   69 PASCACK ROAD    SPRING VALLEY    NY

354

   RT 25 & RAYNOR RD    RIDGE    NY

357

   450 WYANDANCH AVE    NORTH BABYLON    NY

358

   185 EAST LINCOLN AVE    PELHAM    NY

360

   323 JERICHO TURNPIKE    SMITHTOWN    NY

363

   350 ROCKAWAY TPKE    CEDARHURST    NY

365

   1324 EAST PUTNAM AVE    GOLD GREENWICH    CT

366

   440 HAWKINS AVE    LAKE RONKONKOMA    NY

370

   ROUTE 36 & ATLANTIC AVE    KEYPORT    NJ

377

   40 NO.MAIN STREET    NEW CITY    NY

379

   55 RTE. 9W    WEST HAVERSTRAW    NY

411

   3513 ATLANTIC AVE    BROOKLYN    NY

421

   7519 18TH AVE    BROOKLYN    NY

425

   570 SUNRISE HWY    WEST ISLIP    NY

427

   1160 STRAIGHT PATH    WEST BABYLON    NY

429

   3821 VETS HIGHWAY    RONKONKOMA    NY

432

   999 ROUTE 25A    STONY BROOK    NY

437

   87 NO.COUNTRY ROAD    MILLER PLACE    NY

444

   515 MONTAUK HIGHWAY    BAY SHORE    NY

448

   1164 MONTAUK HWY    E. PATCHOGUE    NY

454

   315 MERRICK ROAD    AMITYVILLE    NY

460

   295 CENTRAL AVE    BETHPAGE    NY

462

   1714 NEW YORK AVE    HUNTINGTON STATION    NY

464

   869 ATLANTIC AVE    BALDWIN    NY

468

   1641 HEMPSTEAD TURNPIKE    ELMONT    NY

507

   520 BROAD AVE    RIDGEFIELD    NJ

535

   310 BAY SHORE ROAD    NORTH BABYLON    NY

537

   1000 MOTOR PKWY & JOSHUA    CENTRAL ISLIP    NY

544

   190 AQUEDUCT ROAD    WHITE PLAINS    NY

546

   56-02 BROADWAY    WOODSIDE    NY

549

   1220 EAST 233RD STREET    BRONX    NY

552

   655 PORT WASHINGTON BLVD    PORT WASHINGTON    NY

561

   387 PORT RICHMOND AVE.    STATEN ISLAND    NY

564

   1103-1107 DE KAI B AVE    BROOKLYN    NY

568

   36-02 21ST ST. & 36TH AVE.    LONG ISLAND CIIY    NY

569

   1508 FIFTH AVENUE    BAY SHORE    NY

571

   660 N.BROADWAY, RTE. 22    N. WHITE PLAINS    NY

572

   476 COMMERCE & RTE 141    HAWTHORNE    NY

573

   1 PLEASANTVILLE ROAD    PLEASANTVILLE    NY

574

   3230 ROUTE 22    PATIERSON    NY

576

   331 TUCKAHOE ROAD    YONKERS    NY

577

   719 BRONX RIVER RD    YONKERS    NY

578

   1 BOSTON POST RD    RYE    NY

579

   185 NORTH HIGHLAND AVE    OSSINING    NY

581

   1267 FAIRFIELD AVE    G BRIDGEPORT    CT

582

   44 SOUTH STREET    G BRISTOL    CT

585

   611 MAIN STREET    G EAST HARTFORD    CT

587

   RTS 32 & 87 BOX 17-A    G FRANKLIN    CT

589

   176 TOLLAND TPKE&8 ACRES    G MANCHESTER    CT

590

   934-938 E. MAIN STREET    G MERIDEN    CT

591

   JCT RTES 82 & 163    G MONTVILLE    CT

596

   195 STATE STREET    G NORTH HAVEN    CT

597

   479 MAIN AVENUE    G NORWALK    CT

598

   170 TAFTVILLE - OCCUM RD    G NORWICH    CT

600

   309 PUTNAM RD.    G WAUREGAN    CT

601

   398 MAIN STREET    G SOUTHINGTON    CT

602

   561 SULLIVAN AVE    G SOUTH WINDSOR    CT

603

   W. MAIN & MUNSON RDS.    G STAFFORD SPRINGS    CT

604

   120 MAIN STREET    G TERRYVILLE    CT

606

   216 MERROW ROAD    G TOLLAND    CT

607

   531 N.MAIN ST.    G UNION CITY    CT

609

   993 HAMILTON AVE.    G WATERBURY    CT

611

   40 NORWICH ROAD (ROUTE 32)    G WATERFORD    CT

612

   540 DERBY AVENUE    G WEST HAVEN    CT

624

   30 W. STATE STREET    G GRANBY    MA

625

   123 MAIN ST.    G GREAT BARRINGTON    MA

626

   13 RUSSELL ST.    G HADLEY    MA

627

   ROUTE 7    G LANESBOROUGH    MA

628

   RTE 32 PALMER & MONSON RD    G MONSON    MA

629

   148 EAGLE ST.    G NORTH ADAMS    MA

630

   326 STATE ROAD    G NORTH ADAMS    MA

632

   186 WAHCONAH ST.    G PITTSFIELD    MA

633

   1030 SOUTH STREET    G PITTSFIELD    MA

635

   19 BRIDGE ST.    G SOUIH HADLFY    MA

637

   2221 MAIN ST. & CAREW    G SPRINGFIELD    MA

638

   1100 PAGE BLVD.    G SPRINGFIELD    MA

640

   1116 ST. JAMES AVE.    SPRINGFIELD    MA

641

   671 STATE STREET    SPRINGFIELD    MA



--------------------------------------------------------------------------------

643

   278 ELM STREET    G WESTFIELD    MA

647

   2 PLEASANTVILLE RD.    OSSINING    NY

652

   R. D #1 ROUTE 130    BEVERLY    NJ

654

   669 SOMERSET STREET    SOMERSET    NJ

655

   4431 ROUTE 9    FREEHOLD    NJ

658

   4545 US HIGHWAY 9 (NORTH)    HOWELL    NJ

659

   RTE 440 & DANFORTH AVE    JERSEY CITY    NJ

660

   100 RIVER AVE    LAKEWOOD    NJ

665

   1292 RT 22 EAST    NORTH PLAINFIELD    NJ

670

   957 ROUTE 9 NORTH    SOUTH AMBOY    NJ

675

   P.O.BOX 505 RT 206    ANDOVER    NJ

676

   RTE107 & GLEN COVE RD.    GLEN HEAD    NY

677

   381 NORTH AVE.    NEW ROCHELLE    NY

678

   1616 DUTCH BROADWAY    ELMONT    NY

679

   154 SOUTH MAIN STREET    G TORRINGTON    CT

680

   208 FOXON ROAD    G NORTH BRANFORD    CT

683

   407 WEST MAIN STREET    G MERIDEN    CT

687

   47 WOLCOTT RD.    G WOLCOTT    CT

688

   301 EAST & WHITING STS    G PLAINVILLE    CT

689

   RT 10 & WHITING STREET    PLAINVILLE    CT

703

   530 FRANKLIN AVE    FRANKLIN SQUARE    NY

709

   2955 CROPSEY AVE    BROOKLYN    NY

751

   630 LINCOLN HWY RT 1    FAIRLESS HILLS    PA

6130

   85 FORBES AVL    T.NEW HAVEN    CT

6722

   1030 BLUE HILLS ROAD    GBLOOMFIELD    CT

6725

   850 HOPMEADOW STREET    G SIMSBURY    CT

6742

   36 DANBURY ROAD    G RIDGEFIELD    CT

6743

   2098 FAIRFIELD AVENUE    G BRIDGEPORT    CT

6744

   331 WEST AVENUE    G NORWALK    CT

6746

   1789 BARNUM AVENUE    G BRIDGEPORT    CT

6748

   16 LONG RIDGE ROAD    G STAMFORD    CT

6749

   700 DEWEY STREET    BRIDGEPORT    CT

6751

   1235 PARK AVENUE    G BRIDGEPORT    CT

6753

   1464 FAIRFIELD AVENUE    G BRIDGEPORT    CT

6754

   375 BOSTON AVE    BRIDGEPORT    CT

6756

   2750 NORTH AVE.    G BRIDGEPORT    CT

6759

   241 KIMBERLY AVENUE    G NEW HAVEN    CT

6762

   179 NOROTON & WEST AVES    G DARIEN    CT

6764

   271 POST ROAD EAST    G WESTPORT    CT

6765

   224 MAGEE AVENUE    G STAMFORD    CT

6766

   3050 WHITNEY AVE    G HAMDEN    CT

6768

   59 WEST BROAD STREET    G STAMFORD    CT

6771

   1046 BOSTON POST ROAD    G GUILFORD    CT

6776

   1219 STRATFORD AVENUE    STRATFORD    CT

6777

   300 BRIDGEPORT AVENUE    G MILFORD    CT

6778

   265 BOSTON AVENUE    G STRATFORD    CT

6779

   197 MAIN STREET    G CHESHIRE    CT

6781

   231 CHERRY ST    G MILFORD    CT

6782

   721 KINGS HWY    G FAIRFIELD    CT

6813

   COR. RTS #7 & 25    G BROOKFIELD    CT

6819

   206 MAIN AVE.    G NORWALK    CT

6822

   886 HARTFORD RD.    G MANCHESTER    CT

6826

   1919 BROAD ST.    HARTFORD    CT

6831

   158 FITCH ST.    G NEW HAVEN    CT

6834

   242 S. SALEM RD.    G RIDGEFIELD    CT

6836

   3725 MADISON AVENUE    G BRIDGEPORT    CT

6837

   210 DANBURY RD.    G WILTON    CT

6851

   241 WHITE STREET    G DANBURY    CT

6852

   578 S MAIN ST    G MIDDLETOWN    CT

6853

   126 SOUTH ROAD    G ENFIELD    CT

5862

   805 MAIN STREET    STRATFORD    CT

6864

   1022 BURNSIDE AVENUE    G EAST HARTFORD    CT

6865

   749 MAIN STREET    G WATERTOWN    CT

6870

   1500 CORBIN AVENUE    G NEW BRITAIN    CT

6871

   441 WEST AVON ROAD    G AVON    CT

6872

   339 OLD HARTFORD ROAD    G COLCHESTER    CT

8608

   710 MARYLAND AVE.    WILMINGTON    DE

8635

   BASIN ROAD & FRENCHTOWN TPKE.    NEW CASTLE    DE

8637

   1400 SOUTH DUPONT HIGHWAY    ST. GEORGES    DE

8641

   735 PHILADELPHIA PIKE    WILMINGTON    DE

8644

   4700 KIRKWOOD HIGHWAY    WILMINGTON    DE

8645

   3506 PHILADELPHIA PIKE    CLAYMONT    DE

8667

   1147 CHRISTIANA ROAD    NEWARK    DE

8671

   1701 MARSH RD    WILMINGTON    DE

8676

   1712 LOVERING AVE.    WILMINGTON    DE

28002

   159 COTTAGE ROAD    SOUTH PORTLAND    ME

28027

   515 LISBON ST    G LEWISTON    ME

28032

   1217 CONGRESS STREET    PORTLAND    ME

28052

   MAIN AND ELM STS    GBIDDEFORD    ME

28202

   1194 CENTER STREET    AUBURN    ME

28206

   211 LISBON ROAD    G LISBON    ME

28207

   LISBON & UNION STREETS    G LISBON FALLS    ME

28208

   460-464 WARREN AVENUE    G PORTLAND    ME



--------------------------------------------------------------------------------

28210

   59 CAMDEN STREET    ROCKLAND    ME

28212

   US ROUTE 1 & FLAG POND RD    G SACO    ME

28213

   P.O. BOX 455    SANFORD    ME

28215

   161 BRIDGTON ROAD    G WESTBROOK    ME

28216

   646 BATH ROAD    WISCASSET    ME

28220

   204 MINOT AVE    AUBURN    ME

28222

   207 BROADWAY    G SOUTH PORTLAND    ME

28223

   510 SABATTUS STREET    G LEWISTON    ME

28226

   RT 302    NORTH WINDHAM    ME

28227

   393 WESTERN AVENUE SUITE 1-3    G AUGUSTA    ME

29721

   8201 LIBERTY RD.    BALTIMORE    MD

29762

   7520 BELAIR ROAD (GETTY)    FULLERTON HTS    MD

29763

   9901 LIBERTY RD    RANDALLSTOWN    MD

29811

   US RT. 15 & BUS. RT. 15 GETTY    EMMITSBURG    MD

30161

   65 MAIN STREET    G MILFORD    MA

30312

   10 MAIN STREET    AGAWAM    MA

30316

   41 FRANKLIN ST.    G WESTFIELD    MA

30317

   1744 CENTRE ST.    G WEST ROXBURY    MA

30324

   1 POWDER MILL RD    G MAYNARD    MA

30326

   221 MAIN ST.    G GARDNER    MA

30327

   663 WASHINGTON ST    G STOUGHTON    MA

30331

   295 MASS. AVE.    G ARLINGTON    MA

30332

   484 BROADWAY    G METHUEN    MA

30339

   350 PLEASANT ST    G BELMONT    MA

30344

   245 N. MAIN ST.    G RANDOLPH    MA

30351

   258 UNION ST.    G ROCKLAND    MA

30352

   110 GALEN ST.    G WATERTOWN    MA

30355

   306 MAIN ST    READING    MA

30363

   469 WASHINGTON ST    G WEYMOUTH    MA

30374

   22 BRIDGE STREET    G DEDHAM    MA

30375

   4 WHITING STREET    G HINGHAM    MA

30392

   61 HOMER AVENUE    G ASHLAND    MA

30393

   325 WASHINGTON ST    G WOBURN    MA

30404

   563 TRAPELO RD.    G BELMONT    MA

30409

   792 TRUMAN HYWY    G HYDE PARK    MA

30411

   2081 REVERE BEACH PARKWAY    G EVURETT    MA

30412

   155 ELM STREET    PITTSFIELD    MA

30429

   63 S. WASHINGTON ST.    G NORTH ATTLEBORO    MA

30436

   527 GRAFTON STREET    G WORCESTER    MA

30438

   835 ROCKDALE AVE. (NORTH    G NEW BEDFORD    MA

30445

   150 PLYMOUTH AVE    G FALL RIVER    MA

30457

   609 PARK AVE.    G WORCESTER    MA

30458

   EAST MAIN ST    G WEBSTER    MA

30466

   185 MECHANIC ST    G CLINTON    MA

30468

   10 MAIN ST.    G FOXBOROUGH    MA

30472

   564 MAIN ST.    G CLINTON    MA

30488

   112 BARNSTABLE RD    G HYANNIS    MA

30506

   630 DWIGHT STREET    HOLYOKE    MA

30515

   331 BENNINGTON ST    G BOSTON    MA

30521

   964 BOYLSTON ST    G NEWTON    MA

30524

   40 DAVIS STRAITS    G FALMOUTH    MA

30545

   30 LOWELL STREET    G METHUEN    MA

30546

   399 WEBSTER STREET    G ROCKLAND    MA

30551

   371 HUTTLESTON AVENUE    G FAIRHAVEN    MA

30552

   1052 S. MAIN STREET    G BELLINGHAM    MA

30553

   531 MT PLEASANT ST    G NEW BEDFORD    MA

30558

   421 TAUNTON AVENUE    G SEEKONK    MA

30559

   571 MAIN ST.    G WALPOLE    MA

30561

   785 TURNPIKE STREET    G NORTH ANDOVER    MA

30562

   1 OAK HILL ROAD    G WESTFORD    MA

30600

   309 CHELMSFORD STREET    G LOWELL    MA

30602

   481 WASHINGTON STREET    G AUBURN    MA

30603

   245 HAVERHILL STREET    G METHUEN    MA

30604

   9 HAVERHILL ROAD    G AMESBURY    MA

30605

   71 EAST MAIN STREET    G GEORGETOWN    MA

30606

   113 CENTRAL STREET    IPSWICH    MA

30607

   3 BRIDGE ROAD    SALISBURY    MA

30609

   491 CABOT STREET    G BEVERLY    MA

30610

   581 BOSTON POST RD    G BILLERICA    MA

30611

   236 S. ELM STREET    HAVERHILL    MA

30612

   679 MAIN ST.    G CHATHAM    MA

30615

   709 MAIN ST (RT 39)    G HARWICH    MA

30616

   20 S. MAIN STREET    IPSWICH    MA

30617

   528 N. MAIN STREET    G LEOMINSTER    MA

30618

   801 LAKEVIEW AVE    G LOWELL    MA

30619

   163-164 PELHAM STREET    G METHUEN    MA

30623

   96 CRANBERRY HWY PO BX991    G ORLEANS    MA

30624

   1-1/2 SYLVAN STREET    G PEABODY    MA

30625

   60-70 FRANKLIN STREET    G QUINCY    MA

30626

   79 AMERICAN LEGION HIGHWAY    REVERE    MA

30627

   94 JACKSON STREET    G SALEM    MA

30629

   869 MAIN ST (RT 38)    G TEWKSBURY    MA

30630

   307 MAIN STREET    G TWIN MILL
(WAREHAM)    MA



--------------------------------------------------------------------------------

30631

   714 W FALMOUTH HWY    G FALMOUTH    MA

30633

   262 GROTON ROAD    G WESTFORD    MA

30634

   317 MONTVALE AVE.    G WOBURN    MA

30635

   476 MAIN STREET    G YARMOUTHPORT    MA

30636

   724 BEDFORD ST    G BRIDGEWATER    MA

30647

   151 MAIN STREET    G MEDFORD    MA

30648

   321 ADAMS STREET    G DORCHESTER    MA

30651

   487 PARK AVE    WORCESTER    MA

30652

   860 SOUTHBRIDGE ST.    G AUBURN    MA

30663

   2 SUMMER ST & JAMES ST    G BARRE    MA

30654

   390 BELMONT STREET    G WORCESTER    MA

30655

   548 MAIN STREET    BROCKTON    MA

30657

   1177 NO. MAIN STREET    G CLINTON    MA

30658

   974 SOUTHBRIDGE STREET    G WORCESTER    MA

30660

   10 WEST MAIN STREET    G DUDLEY    MA

30661

   880 WATER STREET    G FITCHBURG    MA

30662

   71 EAST CENTRAL STREET    G FRANKLIN    MA

30663

   77 HIGHLAND STREET    GWORCESTER    MA

30664

   199 FALMOUTH ROAD    G HYANNIS    MA

30665

   288 CENTRAL STREET    G LEOMINSTER    MA

30666

   248 LINCOLN STREET    G WORCESTER    MA

30669

   48 WEST MAIN STREET    G NORTHBOROUGH    MA

30672

   21 WEST BOYLSTON STREET    G WEST BOYLSTON    MA

30673

   1429 GRAFTON STREET    G WORCESTER    MA

30674

   176 WORCESTER RD.    G SOUTHBRIDGE    MA

30675

   959 SOUTHBRIDGE STREET    G WORCESTER    MA

30676

   1308 STATE HWY (RTE. 28)    G SOUTH YARMOUTH    MA

30677

   205 WORCESTER ROAD    G STERLING    MA

30678

   318 BOSTON ROAD    G SUTTON    MA

30679

   1107 PLEASANT STREET    G WORCESTER    MA

30680

   516 UNION AVENUE    G FRAMINGHAM    MA

30681

   RT.140,MAIN ST. & HARTFORD PK    G UPTON    MA

30683

   11 MILK STREET    G WESTBOROUGH    MA

30684

   570 MAIN STREET    G HARWICHPORT    MA

30685

   30 CHANDLER STREET    G WORCESTER    MA

30686

   193 SOUTHWEST CUTOFF    G WORCESTER    MA

30687

   942 SOUTH STREET    G FITCHBURG    MA

30688

   702 WEST BOYLSTON STREET    G WORCESTER    MA

30689

   200 MAIN STREET    G LEICESTER    MA

30691

   90 WORCESTER STREET    G NORTH GRAFTON    MA

30692

   333 EAST MAIN STREET    G SOUTHBRIDGE    MA

30693

   109 SOUTH MAIN STREET    G OXFORD    MA

30694

   54 STAFFORD STREET    G WORCESTER    MA

30695

   223 MAIN STREET    G ATHOL    MA

30696

   267 MECHANIC STREET    G FITCHBURG    MA

30697

   1264 GRAFTON STREET    G WORCESTER    MA

30698

   8 WEST MAIN STREET    ORANGE    MA

30700

   1660 WORCESTER ROAD    G FRAMINGHAM    MA

30702

   CAPE ROAD (RT. 140) & WATER ST    G MILFORD    MA

30704

   2 HARTFORD AVENUE    G UXBRIDGE    MA

30710

   350 GREENWOOD STREET    G WORCESTER    MA

30711

   321 SOUTHBRIDGE STREET    G AUBURN    MA

30712

   156 CRESCENT STREET    G WALTHAM    MA

30713

   274 HIGH STREET    G LOWELL    MA

30714

   365 LAFAYETTE ROAD    SALISBURY    MA

30716

   308 THACHER STREET    G ATTLEBORO    MA

55203

   16 MILFORD ST    MANCHESTER    NH

55211

   DANFORTH CIRCLE    G DERRY    NH

55234

   70 PLAISTOW ROAD    G PLAISTOW    NH

55236

   18 HIGH STREET    G SOMERSWORTH    NH

55237

   164 MAIN STREET AND GRANITE    G SALEM    NH

55238

   2 MOHAWK DRIVE    G LONDONDERRY    NH

55239

   129 SOUTH MAIN STREET    G ROCHESTER    NH

55241

   747 LAFAYETTE ROAD    HAMPTON    NH

55244

   605 DANIEL WEBSTER HWY    G MERRIMACK    NH

55245

   485 AMHERST ST    G NASHUA    NH

55246

   135 BRIDGE STREET    G PELHAM    NH

55247

   219 PEMBROKE STREET    G PEMBROKE    NH

55249

   ROUTE 11 & TEN ROD RD    G ROCHESTER    NH

55250

   74 HANCOCK STREET    G ROCHESTER    NH

55252

   663 LAYAFETTE ROAD    SEABROOK    NH

55253

   463 HIGH STREET    G SOMERSWORTH    NH

55254

   108 PORTSMOUTH AVE.    G EXETER    NH

55256

   RT 101    G CANDIA    NH

55257

   RT 125    G EPPING    NH

55258

   1890 DOVER ROAD    G EPSOM    NH

55259

   14 COURT STREET    EXETER    NH

55261

   4 AMHERST STREET    G MILFORD    NH

55264

   361 ISLINGTON ROAD    PORTSMOUTH    NH

55265

   1815 WOODBURY AVE    G PORTSMOUTH    NH

55267

   233 S. BROADWAY    G SALEM    NH

55268

   587 LAFAYETTE ROAD    G SEABROOK    NH

55269

   9 VILLAGE STREET    G PENACOOK    NH



--------------------------------------------------------------------------------

55274

   32 BRIDGE STREET    G PELHAM    NH

56003

   81 ROUTE #94    MCAFEE    NJ

56005

   6 RT 23 NORTH/7 VERNON AVE    HAMBURG    NJ

56009

   2048 ROUTE 23 NORTH    WEST MILFORD    NJ

56025

   124 W. MT.PLEASANT AVE.    LIVINGSTON    NJ

56027

   1296 RT 33 & HAMILTON SO    TRENTON    NJ

56028

   420 JOHN F. KENNEDY WAY    WILLING,BORO    NJ

56031

   1028 AVL. C & 49TH ST.    BAYONNE    NJ

56034

   114 SOUTH AVE W    CRANFORD    NJ

56048

   182 PENNINGTON AVE.    TRENTON    NJ

56051

   1940 RT 34 & ALLENWOOD RD    WALL TOWNSIHIP    NJ

56056

   2352 MORRIS AVENUE (RAHWAY    UNION    NJ

56057

   RT. 35 & SUNSET AVE.    OCEAN TOWNSHIP    NJ

56062

   RTS #571 & #535    CRANBURY    NJ

56063

   1090 NORTH BROAD STREET    HILLSIDE    NJ

56064

   MAIN & SUMMERHILL ROAD    SPOTSWOOD    NJ

56073

   208 BRANCHPORT AVENUE    LONG BRANCH    NJ

56075

   1101 E, JERSEY ST. (MADIS    ELIZABETH    NJ

56078

   310-312 BELLEVILLE AVE    BELLEVILLE    NJ

56079

   1061 BROADWAY (53RD ST.)    BAYONNE    NJ

56081

   5 STELTON ROAD    PISCATAWAY    NJ

56084

   8 STONEHOUSE ROAD    BASKING RIDGE    NJ

56086

   1545 HURFFVILLE ROAD    DEPTFORD    NJ

56087

   2061 FELLOWSHIP & SPRINGDALE R    CHERRY HILL    NJ

56088

   401 EGG HARBOR ROAD    SEWELL    NJ

56092

   RT #31 & BARTLES CORNER ROAD    FLEMINGTON    NJ

56096

   75 SPRINGSIDE & WOODLANE RDS.    WESTAMPTON TWP    NJ

56097

   377 SO. BLACK HORSE TPKE    WILLIAMSTOWN    NJ

56098

   914 BLACK HORSE PIKE    BLACKWOOD    NJ

56101

   1870 KUSER RD.    TRENTON    NJ

56106

   380 SOUTH CLINTON STREET    EAST ORANGE    NJ

56109

   16TH & F STS.    BELMAR    NJ

56111

   201 W. CAMDEN & COTTAGE ROAD    MOORESTOWN    NJ

56113

   ROUTE #71 & WALL ROAD    SPRING LAKE    NJ

56114

   1414 BLACK HORSE PIKE    HILLTOP    NJ

56110

   93 VALLEY ROAD & FENNER    CLIFTON    NJ

56118

   1213 ROUTE 27    FRANKLIN TWP.    NJ

56119

   29 ROUTE 12 & BROAD STREET    FLEMINGTON    NJ

56124

   1212 BLACKWOOD CLEMENTON ROAD    CLEMENTON    NJ

56132

   4 TH & MAIN STS    ASBURY PARK    NJ

56138

   184 SOUIH AVE. (3RD AVE.)    FANWOOD    NJ

56139

   119 GODWIN AVENUE    MIDLAND PARK    NJ

56142

   263 E. 29TH ST & RT. 20    PATERSON    NJ

56156

   1 WEST 9TH STREET    OCEAN CITY    NJ

56157

   804 ROUTE 530    WHITING    NJ

56167

   414 ROUTE 206    HILLSBOROUGH    NJ

56169

   128 CHESTNUT RIDGE RD & LAKE    MONTVALE    NJ

56206

   ROUTE #1 AND WASHINGTON R    PRINCETON    NJ

56215

   1705 ROUTE 33 (CORLIES AVE)    NEPTUNE    NJ

56230

   86 DOREMUS AVE    T-NEWARK    NJ

56250

   207 MONMOUTH RD    OAKHURST    NJ

56252

   473 MAIN STREET    BELLEVILLE    NJ

56253

   800 TURNERVILLE ROAD    PINE HILL    NJ

56258

   118 MAIN ST    TUCKERTON    NJ

56260

   1413 NORIH BROAD STREET    WEST DEPTFORD    NJ

56262

   305 JACKSON RD    ATCO    NJ

56263

   176 WEST END AVENUE    SOMERVILLE    NJ

56264

   1098 ROUTE 130 & RIVERTON ROAD    CINNAMINSON    NJ

56276

   1490 BERGEN BOULEVARD    FORT LEE    NJ

56291

   125 RAILROAD AVENUE    RIDGEFIELD PARK    NJ

56294

   592 ROUTE 70    BRICK    NJ

56297

   650 ROUTE 15 SOUTH    LAKE HOPATCONG    NJ

56803

   125 N.WASHINGTON AVE.(HIC    BERGENFIELD    NJ

56811

   490 CENTRAL AVE. (SCOTLAN    ORANGE    NJ

56818

   721 EAST PASSAIC AVE    BLOOMFIELD    NJ

56836

   390 TUCKER AVE & WALTON AVE_.    UNION    NJ

56838

   1500 EAST FRONT ST.(TERR    SCOTCH PLAINS    NJ

56844

   110 CENTRE ST.    NUTLEY    NJ

56846

   551 W. FRONT ST.    PLAINFIELD    NJ

56847

   1112 ROUTE #22 SUMMIT RD    MOUNTAINSIDE    NJ

56852

   134 NJ RT. #4 (EAST BOUND    ENGLEWOOD    NJ

56867

   MAIN ST & STATION RD    MADISON    NJ

56873

   989 SOMERSET ST.    WATCHUNG    NJ

56877

   SHUNPIKE & GREEN VILLAGE    GREEN VILLAGE    NJ

56886

   1060 STUYVESANT AVE    IRVINGTON    NJ

56889

   921 MONTGOMERY ST.    JERSEY CITY    NJ

56891

   171 BLOOMFIELD AVE.(BERK    BLOOMFIELD    NJ

56892

   88 E, MCFARLAN ST    DOVER    NJ

56893

   BORDENTOWN AVE. & ERNSTON    PARLIN    NJ

56894

   3200 J.F.K. BOULEVARD    UNION CITY    NJ

56896

   1131ST. GEORGE AVE.    COLONIA    NJ

56897

   2510 TONNELLE AVE.(N. BERG    NORTH BERGEN    NJ

56898

   1118 HAMBURG TURNPIKE    WAYNE    NJ



--------------------------------------------------------------------------------

56899

   N.J. ROUTE #17-(SOUTH)    HASBROUCK HEIGHTS    NJ

56904

   571 INMAN AVENUE (JORDAN)    COLONIA    NJ

56906

   1189 ENGLISHTOWN ROAD    OLD BRIDGE    NJ

56909

   RIVER RD. & MADISON AVE.    NEW MILFORD    NJ

56915

   51 NORTH WALNUT STREET    RIDGEWOOD    NJ

56916

   LAJ AYETTE & WAGARAW    HAWTHORNE    NJ

56919

   1220 RT. 23    WAYNE    NJ

56921

   615 WASHINGTON AVE.    WASHINGTON TOWNSHIP    NJ

56922

   357 N.J. RTE #17    PARAMUS    NJ

56924

   MIDLAND AVE. & OUTWATER LANE    GARFIELD    NJ

56925

   676 GARFIED AVE.    JERSEY CITY    NJ

56926

   2284 ROUTE #4    FORT LEE    NJ

56933

   91 LEONARDVILLE ROAD    BELFORD    NJ

56935

   157 BROAD STREET    EATONTOWN    NJ

56939

   OCEAN AND RIVERDALE    MONMOUTH BEACH    NJ

56959

   NICHOLSON RD.& WHITE HORSE PIK    AUDUBON    NJ

56962

   1067 SOUTH BROAD STREET    TRENTON    NJ

56986

   101 WHITE HORSE PK & EVESHAM    MAGNOLIA    NJ

56987

   4213 S. ROUTE 130    BEVERLY    NJ

56997

   1781 W. 7TH STREET    PISCATAWAY    NJ

56999

   585 NORTHFIELD AVE    WEST ORANGE    NJ

58006

   232 NORTH LONG BEACH ROAD    ROCKVILLE CENTRE    NY

58007

   70-21 73RD PLACE (CENTRAL    GLENDALE    NY

58012

   206-06 JAMAICA AVE.    BELLAIRE    NY

58015

   8202 7TH AVENUE    BROOKLYN    NY

58018

   202-O4 47TH AVENUE    BAYSIDE    NY

58019

   286 ASHBURTON AVE    YONKERS    NY

58021

   420 BROADWAY & WALGROVE    DOBBS FERRY    NY

58022

   86 NORTH BABYLON TPKE    NORTH MERRICK    NY

58027

   120 CUTTER MILL RD    GREAT NECK    NY

58031

   665 GLEN COVE AVENUE    GLEN HEAD    NY

58032

   347 NASSAU BLVD.    GARDEN CITY    NY

58033

   1185 WEST BROADWAY    HEWLETT    NY

56046

   90 GUINEA WOODS ROAD    EAST HII.LS    NY

58049

   311 MC LEAN AVENUE    YONKERS    NY

58061

   606 WANTAGH AVENUE    LEVITTOWN    NY

58064

   1880 FRONT STREET    EAST MEADOW    NY

58065

   3730 HEMPSTEAD TPKE.    LEVITTOWN    NY

58071

   114-05 FARMERS BLVD.    ST. ALBANS    NY

58072

   ROUTES 9 AND 9G    RHINEBECK    NY

58077

   2471 CROPSEY AVE.    BROOKLYN    NY

58079

   3902 AVENUE U    BROOKLYN    NY

58082

   2 SPLIT ROCK ROAD    SYOSSET    NY

58083

   3980 SUNRISE HWY & WASHINGTON    SEAFORD    NY

58085

   204-12 NORTHERN BLVD    BAYSIDE    NY

58087

   2307 UNION BLVD    BAY SHORE    NY

58092

   657 SAWMILL RIVER RD    ARDSLEY    NY

58094

   200 ELMONT ROAD (JOAN COURT)    ELMONT    NY

58101

   774 TUCKAHOE RD.    YONKERS    NY

58108

   11 EAST POST RD    WHITE PLAINS    NY

58111

   751 WHITE PLAINS RD    SCARSDALE    NY

58112

   600 WHITE PLAINS RD    EASTCHESTER    NY

58114

   340 MAIN STREET    NEW ROCHELLE    NY

58119

   5801 FLATLANDS AVE    BROOKLYN    NY

58121

   67 QUAKER RIDGE RD.    NEW ROCHELLE    NY

58131

   15 VETERANS MEMORIAL HWY.    COMMACK    NY

58141

   378 MAIN ST. & BRICK KILN RD.    SAG HARBOR    NY

58142

   2 MONTAUK HIGHWAY    EAST HAMPTON    NY

58144

   1525 MONTAUK HIGHWAY    MASTIC    NY

58146

   11 FLANDERS RD.    RIVERHEAD    NY

58154

   1982 BRONXDALE AVE.    BRONX    NY

58161

   1245 NEPPERHAN AV.    YONKERS    NY

58173

   437 SARATOGA RD    GLENVILLE    NY

58184

   757 CENTRAL PARK AV    YONKERS    NY

58201

   400 HERRICKS ROAD    MINEOLA    NY

58218

   1229 WESTERN AVE    ALBANY    NY

58220

   30-23 GREENPOINT AVENUE    T. LONG ISLAND CITY    NY

58254

   409 CENTRAL AVE    ALBANY    NY

58260

   49 RIVERSIDE AVE    T. RENSSELAER    NY

58261

   RIVERSIDE AVE.    RENSSELAER    NY

58295

   1164 RTE. 112    PORT JEFFERSON    NY

58297

   2551-2553 ROUTE 44    PLEASANT VALLEY    NY

56315

   3060 BROADWAY    ROTTERDAM    NY

58329

   171 N HIGHLAND AV    OSSINING    NY

58347

   106 SOUTH MAIN STREET    ELLENVILLF    NY

58367

   123 S,HUDSON STREET    CHATHAM    NY

58393

   542 U.S. ROUTE 9    HYDE PARK    NY

58401

   RTS #6 & #132    SHRUB OAK    NY

58409

   119 WEST 145TH ST    NEW YORK    NY

58415

   2001 GRAVESEND NECK ROAD    BROOKLYN    NY

58421

   449 JERICHO TURNPIKE    MINEOLA    NY

58441

   1881 FOREST AVL.    STATEN ISLAND    NY

58442

   1201 VICTORY BLVD.    STATEN ISLAND    NY



--------------------------------------------------------------------------------

  58443       717 RICHMOND RD    STATEN ISLAND    NY   58505       1314 SEDGWICK
AV.    BRONX    NY   58513       1133 JEROME AVE    BRONX    NY   58532      
681 E.LINCOLN AVE. (HUTCH    MT. VERNON    NY   58535       4780 BOSTON POST RO
   PELHAM MANOR    NY   58543       503 ATLANTIC & W. END AV    FREEPORT    NY  
58545       671 NEWBRIDGE RD.    EAST MEADOW    NY   58553       5931 AMBOY ROAD
(BETHUNE)    STATEN ISLAND    NY   58558       5 FINGERBOARD ST. (BAY ST   
STATEN ISLAND    NY   58574       241 TERRY ROAD    SMITHTOWN    NY   58576   
   520 HICKSVILLE RD.    MASSAPEQUA    NY   58582       390 SECOND AVENUE   
TROY    NY   58583       1331 NORTH GRAND AVENUE    BALDWIN    NY   58592      
242 DYCKMAN STREET    NEW YORK    NY   58596       700 ROUTE #211 EAST   
MIDDLETOWN    NY   58598       3249 LAWSON BLVD.    OCEANSIDE    NY   58599   
   1386 WANTAGH AVENUE    WANTAGH    NY   58602       532 PLANDOME RD.   
MANHASSET    NY   58603       1784 BROADWAY    HEWLETT    NY   58606       831
FORT SALONGA ROAD (25A)    NORTHPORT    NY   58703       1372 UNION ST &
BRANDYWINE AVE    SCHENECTADY    NY   58704       253 MILTON AVE.    BALI STON
   NY   58705       RT 50, BROOKLINE ROAD    BALLSION SPA    NY   58710      
2044 CENTRAL AVE (RT 5)    COLONIE    NY   58711       308 DELAWARE AVENUE   
DELMAR    NY   58712       8 CANAL STREET    ELLENVILLE    NY   58713       280
BROADWAY    FORT EDWARD    NY   58714       MAIN & HANCOCK STS.    FORT PLAIN   
NY   58715       330 AVIATION ROAD    QUEENSBURY    NY   58716       1018 STATE
HIGHWAY 29A    GLOVERSVILLE    NY   58718       1493 RT #9 AT GROOMS ROAD   
HALFMOON    NY   58720       91 W. MAIN STREET    HANCOCK    NY   58721       RT
9, ALSERTSON SIREET    HYDE PARK    NV   58722       RT 9, 736 LOUDEN RD   
LATHAM    NY   58723       2429 ROUTE 9    MALTA    NY   58724       RT. 40,
VALLEY FALLS ROAD    MELROSE    NY   58725       RT 44    MILLERTON    NY  
58726       800 BLOOMING GROVE TURNPIKE    NEW WINDSOR    NY   58730       RT.
44, DUTCHESS TPKE    PLEASANT VALLEY      58731       363 HOOKER AVENUE   
POUGHKEEPSIE    NY   58733       985 STATE ROUTE 149    QUEENSBURY    NY   58737
      3300 CARMEN RD    SCHENECTADY    NY   58739       28 MAIN STREET (RT 9)   
S. GLENS FALLS    NY   58740       WINTER & PAWLING AVENUES    TROY    NY  
58741       3775 MAIN STREET    WARRENSBURG    NY   58743       23 MAIN STREET
   HUDSON FALLS    NY   58745       222 S. PEARL STREET    ALBANY    NY   58751
      91 RTE 17K    NEWBURGH    NY   58759       6822 ROUTE 9    RHINEBECK    NY
  58760       15 NORTH BROADWAY    PORT EWEN    NY   58761       LOWER MAIN
STREET;PO BOX 351    CATSKILL    NY   58762       RT 23 & 385    CATSKILL    NY
  58766       124 FAIRVIEW AVE    HUDSON    NY   58770       115 MANSION STREET
   COXSACKIE    NY   58772       3381 ROUTE 32 & MOUNT AIRY RD    QUARRYVILLE   
NY   58774       165 ROUTE 59    MONSEY    NY   58785       591 BROADWAY   
MENANDS    NY   58788       1224 ROUTE 22    BREWSTER    NY   58793       ROUTE
9    VALATIE    NY   58794       MAIN STREET    CAJRO    NY   58802       111
MAIN STREET    PINE BUSH    NY   58808       1012 ROUTE 82    WEST TAGHKANIC   
NY   58817       449 MAIN STREET    YAPHANK    NY   58818       311 LARKFIELD
ROAD    EAST NORTHPORT    NY   58828       292 RAILROAD AVENUE    SAYVILLE    NY
  58829       3229 SUNRISE HIGHWAY    WANTAGH    NY   58835       1069 ISLIP
AVENUE    CENTRAL ISI.IP    NY   58836       26-27 COLLEGE POINT BOULEVARD   
FLUSHING    NY   58837       894 ROUTE 109    NORTH LINDENHURST    NY   58838   
   1580 STRAIGHT PATH    WYANDANCH    NY   58839       761 MAIN STREET    NEW
ROCHELLE    NY   58843       262-12 HILLSIDE AVENUE    FLORAL PARK    NY   58845
      1733 OLD COUNTRY ROAD    RIVERHEAD    NY   58855       4220 SHERIDAN DRIVE
   AMHERST    NY   58856       1780 SENECA STREET    BUFFALO    NY   58857      
2355 ELMWOOD AVENUE    KENMORE    NY   58858       595 ONTARIO STREET    BUFFALO
   NY   58859       650 TONAWANDA STREET    BUFFALO    NY   58860       2211
GRAND ISLAND BOULEVARD    GRAND ISI AND    NY   58861       5461 SOUTHWESTERN
BOULEVARD    HAMBURG    NY   58862       660 ENGLEWOOD AVENUE    TONAWANDA    NY
  58863       1211 COLVIN BOULEVARD    KENMORE    NY   58864       2540 SOUTH
PARK AVENUE    LACKAWANNA    NY



--------------------------------------------------------------------------------

58865

   820 CENTER STREET    LEWISTON    NY

58866

   6302 BUFFALO AVENUE    NIAGARA FALLS    NY

58867

   960 ELLICOTT CREEK ROAD    TONAWANDA    NY

58868

   1310 SHERIDAN DRIVE    TONAWANDA    NY

58869

   723 MINERAL SPRINGS ROAD    WEST SENECA    NY

58870

   701 ORCHARD PARK ROAD    WEST SENECA    NY

58871

   6130 MAIN STREET    WILLIAMSVILLE    NY

67201

   3103-03WEST CLEARFIELD STREET    PHILADELPHIA    PA

67215

   40TH STREET & POWELTON AV    PHILADELPHIA    PA

67227

   3050 LEHIGH STREET    ALLENTOWN    PA

67235

   552-554 MARKLEY STREET    NORRISTOWN    PA

67243

   596 LANCASTER AVE. & PENN ST.    BRYN MAWR    PA

67244

   725 FAYETTE STREET    CONSHOHOCKEN    PA

67249

   6301 CASTOR & ROBBINS AVENUE    PHILADELPHIA    PA

67253

   907 HUNTINGDON PIKE    HUNTINGDON VALLEY    PA

67254

   1150 BUSTLETON PIKE    FEASTERVILLE    PA

67255

   1701 N 33RD ST    PHILADELPHIA    PA

67258

   6700 BUSTLETON AVE    PHILADELPHIA    PA

67261

   2101 OREGON PIKE    PHILADELPHIA    PA

67265

   5700 RIDGE AVE & SHURS    PHILADELPHIA    PA

67266

   8244-8256 LOWBER AVENUE    PHILADELPHIA    PA

61269

   427 WEST COUNTY LINE ROAD    HATBORO    PA

67271

   102 WEST EAGLE ROAD    HAVERIOWN    PA

67272

   401 EAST BALTIMORE AVENUE    MEDIA    PA

67274

   100 FAST CHAMPLOST AVENUE    PHILADELPHIA    PA

67276

   7800 RIDGE AVE    PHILADELPHIA    PA

67278

   417 EAST PROVIDENCE ROAD    ALDAN    PA

67282

   3024 NEW ROOGERS RD    BRISTOL    PA

67288

   RT 1 & OLD LINCOLN HWY.    TREVOSE    PA

67298

   1320 WEST CHESTER PIKE    HAVERTOWN    PA

67299

   1829 OLD YORK ROAD    ABINGTON    PA

67301

   305 E. COUNTY LINE ROAD    HATBORO    PA

67367

   5300 SPRINGFIELD ROAD    CLIFTON HGTS.    PA

67381

   OAK & PROVIDENCE ROADS    ALDAN    PA

67382

   CHESTER PIKIZ & CLIFTON AV    SHARON HILL.    PA

67396

   1403 PROVIDENCE RD. (WOOD    MEDIA    PA

67398

   1442 EASTON ROAD    ROSLYN    PA

67401

   134 WEST BALTIMORE AVENUE    CLIFTON HGTS    PA

67402

   2401 N.BROAD ST & YORK ST    PHILADELPHIA    PA

67405

   405 WEST BRIDGE STREET    MORRISVILLE    PA

67409

   8797 FRANKFORD AVE. & MAGARGEE    PHILADELPHIA    PA

67415

   1 NUTT ROAD    PHOENIXVILLE    PA

67418

   2391 DURHAM ROAD    LANGHORNE    PA

67419

   894 NORTH CHARLOTTE STREET    POTTSTOWN    PA

57422

   101 READING AVENUE    BOYERTOWN    PA

67423

   183 SOUTH WEST END BOULEVARD    QUAKERTOWN    PA

67425

   301-303 HARLEYSVILLE PIKE    SOUDERTON    PA

67426

   798 SUMNEYTOWN PIKE    LANSDALE    PA

67431

   313 SWAMP ROAD    FURLONG    PA

67433

   MAIN RT #611 & EAST ST.    DOYLESTOWN    PA

67434

   778 2ND STREET PIKE    RICHBORO    PA

67435

   192 DURHAM RD.    PENNDEL    PA

67437

   301 EAST JOHNSON HIGHWAY    NORRITON TWP.    PA

67531

   306 MAIN STREET    TRAPPE    PA

67580

   150 CARLISLE ST    GETTYSBURG    PA

67596

   3471 LINCOLN HWY. EAST    PARADISE    PA

67596

   2300 MARKET ST    LINWOOD    PA

67599

   2425 NO. MARKET ST    ELIZABETHTOWN    PA

67618

   8009 OLD YORK ROAD    ELKINS PARK    PA

67623

   RT 116 & ORRTANNA ROAD (GETTY)    FAIRFIELD    PA

67624

   6100 YORK ROAD    NEW OXFORD    PA

67626

   24 N. QUEEN STREET    LITTLESTOWN    PA

67632

   2890 EAST PROSPECT STREET    YORK    PA

67633

   1174 S. QUEEN ST (GETTY)    YORK    PA

67635

   850 CARLISLE AVE (DELCO GETTY)    YORK    PA

67636

   3730 CARLISLE RD (ANDOVER GETT    DOVER    PA

67638

   50 MAIN ST (GETTY)    GLEN ROCK    PA

67639

   816W. HIGH STREET (SUBWAY)    CARLISLE    PA

67640

   1512 SPRING ROAD (BUYRITE)    CARLISLE    PA

67641

   1ST & FRONT STREET (GETTY)    BOILING SPRINGS    PA

67642

   4601 CARLISLE PIKE GETTY    MECHANICSBURG    PA

68001

   7780 POST ROAD    GNORTH KINGSTOWN    RI

68002

   10 CODDINGTON HWY    MIDDLETOWN    RI

68003

   1015 SANDY LANE    GWARWICK    RI

68005

   1188 CUMBERLAND HILL ROAD    GWOONSOCKET    RI

68007

   1271 BROAD STREET    GPROVIDENCF    RI

68120

   DEXTER ROAD    T.EAST PROVIDLNCE    RI

68607

   MASSASOIT AVE. & DEXTER    GEAST PROVIDENCE    RI

68611

   577 SMITHRELD AVE.    G PAWTUCKET    RI

68614

   33 JEFFERSON BLVD.    GWARWlCK    RI

68619

   899 PONTIAC AVENUE    GCRANSTON    RI

68622

   1197 NEWPORT AV.    GPAWTUCKET    RI

68623

   227 COUNTY ROAD    GBARRINGTON    RI



--------------------------------------------------------------------------------

68629

   1307 POST RD.    GWARWICK      RI   

68642

   3381 E. MAIN RD,    GPORTSMOUTH      RI   

68643

   1879 MINFRAL SPRING AVE    GN. PROVIDENCE      RI   

68645

   732 WILLETT AVE.    GEAST PROVIDENCE      RI   

68646

   RR 11 4087 TOWER HILL RD    GWAKEFIELD      RI   

69002

   2825 CENTRE AVENUE    READING      PA   

69004

   299 NORTH READING ROAD    EPHRATA      PA   

69006

   818 BEN FRANKLIN HWY    DOUGLASSVILLE      PA   

69010

   2039 SOUTH QUEEN STREET    YORK      PA   

69016

   ROUTE 61 & RR # 3 (MT CARBON)    POTTSVILLE      PA   

69019

   RT 61 RD #5 (FAIRLANE)    POTTSVILLE      PA   

69407

   1902 OREGON PIKE    LANCASTER      PA   

69416

   518 GREENFIELD ROAD    LANCASTER      PA   

69417

   PO BOX 493 RTE 501    SCHAEFFERSTOWN      PA   

69419

   200 NORTH 4TH STREET    HAMBURG      PA   

69420

   300 MORGANTOWN ROAD    READING      PA   

69424

   302 HIGHLAND DRIVE    MOUNTVILLE      PA   

69425

   ROUTE 72 & LONG LANE    EBENEZER      PA   

69428

   3596 EAST NEWPORT ROAD    INTERCOURSE      PA   

69430

   RTE 697    REINHOLDS      PA   

69438

   1370 LANCASTER AVE    COLUMBIA      PA   

69439

   203 S. THIRD STREET    OXFORD      PA   

69440

   1001 BUCHERT ROAD    POTTSTOWN      PA   

69443

   644 EAST MAIN STREET    EPHRATA      PA   

69445

   2 WEST PENN AVENUE    ROBESONIA      PA   

69466

   839 FERN AVENUE    KENHORST      PA   

69467

   2520 LITITZ PIKE    NEFFSVILLE      PA   

69472

   327 WEST MAIN STREET    LEOLA      PA   

69483

   N. MAIN STREET EXTENDED    RED LION      PA   

69484

   W. GREENWICH & SCHYLKILL AVE    READING      PA   

69485

   2102 MAIN STREET    ROTHSVILLE      PA   

69493

   834 YORK STREET    HANOVER      PA   

69495

   7710 ALLENTOWN BLVD    HARRISBURG      PA   

69497

   RT 272 POPLAR STREET    ADAMSTOWN      PA   

69503

   1100 MILLERSVILLE PIKE    LANCASTER      PA   

69504

   312 WEST MAIN STREET    NEW HOLLAND      PA   

69505

   RTE 41 & NEWPORT ROAD    CHRISTIANA      PA   

69672

   1248 N.9TH STREET    READING      PA   

69680

   3901 PERKIOMEN AVE.    REIFFTON      PA   

69681

   401 PENN AVENUE    W.READING      PA   

69682

   MAIN & S.HIGH STREETS    ARENDTSVILLE      PA   

69683

   308 E. WYOMISSING AVENUE    MOHNTON      PA   

69690

   ROUTE 16    MCCONNELLSBURG      PA   

71109

   1115 MAIN STREET    ROANOKE      VA   

71173

   7000 THREE CHOPT RD    RICHMOND      VA   

71215

   1148 VOLVO PARKWAY    CHESAPEAKE      VA   

71264

   209 E. HOLLY AVENUE    STERLING PARK      VA   

71270

   3800 TWIN PINES RD.    PORTSMOUTH      VA   

71706

   4005 PORTSMOUTH BLVD.    CHESAPEAKE      VA   

76112

   636 MAIN STREET    BENNINGTON      VT   



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

2.01-1



--------------------------------------------------------------------------------

Getty Realty Corp.

Commitments and Final Allocations

 

Bank

   %   $125mm TL    $50mm RC    TOTAL

JPMorgan Chase Bank, N.A.

   18.29%   $22,857,142.86    $9,142,857.14    $32,000,000.00

Citizens Financial Group Inc.

   17.14%   $21,428,571.43    $8,571,428.57    $30,000,000.00

Bank of America, N.A.

   11.43%   $14,285,714.29    $5,714,285.71    $20,000,000.00

HSBC Bank USA, National Association

   11.43%   $14,285,714.29    $5,714,285.71    $20,000,000.00

Israel Discount Bank of New York

   11.43%   $14,285,714.29    $5,714,285.71    $20,000,000.00

Capital One, National Association

   11.43%   $14,285,714.29    $5,714,285.71    $20,000,000.00

Wells Fargo Bank, N.A.

   11.43%   $14,285,714.29    $5,714,285.71    $20,000,000.00

Sovereign Bank, N.A.

   7.43%   $9,285,714.29    $3,714,285.71    $13,000,000.00

Total

   100.00%   $125,000,000.00    $50,000,000.00    $175,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 2.05

INITIAL BORROWING BASE PROPERTIES AND VALUES

 

2.05-1



--------------------------------------------------------------------------------

SCHEDULE 2.05(a) – INITIAL BORROWING BASE PROPERTIES

 

Property #      Address    City    State    Value   30200       611 SOUTHBRIDGE
STREET    AUBURN    MA      30201       712 SOUTHBRIDGE STREET    AUBURN    MA
     30202       310 WASHINGTON STREET    AUBURN    MA      30204       358
GREAT ROAD    BEDFORD    MA      30206       154 SOUTH MAIN STREET    BRADFORD
   MA      30207       140 CAMBRIDGE STREET    BURLINGTON    MA      30208      
198 CAMBRIDGE STREET    BURLINGTON    MA      30211       79-81 HIGH STREET   
DANVERS    MA      30213       1100 LAKEVIEW AVENUE    DRACUT    MA      30214
      6 PEARSON BLVD    GARDNER    MA      30219       535 LYNNWAY    LYNN    MA
     30220       122 BOSTON STREET    LYNN    MA      30221       413 LAKESIDE
AVE    MARLBOROUGH    MA      30223       138 HAVERHILL STREET    METHUEN    MA
     30225       14 NEWBURYPORT TPKE    PEABODY    MA      30226       85
LYNNFIELD STREET    PEABODY    MA      30227       345 BENNETT HWY    REVERE   
MA      30228       146 BOSTON STREET    SALEM    MA      30229       271 BOSTON
TURNPIKE    SHREWSBURY    MA      30230       29 MAPLE AVENUE    SHREWSBURY   
MA      30233       356 LOWELL STREET    WAKEFIELD    MA      30234       27
EAST MAIN STREET    WESTBOROUGH    MA      30236       586 MAIN STREET   
WILMINGTON    MA      30237       361 MIDDLESEX AVENUE    WILMINGTON    MA     
30238       340 GROVE STREET    WORCESTER    MA      30239       719 SOUTHBRIDGE
STREET    WORCESTER    MA      30240       48 MADISON STREET    WORCESTER    MA
     30241       747 PLANTATION STREET    WORCESTER    MA      30242       466
LINCOLN STREET    WORCESTER    MA      55301       343 LOUDON ROAD    CONCORD   
NH      55302       37 BIRCH STREET    DERRY    NH      55303       169 SILVER
STREET    DOVER    NH      55304       1 LONG HILL ROAD    DOVER    NH     
55305       46 CENTRAL AVENUE    DOVER    NH      55308       126 ROUTE 125   
KINGSTON    NH      55310       245 EDDY ROAD    MANCHESTER    NH      55311   
   887 HANOVER STREET    MANCHESTER    NH      55313       190 AMHERST STREET   
NASHUA    NH      55314       347 WEST HOLLIS STREET    NASHUA    NH      55315
      620 AMHERST STREET    NASHUA    NH      55316       160 BROAD STREET   
NASHUA    NH      55317       7 HARRIS ROAD    NASHUA    NH      55318       301
MAIN STREET    NASHUA    NH      55320       137 FIRST NEW HAMPSHIRE TPKE   
NORTHWOOD    NH   



--------------------------------------------------------------------------------

55321    786 US HIGHWAY 1 BYPASS    PORTSMOUTH    NH 55322    101 1 CENTER
STREET    RAYMOND    NH 55323    95 FARMINGTON ROAD    ROCHESTER    NH 55324   
130 WASHINGTON STREET    ROCHESTER    NH 55325    198 MILTON ROAD    ROCHESTER
   NH 58620    ROUTES 6 & 22    BREWSTER    NY 58621    504 NEW ROCHELLE ROAD   
BRONXVILLE    NY 58622    2072 EAST MAIN STREET    CORTLANDT MANOR    NY 58623
   430 BROADWAY    DOBBS FERRY    NY 58624    407 WHITE PLAINS ROAD   
EASTCHESTER    NY 58626    109 WEST RAMAPO ROAD    GARNERVILLE    NY 58628   
240 EAST HARTSDALE AVE.    HARTSDALE    NY 58629    154 BROADWAY    HAWTHORNE   
NY 58630    349 ROUTE 82    HOPEWELL JUNCTION    NY 58633    808 PALMER AVE.   
MAMARONECK    NY 58634    279 BLOOMINGBURG ROAD    MIDDLETOWN    NY 58635    208
SAW MILL RIVER ROAD    MILLWOOD    NY 58636    680 MAIN STREET    MOUNT KISCO   
NY 58637    434 GRAMATAN AVE.    MOUNT VERNON    NY 58638    75 BROOKSIDE AVE.
   CHESTER    NY 58639    409 MAIN STREET    NEW PALTZ    NY 58640    657 NORTH
AVE.    NEW ROCHELLE    NY 58641    1001 ROUTE 94    NEW WINDSOR    NY 58643   
310 BROADWAY    NEWBURGH    NY 58644    246 ROUTE 17K    NEWBURGH    NY 58645   
4100 ROUTE 9A & WELCHER AVE.    PEEKSKILL    NY 58646    30 LINCOLN AVE.   
PELHAM    NY 58647    144 KING STREET    PORT CHESTER    NY 58650    55
WASHINGTON STREET    POUGHKEEPSIE    NY 58651    2646 SOUTH ROAD    POUGHKEEPSIE
   NY 58652    1061 FREEDOM PLAINS ROAD    POUGHKEEPSIE    NY 58653    428 SOUTH
ROAD    POUGHKEEPSIE    NY 58654    2063 NEW HACKENSACK ROAD    POUGHKEEPSIE   
NY 58655    298 TITUSVILLE ROAD    POUGHKEEPSIE    NY 58656    69 THEODORE FREMD
BLVD.    RYE    NY 58657    826 WHITE PLAINS ROAD    SCARSDALE    NY 58659   
189 ROUTE 59    SPRING VALLEY    NY 58661    215 NORTH BROADWAY    TARRYTOWN   
NY 58663    8 MARBLEDALE ROAD    TUCKAHOE    NY 58665    1468 ROUTE 9   
WAPPINGERS FALLS    NY 58666    3 COLONIAL AVE    WARWICK    NY 58667    116
NORTH ROUTE 303    WEST NYACK    NY 58670    142 TUCKAHOE ROAD    YONKERS    NY
58671    3205 CROMPOUND ROAD    YORKTOWN HEIGHTS    NY 58673    10 MERRITT BLVD
   FISHKILL    NY 58674    290 ROUTE 211 EAST    MIDDLETOWN    NY 58675    275
ROUTE 59 EAST    NANUET    NY



--------------------------------------------------------------------------------

58677    174 WESTCHESTER AVE.    WHITE PLAINS    NY 58681    80 BEDFORD ROAD   
KATONAH    NY 40011    3203 MONSARRAT AVE.    HONOLULU    HI 40012    2314 NORTH
SCHOOL STREET    HONOLULU    HI 40014    215 SOUTH VINEYARD BLVD.    HONOLULU   
HI 40019    46-004 KAMEHAMEHA HWY.    HONOLULU    HI 40020    47-515 KAMEHAMHA
HWY.    KANEOHE    HI 40023    85-830 FARRINGTON HWY.    WAIANAE    HI



--------------------------------------------------------------------------------

SCHEDULE 2.05 (b)

FLOOD CERTIFICATE PROPERTIES

 

2.05-1



--------------------------------------------------------------------------------

SCHEDULE 2.05 (b)—FLOOD CERTIFICATE PROPERTIES

 

Property #      Address    City    State   30222       860 MAIN STREET   
MELROSE    MA   30231       1975 MAIN STREET    TEWKSBURY    MA   40010      
66-632 KAMEHAMEHA HWY.    HALEIWA    HI   40015       2025 KALAKAUA AVE.   
HONOLULU    HI   40024       87-1942 FARRINGTON HWY.    WAIANAE    HI   40026   
   94-780 FARRINGTON HWY.    WAIPAHU    HI   55300       24 LOUDON ROAD   
CONCORD    NH   55309       12-14 NASHUA RD    LONDONDERRY    NH   58625      
280 NORTH SAW MILL RIVER ROAD    ELMSFORD    NY   58631       1110 VIOLET AVE.
   HYDE PARK    NY



--------------------------------------------------------------------------------

SCHEDULE 2.05(c)

FASMART PORTFOLIO PROPERTIES

 

2.05-1



--------------------------------------------------------------------------------

SCHEDULE 2.05—FASMART PORTFOLIO PROPERTIES

 

Property #      Address    City    State   6152       1053 Farmington Road   
Bristol    CT   6153       228 Pine Street    Bristol    CT   6154       948
Pine Street    Bristol    CT   6157       1 Main Street    Ellington    CT  
6159       1387 Farmington Ave.    Farmington    CT   6160       867
Wethersfield Ave.    Hartford    CT   6161       923 Maple Ave.    Hartford   
CT   6162       1101 East Main Street    Meriden    CT   6163       619 South
Main Stret    Middletown    CT   6164       710 West Main Street    New Britain
   CT   6165       194 Kelsey Street    Newington    CT   6166       105
Washington Ave.    North Haven    CT   6167       67 East Main Street   
Plainville    CT   6168       699 Main Street    Plymouth    CT   6169       875
Windsor Road    Douth Windham    CT   6170       856 Sullivan Ave.    South
Windsor    CT   6171       801 Thompsonville Road    Suffield    CT   6173      
720 North Colony Road    Wallingford    CT   6175       1030 Hamilton Ave.   
Waterbury    CT   6176       1676 Watertown Ave.    Waterbury    CT   6177      
467 Wolcott Street    Waterbury    CT   6178       1219 Main Street    Watertown
   CT   6180       528 Main Street    West Haven    CT   6182       1440 West
Main Street    Willimantic    CT   6185       269 Main Street    Windsor locks
   CT   68200       216 Main Street    Ashaway    RI



--------------------------------------------------------------------------------

SCHEDULE 3.01

OWNERSHIP CHART

 

3.01-1



--------------------------------------------------------------------------------

LOGO [g336577336577b.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3.05(1)

BORROWING BASE LEASES

 

3.05(1)-1



--------------------------------------------------------------------------------

SCHEDULE 3.05 (1)—BORROWING BASE LEASES

Master Energy Lease, dated September 27, 2005, between Trustreet Properties,
Inc., CNL APF Partners, LP., Fuel Supply, Inc., USRP (Molly), LLC, USRP (Bob),
LLC, USRP (Jennifer), LLC and USRP (Steve), LLC, collectively as Landlord, and
Aloha Petroleum, Ltd., as Tenant, as assigned to Getty HI Leasing, pursuant to
that certain Assignment and Assumption of Master Energy Lease, dated March 31,
2007, between Landlord, as Assignor, and Getty HI Leasing, Inc., as Assignee

Unitary Net Lease Agreement, dated March 30, 2011, between GTY MA/NH Leasing,
Inc., as Landlord, and Nouria Energy Ventures I, LLC, as Tenant

Unitary Net Lease Agreement, dated January 13, 2011, between GTY NY Leasing,
Inc., as Lessor, and CPD NY Energy Corp., as Lesee



--------------------------------------------------------------------------------

SCHEDULE 3.05(2)

GROUND LEASES

 

3.05(2)-1



--------------------------------------------------------------------------------

SCHEDULE 3.05 (2)—GROUND LEASES

 

Property #      Address    City    State   30203       380 SOUTHBRIDGE STREET   
AUBURN    MA   30205       257 WEST BOYLSTON STREET    WEST BOYLESTON    MA  
30209       61 63 MIDDLESEX TURNPIKE    BURLINGTON    MA   30210       189
CHELMSFORD STREET    CHELMSFORD    MA   30212       149 ENDICOTT STREET   
DANVERS    MA   30215       264 TIMPANY BLVD    GARDNER    MA   30216       26
COMMERCIAL ROAD    LEOMINSTER    MA   30217       436 LANCASTER STREET   
LEOMINSTER    MA   30218       460 KING STREET    LITTLETON    MA   30232      
30 LACKEY DAM ROAD    UXBRIDGE    MA   30235       128 TURNPIKE ROAD   
WESTBOROUGH    MA   55306       100 MAST RD (SR 114)    GOFFSTOWN    NH   55307
      1326 HOOKSETT ROAD    HOOKSETT    NH   55312       1932 SOUTH WILLOW
STREET    MANCHESTER    NH   55319       270 MAIN DUNSTABLE ROAD    NASHUA    NH
  58627       399 GREENWICH AVE.    GOSHEN    NY   58632       80 BEDFORD ROAD
   KATONAH    NY   58642       1423 ROUTE 300    NEWBURGH    NY   58649      
425 BOSTON ROAD    PORT CHESTER    NY   58658       ROUTE 35 & BOUTON ROAD   
SOUTH SALEM    NY   58660       407 WHITE PLAINS ROAD    EASTCHESTER    NY  
58662       19 MARBLE AVE.    THORNWOOD    NY   58664       1050 ROUTE 9   
WAPPINGERS FALLS    NY   58668       1237 MAMARONECK AVE.    WHITE PLAINS    NY
  58669       1176 NEPPERHAN AVE.    YONKERS    NY   58672       2035 SAW MILL
RIVER ROAD    YORKTOWN HEIGHTS    NY   58676       3081 ROUTE 22    PATTERSON   
NY   58678       HUTCHINSON RIVER PARKWAY    WHITE PLAINS    NY   58679      
838 KIMBALL AVE.    YONKERS    NY   58680       275 ROUTE 59 EAST    NANUET   
NY



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

NONE

 

3.06-1



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING INDEBTEDNESS

 

6.02-1



--------------------------------------------------------------------------------

SCHEDULE 6.02—EXISTING INDEBTEDNESS

 

Lender    Interest Rate     Inception Date      Maturity Date     
Current Outstanding  

TD Bank, N.A.

     3.50 %      9/25/2009         3/31/2013       $ 22,615,000   



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING LIENS

 

6.03-1



--------------------------------------------------------------------------------

SCHEDULE 6.03—EXISTING LIENS

 

Property #      Address    City    State    Lienholder   29101       11055
BALTIMORE AVE.    BELTSVILLE    MD    TD Bank, N.A.   29102       11417 CHERRY
HILL ROAD    BELTSVILLE    MD    TD Bank, N.A.   29103       10405 BALTIMORE
AVE.    BELTSVILLE    MD    TD Bank, N.A.   29104       4040 POWDER MILL ROAD   
BELTSVILLE    MD    TD Bank, N.A.   29105       5650 ANNAPOLIS ROAD   
BLADENSBURG    MD    TD Bank, N.A.   29106       16450 HARBOUR WAY    BOWIE   
MD    TD Bank, N.A.   29107       8901 CENTRAL AVE.    CAPITOL HEIGHTS    MD   
TD Bank, N.A.   29108       6441 COVENTRY WAY    CLINTON    MD    TD Bank, N.A.
  29109       7110 BALTIMORE AVE.    COLLEGE PARK    MD    TD Bank, N.A.   29110
      8401 BALTIMORE AVE.    COLLEGE PARK    MD    TD Bank, N.A.   29111      
5921 MARLBORO PIKE    DISTRICT HEIGHTS    MD    TD Bank, N.A.   29112       5520
MARLBORO PIKE    DISTRICT HEIGHTS    MD    TD Bank, N.A.   29113       7631
MARLBORO PIKE    FORESTVILLE    MD    TD Bank, N.A.   29114      
10815 INDIAN HEAD HIGHWAY    FORT WASHINGTON    MD    TD Bank, N.A.   29115   
   7619 GREENBELT ROAD    GREENBELT    MD    TD Bank, N.A.   29116       6727
RIGGS ROAD    HYATTSVILLE    MD    TD Bank, N.A.   29117       3200 QUEENS
CHAPEL ROAD    HYATTSVILLE    MD    TD Bank, N.A.   29118      
7106 MARTIN L. KING JR. HIGHWAY    LANDOVER    MD    TD Bank, N.A.   29119      
7545 LANDOVER ROAD    LANDOVER    MD    TD Bank, N.A.   29120       6579
ANNAPOLIS ROAD    LANDOVER HILLS    MD    TD Bank, N.A.   29121       5806
LANDOVER ROAD    LANDOVER HILLS    MD    TD Bank, N.A.   29122       9500 LANHAM
SEVERN ROAD    LANHAM    MD    TD Bank, N.A.   29123       8850 GORMAN ROAD   
LAUREL    MD    TD Bank, N.A.   29124       801 WASHINGTON BLVD.    LAUREL    MD
   TD Bank, N.A.   29125       3384 FORT MEADE ROAD    LAUREL    MD    TD Bank,
N.A.   29126       7801 SANDY SPRING ROAD    LAUREL    MD    TD Bank, N.A.  
29127       15151 SWEITZER LANE    LAUREL    MD    TD Bank, N.A.   29128      
14701 BALTIMORE AVE.    LAUREL    MD    TD Bank, N.A.   29129       5622 ST.
BARNABAS ROAD    OXON HILL    MD    TD Bank, N.A.   29130       6631 RIVERDALE
ROAD    RIVERDALE    MD    TD Bank, N.A.   29131       6117 BALTIMORE BLVD.   
RIVERDALE    MD    TD Bank, N.A.   29132       6400 CENTRAL AVE.    SEAT
PLEASANT    MD    TD Bank, N.A.   29134       3000 COLEBROOKE DRIVE    SUITLAND
   MD    TD Bank, N.A.   29135       4747 SILVER HILL ROAD    SUITLAND    MD   
TD Bank, N.A.   29136       3399 BRANCH AVE.    TEMPLE HILLS    MD    TD Bank,
N.A.   29137       10350 CAMPUS WAY SOUTH    UPPER MARLBORO    MD    TD Bank,
N.A.   29138       1597 Livingston Road    ACCOKEEK    MD    TD Bank, N.A.



--------------------------------------------------------------------------------

SCHEDULE 7.01

ENVIRONMENTAL REMEDIATION AND COMPLIANCE MATTERS



--------------------------------------------------------------------------------

SCHEDULE 7.01—ENVIRONMENTAL REMEDIATION & COMPLIANCE MATTERS

 

Property #      Address    City    State    Lifecycle Phase   6       1672 86TH
ST.    BROOKLYN    NY    Assessment   7       161-51 Baisley Boulevard   
Jamaica    NY    RAP Implementation   8       75-41 YELLOWSTONE BLVD    REGO
PARK    NY    Operation and Maintenance   16       98-21 Rockaway Boulevard   
Ozone Park    NY    RAP Implementation   17       1780 Coney Island Avenue   
Brooklyn    NY    Closure Activities   20       1810 CROSS BRONX EXP.    BRONX
   NY    Closure Activities   24       2375 Jerome Avenue    Bronx    NY   
Closure Activities   38       2686 LONG BEACH RD    OCEANSIDE    NY   
Assessment   53       510 SUFFOLK AVE    BRENTWOOD    NY    Closure Compliance
Activities   65       1 MONTAUK & CARLTON AVE    EAST ISLIP    NY    Assessment
  77       758 Pelham Road    New Rochelle    NY    Closure Activities   91   
   40 N. Stone Avenue    Elmsford    NY    O & M   93       4350 Boston Post
Road    Pelham Manor    NY    Closure Activities   100       140 Franklin
Turnpike    Mahwah    NJ    Closure Compliance Activities   102       2311
Crompound Road    Peekskill    NY    RAP Implementation   103       200
Westchester Avenue    Port Chester    NY    O & M   114       2453 Westchester
Avenue    Bronx    NY    Assessment   115       3400 Baychester Avenue    Bronx
   NY    Closure Activities   116       128 EAST MAIN ST    ELMSFORD    NY   
Operation and Maintenance   117       946 BOSTON POST RD.    MAMARONECK    NY   
Operation and Maintenance   126       4302 Ft. Hamilton Parkway    Brooklyn   
NY    Closure Activities   160       1364 Route 9    West Marlborough    NY   
Closure Activities   163       1738 RT.9W    LAKE KATRINE    NY    Operation and
Maintenance   190       1809 ROUTE 1    RAHWAY    NJ    Assessment   200      
13 Clarke Avenue    Staten Island    NY    O & M   210       3305 East Tremont
Avenue    Bronx    NY    Closure Activities   214       116-60 Sutphin Boulevard
   Queens    NY    Operation and Maintenance   223       6418 8th Avenue   
Brooklyn    NY    Closure Activities   229       125 KINGS HIGHWAY    BROOKLYN
   NY    Operation and Maintenance   232       211-02 Jamaica Avenue    Bellaire
   NY    Closure Activities   234       1125-27 Richmond Terrace    Staten
Island    NY    RAP Implementation   235       1820 RICHMOND ROAD    STATEN
ISLAND    NY    Assessment   252       4301 BOSTON POST ROAD    MOUNT VERNON   
NY    Operation and Maintenance



--------------------------------------------------------------------------------

  257       895 Melrose Avenue    Bronx    NY    Closure Activities   269      
1827 Westchester Avenue    Bronx    NY    Assessment   270       2400 East
Tremont Avenue    Bronx    NY    RAP Implementation   275       495 E. 180Th &
Bathgate    Bronx    NY    Closure Activities   277       3031 Bailey Avenue   
Bronx    NY    Closure Activities   278       944 Central Park Avenue    Yonkers
   NY    O & M   288       State Highway 36 & Avenue D    Atlantic Highlands   
NJ    Closure Activities   299       481 UNION AVE    WESTBURY    NY   
Assessment   301       257 North Broadway    Sleepy Hollow    NY    Operation
and Maintenance   304       1297 Route 9    Old Bridge    NJ    Closure
Activities   312       166-02 Northern Boulevard    Flushing    NY    O & M  
322       34 ROUTE 303    VALLEY COTTAGE    NY    Assessment   323       3083
Webster Avenue    Bronx    NY    Closure Activities   324       4000 Hylan
Boulevard    Staten Island    NY    Closure Activities   325       1168
PLEASANTVILLE ROAD    BRIARCLIFF MANOR    NY    Operation and Maintenance   329
      1441 Westchester Avenue    Bronx    NY    Closure Activities   332      
600 South Pelham Parkway    Bronx    NY    O & M   339       4880 Broadway   
New York    NY    Closure Activities   340       89 St. Nicholas Place    New
York    NY    Closure Activities   341       239 10th Avenue    New York    NY
   Closure Activities   348          Bloomfield    NJ    Closure Compliance
Activities   353       163-10 Pidgeon Meadow Rd.    Flushing    NY    Closure
Activities   358       185 EAST LINCOLN AVE    PELHAM    NY    Assessment   361
      101-06 Astoria Boulevard    Astoria    NY    Closure Activities   362   
   1212 Victory Boulevard    Staten Island    NY    Closure Activities   363   
   350 ROCKAWAY TPKE    CEDARHURST    NY    Assessment   365       1324 East
Putnam Ave    Old Greenwich    CT    Predelineation   369       26 E. Post Road
   White Plains    NY    Closure Activities   370       Route 36 & Atlantic
Avenue    Keyport    NJ    Closure Activities   396       1842 Victory Boulevard
   Staten Island    NY    Closure Activities   443       219 North Main Street
   Sayville    NY    Closure Activities   444       515 MONTAUK HIGHWAY    BAY
SHORE    NY    Closure Compliance Activities   448       1164 MONTAUK HWY    E.
PATCHOGUE    NY    Closure Compliance Activities   454       315 MERRICK ROAD   
AMITYVILLE    NY    Assessment   464       869 ATLANTIC AVE    BALDWIN    NY   
Assessment   491       1422 Wantagh Ave.    Wantagh    NY    Assessment



--------------------------------------------------------------------------------

  498       ROUTE 1 & JOHN STREET    EDISON    NJ    Closure Activities   506   
   1300 Englishtown Rd.    Old Bridge    NJ    Closure Compliance Activities  
523       1741 Route 37 West    Toms River    NJ    Closure Activities   535   
   310 Bay Shore Road    N. Babylon    NY    Closure Activities   539       1255
McBride    W. Paterson    NJ    Closure Activities   549       1220 East 233rd
Street    Bronx    NY    Closure Activities   564       1103-1107 De Kalb Avenue
   Brooklyn    NY    Closure Activities   579       185 NORTH HIGHLAND AVE   
OSSINING    NY    Assessment   585       611 Main St., E. Hartford    Hartford
   CT    Closure Activities   589       176 Tolland Tpke & B Acres    Manchester
   CT    Closure Activities   590       934-938 E. Main St.    Meriden    CT   
Closure Activities   595       222 Danbury Road    New Milford    CT    Closure
Activities   598       170 Taftville-Occum Rd.    Norwich    CT    Closure
Compliance Activities   601       398 Main St.    Southington    CT    Closure
Activities   604       120 Main Street    Terryville    CT    Closure Activities
  606       216 Merrow Road    Tolland    CT    Predelineation   611       Route
32    Waterford    CT    Closure Activities   615       1649 Litchfield Turnpike
   Woodbridge    CT    Closure Activities   624       30 West State Street   
Granby    MA    Operation and Maintenance   625       123 Main Street    Great
Barrington    MA    Closure Activities   628       Rte 32 Palmer & Monson Rd   
Monson    MA    Closure Activities   637       2221 Main Street & Carew   
Springfield    MA    Closure Activities   643       278 Elm Street    Westfield
   MA    Assessment   647       2 Pleasantville Rd.    Ossining    NY    O & M  
652       R.D.#1 ROUTE 130    BEVERLY    NJ    Assessment   653       201 Elmora
Ave    Elizabeth    NJ    Closure Activities   654       669 SOMERSET STREET   
SOMERSET    NJ    Operation and Maintenance   655       4431 Route 9   
Englishtown    NJ    Closure Activities   656       2737 S. Broad St.   
Hamilton    NJ    Closure Compliance Activities   659       RTE 440 & DANFORTH
AVE    JERSEY CITY    NJ    Assessment   660       100 RIVER AVE    LAKEWOOD   
NJ    Closure Activities   661       100 White Horse Pike    Lawnside    NJ    O
& M   664       953 18th Avenue    Newark    NJ    RAP Implementation   665   
   1292 RT 22 EAST    NORTH PLAINFIELD    NJ    Closure Activities   666      
1292 RT 22 East    North Plainfield    NJ    Closure Compliance Activities   667
      639 ROUTE 17 SOUTH    PARAMUS    NJ    Closure Activities



--------------------------------------------------------------------------------

670    957 ROUTE 9 NORTH    SOUTH AMBOY    NJ    RAP Implementation 673    6718
Black Horse Pike    Pieasantville    NJ    Closure Activities 677    381 North
Avenue    New Rochelle    NY    RAP Implementation 680    208 Foxon Rd.    N.
Branford    CT    RAP Implementation 684    196 Ross Place    Westfield    NJ   
Closure Compliance Activities 685    2 Ashford Drive    Dobbs Ferry    NY   
Closure Activities 688    301 East & Whiting St:    Plainville    CT    Closure
Activities 709    2955 Cropsey Avenue    Brooklyn    NY    Closure Activities
751    630 LINCOLN HWY RT 1    FAIRLESS HILLS    PA    Closure Compliance
Activities 6130    85 Forbes Ave.    New Haven    CT    Closure Activities 6709
   213 Colony Street    Meridan    CT    Assessment 6722    1030 Blue Hills Road
   Bloomfield    CT    Closure Activities 6725    850 Hopmeadow Road    Simsbury
   CT    O & M 6742    36 Danbury Road    Ridgefield    CT    Closure Activities
6744    321 West Avenue    Norwalk    CT    Predelineation 6746    1789 Barnum
Ave.    Bridgeport    CT    Closure Activities 6749    700 DEWEY STREET   
BRIDGEPORT    CT    Assessment 6753    1464 Fairfield Ave.    Bridgeport    CT
   Closure Activities 6762    179 Noroton Ave.    Darien    CT    RAP
Implementation 6765    224 Magee Avenue    Stamford    CT    Closure Activities
6768    59 W. Broad St.    Stamford    CT    Assessment 6779    197 Main St.   
Cheshire    CT    RAP Implementation 6781    231 Cherry St.    Milford    CT   
Closure Activities 6811    774 Farmington Ave.    Bristol    CT    Assessment
6813    Cor. Rts #7 & 25    Brookfield    CT    Closure Activities 6817    1294
E. Main Street    Torrington    CT    Closure Activities 6819    206 Main St.   
Norwalk    CT    Closure Activities 6851    241 White St.    Danbury    CT   
RAP Implementation 6852    578 S. Main St.    Middletown    CT    RAP
Implementation 6853    126 South Road    Enfield    CT    Closure Activities
6871    441 W. Avon Rd.    Avon    CT    RAP Implementation 6873    1618
Saybrook Rd.    Haddam    CT    Closure Activities 8641    735 Philadelphia Pike
   Wilmington    DE    O & M 8669    1712 Foulk Road    Wilimington    DE   
O & M 28002    159 Cottage Rd.    South Portland    ME    Assessment 28032   
1217 Congress St.    Portland    ME    Assessment



--------------------------------------------------------------------------------

28210    59 Camden St.    Rockland      ME       Assessment 28222    207
Broadway    South Portland      ME       Closure Activities 29811    16603 SETON
AVENUE    EMMITSBURG      MD       Closure Compliance Activities 30315    522
Main Street    S. Weymouth      MA       Closure Activities 30317    1744 Centre
Street    West Roxbury      MA       Closure Activities 30339    350 Pleasant
Street    Belmont      MA       Assessment 30344    245 N. Main Street   
Randolph      MA       RAP Implementation 30352    110 Galen Street    Watertown
     MA       Closure Activities 30355    306 Main Street    Reading      MA   
   Closure Activities 30361    191 TALBOT AVENUE    DORCHESTER      MA      
Assessment 30363    469 Washington St.    Weymouth      MA       Closure
Activities 30375    4 Whiting Street    Hingham      MA       Closure Activities
30393    325 Washington Street    Woburn      MA       Closure Activities 30409
   792 Truman Highway    Hyde Park      MA       Closure Activities 30436    527
Grafton Street    Worcester      MA       Closure Activities 30457    609 Park
Avenue    Worcester      MA       Assessment 30458    88 East Main Street   
Webster      MA       Assessment 30515    331 Bennington Avenue    East Boston
     MA       Operation and Maintenance 30518    299 Main Street    Groveland   
  MA       Closure Activities 30548    391 Main Street    Williamstown      MA
      Closure Compliance Activities 30551    371 Huttleston Avenue    Fairhaven
     MA       Closure Activities 30557    63 BROADWAY    TAUNTON      MA      
Closure Activities 30602    481 Washington Street    Auburn      MA      
Closure Activities 30603    245 Haverhill Street    Methuen      MA      
Closure Activities 30606    113 Central St.    Ipswich      MA       Assessment
30610    581 Boston Post Road    Billerica      MA       Closure Activities
30611    235 S. Elm Street    Haverhill      MA       Assessment 30612    679
Main Street    Chatham      MA       O & M 30616    20 S. Main Street    Ipswich
     MA       Closure Activities 30617    528 North Main Street    Leominster   
  MA       Closure Activities 30629    869 Main Street    Tewksbury      MA   
   Closure Activities 30631    714 W. Falmouth Hwy    Falmouth      MA      
Closure Activities 30633    262 Groton Road    Westford      MA       Closure
Activities 30646    825 Washington Street    Stoughton      MA       Closure
Activities 30652    860 Southbridge Street    Auburn      MA       Assessment
30657    1177 North Main Street    Clinton      MA       Closure Activities



--------------------------------------------------------------------------------

30678    3 Singletary Avenue    Sutton    MA    Closure Activities 30695    223
MAIN STREET    ATHOL    MA    Closure Activities 30700    1660 Worcester Road   
Framingham    MA    Closure Activities 30702    Route 140 & Water Street   
Milford    MA    Closure Activities 30710    350 Greenwood Street    Worcester
   MA    Assessment 30713    274 High Street    Lowell    MA    Closure
Activities 40014    215 South Vineyard Boulevard    Honolulu    HI    Closure
Activities 40019    46-004 Kamehameha Highway    Kaneohe    HI    Closure
Activities 40022    150 North Kamehameha Highway    Wahiawa    HI    Closure
Compliance Activities 40035    120 South Linville Road    Kernersville    NC   
Predelineation 55201    1467 ELM STREET    MANCHESTER    NH    Closure
Activities 55208    242 MAIN STREET    CONCORD    NH    Closure Activities 55211
   Danforth Circle    Derry    NH    Closure Activities 55237    Main St. &
Granite St.    Salem    NH    Closure Activities 55241    747 Lafayette Road   
Hampton    NH    Closure Activities 55242    41 Webster Street    Manchester   
NH    Closure Activities 55244    605 Daniel Webster Hwy    Merrimack    NH   
Closure Activities 55246    125 Bridge Street    Pelham    NH    Closure
Activities 55247    219 Pembrook Street    Pembrook    NH    Closure Activities
55249    Route 11 & 3 Ten Rod Road    Rochester    NH    Closure Activities
55250    74 Hancock Street    Rochester    NH    Closure Activities 55253    463
High Street    Somersworth    NH    Closure Activities 55254    108 Portsmouth
Avenue    Exeter    NH    Closure Activities 55256    Route 101    Candia    NH
   Closure Activities 55257    Route 125 and Elm Street    Epping    NH   
Closure Activities 55258    1890 Dover Road    Epsom    NH    Closure Activities
55259    14 Court Street    Exeter    NH    Closure Activities 55260    777
Lafayette Road    Hampton    NH    Closure Activities 55261    4 Amherst Street
   Milford    NH    Closure Activities 55264    361 ISLINGTON ROAD    PORTSMOUTH
   NH    Closure Activities 55266    190 Milton Road (Route 125)    Rochester   
NH    Closure Activities 55268    587 Lafayette Road    Seabrook    NH   
Closure Activities 55274    32 Bridge Street    Pelham    NH    Closure
Activities 56005    6 RT 23 NORTH/7 VERNON AVE    HAMBURG    NJ    Assessment
56009    2048 ROUTE 23 NORTH    WEST MILFORD    NJ    Assessment 56011    89
ACKERMAN AVENUE    CLIFTON    NJ    Assessment



--------------------------------------------------------------------------------

56023    Beverly & Salem Rds.    Willingboro    NJ    Closure Activities 56027
   1296 Rt. 33 & Hamilton Square    Hamilton Sq.    NJ    Closure Compliance
Activities 56028    420 JOHN F. KENNEDY WAY    WILLINGBORO    NJ    Assessment
56031    1028 AVE. C & 49TH ST.    BAYONNE    NJ    Assessment 56032    25
Central Avenue    Tenafly    NJ    Closure Compliance Activities 56034    114
SOUTH AVE W    CRANFORD    NJ    Assessment 56039    278 BLOOMFIELD AVENUE   
NUTLEY    NJ    Assessment 56047    661 BLOOMFIELD AVENUE    NUTLEY    NJ   
Assessment 56049    325 SPRINGFIELD ROAD    Berkeley Hts    NJ    Closure
Activities 56056    2352 Morris Avenue    Union    NJ    Closure Activities
56057    RT. 35 & SUNSET AVE.    OCEAN TOWNSHIP    NJ    Operation and
Maintenance 56062    RTS #571 & #535    CRANBURY    NJ    Assessment 56064   
Main & Sommerhill Road    Spotswood    NJ    Closure Activities 56069    835
East Clements Bridge Road    Runnemede    NJ    Closure Compliance Activities
56073    208 BRANCHPORT AVENUE    LONG BRANCH    NJ    Closure Activities 56075
   1101 E. JERSEY ST. (MADIS    ELIZABETH    NJ    Assessment 56079    1061
Broadway    Bayonne    NJ    Closure Activities 56081    5 STELTON ROAD   
PISCATAWAY    NJ    Assessment 56084    8 STONEHOUSE ROAD    BASKING RIDGE    NJ
   Assessment 56087    2061 Fellowship & Springfield    Cherry Hill    NJ   
Closure Activities 56088    401 Egg Harbor Road    Sewell    NJ    Closure
Activities 56093    713 PLAINFIELD AVENUE    BERKELEY HEIGHTS    NJ   
Assessment 56096    SPRINGSIDE & WOODLANE RDS.    WESTAMPTON TWP    NJ   
Operation and Maintenance 56097    377 SO. BLACK HORSE TPKE    WILLIAMSTOWN   
NJ    Closure Activities 56098    914 BLACK HORSE PIKE    BLACKWOOD    NJ   
Closure Activities 56101    1870 Kuser Rd.    Trenton    NJ    Closure
Activities 56102    1 MAIN STREET    LODI    NJ    Closure Activities 56106   
380 SOUTH CLINTON STREET    EAST ORANGE    NJ    Assessment 56108    790 KEARNY
AVENUE    KEARNY    NJ    Closure Activities 56109    1407 MAIN STREET    BELMAR
   NJ    Closure Activities 56111    CAMDEN & COTTAGE ROAD    MOORESTOWN    NJ
   Assessment 56113    2313 Rt 71 and Wail Rd    Spring Lake Heights    NJ    O
& M 56115    Berlin & Bryant Avenues    Lindewold    NJ    Closure Compliance
Activities 56117    700 WOODBURY-GLASSBORO ROAD    SEWELL    NJ    Assessment
56118    1213 ROUTE 27    FRANKLIN TWP.    NJ    Assessment 56124   
1212 BLACKWOOD CLEMENTON ROAD    CLEMENTON    NJ    Assessment



--------------------------------------------------------------------------------

56132    4th & Main Streets    Asbury Park    NJ    O & M 56136    45 RIDGE PIKE
   LYNDHURST    NJ    Assessment 56138    184 SOUTH AVE. (3RD AVE.)    FANWOOD
   NJ    Assessment 56139    119 GODWIN AVENUE    MIDLAND PARK    NJ   
Assessment 56145    3639 ROUTE 9    FREEHOLD    NJ    Assessment 56149    91
BRICK BOULEVARD    BRICK    NJ    Operation and Maintenance 56156    1 WEST 9TH
STREET    OCEAN CITY    NJ    Assessment 56157    804 ROUTE 530    WHITING    NJ
   Assessment 56159    2050 Black Horse Pike    Turnersville    NJ    RAP
Implementation 56167    414 ROUTE 206    HILLSBOROUGH    NJ    Assessment 56169
   128 Chestnut Ridge Road    Montvale    NJ    O & M 56206    ROUTE #1 AND
WASHINGTON R    PRINCETON    NJ    Operation and Maintenance 56215    1705 Route
33    Neptune    NJ    O & M 56230    86 Doremus Avenue    Newark    NJ   
Assessment 56250    207 MONMOUTH RD    OAKHURST    NJ    Assessment 56258    118
MAIN ST    TUCKERTON    NJ    Assessment 56260    Gateway & Lincoln Avenue    W.
Deptford    NJ    Predelineation 56263    176 W. End Avenue    Somerville    NJ
   Closure Activities 56275    1942 LINCOLN HIGHWAY    EDISON    NJ   
Assessment 56276    1490 Bergen Boulevard    Fort Lee    NJ    O & M 56291   
125 RAILROAD AVENUE    RIDGEFIELD PARK    NJ    Closure Activities 56803    125
North Washington Ave    Bergenfield    NJ    Closure Compliance Activities 56811
   490 CENTRAL AVE. (SCOTLAN    ORANGE    NJ    Assessment 56815    2 WEST SAINT
GEORGE AVENUE    LINDEN    NJ    Operation and Maintenance 56818    721 East
Passaic Avenue    Bioomfield    NJ    Closure Compliance Activities 56821    252
Irvington Avenue    South Orange    NJ    Closure Activities 56822    758 18th
Avenue    Irvington    NJ    Predelineation 56843    2701 Morris Avenue    Union
   NJ    Closure Compliance Activities 56844    110 Centre Street    Nutley   
NJ    Closure Activities 56847    1112 ROUTE 22    MOUNTAINSIDE    NJ   
Assessment 56848    85 DODD STREET    EAST ORANGE    NJ    Assessment 56852   
134 NJ Route 4    Englewood    NJ    Closure Activities 56853    255 DIAMOND
BRIDGE ROAD    HAWTHORNE    NJ    Closure Activities 56862    1208 CENTRAL
AVENUE    CLARK    NJ    Assessment 56868    BLOOMFIELD & ALLWOOD AVENUES   
CLIFTON    NJ    Operation and Maintenance 56869    749 Lyons Avenue   
Irvington    NJ    Closure Activities



--------------------------------------------------------------------------------

56871    450 New York Avenue    Jersey City    NJ    O & M 56872    39 CENTRAL
AVENUE    JERSEY CITY    NJ    Assessment 56873    989 Somerset Street   
Watchung    NJ    Closure Activities 56877    Shunpike & Green Village    Green
Village    NJ    Closure Compliance Activities 56881    ROUTE 46 & MILL STREET
   ELMWOOD PARK    NJ    Assessment 56882    58 Greenbrook Road    N. Piainfield
   NJ    Closure Compliance Activities 56889    921 MONTGOMERY ST.    JERSEY
CITY    NJ    Assessment 56891    171 Bloomfield Avenue    Bloomfield    NJ   
Closure Activities 56892    88 E. Mcfarlan Street    Dover    NJ    Closure
Activities 56893    Bordentown Ave & Ernston    Parlin    NJ    Closure
Activities 56896    1131 St. George Avenue    Colonia    NJ    Closure
Activities 56898    1118 HAMBURG TURNPIKE    WAYNE    NJ    Assessment 56899   
N.J. ROUTE #17 -(SOUTH)    HASBROUCK HGT    NJ    Operation and Maintenance
56904    571 INMAN AVENUE (JORDAN)    COLONIA    NJ    Closure Activities 56906
   1189 ENGLISHTOWN ROAD    OLD BRIDGE    NJ    Assessment 56909    381 RIVER
ROAD & MADISON    NEW MILFORD    NJ    Closure Compliance Activities 56915    51
North Walnut Street    Ridgewood    NJ    Closure Activities 56916    LAFAYETTE
& WAGARAW    HAWTHORNE    NJ    Closure Activities 56919    1220 Route 23   
Wayne    NJ    Closure Activities 56921    615 Washington Avenue    Washington
   NJ    Closure Compliance Activities 56922    357 NJ Route #117    Paramus   
NJ    Closure Activities 56924    606 Midland Avenue and Outwater Lane   
Garfield    NJ    Closure Activities 56925    676 GARFIELD AVE.    JERSEY CITY
   NJ    Assessment 56926    2284 Route #4    Fort Lee    NJ    Closure
Activities 56933    91 LEONARDVILLE ROAD    BELFORD    NJ    Assessment 56935   
157 Broad Street    Eatontown    NJ    Closure Activities 56939    Ocean &
Riverdale    MONMOUTH BC    NJ    Closure Activities 56955    Main St & Glen
Echo Ave.    Swedesboro    NJ    Closure Activities 56959    NICHOLSON RD.&
WHITE HORS    AUDOBON    NJ    Closure Compliance Activities 56962    1067 SOUTH
BROAD STREET    TRENTON    NJ    Closure Activities 56965    579 South Broad
Street    Trenton    NJ    Closure Compliance Activities 56986    101 WHITE
HORSE PK & EVESHAM    MAGNOLIA    NJ    RAP Implementation 56997    1781 W. 7TH
STREET    PISCATAWAY    NJ    Assessment 56999    585 Northfield Avenue    West
Orange    NJ    O & M 58014    5510 BROADWAY    BRONX    NY    RAP
Implementation 58015    8202 7th Avenue    Brooklyn    NY    Assessment



--------------------------------------------------------------------------------

58017       Yonkers    NY    Closure Activities 58019    286 ASHBURTON AVE   
YONKERS    NY    Assessment 58033    1185 WEST BROADWAY    HEWLETT    NY   
Assessment 58034    601 Port Washington Boulevard    Port Washington    NY    O
& M 58049    311 MC LEAN AVENUE    YONKERS    NY    Closure Activities 58053   
9616 Flatlands Avenue    Brooklyn    NY    Closure Activities 58071    114-05
Farmers Boulevard    St. Albans    NY    Closure Activities 58072    ROUTES 9
AND 9G    RHINEBECK    NY    Operation and Maintenance 58077    2495 Cropsey
Avenue    Brooklyn    NY    Closure Activities 58097    720 North Avenue    New
Rochelle    NY    O & M 58108    11 East Post Road    White Plains    NY    O &
M 58111    751 WHITE PLAINS RD    SCARSDALE    NY    Operation and Maintenance
58161    1245 NEPPERHAN AV.    YONKERS    NY    Assessment 58181    734 PARK
AVENUE    HUNTINGTON    NY    Assessment 58261    RIVERSIDE AVE.    RENSSELAER
   NY    Operation and Maintenance 58329    171 N HIGHLAND AV    OSSINING    NY
   Operation and Maintenance 58393    RT. 9 (186 ALBANY POST RD    HYDE PARK   
NY    Closure Activities 58401    3700 Barger Street    Shrub Oak    NY   
Operation and Maintenance 58409    119 West 145th Street    New York    NY    O
& M 58415    2001 Gravesend Neck Road    Brooklyn    NY    O & M 58441    1881
Forest Avenue    Staten Island    NY    O & M 58442    1201 Victory Boulevard   
Staten Island    NY    Closure Activities 58443    717 Richmond Road    Staten
Island    NY    Closure Activities 58505    1314 Sedgwick Avenue    Bronx    NY
   Closure Activities 58514    4116 Broadway (174th St.)    New York    NY   
Closure Activities 58515    3060 Broadway    Nyack    NY    Closure Activities
58526    118-01 Rockaway Boulevard    Ozone Park    NY    O & M 58547    34-02
31st St.    Astoria    NY    O & M 58553    5931 Amboy Road    Staten Island   
NY    Closure Activities 58563    MERRICK ROAD & WYNSUM AVE    MERRICK    NY   
Assessment 58574    241 TERRY ROAD    SMITHTOWN    NY    Closure Activities
58579    510 Uniondale Avenue    Uniondale    NY    Closure Activities 58585   
73-01 Beach Channel Drive    Arverne    NY    Closure Activities 58592    242
Dyckman Street    New York    NY    O & M 58598    3249 LAWSON BLVD.   
OCEANSIDE    NY    Closure Activities 58599    1386 WANTAGH AVENUE    WANTAGH   
NY    Assessment



--------------------------------------------------------------------------------

58603    1784 BROADWAY    HEWLETT    NY    Assessment 58605    78-01 Linden
Boulevard    Howard Beach    NY    RAP Implementation 58704    Milton and
Prospect Street    Ballston Spa    NY    Closure Activities 58705    1324
SARATOGA ROAD    BALLSTON SPA    NY    Closure Activities 58711    308 Delaware
Avenue    Delmar    NY    Operation and Maintenance 58712    8 CANAL STREET   
ELLENVILLE    NY    Closure Activities 58717    17 Albany Avenue    Green Island
   NY    O & M 58718    1493 Route 9    Halfmoon    NY    Closure Activities
58720    499 West Main Street    Hancock    NY    Operation and Maintenance
58722    736 New Louden Road    Latham    NY    Closure Activities 58725    RT
44    MILLERTON    NY    Assessment 58728    3497 State Street    Niskayuna   
NY    O & M 58731    363 HOOKER AVENUE    POUGHKEEPSIE    NY    Closure
Activities 58733    985 Route 149    Queensbury    NY    Operation and
Maintenance 58741    3775 Main Street    Warrensburg    NY    Operation and
Maintenance 58743    23 MAIN STREET    HUDSON FALLS    NY    Closure Activities
58750    60 North Central Avenue    Mechanicville    NY    Closure Activities
58751    91 RTE 17K    NEWBURGH    NY    Closure Activities 58753    784 ULSTER
AVE    KINGSTON    NY    Assessment 58772    RT 32 QUARRYVILLE    SAUGERTIES   
NY    Closure Activities 58794    441 Main Street    Cairo    NY    Closure
Activities 58808    Route 82    West Taghkanic    NY    Closure Activities 58843
   262-12 HILLSIDE AVENUE    FLORAL PARK    NY    Assessment 58864    2540 SOUTH
PARK AVENUE    LACKAWANNA    NY    Assessment 58868    1310 SHERIDAN DRIVE   
TONAWANDA    NY    Closure Activities 58870    701 ORCHARD PARK ROAD    WEST
SENECA    NY    Assessment 67215    40th Street & Powelton Ave.    Philadelphia
   PA    Closure Compliance Activities 67217    6900 Frankford Avenue   
Philadelphia    PA    Closure Activities 67235    MARSHALL & MARKLEY STREET   
NORRISTOWN    PA    Closure Compliance Activities 67243    596 LANCASTER AVE. &
PENN ST.    BRYN MAWR    PA    Closure Compliance Activities 67244    725
FAYETTE STREET    CONSHOHOCKEN    PA    Closure Compliance Activities 67255   
1701 N 33RD ST    PHILADELPHIA    PA    Closure Compliance Activities 67265   
5700 Ridge Avenue & Shurs    Philadelphia    PA    Closure Activities 67266   
EASTON RD. & LOWBER AVE.    PHILADELPHIA    PA    Closure Compliance Activities
67276    7800 RIDGE AVENUE    PHILADELPHIA    PA    Closure Compliance
Activities 67288
   RT 1 & OLD LINCOLN HWY.    TREVOSE    PA    Closure Compliance Activities



--------------------------------------------------------------------------------

67367    5300 SPRINGFIELD ROAD    CLIFTON HEIGHTS    PA    Assessment 67382   
1194 CHESTER PIKE&CLIFTON AVE    SHARON HILL    PA    Closure Activities 67398
   EASTON ROAD & PATANE AVE.    ROSLYN    PA    Closure Activities 67405    2 W.
BRIDGE STREET    MORRISVILLE    PA    Closure Compliance Activities 67416   
3796 Oxford Valley Road    Levittown    PA    Closure Activities 67418   
2391 DURHAM RD. (NEWPORTVI)    LANGHORNE    PA    Closure Activities 67423   
ROUTE #309 & PARK AVENUE    QUAKERTOWN    PA    Closure Activities 67425   
Route #113 & Telford Pike    Souderton    PA    Closure Compliance Activities
67426    798 SUMNEYTOWN PIKE    LANSDALE    PA    Closure Activities 67428   
STATE RD & HIGHLAND    UPPER DARBY    PA    Assessment 67432    Main Route #611
& East Street    Coopersburg    PA    O & M 67433    Rt 202 & Dilworthtown Rd.
   Doylestown    PA    RAP Implementation 67434    760 2ND STREET PIKE   
RICHBORO    PA    RAP Implementation 67435    191 DURHAM RD.    PENNDEL    PA   
Assessment 67436    1401 ROUTE 202    WEST CHESTER    PA    Closure Activities
67437    301 EAST JOHNSON HIGHWAY    NORRISTOWN    PA    Closure Compliance
Activities 67596    2300 Market St.    Paradise    PA    Closure Activities
67598    2100 Market Street    Linwood    PA    O & M 67599    2425 Middletown
Road    Elizabethtown    PA    Closure Activities 67603    2324 N GEORGE ST   
YORK    PA    Closure Compliance Activities 67607    7002 WOODLAND AVENUE   
PHILADELPHIA    PA    RAP Implementation 67611    550 South Main Street   
Shrewsbury    PA    Closure Activities 67617    3650 WILLIAM PENN HWY    PALMER
TWP.    PA    Assessment 67624    6100 YORK ROAD    NEW OXFORD    PA    Closure
Activities 67627    103-121 CARLISLE ST    HANOVER    PA    Assessment 67632   
2873 E. PROSPECT ROAD (LONGSTN)    YORK    PA    Operation and Maintenance 67635
   850 CARLISLE AVE (DELCO GETTY)    YORK    PA    Closure Compliance Activities
67636    3730 Carlisle Road    Dover    PA    Closure Activities 67639    816
WEST HIGH STREET    CARLISLE    PA    RAP Implementation 67642    4601 CARLISLE
PIKE GETTY    MECHANICSBURG    PA    Assessment 67649    2 South High Street   
Biglerville    PA    Assessment 67654    911 Eisenhower Blvd    Middletown    PA
   Closure Activities 67663    3031 MOUNT CARMEL AVENUE    GLENSIDE    PA   
Closure Activities 68001    7780 Post Road    North Kingstown    RI    Closure
Activities 68009    795 West Main Road    Middletown    RI    Closure Activities
68629    1307 Post Road    Warwick    RI    Closure Activities



--------------------------------------------------------------------------------

68646    4087 Tower Hill Road    Wakefield    RI    RAP Implementation 69408   
1505 PEMBROKE ROAD    BETHLEHEM    PA    Closure Activities 69409    13TH &
NORTHAMPTON STREETS    EASTON    PA    Assessment 69419    200 NORTH 4TH STREET
   HAMBURG    PA    Assessment 69420    300 Morgantown Road    Reading    PA   
Closure Activities 69428    3568 Newport Road    Intercourse    PA    O & M
69439    203 S. Third Street    Oxford    PA    Closure Activities 69466    839
FERN AVENUE    KENHORST    PA    Closure Activities 69476    602 S. Main Street
   Shrewsbury    PA    Closure Activities 69483    N. MAIN STREET EXTENDED   
RED LION    PA    Closure Compliance Activities 69493    824 YORK STREET   
HANOVER    PA    Assessment 69497    Route 272 Poplar Street    Adamstown    PA
   Closure Activities 69504    312 W MAIN ST.    WEST HOLLAND    PA   
Assessment 69672    1248 N.9TH STREET    READING    PA    Closure Activities
69676    Second Street    St. Clair    PA    Closure Activities 69682    Main &
S.High Streets    Arendtsville    PA    O & M 69685    1070 Trindle Road   
Carlisle    PA    Closure Activities 69688    45 E. Hanover Street   
Bonneauville    PA    Closure Activities 69689    Route 16 Pennsylvania Hwy.   
Shady Grove    PA    Assessment 69690    Route 16    Mcconnellsburg    PA   
Closure Activities 93257    1542 Old New Windsor Pike    New Windsor    MD   
Closure Activities 94412    626 Adamsville Road    Westport    MA    Closure
Activities 95117          NJ    Closure Activities 95134    1022 Chestnut Street
   Roselle    NJ    Closure Compliance Activities 95141    Main St & Amwell Ave
   Millstone    NJ    Closure Compliance Activities 95142    RT 206 & Bell Ave
   Raritan    NJ    Closure Compliance Activities 95153    354 Avenue C   
Bayonne    NJ    Closure Activities 95192    201 East Jersey Street    Elizabeth
   NJ    Closure Activities 95214    753-763 Sanford Ave    Newark    NJ   
Closure Activities 95317    39 Hightstown Rd.    Princeton Jet.    NJ    Closure
Compliance Activities 95337    315 Bloomfield Rd.    Newark    NJ    O & M 95456
   208 E. Franklin Tpke    HoHoKus    NJ    Closure Compliance Activities 95534
   27 Bisson Avenu    Laconia    NH    Closure Activities 96904    West Main &
Woolsey    Middletown    RI    RAP Implementation 97126    640 West 15th Street
   Hazleton    PA    Closure Compliance Activities 97199    Roosevelt & Mascher
   Philadelphia    PA    Assessment



--------------------------------------------------------------------------------

97211    Routes 413 & 232    Wrightstown    PA    Closure Compliance Activities
98261    460 Saw Mill River Road    Yonkers    NY    Closure Activities 98326   
26 Paxton Avenue    Bronxville    NY    Closure Activities



--------------------------------------------------------------------------------

SCHEDULE 7.01—SCHEDULE OF CONDEMNATIONS

 

Property #      Address    City    State        110       2815 Horseblock Road
   Medford    NY    Partial   156       300 Smith Street    Poughkeepsie    NY
   Total   160       1364 Route 9w    Marlboro    NY    To be determined   535
      310 Bay Shore Road    North Babylon    NY    Partial   606       216
Merrow Road    Tolland    CT    Partial   655       4431 Route 9    Freehold   
NJ    Partial   6153       228 Pine Street    Bristol    CT    Partial   29101
      11055 Baltimore Avenue,    Beltsville,    MD    To be determined   30603
      245 Haverhill Street    Methuen    MA    To be determined   30619      
163-164 Pelham Street    Methuen    MA    To be determined   40054       5301
North Beach Street    Fort Worth    TX    Partial   40055       307 East FM 2410
   Harker Heights    TX    Partial   40062       12310 NW H.K. Dodgen Loop   
Temple    TX    Partial   56118       1213 Route 27    Franklin Twp    NJ   
Partial   56119       29 Rt. 12 & Broad St.    Flemington    NJ    Partial  
56156       1 West 9th Street    Ocean City    NJ    Partial   56886       1060
Stuyvesant Ave,    Irvington    NJ    Partial   56959       Nicholson Road &
White Horse Pike    Audubon    NJ    Partial   58144       1525 Montauk Hwy   
Mastic    NY    Partial   58295       1164 Route 112    Port Jefferson    NY   
Partial   58735       2976 Hamburg Street    Rotterdam    NY    Partial   58743
      23 Main Street    Hudson Falls    NY    Partial   58838       1580
Straight Path    Wyandanch    NY    Total   67235       552-554 Markley Street
   Norristown    PA    Partial   67288       Rt. 1 & Old Lincoln Hwy.    Trevose
   PA    Partial   67632       2890 East Prospect Street    York    PA   
Partial   69690       Route 16    McConnellsburg    PA    Partial   71517      
16575 Mountain Road    Montpelier    VA    Partial   85004       6563
Commonwealth Ave.    Jacksonville    FL    Partial



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit or guarantees) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:                                                                    
                         

                                                         [
and is an Affiliate/Approved Fund of [identify Lender]2]

 

3. Borrower(s):

 

4. Administrative Agent:                                                     ,
as the administrative agent under the Credit Agreement

 

5. Credit Agreement: The $175,000,000 Amended and Restated Credit Agreement
dated as of March [        ], 2012 among Getty Realty Corp., the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

2 Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned  of
Commitment/Loans      $         $           %       $         $           %   
   $         $           %   

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:     Title:  

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:     Title:  

 

A-2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

By     Title:  

[Consented to:]

[NAME OF RELEVANT PARTY]

 

By     Title:  

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

[                    ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other document or agreement executed in connection
therewith (with the Credit Agreement, collectively, the “Loan Documents”),
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

A-4



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York [confirm
that choice of law provision parallels the Credit Agreement].

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER

[Effective Date]

To the Lenders and the Administrative

  Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

  Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

We have acted as counsel for Getty Realty Corp., a Maryland corporation (the
“Borrower”), in connection with the Amended and Restated Credit Agreement dated
as of March [        ], 2012 (the “Credit Agreement”), among the Borrower, the
banks and other financial institutions identified therein as Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

Upon the basis of the foregoing, we are of the opinion that:

1. The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of Maryland, (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

2. The Transactions are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Credit Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

 

B-1



--------------------------------------------------------------------------------

4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to our knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than the Disclosed Matters) or (b) that
involve the Credit Agreement or the Transactions.

5. Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

We are members of the bar of the State of [            ] and the foregoing
opinion is limited to the laws of the State of Maryland, the State of New York,
[the General Corporation Law of the State of Delaware] and the Federal laws of
the United States of America. We note that the Credit Agreement is governed by
the laws of the State of New York [and, for purposes of the opinion expressed in
paragraph 2 above, we have assumed that the laws of the State of New York do not
differ from the laws of Maryland in any manner that would render such opinion
incorrect.] This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without our prior
written consent.

Very truly yours,

[            ]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Subsidiary Guaranty

GUARANTY

THIS GUARANTY is entered into as of the             day of March, 2012, by EACH
OF THE UNDERSIGNED and each other Person that becomes a party hereto pursuant to
Section 13 (each a “Guarantor” and, collectively, the “Guarantors”) in favor of
and for the benefit of the Administrative Agent and the Lenders, as defined in
the Credit Agreement referred to below.

RECITALS

A. Pursuant to that certain Amended & Restated Credit Agreement dated the date
hereof, by and among Getty Realty Corp. (the “Company”), JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and the various lenders as are or may from time to time
become parties thereto (the “Lenders”) (as the same may be amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), the Company
will receive Loans and other financial accommodations from the Administrative
Agent and Lenders and will incur Indebtedness owing to the Administrative Agent
and the Lenders (herein, the “Obligations”).

B. The Guarantors, being members of a group of entities affiliated with the
Company and being engaged in related businesses, will receive direct and
indirect benefits from such Loans and financial accommodations.

C. Each Guarantor wishes to grant the Administrative Agent and Lenders security
and assurance in order to secure the payment and performance by the Company of
all of its present and future Obligations, and, to that effect, to guaranty the
Obligations as set forth herein.

Accordingly, each Guarantor hereby agrees as follows:

1. Guaranty.

(a) Each Guarantor, jointly and severally, unconditionally and irrevocably
guarantees to the Administrative Agent and the Lenders the full and punctual
payment by the Company, when due, whether at the stated due date, by
acceleration or otherwise, of all Obligations of the Company, howsoever created,
arising or evidenced, voluntary or involuntary, whether direct or indirect,
absolute or contingent, now or hereafter existing, owing to the Administrative
Agent or the Lenders under the Loan Documents (collectively, the “Guaranteed
Obligations”). This Guaranty is an absolute, unconditional, continuing guaranty
of payment and not of collection of the Guaranteed Obligations and includes
Guaranteed Obligations arising from successive transactions which shall either
continue such Guaranteed Obligations or from time to time renew such Guaranteed
Obligations after the same have been satisfied. This Guaranty is in no way
conditioned upon any attempt to collect from the Company or upon any other event
or contingency, and shall be binding upon and enforceable against each Guarantor
without regard to the validity or enforceability of the Credit Agreement, the
Mortgages or any other Loan Document or of any term of any thereof. If for any
reason the Company shall fail or be unable duly and punctually to pay any of the
Guaranteed Obligations (including, without limitation, amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will forthwith pay the
same, in cash, immediately upon demand.

 

C-1



--------------------------------------------------------------------------------

(b) In the event the Credit Agreement or any other Loan Document shall be
terminated as a result of the rejection thereof by any trustee, receiver or
liquidating agent of the Company or any of its properties in any bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar proceeding, each Guarantor’s obligations hereunder shall
continue to the same extent as if the Credit Agreement or such other Loan
Document had not been so rejected.

(c) Each Guarantor shall pay all costs, expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) and damages incurred in connection
with the enforcement of the Guaranteed Obligations of the Company under the
Credit Agreement or any other Loan Document to the extent that such costs,
expenses and damages are not paid by the Company pursuant to the respective
documents.

(d) Each Guarantor further agrees that if any payment made by the Company or any
Guarantor to the Administrative Agent or the Lenders on any Obligation or
Guaranteed Obligation, as applicable, is rescinded, recovered from or repaid by
the Administrative Agent or the Lenders, in whole or in part, in any bankruptcy,
insolvency or similar proceeding instituted by or against the Company or any
Guarantor, this Guaranty shall continue to be fully applicable to such
Guaranteed Obligation to the same extent as though the payment so recovered or
repaid had never originally been made on such Guaranteed Obligation.

(e) If any Event of Default shall have occurred and be continuing, the
Administrative Agent, the Lenders, and any Affiliate of the Administrative Agent
or any Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or the Lenders,
or any Affiliate of the Administrative Agent or a Lender to or for the credit or
the account of any Guarantor against any of and all the obligations of any
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not the Administrative Agent or any Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights under this
paragraph 1(e) are in addition to other rights and remedies (including other
rights of set off) which the Administrative Agent and the Lenders may have.

2. Guaranty Continuing, Absolute, Unlimited.

The obligations of each Guarantor hereunder shall be continuing, absolute,
irrevocable, unlimited and unconditional, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any Guarantor
may have against the Administrative Agent, any Lender or the Company or any
other person, and shall remain in full force and effect without regard to, and,
to the fullest extent permitted by applicable law, shall not be released,
discharged or in any way affected by, any circumstance or condition (whether or
not any Guarantor shall have any knowledge or notice thereof) whatsoever which
might constitute a legal or equitable discharge or defense including, but not
limited to, (a) any express or implied amendment, modification or supplement to
the Credit Agreement or any other Loan Document or any other agreement referred
to in any thereof, or any other instrument applicable to the Company or to the
Loans, or the Letters of Credit or any part thereof, provided that in the event
that such amendment, modification or supplement shall decrease or discharge the
amount of the Obligations, the Guaranty Obligations shall be similarly decreased
or discharged; (b) any failure on the part of the Company to perform or comply
with the Credit Agreement or any other Loan Document or any failure of any other
person to perform or comply with any term of the Credit Agreement or any other
Loan Document or any other agreement as aforesaid; (c) any waiver, consent,
change, extension, indulgence or other action or any action or inaction under or
in respect of the Credit Agreement or any other Loan Document or any other
agreement as aforesaid, whether or not the Administrative Agent, any Lender, the
Company or any Guarantor has notice or knowledge of any of the foregoing;
(d) any bankruptcy,

 

C-2



--------------------------------------------------------------------------------

insolvency, reorganization, arrangement, readjustment, composition, liquidation
or similar proceeding with respect to the Company, or its properties or its
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding; (e) any furnishing or acceptance of additional security or any
release of any security; (f) any limitation on the liability or obligations of
the Company under the Credit Agreement or any other Loan Document or any
termination, cancellation, frustration, invalidity or unenforceability, in whole
or in part, of the Credit Agreement, this Guaranty or any other Loan Document or
any term of any thereof; (g) any lien, charge or encumbrance on or affecting any
Guarantor’s or any of the Company’s respective assets and properties; (h) any
act, omission or breach on the part of the Administrative Agent or any Lender
under the Credit Agreement or any other Loan Document or any other agreement at
any time existing between the Administrative Agent, any Lender and the Company
or any law, governmental regulation or other agreement applicable to the
Administrative Agent, any Lender or any Loan; (i) any claim as a result of any
other dealings among the Administrative Agent, any Lender, any Guarantor or the
Company; (j) the assignment of this Guaranty, the Credit Agreement or any other
Loan Document by the Administrative Agent or any Lender to any other Person, to
the extent and in the manner permitted under the Credit Agreement; or (k) any
change in the name of the Administrative Agent, any Lender, the Company or any
other Person referred to herein.

3. Waiver.

Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law: (a) notice of any of the matters referred to in Section 2
hereof, except as expressly provided herein; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights against any
Guarantor hereunder, including, without limitation, notice of the acceptance of
this Guaranty, or the creation, renewal, extension, modification or accrual of
the Guaranteed Obligations or notice of any other matters relating thereto, any
presentment, demand, notice of dishonor, protest, nonpayment of any damages or
other amounts payable under the Credit Agreement or any other Loan Documents;
(c) any requirement for the enforcement, assertion or exercise of any right,
remedy, power or privilege under or in respect of the Credit Agreement or any
other Loan Documents, including, without limitation, diligence in collection or
protection of or realization upon the Guaranteed Obligations or any part thereof
or any collateral thereof; (d) any requirement of diligence; (e) any requirement
to mitigate the damages resulting from a default by the Company under the Credit
Agreement or any other Loan Documents; (f) the occurrence of every other
condition precedent to which any Guarantor or the Company may otherwise be
entitled; (g) the right to require the Administrative Agent or the Lenders to
proceed against the Company or any other person liable on the Guaranteed
Obligations, to proceed against or exhaust any security held by the Company or
any other person, or to pursue any other remedy in the Administrative Agent’s or
any Lender’s power whatsoever, and (h) the right to have the property of the
Company first applied to the discharge of the Guaranteed Obligations.

The Administrative Agent and the Lenders may, at their election, exercise any
right or remedy they may have against the Company without affecting or impairing
in any way the liability of any Guarantor hereunder and each Guarantor waives,
to the fullest extent permitted by applicable law, any defense arising out of
the absence, impairment or loss of any right of reimbursement, contribution or
subrogation or any other right or remedy of any Guarantor against the Company,
whether resulting from such election by the Administrative Agent or the Lenders
or otherwise. Each Guarantor waives any defense arising by reason of any
disability or other defense of the Company or by reason of the cessation for any
cause whatsoever of the liability, either in whole or in part, of the Company to
the Administrative Agent and the Lenders for the Guaranteed Obligations.

Each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that neither the
Administrative Agent nor the Lenders shall have any

 

C-3



--------------------------------------------------------------------------------

duty to advise any Guarantor of information regarding any condition or
circumstance or any change in such condition or circumstance. Each Guarantor
acknowledges that neither the Administrative Agent nor the Lenders have made any
representations to any Guarantor concerning the financial condition of the
Company.

4. Representations and Covenants of each Guarantor.

(a) The representations and warranties contained in Article III of the Credit
Agreement, to the extent they relate and are applicable to a Guarantor, are true
and correct in all material respects as of the date hereof (or, as to any
Guarantor becoming a party to this Guaranty after the date hereof, as of the
date such Guarantor became a party hereto) and the Administrative Agent and the
Lenders are entitled to rely on such representations and warranties to the same
extent as though the same were set forth in full herein.

(b) Each Guarantor hereby agrees to perform the covenants contained in Article V
and Article VI of the Credit Agreement, to the extent they relate and are
applicable to the Guarantor, and the Administrative Agent and the Lenders are
entitled to rely on such agreement to perform such covenants to the same extent
as though the same were set forth in full herein.

5. Payments.

Each payment by each Guarantor to the Administrative Agent and the Lenders under
this Guaranty shall be made in the time, place and manner provided for payments
in the Credit Agreement without set-off or counterclaim to the account at which
such payment is required to be paid by the Company under the Credit Agreement.

6. Parties.

This Guaranty shall inure to the benefit of the Administrative Agent, the
Lenders and their respective successors, assigns or transferees, and shall be
binding upon the Guarantors and their respective successors and assigns. No
Guarantor may delegate any of its duties under this Guaranty without the prior
written consent of the Agent and the Lenders.

7. Notices.

(a) Notices shall be sent as follows:

(i) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670,
Attention of Nanette Wilson (Telecopy No. (888) 292-9533), with a copy to
(x) JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Alicia Schreibstein (Telecopy No. (631) 755-5184) and
(y) Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York
10104, Attention of Thomas P. McGovern; provided that the failure to deliver a
copy under (y) above shall not affect the effectiveness of the delivery of such
notice or other communication to the Administrative Agent;

(ii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire;

(iii) if to a Guarantor, to it c/o Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention of Chief Financial Officer (Telecopy No.
(516) 478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention Chief Legal

 

C-4



--------------------------------------------------------------------------------

Officer (Telecopy No. (516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle
Street, Suite 1900, Chicago, Illinois 60601, Attention: James M. Phipps, Esq.
(Telecopy No. (312) 251¬5735)]; provided that the failure to deliver a copy
under (y) above shall not affect the effectiveness of the delivery of such
notice or other communication to the Borrower or such Guarantor;

(iv) as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 7.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or any Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Guaranty shall be deemed to have been given on the date
of receipt.

8. Remedies.

Each Guarantor stipulates that the remedies at law in respect of any default or
threatened default by a Guarantor in the performance of or compliance with any
of the terms of this Guaranty are not and will not be adequate, and that any of
such terms may be specifically enforced by a decree for specific performance or
by an injunction against violation of any such terms or otherwise.

9. Rights to Deal with the Company.

At any time and from time to time, without terminating, affecting or impairing
the validity of this Guaranty or the obligations of any Guarantor hereunder, the
Administrative Agent and the Lenders may deal with the Company in the same
manner and as fully as if this Guaranty did not exist and shall be entitled,
among other things, to grant the Company, without notice or demand and without
affecting any Guarantor’s liability hereunder (except to the extent of any
change in the terms of such indebtedness), such extension or extensions of time
to perform, renew, compromise, accelerate or otherwise change the time for
payment of or otherwise change the terms of indebtedness or any part thereof
contained in or arising under the Credit Agreement or any other Loan Documents,
or to waive any obligation of the Company to perform, any act or acts as the
Administrative Agent and the Lenders may deem advisable.

10. Subrogation.

(a) Upon any payment made or action taken by a Guarantor pursuant to this
Guaranty, such Guarantor shall, subject to the provisions of Sections 10(b) and
(c) hereof, be fully subrogated to all of the rights of the Administrative Agent
and the Lenders against the Company arising out of the action or inaction of the
Company for which such payment was made or action taken by such Guarantor.

(b) Any claims of such Guarantor against the Company arising from payments made
or actions taken by such Guarantor pursuant to the provisions of this Guaranty
shall be in all respects subordinate to the full and complete or final and
indefeasible payment or performance and discharge, as the case may be, of all
amounts, obligations and liabilities, the payments or performance and discharge
of which are guaranteed by this Guaranty, and no payment hereunder by a
Guarantor shall give rise to any claim of such Guarantor against the
Administrative Agent and the Lenders.

 

C-5



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 10, no
Guarantor shall be subrogated to the rights of the Administrative Agent and the
Lenders against the Company until all of the Obligations of the Company have
been paid finally and indefeasibly in full, and that subrogation shall be
suspended upon the occurrence of the events described in Section 1(d) hereof
until the Administrative Agent and the Lenders are indefeasibly paid in full.

11. Survival of Representations, Warranties, etc.

All representations, warranties, covenants and agreements made herein, including
representations and warranties deemed made herein, shall survive any
investigation or inspection made by or on behalf of the Administrative Agent and
the Lenders and shall continue in full force and effect until all of the
obligations of the Guarantors under this Guaranty shall be fully performed in
accordance with the terms hereof, and until the payment in full of the
Guaranteed Obligations.

12. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF LAW.
EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR
COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND
RELATED TO OR IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY
WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN
ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF SUCH FEDERAL OR STATE COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR ANY DOCUMENT OR ANY
INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED
IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR
AGREES (I) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT
OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE
CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (II) NOT TO ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM IS
A MANDATORY OR COMPULSORY COUNTERCLAIM UNDER FEDERAL LAW OR NEW YORK STATE LAW,
AS APPLICABLE. EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
GUARANTY OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. THE ADMINISTRATIVE
AGENT, THE LENDERS AND EACH GUARANTOR IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

C-6



--------------------------------------------------------------------------------

13. Additional Guarantors. At such time following the date hereof as any Person
desires, or is required pursuant to the Credit Agreement, to become a Guarantor
under this Guaranty (a “Joinder Guarantor”), such Joinder Guarantor shall
execute and deliver to the Lender a joinder agreement substantially in the form
of Exhibit J to the Credit Agreement (a “Joinder Agreement”), signifying its
agreement to be bound by the provisions of this Guaranty as a Guarantor to the
same extent as if such Joinder Guarantor had originally executed this Guaranty
as of the date hereof. Each of the other Guarantors hereby consents to the
execution and delivery of such Joinder Agreement without any further notice or
consent of such Guarantor.

14. Miscellaneous.

(a) All capitalized terms used herein and not defined herein shall have the
meanings specified in the Credit Agreement.

(b) This Guaranty is the joint and several obligation of each Guarantor, and may
be enforced against each Guarantor separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Guarantor, by the
Administrative Agent on behalf of the Lenders. Each Guarantor acknowledges that
its obligations hereunder will not be released or affected by the failure of the
other Guarantors to execute the Guaranty or by a determination that all or a
part of this Guaranty with respect to any other Guarantor is invalid or
unenforceable.

(c) If any term of this Guaranty or any application thereof shall be invalid or
unenforceable, the remainder of this Guaranty and any other application of such
term shall not be affected thereby.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title Ill of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (a) in respect of intercompany indebtedness to the Company or an
Affiliate of the Company to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(b) under any guaranty of senior unsecured indebtedness or Indebtedness
subordinated in right of payment to the Obligations which guaranty contains a
limitation as to maximum amount similar to that set forth in this paragraph,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement or similar rights of such Guarantor pursuant to
(i) applicable law or (ii) any agreement providing for an equitable allocation
among such Guarantor and of Affiliates of the Company of obligations arising
under guaranties by such parties.

(e) Any term of this Guaranty may be amended, waived, discharged or terminated
only by a written agreement executed by each Guarantor and by the Administrative
Agent (acting with the consent of the Required Lenders).

(f) The headings in this Guaranty are for purposes of reference only and shall
not limit or define the meaning hereof.

(g) No delay or omission by the Administrative Agent or a Lender in the exercise
of any right under this Guaranty shall impair any such right, nor shall it be
construed to be waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise of any other right.

[next page is signature page]

 

C-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed and
delivered as of the day and year first above written.

 

GETTY PROPERTIES CORP.

GETTY TM CORP.

AOC TRANSPORT, INC.

GETTYMART INC.

LEEMILT’S PETROLEUM, INC.

SLATTERY GROUP INC.

GETTY HI INDEMNITY, INC.

GETTY LEASING, INC.

GTY NY LEASING, INC.

GTY MA/NH LEASING, INC.

By:     Name:   David B. Driscoll Title:   President and Chief Executive Officer

 

POWER TEST REALTY COMPANY

LIMITED PARTNERSHIP

By:   Getty Properties Corp., its General Partner By:     Name:   David B.
Driscoll Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

 

$                March [        ], 2012

FOR VALUE RECEIVED, GETTY REALTY CORP., a Maryland corporation (the “Borrower”),
promises to pay to the order of [Lender] (the “Lender”), on or before the
Maturity Date, the principal amount of             ($            ) DOLLARS, or,
if less, the unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower under the Credit Agreement referred to below.

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at the rates and at the times which shall be
determined, and to make principal repayments on this Note at the times which
shall be determined, in accordance with the provisions of the Credit Agreement
referred to below.

This Note is one of the “Revolving Notes” referred to in the Amended and
Restated Credit Agreement, dated as of March [        ], 2012, by and among the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent and the various
Lenders (including the Lender) as are, or may from time to time become, parties
thereto (as the same may be amended, restated, modified or supplemented from
time to time, the “Credit Agreement”) and is issued pursuant to and entitled to
the benefits of the Credit Agreement to which reference is hereby made for a
more complete statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are to be repaid. Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Revolving Loan and the date and amount of each payment
or prepayment of principal of each Revolving Loan previously made hereunder on
the grid schedule annexed to this Note; provided, however, that the failure of
the Lender or holder to set forth such Revolving Loans, payments and other
information on the attached grid schedule shall not in any manner affect the
obligation of the Borrower to repay the Revolving Loans made by the Lender in
accordance with the terms of this Note.

This Note is subject to prepayment pursuant to Section 2.11 of the Credit
Agreement.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
under the Credit Agreement, located at 395 North Service Road, Melville, New
York 11747 or at such other place as shall be designated in writing for such
purpose in accordance with the terms of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

D-1-1



--------------------------------------------------------------------------------

The Borrower and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

GETTY REALTY CORP. By     Name:   David B. Driscoll Title:   President and Chief
Executive Officer

 

D-1-2



--------------------------------------------------------------------------------

SCHEDULE

 

Date of Loan

   Principal
Amount
of Loan    Type of Loan    Interest Rate    Applicable Interest
Period    Amount of
Principal
Paid    Notation
Made By

 

D-1-3



--------------------------------------------------------------------------------

EXHIBIT D-2

TERM NOTE

 

$                March [        ], 2012

FOR VALUE RECEIVED, GETTY REALTY CORP., a Maryland corporation (the “Borrower”),
promises to pay to the order of             (the “Lender”), on or before the
Maturity Date, the principal amount of             , or, if less, the unpaid
principal amount of all Term Loans made by the Lender to the Borrower under the
Credit Agreement referred to below.

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at the rates and at the times which shall be
determined, and to make principal repayments on this Note at the times which
shall be determined, in accordance with the provisions of the Credit Agreement
referred to below.

This Note is one of the “Term Note” referred to in the Amended and Restated
Credit Agreement, dated as of March [        ], 2012, by and among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent and the various Lenders
(including the Lender) as are, or may from time to time become, parties thereto
(as the same may be amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) and is issued pursuant to and entitled to the
benefits of the Credit Agreement to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loans
evidenced hereby were made and are to be repaid. Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Term Loan and the date and amount of each payment or
prepayment of principal of each Term Loan previously made hereunder on the grid
schedule annexed to this Note; provided, however, that the failure of the Lender
or holder to set forth such Term Loans, payments and other information on the
attached grid schedule shall not in any manner affect the obligation of the
Borrower to repay the Term Loans made by the Lender in accordance with the terms
of this Note.

This Note is subject to prepayment pursuant to Section 2.11 of the Credit
Agreement.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, N.A., located at 395 North Service Road,
Melville, New York 11747 or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

D-2-1



--------------------------------------------------------------------------------

The Borrower and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

GETTY REALTY CORP. By     Name:   David B. Driscoll Title:   President and Chief
Executive Officer

 

D-2-2



--------------------------------------------------------------------------------

SCHEDULE

 

Date of Loan

   Principal
Amount
of Loan    Type of Loan    Interest Rate    Applicable
Interest
Period    Amount of Principal
Paid    Notation
Made By

 

D-2-3



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF BORROWING

            , 201    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Gentlemen:

Pursuant to the Amended and Restated Credit Agreement dated as of March
[        ], 2012 (as the same may have been and may hereafter be amended,
modified or supplemented the “Credit Agreement”) by and among Getty Realty Corp.
(the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent and the
various Lenders as are a party thereto, we hereby give you irrevocable notice
that we request a Revolving Loan as follows:

 

1. Amount of Revolving Loan:

   $            

2. Borrowing Date:

  

3. Type of Loan:

   [ABR Loan] [Eurodollar Loan]

4. Interest Period:

   [if applicable: 1,2,3,6 months or two-weeks]

We hereby certify that (i) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true, correct and complete on
and as of the date hereof to the same extent as though made on and as of the
date hereof; (ii) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or will result after giving effect to the Loan
requested hereunder; (iii) the Borrower has performed all agreements and
satisfied all conditions under the Credit Agreement required to be performed by
it on or before the date hereof; and (iv) after giving effect to the requested
Revolving Loan, the sum of the total Revolving Credit Exposures shall not exceed
the total Commitments.

Capitalized terms used herein but not defined shall have the respective meanings
given to them in the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this document to be executed and
delivered by its Executive Officer as of the date written above.

 

GETTY REALTY CORP. By     Name:   David B. Driscoll Title:   President and Chief
Executive Officer

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE/DEED OF TRUST

FORM OF MORTGAGE

 

 

[            ]

(Mortgagor)

to

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

(Mortgagee)

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS

AND SECURITY AGREEMENT             

 

 

Dated: As of March             , 2012

 

Property Location:       [                             ]   

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Thomas P. McGovern

 

 

 

F-1



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
“Mortgage”), made as of March             , 2012, by [            ], a
[            ], having an address at [            ] (“Mortgagor”), to JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (as hereinafter
defined) (in such capacity, together with its successors and assigns,
hereinafter referred to as “Mortgagee”), having an address at 1 Bank One Plaza,
Suite IL1-0874, Chicago, Illinois 60670.

Getty Realty Corp., the direct or indirect beneficial owner of Mortgagor (the
“Borrower”), Mortgagee and certain lenders party thereto (the “Lenders”) have
entered into that certain Amended and Restated Credit Agreement dated as of the
date hereof (as amended, modified, restated, consolidated or supplemented from
time to time, the “Credit Agreement”) pursuant to which the Lenders are making a
secured loan to the Borrower in the aggregate original principal amount of up to
$175,000,000 (the “Loan”). Capitalized terms used herein without definition are
used as defined in the Credit Agreement. The Loan is evidenced by one or more
Term Notes and Revolving Notes dated the date hereof made by Mortgagor to the
respective order of the Lenders in the aggregate principal amount of the Loan
(as the same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, individually or collectively as the
context requires, the “Note”).

To secure Mortgagor’s obligations under that certain Guaranty, dated as of the
date hereof, made by Mortgagor and certain Affiliates of Mortgagor in favor of
Mortgagee (the “Guaranty”), the payment of the Note, and the payment of all sums
which may or shall become due thereunder or under any of the other documents
evidencing, securing or executed in connection with the Loan (the Note, this
Mortgage, the Credit Agreement, the Guaranty and such other documents, as any of
the same may, from time to time, be modified, amended or supplemented, being
hereinafter collectively referred to as the “Loan Documents”), including (i) the
payment of interest and other amounts which would accrue and become due but for
the filing of a petition in bankruptcy (whether or not a claim is allowed
against Borrower or Mortgagor for such interest or other amounts in any such
bankruptcy proceeding) or the operation of the automatic stay under
Section 362(a) of Title 11 of the United States Code (the “Bankruptcy Code”),
and (ii) the reasonable out-of-pocket costs and expenses of enforcing any
provision of any Loan Document (all such sums being hereinafter collectively
referred to as the “Debt”), Mortgagor hereby irrevocably mortgages, grants,
bargains, sells, conveys, transfers, pledges, sets over and assigns, and grants
a security interest, to and in favor of Mortgagee on behalf of the Lenders, all
of Mortgagor’s right, title and interest in and to the land described in
Exhibit A (the “Premises”), and the buildings, structures, fixtures and other
improvements now or hereafter located thereon (the “Improvements”);

TOGETHER WITH: all right, title, interest and estate of Mortgagor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Mortgaged Property”):

(a) all easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road, highway, alley or avenue, opened,
vacated or proposed, in front of or adjoining the Premises, to the center line
thereof; and all the estates, rights, titles, interests, dower and rights of
dower, courtesy and rights of courtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Mortgagor of, in and to the Premises
and the Improvements and every part and parcel thereof, with the appurtenances
thereto;

 

F-2



--------------------------------------------------------------------------------

(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Mortgagor, or in which Mortgagor has or shall
have an interest, now or hereafter located upon the Premises or the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Premises and the Improvements
(hereinafter collectively referred to as the “Equipment”), including any leases
of, deposits in connection with, and proceeds of any sale or transfer of any of
the foregoing, and the right, title and interest of Mortgagor in and to any of
the Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the state where the Mortgaged Property
is located (the “UCC”), superior in lien to the lien of this Mortgage;

(c) all awards or payments, including interest thereon, that may heretofore or
hereafter be made with respect to the Premises or the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;

(d) all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof (hereinafter collectively referred
to as the “Leases”) and all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a proceeding under
any state or federal bankruptcy or insolvency law or in lieu of rent or rent
equivalents), royalties (including all oil and gas or other mineral royalties
and bonuses), income, fees, receivables, receipts, revenues, deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Mortgagor or its
agents or employees from any and all sources arising from or attributable to the
Premises and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Premises or the
Improvements, or rendering of services by Mortgagor or any of its agents or
employees, and proceeds, if any, from business interruption or other loss of
income insurance (hereinafter collectively referred to as the “Rents”), together
with all proceeds from the sale or other disposition of the Leases and the right
to receive and apply the Rents to the payment of the Debt;

(e) all proceeds of and, other than with respect to blanket policies, any
unearned premiums on any insurance policies covering the Mortgaged Property,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Mortgaged Property;

(f) the right, in the name and on behalf of Mortgagor, to appear in and defend
any action or proceeding brought with respect to the Mortgaged Property and to
commence any action or proceeding to protect the interest of Mortgagee in the
Mortgaged Property;

(g) all accounts (including reserve accounts), escrows, documents, instruments,
chattel paper, claims, deposits and general intangibles, as the foregoing terms
are defined in the UCC, and all franchises, trade names, trademarks, symbols,
service marks, books, records, plans, specifications, designs, drawings,
surveys, title insurance policies, permits, consents, licenses, management
agreements, contract rights (including any contract with any architect or
engineer or with any other provider of goods

 

F-3



--------------------------------------------------------------------------------

or services for or in connection with any construction, repair or other work
upon the Mortgaged Property), approvals, actions, refunds of real estate taxes
and assessments (and any other governmental impositions related to the Mortgaged
Property) and causes of action that now or hereafter relate to, are derived from
or are used in connection with the Mortgaged Property, or the use, operation,
maintenance, occupancy or enjoyment thereof or the conduct of any business or
activities thereon (hereinafter collectively referred to as the “Intangibles”);
and

(h) all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.

Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Mortgagor, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by the Mortgagor after
the commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee and its successors and
assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay to Mortgagee and the Lenders the Debt at the
time and in the manner provided in the Loan Documents and shall well and truly
abide by and comply with each and every covenant and condition set forth in the
Loan Documents in a timely manner, these presents and the estate hereby granted
shall cease, terminate and be void;

AND Mortgagor represents and warrants to and covenants and agrees with
Mortgagee, for the benefit of the Lenders, as follows:

PART I—GENERAL PROVISIONS

1. Payment of Debt and Other Covenants, Conditions and Agreements. Mortgagor
shall pay the Debt at the time and in the manner provided in the Loan Documents.
Mortgagor agrees to insure, repair, maintain and restore damage to the Mortgaged
Property, pay Taxes and comply with all laws, regulations and orders of any
Governmental Authority applicable to Mortgagor or its property and all
indentures, agreements and other instruments binding upon it or its property, in
accordance with the Credit Agreement.

2. Leases and Rents.

(a) Mortgagor does hereby absolutely and unconditionally assign to Mortgagee, on
behalf of the Lenders, all of Mortgagor’s right, title and interest in all
current and future Leases and Rents, it being intended by Mortgagor that this
assignment constitutes a present, absolute assignment, and not an assignment for
additional security only. Such assignment shall not be construed to bind
Mortgagee or any Lender to the performance of any of the covenants or provisions
contained in any Lease or otherwise impose any obligation upon Mortgagee or any
Lender. Nevertheless, subject to the terms of this Section 2, Mortgagee grants
to Mortgagor a revocable license to operate and manage the Mortgaged Property,
to exercise all of the rights of the landlord under the Leases and to collect
the Rents subject to the requirements of the Credit Agreement; however, upon the
written revocation of such license by Mortgagee following the occurrence and
during the continuance of an Event of Default, the license granted to Mortgagor
herein shall be revoked and Mortgagee shall immediately upon such revocation be

 

F-4



--------------------------------------------------------------------------------

entitled to possession of all Rents in the Mortgagor’s account or accounts with
the Mortgagee (including all subaccounts thereof) and all Rents collected
thereafter (including Rents past due and unpaid), whether or not Mortgagee
enters upon or takes control of the Mortgaged Property. Mortgagor hereby grants
and assigns to Mortgagee the right, at its option, upon revocation of the
license granted herein, to enter upon the Mortgaged Property in person, by agent
or by court-appointed receiver to collect the Rents. Any Rents collected after
the revocation of such license may be applied toward payment of the Debt in such
priority and proportions as Mortgagee in its sole discretion shall deem proper.

(b) Mortgagor shall not enter into, modify, amend, cancel, terminate or renew
any Lease except in accordance with the Credit Agreement.

3. Use of Mortgaged Property. Mortgagor shall not initiate, join in, acquiesce
in or consent to any change in any private restrictive covenant, zoning law or
other public or private restriction, limiting or defining the uses which may be
made of the Mortgaged Property. If under applicable zoning provisions the use of
the Mortgaged Property is or shall become a nonconforming use, Mortgagor shall
not cause such nonconforming use to be discontinued or abandoned without the
consent of Mortgagee. Mortgagor shall not (i) change the use of the Mortgaged
Property, (ii) commit any waste on or to the Mortgaged Property or (iii) take
any steps to convert the Mortgaged Property to a condominium or cooperative form
of ownership.

4. Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor shall not sell, convey, alienate, mortgage, encumber, pledge or
otherwise transfer the Mortgaged Property or any part thereof (a “Transfer”), or
suffer or permit any Transfer to occur, other than a Permitted Encumbrance.

(b) Neither Mortgagee nor any Lender shall be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder in order
to declare the Debt immediately due and payable upon Transfer in violation of
this Section 4. This provision shall apply to every sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Mortgaged Property
(and every other Transfer) regardless of whether voluntary or not. Any Transfer
made in contravention of this Section 4 shall be null and void and of no force
and effect. Mortgagor agrees to bear and shall pay or reimburse Mortgagee on
demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and disbursements, title search costs and title insurance
endorsement premiums) incurred by Mortgagee and the Lenders in connection with
the review, approval and documentation of any Permitted Encumbrance.

5. Insurance and Condemnation Proceeds. Mortgagor shall give the Mortgagee
prompt written notice of the occurrence of any casualty affecting, or the
institution of any proceedings for eminent domain or for the condemnation of,
the Mortgaged Property or any portion thereof. All insurance proceeds on the
Mortgaged Property, and all causes of action, claims, compensation, awards and
recoveries for any damage, condemnation or taking of all or any part of the
Mortgaged Property or for any damage or injury to it for any loss or diminution
in value of the Mortgaged Property shall be applied in accordance with the
Borrowing Base Lease affecting the Mortgaged Property, and any such proceeds
remaining after such application that are not required to be paid to the tenant
under such Borrowing Base Lease received by Mortgagor or an Affiliate of
Mortgagor are hereby assigned to and shall be paid to the Mortgagee. Provided no
Event of Default is continuing, the Mortgagee shall, first, if not previously
restored in accordance with such Borrowing Base Lease, hold the balance of any
such proceeds so paid to Mortgagee to be used to reimburse Mortgagor for the
cost of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to such other condition as may be approved by Mortgagee,
and require Mortgagor to restore the Mortgaged Property to the equivalent of its
original condition or to such other condition as may be approved by Mortgagee
and, second, apply any balance of such proceeds then remaining to the payment of
the Debt as provided in the Credit Agreement.

 

F-5



--------------------------------------------------------------------------------

6. Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Debt from the value of
the Mortgaged Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Mortgagee’s interest in the
Mortgaged Property, Mortgagor will pay such tax, with interest and penalties
thereon, if any. If Mortgagee or any Lender is advised by its counsel that the
payment of such tax or interest and penalties by Mortgagor would be unlawful,
taxable to Mortgagee or such Lender or unenforceable, or would provide the basis
for a defense of usury, then Mortgagee shall have the option, by notice of not
less than ninety (90) days, to require that the Mortgagor cause the Mortgaged
Property to be removed as a Borrowing Base Property under the Credit Agreement,
subject to the Borrower’s continued compliance with all covenants under the
Credit Agreement.

7. No Credits on Account of the Debt. Mortgagor shall not claim or demand or be
entitled to any credit on account of the Debt for any part of the Taxes or Other
Taxes assessed against the Mortgaged Property, and no deduction shall otherwise
be made or claimed from the assessed value of the Mortgaged Property for real
estate tax purposes by reason of this Mortgage or the Debt. If such claim,
credit or deduction shall be required by law, Mortgagee shall have the option,
by notice of not less than ninety (90) days, to require that the Mortgagor cause
the Mortgaged Property be removed as a Borrowing Base Property under the Credit
Agreement, subject to the Borrower’s continued compliance with all covenants
under the Credit Agreement.

8. Further Acts, Etc. Mortgagor shall, at its sole cost, perform, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Mortgagee shall, from time to time, require, for the better assuring, conveying,
assigning, transferring, and confirming unto Mortgagee the property and rights
hereby mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated or intended now or
hereafter so to be, or which Mortgagor may be or may hereafter become bound to
convey or assign to Mortgagee, or for carrying out the intention of this
Mortgage, or for filing, registering or recording this Mortgage. Upon
foreclosure, the appointment of a receiver or any other relevant action,
Mortgagor shall, at its sole cost, use commercially reasonable efforts to effect
the assignment or transfer of any license, permit, agreement or any other right
necessary or useful to the operation of the Mortgaged Property and held in the
name of Mortgagor. Mortgagor grants to Mortgagee an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Mortgagee at law and in equity,
including such rights and remedies available to Mortgagee pursuant to this
Section.

9. Recording of Mortgage, Etc. Mortgagor forthwith upon the execution and
delivery of this Mortgage and thereafter, from time to time, shall cause this
Mortgage, and any security instrument creating a lien or security interest or
evidencing the lien hereof upon the Mortgaged Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect the lien or security interest hereof upon, and
the interest of Mortgagee and the Lenders in, the Mortgaged Property. Mortgagor
shall pay all filing, registration or recording fees, all expenses incident to
the preparation, execution and acknowledgment of and all federal, state, county
and municipal, taxes, duties, imposts, documentary stamps, assessments and
charges arising out of or in connection with the execution and delivery of, this
Mortgage, any Mortgage supplemental hereto, any security instrument with respect
to the Mortgaged Property or any instrument of further assurance, except where
prohibited by law so to do. Mortgagor shall hold harmless and indemnify
Mortgagee, the Lenders and their respective successors and assigns against any
liability incurred by reason of the imposition of any tax on the making or
recording of this Mortgage.

 

F-6



--------------------------------------------------------------------------------

10. Right to Cure Defaults. Upon the occurrence and during the continuance of
any Event of Default, Mortgagee may, but without any obligation to do so and
without notice to or demand on Mortgagor and without releasing Mortgagor from
any obligation hereunder, pay and/or perform any obligations of Mortgagor that
have given rise to a Default, in such manner and to such extent as Mortgagee may
reasonably deem necessary to protect the security hereof. Mortgagee is
authorized to enter upon the Mortgaged Property for such purposes or appear in,
defend or bring any action or proceeding to protect its interest in the
Mortgaged Property or to foreclose this Mortgage or collect the Debt, and the
reasonable out-of-pocket cost and expense thereof (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), with interest
thereon at a rate per annum equal to 2% plus the rate applicable to ABR Loans
(the “Default Rate”) for the period after notice from Mortgagee that such cost
or expense was incurred to the date of payment to Mortgagee, shall constitute a
portion of the Debt, shall be secured by this Mortgage and the other Loan
Documents and shall be due and payable to Mortgagee and the Lenders upon demand.

11. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may take such action, without notice or demand, as it deems advisable
to protect and enforce its rights against Mortgagor and in and to the Mortgaged
Property, by Mortgagee itself or otherwise, including the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
order as Mortgagee may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Mortgagee and the Lenders:

(i) declare the entire Debt to be immediately due and payable;

(ii) institute a proceeding or proceedings, judicial or nonjudicial, to the
extent permitted by law, by advertisement or otherwise, for the complete
foreclosure of this Mortgage, in which case the Mortgaged Property may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;

(iii) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien of this Mortgage for the balance of the Debt not
then due;

(iv) sell for cash or upon credit the Mortgaged Property and all estate, claim,
demand, right, title and interest of Mortgagor therein and rights of redemption
thereof, pursuant to the power of sale, to the extent permitted by law, or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;

(v) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in any
other Loan Document;

(vi) recover judgment on the Note either before, during or after any proceeding
for the enforcement of this Mortgage;

(vii) apply for the appointment of a trustee, receiver, liquidator or
conservator of the Mortgaged Property, without notice and without regard for the
adequacy of the security for the Debt and without regard for the solvency of the
Mortgagor or of any person, firm or other entity liable for the payment of the
Debt;

 

F-7



--------------------------------------------------------------------------------

(viii) enforce Mortgagee’s interest in the Leases and Rents and enter into or
upon the Mortgaged Property, either personally or by its agents, nominees or
attorneys and dispossess Mortgagor and its agents and employees therefrom, and
thereupon Mortgagee may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with the Mortgaged Property and conduct the
business thereat; (B) complete any construction on the Mortgaged Property in
such manner and form as Mortgagee deems advisable; (C) make alterations,
additions, renewals, replacements and improvements to or on the Mortgaged
Property; (D) exercise all rights and powers of Mortgagor with respect to the
Mortgaged Property, whether in the name of Mortgagor or otherwise, including the
right to make, cancel, enforce or modify Leases, obtain and evict tenants, and
demand, sue for, collect and receive Rents; and (E) apply the receipts from the
Mortgaged Property to the payment of the Debt, after deducting therefrom all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred in connection with the aforesaid operations and all
amounts necessary to pay the Taxes, insurance and other charges in connection
with the Mortgaged Property, as well as just and reasonable compensation for the
services of Mortgagee and its counsel, agents and employees;

(ix) require Mortgagor to pay monthly in advance to Mortgagee, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Mortgaged Property occupied by Mortgagor,
and, subject to the rights of tenants in possession, require Mortgagor to vacate
and surrender possession of the Mortgaged Property to Mortgagee or to such
receiver, and, in default thereof, evict Mortgagor by summary proceedings or
otherwise; or

(x) pursue such other rights and remedies as may be available at law or in
equity or under the UCC.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Mortgaged Property, this Mortgage shall continue as a lien on the remaining
portion of the Mortgaged Property.

(b) The proceeds of any sale made under or by virtue of this Section 11,
together with any other sums which then may be held by Mortgagee under this
Mortgage, whether under the provisions of this Section 11 or otherwise, shall be
applied by Mortgagee to the payment of the Debt in such priority and proportion
as Mortgagee in its sole discretion shall deem proper.

(c) Mortgagee may adjourn from time to time any sale by it to be made under or
by virtue of this Mortgage by announcement at the time and place appointed for
such sale or for such adjourned sale or sales; and, except as otherwise provided
by any applicable law, Mortgagee, without further notice or publication, may
make such sale at the time and place to which the same shall be so adjourned.

(d) Upon the completion of any sale or sales pursuant hereto, Mortgagee, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Mortgagee is hereby
irrevocably appointed the true and lawful attorney of Mortgagor, in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
(without representations or warranties of any kind personally binding on
Mortgagor) of the Mortgaged Property and rights so sold and for that purpose

 

F-8



--------------------------------------------------------------------------------

Mortgagee may execute all necessary instruments of conveyance, assignment and
transfer, and may substitute one or more persons with like power, Mortgagor
hereby ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do by virtue hereof. Any sale or sales made under or
by virtue of this Section 11, whether made under the power of sale herein
granted or under or by virtue of judicial proceedings or of a judgment or decree
of foreclosure and sale, shall operate to divest all the estate, right, title,
interest, claim and demand whatsoever, whether at law or in equity, of Mortgagor
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Mortgagor and against any and all persons claiming
or who may claim the same, or any part thereof, from, through or under
Mortgagor.

(e) Upon any sale made under or by virtue of this Section 11, whether made under
a power of sale or under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, Mortgagee may bid for and acquire the
Mortgaged Property or any part thereof and in lieu of paying cash therefor may
make settlement for the purchase price by crediting upon the Debt the net sales
price after deducting therefrom the expenses of the sale and costs of the action
and any other sums which Mortgagee is authorized to deduct under this Mortgage
or any other Loan Document.

(f) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect in any manner or to any extent the lien of this Mortgage upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee or the Lenders hereunder, but such liens, rights, powers and
remedies of Mortgagee and the Lenders shall continue unimpaired as before.

(g) Mortgagee may terminate or rescind any proceeding or other action brought in
connection with its exercise of the remedies provided in this Section 11 at any
time before the conclusion thereof, as determined in Mortgagee’s sole discretion
and without prejudice to Mortgagee or the Lenders.

(h) Mortgagee and the Lenders may resort to any remedies and the security given
by this Mortgage or in any other Loan Document in whole or in part, and in such
portions and in such order as determined by Mortgagee’s sole discretion. No such
action shall in any way be considered a waiver of any rights, benefits or
remedies evidenced or provided by any Loan Document. The failure of Mortgagee or
the Lenders to exercise any right, remedy or option provided in any Loan
Document shall not be deemed a waiver of such right, remedy or option or of any
covenant or obligation secured by any Loan Document. No acceptance by Mortgagee
or any Lender of any payment after the occurrence of any Event of Default and no
payment by Mortgagee or any Lender of any obligation for which Mortgagor is
liable hereunder shall be deemed to waive or cure any Event of Default, or
Mortgagor’s liability to pay such obligation. No sale of all or any portion of
the Mortgaged Property, no forbearance on the part of Mortgagee, and no
extension of time for the payment of the whole or any portion of the Debt or any
other indulgence given by Mortgagee or any Lender to Mortgagor, shall operate to
release or in any manner affect the interest of Mortgagee and the Lenders in the
remaining Mortgaged Property or the liability of Mortgagor to pay the Debt. No
waiver by Mortgagee shall be effective unless it is in writing and then only to
the extent specifically stated. All reasonable out-of-pocket costs and expenses
of Mortgagee in exercising its rights and remedies under this Section 11
(including reasonable attorneys’ fees and disbursements to the extent permitted
by law), shall be paid by Mortgagor immediately upon notice from Mortgagee or
the applicable Lender, with interest at the Default Rate for the period after
notice from Mortgagee, and such costs and expenses shall constitute a portion of
the Debt and shall be secured by this Mortgage.

(i) The interests and rights of Mortgagee and the Lenders under the Loan
Documents shall not be impaired by any indulgence, including (i) any renewal,
extension or modification which Mortgagee may grant with respect to any of the
Debt, (ii) any surrender, compromise, release, renewal, extension, exchange or
substitution which Mortgagee and the Lenders may grant with respect to the
Mortgaged Property or any portion thereof or (iii) any release or indulgence
granted to any maker, endorser, guarantor or surety of any of the Debt.

 

F-9



--------------------------------------------------------------------------------

12. Right of Entry. In addition to any other rights or remedies granted under
this Mortgage, Mortgagee, the Lenders and their respective agents shall have the
right to enter and inspect the Mortgaged Property at any reasonable time during
the term of this Mortgage to the extent provided in Section 5.06 of the Credit
Agreement.

13. Security Agreement. This Mortgage is both a real property mortgage and a
“security agreement” within the meaning of the UCC. The Mortgaged Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Mortgagor in the Mortgaged
Property. Mortgagor by executing and delivering this Mortgage has granted and
hereby grants to Mortgagee (on behalf of the Lenders), as security for the Debt,
a security interest in the Mortgaged Property to the full extent that the
Mortgaged Property may be subject to the UCC (such portion of the Mortgaged
Property so subject to the UCC being called in this Section the “Collateral”).
This Mortgage shall also constitute a “fixture filing” for the purposes of the
UCC. As such, this Mortgage covers all items of the Collateral that are or are
to become fixtures. Information concerning the security interest herein granted
may be obtained from the parties at the addresses of the parties set forth in
the first paragraph of this Mortgage. If an Event of Default shall occur and be
continuing, Mortgagee, in addition to any other rights and remedies which it or
the Lenders may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the UCC, including, without limiting the generality of the foregoing, the
right to take possession of the Collateral or any part thereof, and to take such
other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Mortgagee, Mortgagor
shall at its expense assemble the Collateral and make it available to Mortgagee
at a convenient place acceptable to Mortgagee. Mortgagor shall pay to Mortgagee
on demand any and all reasonable out-of-pocket expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by Mortgagee in protecting
the interest in the Collateral and in enforcing the rights hereunder with
respect to the Collateral. Any notice of sale, disposition or other intended
action by Mortgagee with respect to the Collateral, sent to Mortgagor in
accordance with the provisions hereof at least ten days prior to such action,
shall constitute commercially reasonable notice to Mortgagor. The proceeds of
any disposition of the Collateral, or any part thereof, may be applied by
Mortgagee to the payment of the Debt in such priority and proportions as
Mortgagee in its sole discretion shall deem proper. In the event of any change
in name, identity or structure of Mortgagor, Mortgagor shall notify Mortgagee
thereof and promptly after request shall execute, file and record such UCC forms
as are necessary to maintain the priority of Mortgagee’s lien upon and security
interest in the Collateral, and shall pay all expenses and fees in connection
with the filing and recording thereof. If Mortgagee shall require the filing or
recording of additional UCC forms or continuation statements, Mortgagor shall,
promptly after request, execute, file and record such UCC forms or continuation
statements as Mortgagee shall deem necessary, and shall pay all expenses and
fees in connection with the filing and recording thereof, it being understood
and agreed, however, that no such additional documents shall increase
Mortgagor’s obligations under the Loan Documents.

14. Actions and Proceedings. Mortgagee (on behalf of the Lenders) has the right
to appear in and defend any action or proceeding brought with respect to the
Mortgaged Property and to bring any action or proceeding, in the name and on
behalf of Mortgagor, which Mortgagee, in its sole discretion, decides should be
brought to protect its or their interest in the Mortgaged Property. Mortgagee
shall, at its option, be subrogated to the lien of any mortgage or other
security instrument discharged in whole or in part by the Debt, and any such
subrogation rights shall constitute additional security for the payment of the
Debt.

 

F-10



--------------------------------------------------------------------------------

15. Marshalling and Other Matters. Mortgagor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Mortgaged Property or any
part thereof or any interest therein. Further, Mortgagor hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of Mortgagor, and on behalf of each and
every person acquiring any interest in or title to the Mortgaged Property
subsequent to the date of this Mortgage and on behalf of all persons to the
extent permitted by applicable law. The lien of this Mortgage shall be absolute
and unconditional and shall not in any manner be affected or impaired by any
acts or omissions whatsoever of Mortgagee or any Lender and, without limiting
the generality of the foregoing, the lien hereof shall not be impaired by
(i) any acceptance by Mortgagee and the Lenders of any other security for any
portion of the Debt, (ii) any failure, neglect or omission on the part of
Mortgagee to realize upon or protect any portion of the Debt or any collateral
security therefor or (iii) any release (except as to the property released),
sale, pledge, surrender, compromise, settlement, renewal, extension, indulgence,
alteration, changing, modification or disposition of any portion of the Debt or
of any of the collateral security therefor; and Mortgagee may foreclose, or
exercise any other remedy available to Mortgagee and the Lenders under other
Loan Documents without first exercising or enforcing any of its remedies under
this Mortgage, and any exercise of the rights and remedies of Mortgagee and the
Lenders hereunder shall not in any manner impair the Debt or the liens of any
other Loan Document or any of Mortgagee’s and the Lenders’ rights and remedies
thereunder.

16. Notices. Notices shall be sent as follows:

(a) if to the Mortgagee, to JPMorgan Chase Bank, N.A., Credit Services Unit, 1
Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670, Attention of Nanette
Wilson (Telecopy No. (888) 292-9533), with a copy to (x) JPMorgan Chase Bank,
N.A., 395 North Service Road, Melville, New York 11747, Attention of Alicia
Schreibstein (Telecopy No. (631) 755-5184) and (y) Morrison & Foerster LLP, 1290
Avenue of the Americas, New York, New York 10104, Attention of Thomas P.
McGovern, Esq. (Telecopy No. (212) 468-7900); provided that the failure to
deliver a copy under (y) above shall not affect the effectiveness of the
delivery of such notice or other communication to the Mortgagee;

(b) if to Mortgagor, to it c/o Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention of Chief Financial Officer (Telecopy No.
(516) 478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention Chief Legal Officer (Telecopy No.
(516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle Street, Suite 1900,
Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy No.
(312) 251¬5735); provided that the failure to deliver a copy under (y) above
shall not affect the effectiveness of the delivery of such notice or other
communication to the Mortgagor;

(c) as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 16.

(d) The Mortgagee or the Mortgagor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(e) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Mortgage shall be deemed to have been given on the date
of receipt.

17. Inapplicable Provisions. If any term, covenant or condition of this Mortgage
is held to be invalid, illegal or unenforceable in any respect, this Mortgage
shall be construed without such provision.

 

F-11



--------------------------------------------------------------------------------

18. Headings. The Section headings in this Mortgage are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof.

19. Duplicate Originals. This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.

20. Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage may
be used interchangeably in singular or plural form; and the word “Mortgagor”
shall mean “each Mortgagor and any subsequent owner or owners of the Mortgaged
Property or any part thereof or any interest therein,” the word “Mortgagee”
shall mean “Mortgagee and any subsequent holder of the Note,” the words
“Mortgaged Property” shall include any portion of the Mortgaged Property and any
interest therein, the word “including” means “including but not limited to” and
the words “attorneys’ fees” shall include any and all attorneys’ fees, paralegal
and law clerk fees, including fees at the pre-trial, trial and appellate levels
incurred or paid by Mortgagee or any Lender in protecting its interest in the
Mortgaged Property and Collateral and enforcing its rights hereunder.

21. Homestead. Mortgagor hereby waives and renounces all homestead and exemption
rights provided by the Constitution and the laws of the United States and of any
state, in and to the Mortgaged Property as against the collection of the Debt,
or any part thereof.

22. Assignments. Mortgagee shall have the right to assign or transfer its rights
under this Mortgage as provided in the Credit Agreement. Any assignee or
transferee shall be entitled to all the benefits afforded Mortgagee under this
Mortgage.

23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

24. Consents. Any consent or approval by Mortgagee in any single instance shall
not be deemed or construed to be Mortgagee’s consent or approval in any like
matter arising at a subsequent date, and the failure of Mortgagee to promptly
exercise any right, power, remedy, consent or approval provided herein or at law
or in equity shall not constitute or be construed as a waiver of the same nor
shall Mortgagee be estopped from exercising such right, power, remedy, consent
or approval at a later date. Any consent or approval requested of and granted by
Mortgagee pursuant hereto shall be narrowly construed to be applicable only to
Mortgagor and the matter identified in such consent or approval and no third
party shall claim any benefit by reason thereof, and any such consent or
approval shall not be deemed to constitute Mortgagee or any Lender a venturer or
partner with Mortgagor nor shall privity of contract be presumed to have been
established with any such third party. If Mortgagee deems it to be in

 

F-12



--------------------------------------------------------------------------------

its best interest to retain assistance of persons, firms or corporations
(including attorneys, title insurance companies, appraisers, engineers and
surveyors) with respect to a request for consent or approval, Mortgagor shall
reimburse Mortgagee for all costs reasonably incurred in connection with the
employment of such persons, firms or corporations.

25. Loan Repayment. Provided no Event of Default exists, this Mortgage will be
satisfied and discharged of record by Mortgagee prior to the Maturity Date only
in accordance with the terms and provisions set forth in the Credit Agreement.

26. Other Mortgages; No Election of Remedies.

(a) The Debt is now or may hereafter be secured by one or more other mortgages,
deeds of trust and other security agreements (collectively, as the same may be
amended and in effect from time to time, are herein collectively called the
“Other Mortgages”), which cover or will hereafter cover other properties that
are or may be located in various states (the “Other Collateral”). The Other
Mortgages will secure the Debt and the performance of the other covenants and
agreements of Mortgagor set forth in the Loan Documents. Upon the occurrence of
an Event of Default, Mortgagee may proceed under this Mortgage and/or any or all
the Other Mortgages against either the Mortgaged Property and/or any or all the
Other Collateral in one or more parcels and in such manner and order as
Mortgagee shall elect. Mortgagor hereby irrevocably waives and releases, to the
extent permitted by law, and whether now or hereafter in force, any right to
have the Mortgaged Property and/or the Other Collateral marshaled upon any
foreclosure of this Mortgage or any Other Mortgage.

(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Mortgagee and the Lenders in this
Mortgage or the other Loan Documents, in the case of an Event of Default
(i) Mortgagee and the Lenders shall have the right to pursue all of its rights
and remedies under this Mortgage and the Loan Documents, at law and/or in
equity, in one proceeding, or separately and independently in separate
proceedings from time to time, as Mortgagee, in its sole and absolute
discretion, shall determine from time to time, (ii) neither Mortgagee nor the
Lenders be required to either marshall assets, sell the Mortgaged Property
and/or any Other Collateral in any particular order of alienation (and may sell
the same simultaneously and together or separately), or be subject to any “one
action” or “election of remedies” law or rule with respect to the Mortgaged
Property and/or any Other Collateral, (iii) the exercise by Mortgagee and/or the
Lenders of any remedies against any one item of Mortgaged Property and/or any
Other Collateral will not impede Mortgagee or the Lenders from subsequently or
simultaneously exercising remedies against any other item of Mortgaged Property
and/or Other Collateral, (iv) all liens and other rights, remedies or privileges
provided to Mortgagee herein shall remain in full force and effect until
Mortgagee have exhausted all of its remedies against the Mortgaged Property and
all Mortgaged Property has been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Debt, and (v) Mortgagee and the Lenders may resort for
the payment of the Debt to any security held by Mortgagee and the Lenders in
such order and manner as Mortgagee, in its discretion, may elect and Mortgagee
and the Lenders may take action to recover the Debt, or any portion thereof, or
to enforce any covenant hereof without prejudice to the right of Mortgagee or
the Lenders thereafter to foreclose this Mortgage.

(c) Without notice to or consent of Mortgagor and without impairment of the lien
and rights created by this Mortgage, Mortgagee may, at any time (in its sole and
absolute discretion, but Mortgagee shall have no obligation to), execute and
deliver to Mortgagor a written instrument releasing all or a portion of the lien
of this Mortgage as security for any or all of the obligations of Mortgagor now
existing or hereafter arising under or in respect of the Note, the Credit
Agreement and each of the other Loan Documents, whereupon following the
execution and delivery by Mortgagee to Mortgagor of any such written instrument
of release, this Mortgage shall no longer secure such obligations of Mortgagor
so released.

 

F-13



--------------------------------------------------------------------------------

27. Governing Law. With respect to matters relating to the creation, perfection
and procedures relating to the enforcement of the Liens created pursuant to this
Mortgage, this Mortgage shall be governed by, and construed in accordance with,
the laws of the state in which the Property is located (without regard to
conflict of law provisions thereof), it being understood that, except as
expressly set forth above in this Section and to the fullest extent permitted by
the law of such state and pursuant to Section 5-1401 of the General Obligations
Law of the State of New York, the law of the State of New York (without regard
to conflict of law provisions thereof except for the provisions of
Section 5-1401 of the General Obligations Law of the State Of New York) shall
govern all matters relating to this Mortgage and the other Loan Documents and
all of the indebtedness or obligations arising hereunder or thereunder. All
provisions of the Credit Agreement incorporated herein by reference shall be
governed by, and construed in accordance with, the laws of the State of New York
pursuant to Section 5-1401 of the General Obligations Law of the State of New
York, as set forth in the governing law provision of the Credit Agreement.

28. [Intentionally Deleted].

29. Variable Interest Rate. The Loan secured by this Mortgage is a variable
interest rate loan, as more particularly set forth in the Credit Agreement.

PART II

STATE-SPECIFIC PROVISIONS

30. Conflicts With Part I. In the event of any conflict between the provisions
of this Part II and any provision of Part I, then the provisions of this Part II
shall control.

[INSERT STATE SPECIFIC PROVISIONS]

[NO FURTHER TEXT ON THIS PAGE]

 

F-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this instrument as of the day and
year first above written.

Mortgagor:

[                                             ], a

[                    ]

By:                                                             
                                                                             

Name:

Title:

[Add State-Specific Acknowledgment]

 

F-15



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

F-16



--------------------------------------------------------------------------------

FORM OF DEED OF TRUST

 

 

[                            ]

(Trustor)

to

[                    ]

(Trustee)

for the Benefit of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

(Beneficiary)

 

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS

AND SECURITY AGREEMENT

Dated: As of March             , 2012

 

Property Location:       [       ]   

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Thomas P. McGovern

 

 

 

F-17



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this “Deed
of Trust”), made as of March             , 2012, by [            ], a
[            ], having an office at [            ] (“Trustor”), to             ,
having an address at [            ] (“Trustee”), as Trustee, for the benefit of
J.P. MORGAN CHASE BANK, N.A., a national banking association, as administrative
agent for the Lenders (as hereinafter defined) (in such capacity, together with
its successors and assigns, hereinafter referred to as “Beneficiary”), having an
address at 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670.

Getty Realty Corp., the direct or indirect beneficial owner of Trustor (the
“Borrower”), Beneficiary and certain lenders party thereto (the “Lenders”) have
entered into that certain Amended and Restated Credit Agreement dated as of the
date hereof (as amended, modified, restated, consolidated or supplemented from
time to time, the “Credit Agreement”) pursuant to which the Lenders are making a
secured loan to the Borrower in the aggregate original principal amount of up to
$175,000,000 (the “Loan”). Capitalized terms used herein without definition are
used as defined in the Credit Agreement. The Loan is evidenced by one or more
Term Notes and Revolving Notes dated the date hereof, made by Trustor to the
respective order of the Lenders in the aggregate principal amount of the Loan
(as the same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, individually or collectively as the
context requires, the “Note”).

To secure Trustor’s obligations under that certain Guaranty, dated as of the
date hereof, made by Trustor and certain Affiliates of Trustor in favor of the
Beneficiary (the “Guaranty”), the payment of the Note, and the payment of all
sums which may or shall become due thereunder or under any of the other
documents evidencing, securing or executed in connection with the Loan (the
Note, this Deed of Trust, the Credit Agreement and such other documents, as any
of the same may, from time to time, be modified, amended or supplemented, being
hereinafter collectively referred to as the “Loan Documents”), including (i) the
payment of interest and other amounts which would accrue and become due but for
the filing of a petition in bankruptcy (whether or not a claim is allowed
against Trustor for such interest or other amounts in any such bankruptcy
proceeding) or the operation of the automatic stay under Section 362(a) of Title
11 of the United States Code (the “Bankruptcy Code”) and (ii) the reasonable
out-of-pocket costs and expenses of enforcing any provision of any Loan Document
(all such sums being hereinafter collectively referred to as the “Debt”),
Trustor has given, granted, bargained, sold, alienated, enfeoffed, conveyed,
confirmed, warranted, pledged, assigned and hypothecated and by these presents
does hereby give, grant, bargain, sell, alien, enfeoff, convey, confirm,
warrant, pledge, assign and hypothecate unto Trustee, in trust for the benefit
of Beneficiary on behalf of the Lenders, WITH POWER OF SALE, the land described
in Exhibit A (the “Premises”), and the buildings, structures, fixtures and other
improvements now or hereafter located thereon (the “Improvements”);

TOGETHER WITH: all right, title, interest and estate of Trustor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the “Trust
Property”):

(a) all easements, rights of way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road, highway, alley or avenue, opened,
vacated or proposed, in front of or adjoining the Premises, to the center line
thereof; and all the estates, rights, titles, interests, dower and rights of
dower, courtesy and rights of courtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Trustor of, in and to the Premises and
the Improvements and every part and parcel thereof, with the appurtenances
thereto;

 

F-18



--------------------------------------------------------------------------------

(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Trustor, or in which Trustor has or shall have
an interest, now or hereafter located upon the Premises or the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Premises and the Improvements (hereinafter
collectively referred to as the “Equipment”), including any leases of, deposits
in connection with, and proceeds of any sale or transfer of any of the
foregoing, and the right, title and interest of Trustor in and to any of the
Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the state where the Trust Property is
located (the “UCC”), superior in lien to the lien of this Deed of Trust;

(c) all awards or payments, including interest thereon, that may heretofore or
hereafter be made with respect to the Premises or the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;

(d) all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof (hereinafter collectively referred
to as the “Leases”) and all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a proceeding under
any state or federal bankruptcy or insolvency law or in lieu of rent or rent
equivalents), royalties (including all oil and gas or other mineral royalties
and bonuses), income, fees, receivables, receipts, revenues, deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Trustor or its agents
or employees from any and all sources arising from or attributable to the
Premises and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Premises or the
Improvements, or rendering of services by Trustor or any of its agents or
employees, and proceeds, if any, from business interruption or other loss of
income insurance (hereinafter collectively referred to as the “Rents”), together
with all proceeds from the sale or other disposition of the Leases and the right
to receive and apply the Rents to the payment of the Debt;

(e) all proceeds of and, other than with respect to blanket policies, any
unearned premiums on any insurance policies covering the Trust Property,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Trust Property;

(f) the right, in the name and on behalf of Trustor, to appear in and defend any
action or proceeding brought with respect to the Trust Property and to commence
any action or proceeding to protect the interest of Beneficiary in the Trust
Property;

 

F-19



--------------------------------------------------------------------------------

(g) all accounts (including reserve accounts), escrows, documents, instruments,
chattel paper, claims, deposits and general intangibles, as the foregoing terms
are defined in the UCC, and all franchises, trade names, trademarks, symbols,
service marks, books, records, plans, specifications, designs, drawings,
surveys, title insurance policies, permits, consents, licenses, management
agreements, contract rights (including any contract with any architect or
engineer or with any other provider of goods or services for or in connection
with any construction, repair or other work upon the Trust Property), approvals,
actions, refunds of real estate taxes and assessments (and any other
governmental impositions related to the Trust Property) and causes of action
that now or hereafter relate to, are derived from or are used in connection with
the Trust Property, or the use, operation, maintenance, occupancy or enjoyment
thereof or the conduct of any business or activities thereon (hereinafter
collectively referred to as the “Intangibles”); and

(h) all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.

Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Trustor, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Deed of Trust shall automatically extend to all Rents acquired by the Trustor
after the commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.

TO HAVE AND TO HOLD the Trust Property unto and to the use and benefit of
Beneficiary and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Trustor shall well and truly pay to Beneficiary and the Lenders the Debt at the
time and in the manner provided in the Loan Documents and shall well and truly
abide by and comply with each and every covenant and condition set forth in the
Loan Documents in a timely manner, these presents and the estate hereby granted
shall cease, terminate and be void;

AND Trustor represents and warrants to and covenants and agrees with
Beneficiary, for the benefit of the Lenders, as follows:

PART I—GENERAL PROVISIONS

1. Payment of Debt and Other Covenants, Conditions and Agreements. Trustor shall
pay the Debt at the time and in the manner provided in the Loan Documents.
Trustor agrees to insure, repair, maintain and restore damage to the Trust
Property, pay Taxes and comply with all laws, regulations and orders of any
Governmental Authority applicable to Trustor or its property and all indentures,
agreements and other instruments binding upon it or its property, in accordance
with the Credit Agreement.

2. Leases and Rents.

(a) Trustor does hereby absolutely and unconditionally assign to Beneficiary, on
behalf of the Lenders, all of Trustor’s right, title and interest in all current
and future Leases and Rents, it being intended by Trustor that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only. Such assignment shall not be construed to bind Beneficiary or any
Lender to the performance of any of the covenants or provisions contained in any
Lease or otherwise impose any obligation upon Beneficiary or any Lender.
Nevertheless, subject to the terms of this Section 2, Beneficiary grants to
Trustor a revocable license to operate and manage the Trust Property, to
exercise all of the rights of the landlord under the Leases and to collect the
Rents subject to

 

F-20



--------------------------------------------------------------------------------

the requirements of the Credit Agreement; however, upon the written revocation
of such license by Mortgagee following the occurrence and during the continuance
of an Event of Default, the license granted to Trustor herein shall be revoked
and Beneficiary shall immediately upon such revocation be entitled to possession
of all Rents in the Trustor’s account(s) with the Beneficiary (including all
subaccounts thereof) and all Rents collected thereafter (including Rents past
due and unpaid), whether or not Beneficiary enters upon or takes control of the
Trust Property. Trustor hereby grants and assigns to Beneficiary the right, at
its option, upon revocation of the license granted herein, to enter upon the
Trust Property in person, by agent or by court appointed receiver to collect the
Rents. Any Rents collected after the revocation of such license may be applied
toward payment of the Debt in such priority and proportions as Beneficiary in
its sole discretion shall deem proper.

(b) Trustor shall not enter into, modify, amend, cancel, terminate or renew any
Lease except in accordance with the Credit Agreement.

3. Use of Trust Property. Trustor shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Trust Property. If under applicable zoning provisions the use of the
Trust Property is or shall become a nonconforming use, Trustor shall not cause
such nonconforming use to be discontinued or abandoned without the consent of
Beneficiary. Trustor shall not (i) change the use of the Trust Property,
(ii) permit or suffer to occur any waste on or to the Trust Property or
(iii) take any steps to convert the Trust Property to a condominium or
cooperative form of ownership.

4. Transfer or Encumbrance of the Trust Property.

(a) Trustor shall not sell, convey, alienate, mortgage, encumber, pledge or
otherwise transfer the Trust Property or any part thereof (a “Transfer”), or
suffer or permit any Transfer to occur, other than a Permitted Encumbrance.

(b) Neither Beneficiary nor any Lender shall be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon Transfer in violation
of this Section 4. This provision shall apply to every sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Trust Property (and
every other Transfer) regardless of whether voluntary or not. Any Transfer made
in contravention of this Section 4 shall be null and void and of no force and
effect. Trustor agrees to bear and shall pay or reimburse Beneficiary on demand
for all reasonable out-of-pocket expenses (including reasonable attorneys’ fees
and disbursements, title search costs and title insurance endorsement premiums)
incurred by Beneficiary and the Lenders in connection with the review, approval
and documentation of any Permitted Encumbrance.

5. Insurance and Condemnation Proceeds. Trustor shall give the Beneficiary
prompt written notice of the occurrence of any casualty affecting, or the
institution of any proceedings for eminent domain or for the condemnation of,
the Trust Property or any portion thereof. All insurance proceeds on the Trust
Property, and all causes of action, claims, compensation, awards and recoveries
for any damage, condemnation or taking of all or any part of the Trust Property
or for any damage or injury to it for any loss or diminution in value of the
Trust Property shall be applied in accordance with the Borrowing Base Lease
affecting the Trust Property, and nay such proceeds remaining after such
application that are not required to be paid to the tenant under such Borrowing
Base Lease received by Trustor or an Affiliate of Trustor are hereby assigned to
and shall be paid to the Beneficiary. Provided no Event of Default is
continuing, the Beneficiary shall, first, if not previously restored in
accordance with such Borrowing Base Lease, hold the balance of any of such
proceeds so paid to Beneficiary to be used to reimburse Trustor for the cost of
restoring and repairing the Trust Property to the equivalent of its original

 

F-21



--------------------------------------------------------------------------------

condition or to such other condition as may be approved by Beneficiary, and
require Trustor to restore the Trust Property to the equivalent of its original
condition or to such other condition as may be approved by Beneficiary and,
second, apply any balance of such proceeds then remaining to the payment of the
Debt as provided in the Credit Agreement.

6. Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Deed of Trust which deducts the Debt from the
value of the Trust Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Beneficiary’s interest in the
Trust Property, Trustor will pay such tax, with interest and penalties thereon,
if any. If Beneficiary or any Lender is advised by its counsel that the payment
of such tax or interest and penalties by Trustor would be unlawful, taxable to
Beneficiary or such Lender or unenforceable, or would provide the basis for a
defense of usury, then Beneficiary shall have the option, by notice of not less
than 90 days, to require that Trustor cause the Trust Property be removed as a
Borrowing Base Property under the Credit Agreement, subject to the Borrower’s
continued compliance with all covenants under the Credit Agreement.

7. No Credits on Account of the Debt. Trustor shall not claim or demand or be
entitled to any credit on account of the Debt for any part of the Taxes or Other
Taxes assessed against the Trust Property, and no deduction shall otherwise be
made or claimed from the assessed value of the Trust Property for real estate
tax purposes by reason of this Deed of Trust or the Debt. If such claim, credit
or deduction shall be required by law, Beneficiary shall have the option, by
notice of not less than 90 days, to require that Trustor cause the Trust
Property be removed as a Borrowing Base Property under the Credit Agreement,
subject to the Borrower’s continued compliance with all covenants under the
Credit Agreement.

8. Further Acts, Etc. Trustor shall, at its sole cost, perform, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Beneficiary shall, from time to time, require, for the better assuring,
conveying, assigning, transferring, and confirming unto Beneficiary the property
and rights hereby mortgaged, given, granted, bargained, sold, alienated,
enfeoffed, conveyed, confirmed, pledged, assigned and hypothecated or intended
now or hereafter so to be, or which Trustor may be or may hereafter become bound
to convey or assign to Beneficiary, or for carrying out the intention of this
Deed of Trust. Upon foreclosure, the appointment of a receiver or any other
relevant action, Trustor shall, at its sole cost, use commercially reasonable
efforts to effect the assignment or transfer of any license, permit, agreement
or any other right necessary or useful to the operation of the Trust Property
and held in the name of Trustor. Trustor grants to Beneficiary an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Beneficiary at law and
in equity, including such rights and remedies available to Beneficiary pursuant
to this Section.

9. Recording of Deed of Trust, Etc. Trustor forthwith upon the execution and
delivery of this Deed of Trust and thereafter, from time to time, shall cause
this Deed of Trust, and any security instrument creating a lien or security
interest or evidencing the lien hereof upon the Trust Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
hereof upon, and the interest of Beneficiary and the Lenders in, the Trust
Property. Trustor shall pay all filing, registration or recording fees, all
expenses incident to the preparation, execution and acknowledgment of and all
federal, state, county and municipal, taxes, duties, imposts, documentary
stamps, assessments and charges arising out of or in connection with the
execution and delivery of, this Deed of Trust, any Deed of Trust supplemental
hereto, any security instrument with respect to the Trust Property or any
instrument of further assurance, except where prohibited by law so to do.
Trustor shall hold harmless and indemnify Beneficiary, the Lenders and their
respective successors and assigns, against any liability incurred by reason of
the imposition of any tax on the making or recording of this Deed of Trust.

 

F-22



--------------------------------------------------------------------------------

10. Right to Cure Defaults. Upon the occurrence and during the continuance of
any Event of Default, Beneficiary may, but without any obligation to do so and
without notice to or demand on Trustor and without releasing Trustor from any
obligation hereunder, pay and/or perform any obligations of Trustor that have
given rise to a Default in such manner and to such extent as Beneficiary may
reasonably deem necessary to protect the security hereof. Beneficiary is
authorized to enter upon the Trust Property for such purposes or appear in,
defend or bring any action or proceeding to protect its interest in the Trust
Property or to foreclose this Deed of Trust or collect the Debt, and the
reasonable out-of-pocket cost and expense thereof (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), with interest
thereon at a rate per annum equal to 2% plus the rate applicable to ABR Loans
(the “Default Rate”) for the period after notice from Beneficiary that such cost
or expense was incurred to the date of payment to Beneficiary, shall constitute
a portion of the Debt, shall be secured by this Deed of Trust and the other Loan
Documents and shall be due and payable to Beneficiary and the Lenders upon
demand.

11. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Trustor and in and to the
Trust Property, by Beneficiary itself or otherwise, including the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Beneficiary may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Beneficiary
and the Lenders:

(i) declare the entire Debt to be immediately due and payable;

(ii) institute a proceeding or proceedings, judicial or nonjudicial, to the
extent permitted by law, by advertisement or otherwise, for the complete
foreclosure of this Deed of Trust, in which case the Trust Property may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;

(iii) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Debt then due and
payable, subject to the continuing lien of this Deed of Trust for the balance of
the Debt not then due;

(iv) sell for cash or upon credit the Trust Property and all estate, claim,
demand, right, title and interest of Trustor therein and rights of redemption
thereof, pursuant to the power of sale, to the extent permitted by law, or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;

(v) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in any
other Loan Document;

(vi) recover judgment on the Note either before, during or after any proceeding
for the enforcement of this Deed of Trust;

 

F-23



--------------------------------------------------------------------------------

(vii) apply for the appointment of a trustee, receiver, liquidator or
conservator of the Trust Property, without notice and without regard for the
adequacy of the security for the Debt and without regard for the solvency of the
Trustor or of any person, firm or other entity liable for the payment of the
Debt;

(viii) enforce Beneficiary’s interest in the Leases and Rents and enter into or
upon the Trust Property, either personally or by its agents, nominees or
attorneys and dispossess Trustor and its agents and employees therefrom, and
thereupon Beneficiary may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with the Trust Property and conduct the
business thereat; (B) complete any construction on the Trust Property in such
manner and form as Beneficiary deems advisable; (C) make alterations, additions,
renewals, replacements and improvements to or on the Trust Property;
(D) exercise all rights and powers of Trustor with respect to the Trust
Property, whether in the name of Trustor or otherwise, including the right to
make, cancel, enforce or modify Leases, obtain and evict tenants, and demand,
sue for, collect and receive Rents; and (E) apply the receipts from the Trust
Property to the payment of the Debt, after deducting therefrom all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the Taxes, insurance and other charges in connection with the Trust
Property, as well as just and reasonable compensation for the services of
Beneficiary and its counsel, agents and employees;

(ix) require Trustor to pay monthly in advance to Beneficiary, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Trust Property occupied by Trustor, and,
subject to the rights of tenants in possession, require Trustor to vacate and
surrender possession of the Trust Property to Beneficiary or to such receiver,
and, in default thereof, evict Trustor by summary proceedings or otherwise; or

(x) pursue such other rights and remedies as may be available at law or in
equity or under the UCC.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Trust Property, this Deed of Trust shall continue as a lien on the remaining
portion of the Trust Property.

(b) The proceeds of any sale made under or by virtue of this Section 11,
together with any other sums which then may be held by Beneficiary under this
Deed of Trust, whether under the provisions of this Section 11 or otherwise,
shall be applied by Beneficiary to the payment of the Debt in such priority and
proportion as Beneficiary in its sole discretion shall deem proper.

(c) Beneficiary may adjourn from time to time any sale by it to be made under or
by virtue of this Deed of Trust by announcement at the time and place appointed
for such sale or for such adjourned sale or sales; and, except as otherwise
provided by any applicable law, Beneficiary, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(d) Upon the completion of any sale or sales pursuant hereto, Beneficiary, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Beneficiary is hereby
irrevocably appointed the true and lawful attorney of Trustor, in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
(without representations or warranties of any kind

 

F-24



--------------------------------------------------------------------------------

personally binding on Mortgagor) of the Trust Property and rights so sold and
for that purpose Beneficiary may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more persons with
like power, Trustor hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof. Any sale
or sales made under or by virtue of this Section 11, whether made under the
power of sale herein granted or under or by virtue of judicial proceedings or of
a judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Trustor in and to the properties and rights so sold, and shall be
a perpetual bar both at law and in equity against Trustor and against any and
all persons claiming or who may claim the same, or any part thereof, from,
through or under Trustor.

(e) Upon any sale made under or by virtue of this Section 11, whether made under
a power of sale or under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, Beneficiary may bid for and acquire the Trust
Property or any part thereof and in lieu of paying cash therefor may make
settlement for the purchase price by crediting upon the Debt the net sales price
after deducting therefrom the expenses of the sale and costs of the action and
any other sums which Beneficiary is authorized to deduct under this Deed of
Trust or any other Loan Document.

(f) No recovery of any judgment by Beneficiary and no levy of an execution under
any judgment upon the Trust Property or upon any other property of Trustor shall
affect in any manner or to any extent the lien of this Deed of Trust upon the
Trust Property or any part thereof, or any liens, rights, powers or remedies of
Beneficiary or the Lenders hereunder, but such liens, rights, powers and
remedies of Beneficiary and the Lenders shall continue unimpaired as before.

(g) Beneficiary may terminate or rescind any proceeding or other action brought
in connection with its exercise of the remedies provided in this Section 11 at
any time before the conclusion thereof, as determined in Beneficiary’s sole
discretion and without prejudice to Beneficiary or the Lenders.

(h) Beneficiary and the Lenders may resort to any remedies and the security
given by this Deed of Trust or in any other Loan Document in whole or in part,
and in such portions and in such order as determined by Beneficiary’s sole
discretion. No such action shall in any way be considered a waiver of any
rights, benefits or remedies evidenced or provided by any Loan Document. The
failure of Beneficiary or the Lenders to exercise any right, remedy or option
provided in any Loan Document shall not be deemed a waiver of such right, remedy
or option or of any covenant or obligation secured by any Loan Document. No
acceptance by Beneficiary or any Lender of any payment after the occurrence of
any Event of Default and no payment by Beneficiary or any Lender of any
obligation for which Trustor is liable hereunder shall be deemed to waive or
cure any Event of Default, or Trustor’s liability to pay such obligation. No
sale of all or any portion of the Trust Property, no forbearance on the part of
Beneficiary, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Beneficiary or any Lender
to Trustor, shall operate to release or in any manner affect the interest of
Beneficiary and the Lenders in the remaining Trust Property or the liability of
Trustor to pay the Debt. No waiver by Beneficiary shall be effective unless it
is in writing and then only to the extent specifically stated. All reasonable
out-of-pocket costs and expenses of Beneficiary in exercising its rights and
remedies under this Section 11 (including reasonable attorneys’ fees and
disbursements to the extent permitted by law), shall be paid by Trustor
immediately upon notice from Beneficiary or the applicable Lender, with interest
at the Default Rate for the period after notice from Beneficiary, and such costs
and expenses shall constitute a portion of the Debt and shall be secured by this
Deed of Trust.

 

F-25



--------------------------------------------------------------------------------

(i) The interests and rights of Beneficiary and the Lenders under the Loan
Documents shall not be impaired by any indulgence, including (i) any renewal,
extension or modification which Beneficiary may grant with respect to any of the
Debt, (ii) any surrender, compromise, release, renewal, extension, exchange or
substitution which Beneficiary and the Lenders may grant with respect to the
Trust Property or any portion thereof or (iii) any release or indulgence granted
to any maker, endorser, guarantor or surety of any of the Debt.

12. Right of Entry. In addition to any other rights or remedies granted under
this Deed of Trust, Beneficiary, the Lenders and their respective agents shall
have the right to enter and inspect the Trust Property at any reasonable time
during the term of this Deed of Trust to the extent provided in Section 5.06 of
the Credit Agreement.

13. Security Agreement. This Deed of Trust is both a real property deed of trust
and a “security agreement” within the meaning of the UCC. The Trust Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Trustor in the Trust Property.
Trustor by executing and delivering this Deed of Trust has granted and hereby
grants to Beneficiary (on behalf of the Lenders), as security for the Debt, a
security interest in the Trust Property to the full extent that the Trust
Property may be subject to the UCC (such portion of the Trust Property so
subject to the UCC being called in this Section the “Collateral”). This Deed of
Trust shall also constitute a “fixture filing” for the purposes of the UCC. As
such, this Deed of Trust covers all items of the Collateral that are or are to
become fixtures. Information concerning the security interest herein granted may
be obtained from the parties at the addresses of the parties set forth in the
first paragraph of this Deed of Trust. If an Event of Default shall occur and be
continuing, Beneficiary, in addition to any other rights and remedies which it
or the Lenders may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the UCC, including, without limiting the generality of the foregoing, the
right to take possession of the Collateral or any part thereof, and to take such
other measures as Beneficiary may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Beneficiary, Trustor
shall at its expense assemble the Collateral and make it available to
Beneficiary at a convenient place acceptable to Beneficiary. Trustor shall pay
to Beneficiary on demand any and all reasonable out-of-pocket expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Beneficiary in protecting the interest in the Collateral and in enforcing the
rights hereunder with respect to the Collateral. Any notice of sale, disposition
or other intended action by Beneficiary with respect to the Collateral, sent to
Trustor in accordance with the provisions hereof at least ten days prior to such
action, shall constitute commercially reasonable notice to Trustor. The proceeds
of any disposition of the Collateral, or any part thereof, may be applied by
Beneficiary to the payment of the Debt in such priority and proportions as
Beneficiary in its sole discretion shall deem proper. In the event of any change
in name, identity or structure of Trustor, Trustor shall notify Beneficiary
thereof and promptly after request shall execute, file and record such UCC forms
as are necessary to maintain the priority of Beneficiary’s lien upon and
security interest in the Collateral, and shall pay all expenses and fees in
connection with the filing and recording thereof. If Beneficiary shall require
the filing or recording of additional UCC forms or continuation statements,
Trustor shall, promptly after request, execute, file and record such UCC forms
or continuation statements as Beneficiary shall deem necessary, and shall pay
all expenses and fees in connection with the filing and recording thereof, it
being understood and agreed, however, that no such additional documents shall
increase Trustor’s obligations under the Loan Documents.

14. Actions and Proceedings. Beneficiary (on behalf of the Lenders) has the
right to appear in and defend any action or proceeding brought with respect to
the Trust Property and to bring any action or proceeding, in the name and on
behalf of Trustor, which Beneficiary, in its sole discretion, decides should be
brought to protect its interest in the Trust Property. Beneficiary shall, at its
option, be subrogated to the lien of any deed of trust or other security
instrument discharged in whole or in part by the Debt, and any such subrogation
rights shall constitute additional security for the payment of the Debt.

 

F-26



--------------------------------------------------------------------------------

15. Marshalling and Other Matters. Trustor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Trust Property or any part
thereof or any interest therein. Further, Trustor hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Deed of Trust on behalf of Trustor, and on behalf of each and every
person acquiring any interest in or title to the Trust Property subsequent to
the date of this Deed of Trust and on behalf of all persons to the extent
permitted by applicable law. The lien of this Deed of Trust shall be absolute
and unconditional and shall not in any manner be affected or impaired by any
acts or omissions whatsoever of Beneficiary or any Lender and, without limiting
the generality of the foregoing, the lien hereof shall not be impaired by
(i) any acceptance by Beneficiary and the Lenders of any other security for any
portion of the Debt, (ii) any failure, neglect or omission on the part of
Beneficiary to realize upon or protect any portion of the Debt or any collateral
security therefor or (iii) any release (except as to the property released),
sale, pledge, surrender, compromise, settlement, renewal, extension, indulgence,
alteration, changing, modification or disposition of any portion of the Debt or
of any of the collateral security therefor; and Beneficiary may foreclose, or
exercise any other remedy available to Beneficiary and the Lenders under other
Loan Documents without first exercising or enforcing any of its remedies under
this Deed of Trust, and any exercise of the rights and remedies of Beneficiary
and the Lenders hereunder shall not in any manner impair the Debt or the liens
of any other Loan Document or any of Beneficiary’s and the Lenders’ rights and
remedies thereunder.

16. Notices. Notices shall be sent as follows:

(i) if to the Beneficiary, to JPMorgan Chase Bank, NA., Credit Services Unit, I
Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670, Attention of Nanette
Wilson (Telecopy No. (312) 325-3122),- with a copy to (x) JPMorgan Chase Bank,
N.A., 395 North Service Road, Melville, New York 11747, Attention of Alicia T.
Schreibstein (Telecopy No. (631) 514-3222) and (y) Morrison & Foerster LLP, 1290
Avenue of the Americas, New York, New York 10104, Attention of Thomas P.
McGovern, Esq. (Telecopy No. (212) 468-7900); provided that the failure to
deliver a copy under (y) above shall not affect the effectiveness of the
delivery of such notice or other communication to the Beneficiary;

(ii) if to Trustor, to it c/o Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention of Chief Financial Officer (Telecopy No.
(516) 478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike,
Jericho, New York 11753, Attention Chief Legal Officer (Telecopy No.
(516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle Street, Suite 1900,
Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy No.
(312) 251¬5735); provided that the failure to deliver a copy under (y) above
shall not affect the effectiveness of the delivery of such notice or other
communication to the Trustor;

(iii) If to the Trustee, at [            ];

(iv) as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 16.

(v) The Beneficiary or the Trustor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

F-27



--------------------------------------------------------------------------------

(vi) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Mortgage shall be deemed to have been given on the date
of receipt.

17. Inapplicable Provisions. If any term, covenant or condition of this Deed of
Trust is held to be invalid, illegal or unenforceable in any respect, this Deed
of Trust shall be construed without such provision.

18. Headings. The Section headings in this Deed of Trust are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof.

19. Duplicate Originals. This Deed of Trust may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.

20. Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Deed of Trust
may be used interchangeably in singular or plural form; and the word “Trustor”
shall mean “each Trustor and any subsequent owner or owners of the Trust
Property or any part thereof or any interest therein,” the word “Beneficiary”
shall mean “Beneficiary and any subsequent holder of the Note,” the words “Trust
Property” shall include any portion of the Trust Property and any interest
therein, the word “including” means “including but not limited to” and the words
“attorneys’ fees” shall include any and all attorneys’ fees, paralegal and law
clerk fees, including fees at the pre-trial, trial and appellate levels incurred
or paid by Beneficiary or any Lender in protecting its interest in the Trust
Property and Collateral and enforcing its rights hereunder.

21. Homestead. Trustor hereby waives and renounces all homestead and exemption
rights provided by the Constitution and the laws of the United States and of any
state, in and to the Trust Property as against the collection of the Debt, or
any part thereof.

22. Assignments. Beneficiary shall have the right to assign or transfer its
rights under this Deed of Trust as provided in the Credit Agreement. Any
assignee or transferee shall be entitled to all the benefits afforded
Beneficiary under this Deed of Trust.

23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

24. Consents. Any consent or approval by Beneficiary in any single instance
shall not be deemed or construed to be Beneficiary’s consent or approval in any
like matter arising at a subsequent date, and the failure of Beneficiary to
promptly exercise any right, power, remedy, consent or approval provided herein
or at law or in equity shall not constitute or be construed as a waiver of the
same nor shall Beneficiary be estopped from exercising such right, power,
remedy, consent or approval at a

 

F-28



--------------------------------------------------------------------------------

later date. Any consent or approval requested of and granted by Beneficiary
pursuant hereto shall be narrowly construed to be applicable only to Trustor and
the matter identified in such consent or approval and no third party shall claim
any benefit by reason thereof, and any such consent or approval shall not be
deemed to constitute Beneficiary or any Lender a venturer or partner with
Trustor nor shall privity of contract be presumed to have been established with
any such third party. If Beneficiary deems it to be in its best interest to
retain assistance of persons, firms or corporations (including attorneys, title
insurance companies, appraisers, engineers and surveyors) with respect to a
request for consent or approval, Trustor shall reimburse Beneficiary for all
costs reasonably incurred in connection with the employment of such persons,
firms or corporations.

25. Loan Repayment. Provided no Event of Default exists, this Deed of Trust will
be satisfied and discharged of record by Beneficiary prior to the Maturity Date
only in accordance with the terms and provisions set forth in the Credit
Agreement.

26. Other Mortgages or Deeds of Trust; No Election of Remedies.

(a) The Debt is now or may hereafter be secured by one or more other mortgages,
deeds of trust and other security agreements (collectively, as the same may be
amended and in effect from time to time, are herein collectively called the
“Other Mortgages”), which cover or will hereafter cover other properties that
are or may be located in various states (the “Other Collateral”). The Other
Mortgages will secure the Debt and the performance of the other covenants and
agreements of Trustor set forth in the Loan Documents. Upon the occurrence of an
Event of Default, Beneficiary may proceed under this Deed of Trust and/or any or
all the Other Mortgages against either the Trust Property and/or any or all the
Other Collateral in one or more parcels and in such manner and order as
Beneficiary shall elect. Trustor hereby irrevocably waives and releases, to the
extent permitted by law, and whether now or hereafter in force, any right to
have the Trust Property and/or the Other Collateral marshaled upon any
foreclosure of this Deed of Trust or any Other Mortgage.

(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Beneficiary and the Lenders in this
Deed of Trust or the other Loan Documents, in the case of an Event of Default
(i) Beneficiary and the Lenders shall have the right to pursue all of its rights
and remedies under this Deed of Trust and the Loan Documents, at law and/or in
equity, in one proceeding, or separately and independently in separate
proceedings from time to time, as Beneficiary, in its sole and absolute
discretion, shall determine from time to time, (ii) neither Beneficiary nor the
Lenders shall be required to either marshall assets, sell the Trust Property
and/or any Other Collateral in any particular order of alienation (and may sell
the same simultaneously and together or separately), or be subject to any “one
action” or “election of remedies” law or rule with respect to the Trust Property
and/or any Other Collateral, (iii) the exercise by Beneficiary and/or the
Lenders of any remedies against any one item of Trust Property and/or any Other
Collateral will not impede Beneficiary or the Lenders from subsequently or
simultaneously exercising remedies against any other item of Trust Property
and/or Other Collateral, (iv) all liens and other rights, remedies or privileges
provided to Beneficiary herein shall remain in full force and effect until
Beneficiary have exhausted all of their remedies against the Trust Property and
all Trust Property has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt, and (v) Beneficiary and the Lenders may resort for the
payment of the Debt to any security held by Beneficiary and the Lenders in such
order and manner as Beneficiary, in its discretion, may elect and Beneficiary
and the Lenders may take action to recover the Debt, or any portion thereof, or
to enforce any covenant hereof without prejudice to the right of Beneficiary or
the Lenders thereafter to foreclose this Deed of Trust.

 

F-29



--------------------------------------------------------------------------------

(c) Without notice to or consent of Trustor and without impairment of the lien
and rights created by this Deed of Trust, Beneficiary may, at any time (in its
sole and absolute discretion, but Beneficiary shall have no obligation to),
execute and deliver to Trustor a written instrument releasing all or a portion
of the lien of this Deed of Trust as security for any or all of the obligations
of Trustor now existing or hereafter arising under or in respect of the Note,
the Credit Agreement and each of the other Loan Documents, whereupon following
the execution and delivery by Beneficiary to Trustor of any such written
instrument of release, this Deed of Trust shall no longer secure such
obligations of Trustor so released.]

27. Governing Law. With respect to matters relating to the creation, perfection
and procedures relating to the enforcement of the Liens created pursuant to this
Deed of Trust, this Deed of Trust shall be governed by, and construed in
accordance with, the laws of the state in which the Property is located (without
regard to conflict of law provisions thereof), it being understood that, except
as expressly set forth above in this Section and to the fullest extent permitted
by the law of such State and pursuant to Section 5-1401 of the General
Obligations Law of the State of New York, the law of the State of New York
(without regard to conflict of law provisions thereof except for the provisions
of Section 5-1401 of the General Obligations Law of the State of New York) shall
govern all matters relating to this Deed of Trust and the other Loan Documents
and all of the indebtedness or obligations arising hereunder or thereunder. All
provisions of the Credit Agreement incorporated herein by reference shall be
governed by, and construed in accordance with, the laws of the State of New York
pursuant to Section 5-1401 of the General Obligations Law of the State of New
York, as set forth in the governing law provision of the Credit Agreement.

28. [Intentionally Deleted].

29. Trustee; Successor Trustee. Trustee shall not be liable for any error of
judgment or act done by Trustee, or be otherwise responsible or accountable
under any circumstances whatsoever, except if the result of Trustee’s gross
negligence or willful misconduct. Trustee shall not be personally liable in case
of entry by him or anyone acting by virtue of the powers herein granted him upon
the Trust Property for debts contracted or liability or damages or damages
incurred in the management or operation of the Trust Property. Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder or believed
by him to be genuine. Trustee shall be entitled to reimbursement for actual
reasonable out-of-pocket expenses incurred by him in the performance of his
duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered. Trustor will, from time to time, reimburse
Trustee for and save and hold him harmless from and against any and all loss,
liability or damage whatsoever and such reasonable out-of-pocket expenses
incurred by him in the performance of his duties. All monies received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other monies (except to the extent required by law) and Trustee shall
be under no liability for interest on any monies received by him hereunder.
Trustee may resign by giving of notice of such resignation in writing to
Beneficiary. If Trustee shall die, resign or become disqualified from acting in
the execution of this trust or shall fail or refuse to exercise the same when
requested by Beneficiary or if for any or no reason and without cause
Beneficiary shall prefer to appoint a substitute trustee to act instead of the
original Trustee named herein, or any prior successor or substitute trustee,
Beneficiary shall, without any formality or notice to Trustor or any other
person, have full power to appoint a substitute trustee and, if Beneficiary so
elects, several substitute trustees in succession who shall succeed to all the
estate, rights, powers and duties of the aforenamed Trustee. Each appointment
and substitution shall be evidenced by an instrument in writing which shall
recite the parties to, and the book and page of record of, this Deed of Trust,
and the description of the real property herein described, which instrument,
executed and acknowledged by Beneficiary, shall (i) be conclusive proof of the
proper substitution and appointment of such successor Trustee or Trustees,
(ii) duly assign and transfer all the estates, properties, rights, powers and
trusts of Trustee so ceasing to act and (iii) be notice of such proper
substitution and appointment to all

 

F-30



--------------------------------------------------------------------------------

parties in interest. In addition, such Trustee ceasing to act shall duly assign,
transfer, and deliver any of the property and monies held by Trustee to the
successor Trustee so appointed in its or his place. The Trustee may act in the
execution of this trust and may authorize one or more parties to act on his
behalf to perform the ministerial functions required of him hereunder, including
without limitation, the transmittal and posting of any notices and it shall not
be necessary for any Trustee to be present in person at any foreclosure sale.

30. Variable Interest Rate. The Loan secured by this Deed of Trust is a variable
interest rate loan, as more particularly set forth in the Credit Agreement.

PART II—STATE-SPECIFIC PROVISIONS

31. Conflicts With Part I. In the event of any conflict between the provisions
of this Part II and any provision of Part I, then the provisions of this Part II
shall control.

[INSERT STATE SPECIFIC PROVISIONS]

 

F-31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this instrument as of the day and year
first above written.

 

Trustor: [                                                                      
         ],   a [                                         
                               ] By:      

Name:

Title:

[Add State Specific Acknowledgment]

 

F-32



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

F-33



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT OF LEASES AND RENTS

THIS DOCUMENT PREPARED BY AND

RECORDING REQUESTED BY AND WHEN

RECORDED MAIL TO:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Thomas P. McGovern

 

 

ASSIGNMENT OF LEASES AND RENTS

Dated and effective as of [            ], 201[    ]

between

[                        ]

as Assignor

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

as Assignee

 

 

 

G-1



--------------------------------------------------------------------------------

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) dated and effective as
of the [            ] day of [            ], 201[    ], made by [            ],
a [            ], having an address at [            ] (“Assignor”), to JPMORGAN
CHASE BANK, N.A., as administrative agent on behalf of the Lenders (as defined
below) (or its successors and assigns as Administrative Agent under the Credit
Agreement defined below, hereinafter referred to as “Assignee”), having an
address at 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670.

W I T N E S S E T H :

WHEREAS, Assignor is the owner of a [fee simple][leasehold] title to that
certain parcel or parcels of real property (the “Premises”) described in Exhibit
A attached hereto, together with the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and other
improvements now or hereafter located thereon (collectively, the “Property”);

WHEREAS, Getty Realty Corp., the direct or indirect beneficial owner of
Mortgagor (the “Borrower”), Assignee and the lenders party thereto (the
“Lenders”) have entered into a certain Amended and Restated Credit Agreement
dated as of March [            ], 2012 (as amended, modified, restated,
consolidated or supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make secured loans to the Borrower
in the maximum principal amount of up to $175,000,000 (the “Loans”);

WHEREAS, the Borrower has executed certain promissory notes to the respective
order of the Lenders in the aggregate principal amount of the Loans (as the same
may be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, individually or collectively as the context
requires, the “Note”), which are secured by, inter alia, that certain [deed of
trust][mortgage], assignment of leases and rents and security agreement (as
amended from time to time, the “Mortgage”) on the Property, made by Assignor for
the benefit of Assignee, and that certain Guaranty, made by Assignor and certain
Affiliates of Assignor, in favor of Assignee (the “Guaranty”);

WHEREAS, it is a condition to the obligation of Lenders to make the Loans to
Assignor pursuant to the Credit Agreement that Assignor execute and deliver this
Assignment;

WHEREAS, this Assignment is being given as additional security for the Loans;
and

WHEREAS, capitalized terms used in this Assignment without definition have the
respective meanings assigned to such terms in the Credit Agreement or the
Mortgage, as the case may be, the terms of each of which are specifically
incorporated by reference herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, and additionally for the purpose of
additionally securing the Debt, Assignor hereby assigns, transfers, conveys and
sets over unto Assignee (on behalf of the Lenders), all right, title and
interest of Assignor in and to all Leases and all Rents;

 

G-2



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the same unto Assignee, and its successors and assigns
forever, upon the terms and conditions and for the uses hereinafter set forth.

And Assignor hereby further agrees as follows:

1. Certain Representations, Warranties and Covenants. Assignor represents,
warrants and covenants to Assignee (on behalf of the Lenders) that:

(a) The payment of the Rents to accrue under any Lease will not be waived,
released, reduced, discounted or otherwise discharged or compromised by
Assignor;

(b) Assignor has not performed, and will not perform, any acts, and has not
executed, and will not execute, any instrument that would prevent Assignee from
exercising its rights under this Assignment; and

(c) Upon the revocation of the license referred to in Section 2(a) below,
Assignor shall authorize and direct any tenant under any of the Leases and any
successor to all or any part of the interests of any such tenant to pay directly
to an account held by Assignee, as directed by Assignee in accordance with the
terms of the Mortgage, the Rents due and to become due under such tenant’s
Lease, and such authorization and direction shall be sufficient warrant to the
tenant to make future payments of Rents directly to such in accordance with the
terms of the Mortgage without the necessity for further consent by Assignor.

2. Assignment; Deferred Exercise of Rights. As part of the consideration for the
Debt, Assignor does hereby absolutely and unconditionally assign to Assignee (on
behalf of the Lenders) all right, title and interest of Assignor in and to all
present and future Leases and Rents, and this Assignment constitutes a present
and absolute assignment and is intended to be unconditional and not as an
assignment for additional security only. Nevertheless, in accordance with
Section 2 of the Mortgage, Assignee as Mortgagee, has granted to Assignor as
Mortgagor, a revocable license to operate and manage the Mortgaged Property, to
exercise all of the rights of the landlord under the Leases and to collect the
Rents subject to the requirements of the Credit Agreement; however, upon the
written revocation of such license by Assignee as Mortgagee following the
occurrence and during the continuance of an Event of Default, the license
granted to Assignor as Mortgagor in the Mortgage shall be revoked and Assignee
as Mortgagee shall immediately upon such revocation be entitled to possession of
all Rents in the Assignor’s account or accounts with the Assignee (including all
subaccounts thereof) and all Rents collected thereafter (including Rents past
due and unpaid), whether or not Assignee enters upon or takes control of the
Mortgaged Property. As further provided in Section 2 of the Mortgage, any Rents
collected after the revocation of such license may be applied toward payment of
the Debt in such priority and proportions as Assignee in its sole discretion
shall deem proper. It is further intended that it not be necessary for Assignee
or any Lender to institute legal proceedings, absent any requirements of law or
regulation to the contrary, to enforce the provisions hereof.

3. Rents Held in Trust by Assignor. After the revocation of the license referred
to in Section 2, Rents held or received by Assignor shall be held or received by
Assignor as trustee for the benefit of Assignee only and shall immediately be
deposited directly to the Assignor account held by Assignee.

 

G-3



--------------------------------------------------------------------------------

4. Effect on Rights Under Other Documents. Nothing contained in this Assignment
and no act done or omitted by Assignee pursuant to the powers and rights granted
it hereunder shall be deemed to be a waiver by Assignee or any Lender of its
respective rights and remedies under any of the other Loan Documents, and this
Assignment is made and accepted without prejudice to any of the rights and
remedies possessed by Assignee or the Lenders under the terms of the other Loan
Documents. The rights of Assignee and the Lenders under the other Loan Documents
may be exercised by Assignee or the Lenders either prior to, simultaneously
with, or subsequent to any action taken by Assignee hereunder. This Assignment
is intended to be supplementary to and not in substitution for or in derogation
of any assignment of rents or grant of a security interest contained in any of
the other Loan Documents.

5. Event of Default. Upon or at any time after the occurrence and during the
continuance of an Event of Default and the revocation of the license referred to
in Section 2, above, in addition to and without limiting any of Assignee’s
rights and remedies hereunder and under the other Loan Documents and as
otherwise available at law or in equity:

(a) Assignee may, at its option, without waiving such Event of Default and
without regard to the adequacy of the security for the Debt, either in person or
by agent, without bringing any action or proceeding, or by a receiver appointed
by a court, without taking possession of the Property in its own name, demand,
sue for or otherwise collect and receive all Rents, including those past-due and
unpaid, for application to the payment of the Debt in accordance with the terms
of the Loan Documents, and Assignee may enter into, and to the extent that
Assignor would have the right to do so, cancel, enforce or modify any Lease. The
exercise by Assignee of the option granted it in this Section and the collection
of the Rents and the application thereof as herein provided shall not be
considered a waiver of any Event of Default.

(b) Assignor hereby acknowledges and agrees that payment of any item of Rent by
a Person to Assignee as hereinabove provided shall constitute payment in full of
such item of Rent by such Person, as fully and with the same effect as if it had
been paid to Assignor.

(c) Assignee in respect of the Leases and Rents shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code as in effect in
the state in which such rights and remedies are asserted as described in
Section 12(b) to the extent of such rights thereunder and additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted.

6. Application of Rents and Proceeds. After the occurrence and during the
continuance of an Event of Default, Rents received or held by Assignor or
Assignee shall be applied to the Debt in Assignee’s sole discretion.

 

G-4



--------------------------------------------------------------------------------

7. Attorney-in-Fact. Upon the occurrence and during the continuance of an Event
of Default and the revocation of the license referred to in Section 2, Assignor
does hereby irrevocably appoint Assignee as its attorney-in-fact with full
power, in the name and stead of Assignor to demand, collect, receive and give
complete acquittance for any and all of the Rents now due or that may hereafter
become due, and at Assignee’s discretion, to file any claim, to take any other
action, to institute any proceeding or to make any settlement of any such claim,
either in its own name or in the name of Assignor or otherwise, which Assignee
may deem necessary or desirable in order to collect and enforce the payment of
Rents.

8. Termination. Assignee, by the acceptance of this Assignment on behalf of the
Lenders, agrees that when all of the Debt shall have been paid in full, this
Assignment shall terminate, and Assignee shall execute and deliver to Assignor,
upon such termination such instruments of termination or re-assignment and
Uniform Commercial Code termination statements, all without recourse and without
any representation or warranty whatsoever, as shall be reasonably requested by
Assignor.

9. Expenses. Assignor agrees to pay to Assignee all reasonable out-of-pocket
expenses (including reasonable expenses for attorneys’ fees and costs of every
kind) of, or incident to, the enforcement of any of the provisions of this
Assignment.

10. Further Assurances. Assignor agrees that, from time to time upon the written
request of Assignee, it will give, execute, deliver, file and/or record any
financing statements, notice, instrument, document, agreement or other papers
and do such other acts and things that may be necessary and desirable to create,
preserve, perfect or validate this Assignment, to enable Assignee to exercise
and enforce its rights hereunder with respect to this Assignment or to otherwise
carry out the purposes and intent of this Assignment.

11. No Obligation by Assignee. By virtue of this Assignment, Assignee shall not
be obligated to perform or discharge, nor does it hereby undertake to perform or
discharge, any obligation, duty or liability under any of the Leases. This
Assignment shall not operate to constitute Assignee as a lender in possession of
the Property or to place responsibility for the control, care, management or
repair of the Property upon Assignee, nor shall it operate to make Assignee
responsible or liable for any waste committed on the Property by any tenant or
other party in possession or for any dangerous or defective condition of the
Property or for any negligence in the management, upkeep, repair or control
thereof.

12. Miscellaneous.

(a) No failure on the part of Assignee, any Lender or any of their respective
agents to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by Assignee, any Lender or any
of their respective agents of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Subject to Section 16 hereof, the remedies herein are cumulative and are
not exclusive of any remedies provided by law.

 

G-5



--------------------------------------------------------------------------------

(b) WITH RESPECT TO MATTERS RELATING TO THE CREATION, PERFECTION AND PROCEDURES
RELATING TO THE ENFORCEMENT OF THIS ASSIGNMENT, THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH
THE PROPERTY IS LOCATED (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF),
IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS PARAGRAPH
AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE AND PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, THE LAW
OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF
EXCEPT FOR THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) SHALL GOVERN ALL MATTERS RELATING TO THIS ASSIGNMENT AND
THE OTHER LOAN DOCUMENTS AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. ALL PROVISIONS OF THE CREDIT AGREEMENT INCORPORATED
HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OR NEW YORK PURSUANT TO SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS SET FORTH IN THE GOVERNING LAW
PROVISION OF THE CREDIT AGREEMENT.

(c) Subject to Section 16 hereof, all rights and remedies set forth in this
Assignment are cumulative, and Assignee and the Lenders may recover judgment
thereon, issue execution therefor, and resort to every other right or remedy
available at law or in equity, without first exhausting and without affecting or
impairing the security of any right or remedy afforded hereby; and no such right
or remedy set forth in this Assignment shall be deemed exclusive of any of the
remedies or rights granted to Assignee or the Lenders in any of the Loan
Documents. Nothing contained in this Assignment shall be deemed to limit or
restrict the rights and remedies of Assignee or the Lenders under the Credit
Agreement or any of the other Loan Documents.

(d) Assignor represents that it: (i) has been advised that Assignee and the
Lenders engage in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Assignor or its affiliates; (ii) is represented by
competent counsel and has consulted counsel before executing this Assignment;
and (iii) has relied solely on its own judgment and on its counsel and advisors
in entering into the transaction(s) contemplated hereby without relying in any
manner on any statements, representations or recommendations of Assignee or any
parent, subsidiary or affiliate of Assignee.

13. No Oral Change. This Assignment may not be amended except by an instrument
in writing signed by Assignor and Assignee.

14. Successors and Assigns. Assignor may not assign its rights under this
Assignment except as permitted under the Credit Agreement. Subject to the
foregoing, this Assignment shall be binding upon, and shall inure to the benefit
of, Assignor and its successors and assigns and Assignee and its successors and
assigns as Administrative Agent under the Credit Agreement.

 

G-6



--------------------------------------------------------------------------------

15. Notices. All notices, requests and other communications provided for herein
shall be given or made in writing in the manner specified in the Mortgage.

16. [INSERT ANY APPLICABLE STATE SPECIFIC PROVISIONS]

 

G-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed by Assignor as of the
day and year first above written.

ASSIGNOR:

[                                     ]

By:                                                                          

        Name:

        Title:

[ADD STATE-SPECIFIC ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Description of Property

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LOCAL COUNSEL OPINION

[LETTERHEAD OF LAW FIRM]

[Date]

To the Lenders and the Administrative

  Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

  Administrative Agent

270 Park Avenue

New York, New York 10017

 

  Re: $[175,000,000] Loan made by the Lenders to the Borrower

Ladies and Gentlemen:

We have acted as counsel to [            ], a [            ] corporation (the
“Company”) in connection with that certain $[175,000,000] loan (the “Loan”)
being made this day pursuant to that certain Amended and Restated Credit
Agreement, dated as of the date hereof (the “Loan Agreement”), among the lenders
party thereto (together with their successors and assigns, the “Lenders”), Getty
Realty Corp., a Maryland corporation (the “Borrower”) and JPMorgan Chase Bank,
N.A., as Administrative Agent to the Lenders (together with its successors and
assigns, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Loan Agreement. In such
capacity, we have reviewed the following documents, dated as of the date hereof,
executed in connection with the Loan:

 

  a. Loan Agreement;

 

  b. [Mortgage/Deed of Trust], Assignment of Leases and Rents and Security
Agreement (the “Mortgage/Deed of Trust”) made by the Company to Administrative
Agent as security for the Loan and covering the real property known as
[            ] located at [            ];

 

  c. [Assignment of Leases and Rents (the “Assignment of Leases”) made by the
Company in favor of Administrative Agent as further security for the Loan;] and

 

  d. [UCC-l Financing Statement (the “Fixture Filing”) with respect to the
Mortgage, naming the Company as debtor, and Administrative Agent as secured
party, to be filed with the Office of the [Clerk] [Register] of [            ]
(the “Office”)].

The Mortgage [, the Assignment of Leases and the Fixture Filing] [is][are]
hereinafter [collectively] referred to as the “Loan Documents.”

In rendering our opinion we have also examined such certificates of public
officials, corporate documents and records, bylaws and other certificates and
instruments as we have deemed necessary for the purposes of the opinion herein
expressed. As to various questions of fact material to our opinion, we have
relied upon certificates and written statements of officers of the Company. We
have assumed that the Mortgage will be duly recorded in the Office and that all
applicable recording tax imposed thereon will be paid.

 

H-1



--------------------------------------------------------------------------------

We have not made any investigation of and do not express an opinion as to, any
matters of title to any property (whether real, personal or mixed). We also do
not express any opinion as to the adequacy of the description of the property
contained in the Fixture Filing.

We express no opinion with respect to the effect of any law other than the law
of the State of [            ] (the “State”) and the federal law of the United
States.

Based on the foregoing and upon such investigation as we have deemed necessary,
and subject to the qualifications and exceptions herein contained, we are of the
opinion that:

1. The Company is duly qualified to do business under the laws of the State.

2. The Loan Documents to which the Company is a party are the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as may be limited by (i) bankruptcy, insolvency
or other similar laws affecting the rights of creditors generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding in equity or at law). The aforesaid opinion as to enforceability of
the Loan Documents is also subject to the qualification that certain provisions
contained in the Loan Documents may not be enforceable, but (subject to the
limitations set forth in the foregoing clauses (i) and (ii)) such
unenforceability will not render the Loan Documents invalid as a whole or
substantially interfere with realization of the principal benefits and/or
security provided thereby.

3. Neither the execution and delivery of the Loan Documents to which the Company
is a party or by which the Company is bound, nor the consummation of the
transactions contemplated thereunder conflicts with any provision of any
existing law, rule or regulation to which the Company is subject.

4. The Loan, as made, will not violate any applicable usury laws of the State or
other applicable laws regulating the interest rate, fees and other charges that
may be collected with respect to the Loan.

5. The Loan Documents are in proper form for recording under the laws of the
State.

6. The recording of the Mortgage in the Office [IF SEPARATE FIXTURE FILINGS ARE
REQUIRED, INCLUDE THE FOLLOWING TEXT: and the filing the Fixture Filing in the
real estate records in the Office] [is/are] the only recording[s] or filing[s]
necessary to publish notice of the parties thereto, and to perfect the liens and
security interests created pursuant thereto in the real property and fixtures
described therein.

7. [IF SEPARATE FIXTURE FILINGS ARE REQUIRED, INCLUDE THE FOLLOWING OPINION: The
Fixture Filing is in proper form for [filing] [recording] under the law of the
State.]

8. A court sitting in the State, if properly presented with the facts, would
enforce the choice of law provision contained in the Mortgage.

9. The Mortgage contains the terms and provisions that are necessary to enable
the Administrative Agent, following a default thereunder, to exercise the
remedies that are customarily available to a mortgage lienholder in the State.

 

H-2



--------------------------------------------------------------------------------

10. The [exercise of the Trustee’s power of sale under][foreclosure of] the
Mortgage will not in any manner restrict, affect or impair the obligations of
the Company with respect to the obligations due under the Loan Documents or the
rights and remedies of Administrative Agent with respect to the foreclosure or
enforcement of any other security interests or liens securing the obligations
due under the Loan Documents to the extent that the deficiency remains unpaid
after application of the proceeds of such [exercise of such power of
sale][foreclosure].

11. No recording, filing, privilege, documentary stamp, intangibles or other tax
must be paid in connection with the execution, delivery, recordation or
enforcement of the Mortgage [or the Fixture Filing][, except for             ].

12. Under the law of the State, a foreign entity is not required, solely as a
lender making loans or extending credit secured by real property in the State,
to procure a certificate of authority to transact business or otherwise qualify
to do business in the State. As such, Administrative Agent and the Lenders will
not, solely by reason of the making of the Loan and extending other credit under
the Loan Documents and the execution and delivery by the Company of the Mortgage
[and the Fixture Filing] (and/or the filing or recording of the same), be
required (a) to qualify to do business in the State or to comply with the
requirements of any foreign registration or qualification statute of the State,
(b) be subject to taxation by the State or any political subdivision of said
State or (c) be required to make any filing with any court or other judicial
administrative body in or of the State preceding enforcement in order to carry
out any of the transactions contemplated by the Loan Documents or to avail
itself of any of the remedies provided by the Mortgage.

The foregoing opinions shall not be relied upon by any party other than
Administrative Agent, the Lenders, their respective successors and/or assigns,
any rating agency involved in the securitization of the Loan, and their
respective counsel.

Very truly yours,

[            ]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

 

To: JPMorgan Chase Bank, N.A., as Agent

 

Re: Getty Realty Corp. Credit Facility

Date:             , 201    

Ladies and Gentlemen:

This Joinder Agreement (“Joinder Agreement”) is made and delivered pursuant to
(i) Section 2.05(b)(v) of that certain Amended and Restated Credit Agreement,
dated as of March [            ], 2012 (as amended, modified, supplemented,
extended, renewed or replaced from time to time, the “Credit Agreement”), by and
among Getty Realty Corp., a Maryland corporation (the “Borrower”), the Lenders
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and the JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Agent”), (ii) Section 13 of that certain
Guaranty dated as of March [            ], 2012 (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Guaranty”),
made by each entity named in the signature pages thereof (each a “Guarantor”),
in favor of the Agent and the Lenders and (iii) Section 24 of that certain
Environmental Indemnity Agreement, dated as of March [            ], 2012 (as
amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Environmental Indemnity” and, together with the Guaranty, the
“Guarantor Documents”), made by the Borrower and each Guarantor (each, an
“Indemnitor”) in favor of the Agent and the Lenders. All capitalized terms used
in this Joinder Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Each of the undersigned is a Subsidiary of Borrower and hereby acknowledges, for
the benefit of the Agent and the Lenders, that it shall be a “Guarantor” for all
purposes of the Guaranty and an “Indemnitor” for all purposes of the
Environmental Indemnity, and assumes all of the respective liabilities, duties
and obligations of a Guarantor and an Indemnitor thereunder, effective from the
date hereof, jointly and severally with all other Guarantors and Indemnitors.
The undersigned hereby agrees it will perform all of the obligations of (i) a
Guarantor under, and to be bound in all respects by the terms of, the Guaranty
to the same extent and with the same force and effect as if the undersigned were
an original signatory thereto and (ii) an Indemnitor under, and to be bound in
all respects by the terms of, the Environmental Indemnity to the same extent and
with the same force and effect as if the undersigned were an original signatory
thereto. Additionally, the undersigned expressly consents to, ratifies and
adopts for itself, all of the waivers set forth in the Guaranty and the
Environmental Indemnity, including without limitation, those set forth in
Section 3 of the Guaranty and Section 11 of the Environmental Indemnity.

 

J-1



--------------------------------------------------------------------------------

The undersigned confirms that the representations and warranties set forth in
Section 4 of the Guaranty and Section 2 of the Environmental Indemnity are true
and correct as to the undersigned as of the date hereof.

Without limiting the foregoing, as of the date of this Joinder Agreement, the
undersigned represents and warrants to the Agent and the Lenders, that after
taking into account the benefits received by the undersigned from the Credit
Agreement and the Contribution Agreement to which the undersigned is
concurrently herewith becoming a party pursuant to an accession agreement
thereto: (i) assuming that Section 14(d) of the Guaranty and Section 23 of the
Environmental Indemnity are fully enforceable, the Guaranty and/or the
Environmental Indemnity (A) do not render the undersigned insolvent and (B) do
not result in debts of the undersigned being beyond the undersigned’s ability to
pay as such debts mature, and (ii) based on reasonable assumptions, the
undersigned projects that it will be able to continue to conduct its business
operations as currently conducted.

Additionally, the undersigned hereby agrees to observe, perform and comply with
all covenants applicable to the undersigned set forth in Articles V and VI of
the Credit Agreement that by their terms the Borrower is required to cause the
undersigned, as a “Subsidiary” or a “Guarantor”, to observe, perform and comply
with, as if such covenants were set forth in full herein.

This Joinder Agreement shall constitute a Loan Document under the Credit
Agreement. The address for the undersigned for purposes of all notices and
communications is the address set forth on the signature page hereof.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, EXCEPT FOR THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, TO THE EXTENT THAT IT MANDATES THAT THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN.

THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS JOINDER OR ANY OTHER
GUARANTOR DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL
COURT. THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
JOINDER AGREEMENT SHALL AFFECT ANY

 

J-2



--------------------------------------------------------------------------------

RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS JOINDER AGREEMENT OR ANY OTHER GUARANTOR DOCUMENT
AGAINST THE UNDERSIGNED OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS JOINDER OR ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO ABOVE. THE
UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7 OF THE GUARANTY. NOTHING IN THIS JOINDER WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAWS.

[Signature appears on the next page.]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement, as of
the date first above written.

[                                     ],

    a [                            ]

By:                                         

        Name:

        Title:

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT

ENVIRONMENTAL INDEMNITY AGREEMENT

This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Indemnity”), dated as of March
            , 2012, is made jointly and severally by GETTY REALTY CORP., a
Maryland corporation (“Borrower”), the parties identified in Schedule I attached
hereto and each other Person that becomes a party hereto pursuant to Section 24
(the “Guarantors”, and, together with Borrower, individually an “Indemnitor” and
collectively, the “Indemnitors”), each having an address at c/o Getty Realty
Corp., 125 Jericho Turnpike, Jericho, New York 11753, in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent on behalf of certain Lenders (as defined
below) (together with its successors and assigns, hereinafter referred to as
“Administrative Agent”), having an address at I Bank One Plaza, Suite IL1-0874,
Chicago, Illinois 60670.

R E C I T A L S:

Pursuant to that certain Amended and Restated Credit Agreement dated as of the
date hereof (as the same may be amended, modified, supplemented or replaced from
time to time, the “Credit Agreement”) between Borrower, Administrative Agent and
certain lenders party thereto (each, a “Lender”, and collectively, the
“Lenders”), the Lenders have agreed to make loans to Borrower in an aggregate
principal amount of up to $175,000,000 (the “Loans”), subject to the terms and
conditions of the Credit Agreement;

As a condition to the Lenders’ making the Loans, Administrative Agent and the
Lenders are requiring that Indemnitors execute and deliver to Administrative
Agent (on behalf of the Lenders) this Indemnity; and

The Guarantors, being members of a group of entities affiliated with the
Borrower and being engaged in related businesses, will receive direct and
indirect benefits from the Loans.

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of the Lenders to make the
Loans pursuant to the Credit Agreement, each Indemnitor hereby agrees,
covenants, represents and warrants to Administrative Agent and the Lenders as
follows:

1. Definitions.

“Administrative Agent’s Belief of a Release or Violation” shall mean
Administrative Agent’s good faith judgment that (a) there has been or is
threatened a Hazardous Substance Release on or from a Borrowing Base Property or
(b) a Borrowing Base Property, or an Indemnitor in connection with a Borrowing
Base Property, is in violation of any applicable Environmental Law.

 

K-1



--------------------------------------------------------------------------------

“Environmental Activity” shall mean any treatment, manufacturing, refining,
storage, existence, release, generation, production, processing, abatement,
removal, disposal, handling or transportation of any Hazardous Substances from,
under, into or on the Property.

“Environmental Laws” shall mean, collectively, any present or future local,
state or federal law, rule or regulation pertaining to or imposing liability or
standards of conduct concerning environmental regulation, contamination or
clean-up, including the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, the Emergency
Planning and Community Right-to-Know Act of 1986, the Hazardous Substances
Transportation Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean
Air Act, the Toxic Substance Control Act, the Safe Drinking Water Act, the
Occupational Safety and Health Act, any state super-lien and environmental
clean-up statutes (including with respect to Toxic Mold), any local law
requiring related permits and licenses and all amendments to and regulations in
respect of the foregoing laws.

“Environmental Liability” shall mean any and all losses, liabilities, damages,
obligations, claims, actions, suits, proceedings, disbursements, settlement
payments, penalties, costs and expenses (including, without limitation,
reasonable attorneys fees, disbursements and costs and all other professional or
consultants reasonable fees and expenses) in connection with or arising out of
or relating to (a) any Hazardous Substances on, in, under or affecting all or
any portion of the Property, (b) any material representation, inaccuracy or
breach of any warranty, covenant or agreement contained or referred to in this
Indemnity, (c) any violation or claim of violation by or against any Indemnitor
of any Environmental Law relating to the Property or any portion thereof,
(d) any Regulatory Actions, whether or not any suit, action or proceeding is
commenced or threatened, (e) the preparation of all feasibility studies and the
obtaining of all permits and licenses required by, or undertaken in order to
comply with, the requirements of any Governmental Authority or
quasi-Governmental Authority, or (f) the removal, discharge and satisfaction of
all liens, encumbrances, restrictions on the Property relating to the foregoing.

“Environmental Reports” shall mean, collectively, the environmental reports
delivered to the Administrative Agent in connection with the Loans.

“Hazardous Substances” shall mean hazardous, toxic or harmful substances,
wastes, materials, pollutants or contaminants (including, without limitation,
asbestos, polychlorinated biphenyls, petroleum products, flammable explosives,
radioactive materials, paint containing more than 0.5% lead by dry weight and
infectious substances or raw materials which include hazardous constituents),
Toxic Mold, or any other substances or materials which are included under or
regulated by Environmental Laws.

“Hazardous Substances Release” shall mean any release, spill, leak, pumping,
pouring, emitting, emptying, discharge, injection, escaping, leaching, dumping
or disposing into the environment (air, land or water) of any Hazardous
Substances, including, without limitation, by means of any contamination,
leaking, corrosion or rupture of or from any Tank(s), which is in violation of
Environmental Laws.

“Indemnified Persons” shall mean Administrative Agent, the Lenders, and their
respective parents, subsidiaries and Affiliates, officers, directors, members,
managers, partners, agents, employees, and the heirs, successors and assigns of
all of the foregoing.

 

K-2



--------------------------------------------------------------------------------

“Regulatory Actions” shall mean any notice, summons, citation, directive,
investigation, litigation, proceeding, inquiry, lien, encumbrance or
restriction, settlement, remedial response, clean-up or closure arrangement or
any other remedial obligations by or with any Governmental Authority in relation
to Environmental Activity.

“Tank(s)” shall mean any underground or above-ground storage tanks, pipes or
pipelines for the storage or transportation of Hazardous Substances, including,
without limitation, heating oil, fuel oil, gasoline and/or other petroleum
products, whether such tanks, pipes or pipelines are in operation, not
operational, closed or abandoned.

“Toxic Mold” shall mean hazardous, toxic and/or dangerous substances, toxic mold
or fungus of a type that may pose a risk to human health or the environment or
would negatively impact the value of any Property.

“Use” shall mean ownership, use, development, construction, maintenance,
management, operation or occupancy.

All capitalized terms used in this Indemnity and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

 

  2.

Representations of Indemnitor. Each Indemnitor represents and warrants to
Administrative Agent and the Lenders that, except to the extent that the facts
and circumstances giving rise to any such failure to be so true and correct, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or have been previously disclosed in any Environmental Report or
otherwise disclosed by any Indemnitor to the Administrative Agent or the
Lenders: (a) no Indemnitor has used Hazardous Substances at or affecting any
Borrowing Base Property in any manner which violates any Environmental Laws;
(b) to the best of such Indemnitor’s knowledge, no prior or current owner,
tenant, subtenant, occupant or operator of any Borrowing Base Property has
engaged in any Environmental Activity with respect to such Borrowing Base
Property which violates any Environmental Laws; (c) the Use of any Borrowing
Base Property for its intended purpose will not result in any Environmental
Activity in violation of any Environmental Laws; (d) no Indemnitor has otherwise
engaged and does not intend to engage in any Environmental Activity in violation
of Environmental Laws; and (e) (i) to the best of such Indemnitor’s knowledge,
no Environmental Activity has occurred at any time in relation to any Borrowing
Base Property in violation of Environmental Laws, (ii) to the best of such
Indemnitor’s knowledge, no notice, order, directive, complaint or other
communication has been made or issued by any governmental authority or any other
person to any person alleging the occurrence of any Environmental Activity with
respect to any Borrowing Base Property in violation of any Environmental Laws,
and to the best of such Indemnitor’s knowledge, no investigations, inquiries,
orders, hearings, actions or other proceedings by or before any governmental
authority are pending or threatened in connection with any Environmental
Activity or alleged Environmental Activity with respect to any Borrowing Base
Property, and

 

K-3



--------------------------------------------------------------------------------

(iii) there are no judgments and no actions or proceedings pending by or against
such Indemnitor before any court or administrative agency in connection with any
Environmental Activity in connection with any Borrowing Base Property; (f) to
the best of such Indemnitor’s knowledge, no Indemnitor has transported or
arranged for the transportation of any Hazardous Substances from any Borrowing
Base Property to any location which is listed or proposed for listing under
CERCLA or on any similar state list or which is the subject of Federal, state or
local enforcement actions or other investigations; (g) to the best of such
Indemnitor’s knowledge, there has never been any Hazardous Substances Release in
connection with any Borrowing Base Property in violation of Environmental Laws
which has not heretofore been fully remediated to the extent required by
Environmental Laws; (h) to the best of such Indemnitor’s knowledge, neither the
Borrowing Base Properties nor any Indemnitor, with respect to the Borrowing Base
Properties, is subject to any past, existing, pending or, to the best of such
Indemnitor’s knowledge, threatened Regulatory Actions with respect to any
Borrowing Base Property under, or in violation of, any Environmental Laws or in
connection with any Environmental Activity; (i) to the best of such Indemnitor’s
knowledge, no portion of any Borrowing Base Property has ever been used as a
refining or distribution facility or terminal, a mine, landfill, dump or other
disposal facility; (j) [intentionally deleted]; (k) no Person has given any
written notice to any Indemnitor (or any of their respective agents, contractors
or representatives) or, to the best of such Indemnitor’s knowledge, asserted any
claim, cause of action, penalty, cost or demand for payment or compensation or
other Environmental Liability against such Indemnitor with respect to any
Borrowing Base Property, involving any injury or threatened injury to human
health, the environment or natural resources, or resulting or allegedly
resulting from any Environmental Activity in connection with any Borrowing Base
Property and, to the best of such Indemnitor’s knowledge, no basis for such a
claim exists; and (l) no environmental or engineering investigations, studies,
audits, tests, reviews or other analyses have been conducted by or, are in the
possession of such Indemnitor or its respective Affiliates in relation to any
Borrowing Base Property, other than the Environmental Reports, true, correct and
complete copies of which the Borrower has delivered to Administrative Agent (the
foregoing representations and warranties, collectively, the “Environmental
Representations”).

 

  3.

Covenants of Indemnitor. Each Indemnitor covenants and agrees to and with
Administrative Agent and the Lenders with respect to the Borrowing Base
Properties, that at all times, and at such Indemnitor’s sole cost and expense:
(a) Borrower and each other Indemnitor that owns a Borrowing Base Property shall
comply, and shall use commercially reasonable efforts to ensure all tenants at
such Borrowing Base Property complies, in all material respects with all
Environmental Laws and shall comply, and use commercially reasonable efforts to
ensure that all tenants of such Borrowing Base Property obtain and comply, in
all material respects with any and all required approvals, registration or
permits required by applicable Environmental Laws for the Use of such Borrowing
Base Property; (b) [intentionally omitted]; (c) Borrower and each other
Indemnitor that owns a Borrowing Base Property shall not store, utilize,
generate, treat, transport or dispose any Hazardous Substances on, at, under or
from such Borrowing Base Property except in accordance with all Environmental
Laws; (d) Borrower and each other Indemnitor that owns a Borrowing Base Property
shall immediately notify

 

K-4



--------------------------------------------------------------------------------

Administrative Agent in writing of (i) Borrower’s or such Indemnitor’s discovery
of the storage, presence, utilization, generation, transportation or disposal of
any Hazardous Substances on, at or under such Borrowing Base Property other than
in accordance with all applicable Environmental Laws, (ii) Borrower’s or such
Indemnitor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of such Borrowing Base Property that could
reasonably be expected to cause such Borrowing Base Property or any part thereof
to be subject to any restrictions on the ownership, occupancy, transferability
or use of such Borrowing Base Property under any Environmental Law and
(iii) Borrower’s or such Indemnitor’s discovery of the occurrence of any
Hazardous Substances Release, or any pending or threatened Regulatory Actions,
or any written claims made by any Governmental Authority or third party,
relating to any Hazardous Substances or Hazardous Substances Release on, from or
affecting such Borrowing Base Property; (e) Borrower and each other Indemnitor
that owns a Borrowing Base Property, promptly upon the reasonable request of
Administrative Agent from time to time upon Administrative Agent’s Belief of a
Release or Violation, shall provide Administrative Agent, without any liability
on the part of Administrative Agent, with an environmental site assessment or
environmental audit report, or an update of such assessment or report, by an
environmental engineering firm reasonably acceptable to Administrative Agent,
all in form reasonably satisfactory to Administrative Agent, to assess any and
all aspects of the Hazardous Substance Release or violation of applicable
Environmental Law giving rise to Administrative Agent’s Belief of a Release or
Violation and the potential cost in connection with any Remediation (as
hereinafter defined) thereof; (f) Borrower and the applicable Indemnitor shall
reasonably promptly furnish Administrative Agent with copies of any
correspondence or legal pleadings or documents in connection with any matter
referenced in subdivision (d)(iii) above which Borrower receives, and keep
Administrative Agent or cause Administrative Agent to be kept apprised of the
status of, and any material developments in connection with, such matters within
a reasonable time after Borrower learns of a change in status or material
development, it being acknowledged and agreed that Administrative Agent shall
have the right, but shall not be obligated, to notify any Governmental Authority
of any state of facts which may come to its attention with respect to any
Hazardous Substances or Hazardous Substances Release on, from or affecting a
Borrowing Base Property, to the extent the same is in violation of, and such
notification is required by any, Environmental Laws; (g) Borrower and any other
Indemnitor that owns a Borrowing Base Property shall not, without Administrative
Agent’s prior written consent, which consent shall not be unreasonably withheld,
delayed or conditioned, enter into any settlement agreement, consent decree or
other compromise with respect to any Regulatory Action or other claim, action or
proceeding relating to Hazardous Substances in relation to such Property which
may adversely affect the lien of the Loans Documents on, or materially adversely
affect the value of, such Borrowing Base Property; and (h) in the event of any
storage, presence, utilization, generation, transportation, treatment or
disposal of Hazardous Substances on, at or under any Borrowing Base Property in
a manner which is violative of any Environmental Laws, or in the event of any
Hazardous Substances Release on, from or affecting any Borrowing Base Property,
Borrower and the Indemnitor that owns such Borrowing Base Property shall
promptly conduct and complete, or use commercially reasonable efforts to ensure

 

K-5



--------------------------------------------------------------------------------

that its tenants at such Borrowing Base Property conduct and complete (provided
that, if such tenants fail to do so, Borrower and such Indemnitor shall conduct
and complete), at the direction of any Governmental Authority, the Remediation
of such Borrowing Base Property to the extent required by any Federal, state or
local Governmental Authority with jurisdiction over such Borrowing Base
Property.

The terms “Remediate” and “Remediation” shall include, without limitation, the
investigation of the environmental condition of the subject Borrowing Base
Property, the preparation of any feasibility studies, reports or remedial plans,
and the performance of any cleanup, abatement, removal, remediation,
containment, operation, maintenance, monitoring or restoration work relating to
the presence or suspected presence of Hazardous Substances on or under the
subject Borrowing Base Property in violation of Environmental Laws, whether on
or off such Borrowing Base Property. All such work being performed by Borrower
or any Indemnitor shall be performed by one or more contractors selected by
Borrower or such Indemnitor and approved in advance and in writing by
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed. With respect to any Remediation of the subject Borrowing
Base Property being conducted by Borrower or any Indemnitor, Borrower and such
Indemnitor shall proceed continuously and diligently with such investigatory and
remedial actions with respect to such Borrowing Base Property, provided that in
all cases such actions shall be conducted and/or performed in accordance with
all applicable requirements of all Environmental Laws. Any such Remediation
conducted by Borrower or an Indemnitor shall be performed in a good, safe and
workmanlike manner and shall minimize any impact on the business or occupation
at or near the subject Borrowing Base Property. Borrower and each Indemnitor
that owns the Borrowing Base Property subject to Remediation shall pay all costs
in connection with such investigatory and remedial activities conducted by
Borrower or such Indemnitor, including, without limitation, all power and
utility costs, and any and all taxes or fees that may be applicable to such
activities. Borrower and the Indemnitor that owns the Borrowing Base Property
subject to Remediation shall promptly provide to Administrative Agent copies of
testing results and reports that are generated in connection with the above
activities (except where such Remediation is being conducted by a tenant, only
to the extent that such tenant has made such copies available to Borrower or
such Indemnitor). If Borrower and the Indemnitor that owns the Borrowing Base
Property subject to Remediation (or the applicable tenant in the event the
tenant is conducting such Remediation) shall fail to complete such Remediation
within the time permitted under applicable Environmental Laws, (a) if no Event
of Default has occurred and is continuing, Borrower shall cause such Borrowing
Base Property to be removed as a Borrowing Base Property under the Credit
Agreement, and (b) if an Event of Default has occurred and is continuing,
Administrative Agent may, but shall not be obligated to, do whatever is
commercially reasonably necessary to complete such Remediation to the extent
required by Environmental Laws, acting either in its own name or in the name of
the Indemnitor that owns the subject Borrowing Base Property, and the reasonable
cost thereof shall be part of the indebtedness secured by the Loan Documents and
shall become immediately due and payable. In the event that Administrative Agent
undertakes to complete the Remediation of any Borrowing Base Property pursuant
to clause (b) of the preceding sentence, in addition to and without limiting
Administrative Agent’s and the Lenders’ rights pursuant to the Loan Documents,

 

K-6



--------------------------------------------------------------------------------

Borrower shall give to Administrative Agent and its agents and employees
reasonable access to the subject Borrowing Base Property, on reasonable advance
notice, for such purposes and hereby specifically grants to Administrative Agent
a license to complete the Remediation of such Borrowing Base Property to the
extent required by Environmental Laws, acting either in its own name or in the
name of the Indemnitor that owns such Borrowing Base Property.

 

  4. Indemnity by Indemnitor. Each Indemnitor hereby jointly and severally
indemnifies, protects, defends (with reputable counsel reasonably satisfactory
to Administrative Agent) and holds the Indemnified Persons harmless from and
against the full amount of any and all Environmental Liability suffered or
incurred by an Indemnified Person arising from, in respect of, as a consequence
of (whether foreseeable or unforeseeable) or in connection with any spill or
adverse effects of any Environmental Activity or with the presence, use,
storage, disposal, generation, transportation or treatment of any Hazardous
Substance at, on, under or related to the Property, or in the soil, groundwater
or soil vapor on or under the Property, whether or not originating or emanating
from such Property, including, without limitation, the following: (a) the
occurrence of any Environmental Activity or any failure of any Indemnitor or any
other Person to comply with all Environmental Laws relating to the Property or
the Use of the Property; (b) any failure of any representation of any Indemnitor
set forth in Section 2 hereof to be true and correct as of the date of this
Indemnity; (c) any failure of any Indemnitor to perform any covenant set forth
in Section 3 hereof; (d) compliance with or violation of any Environmental Law
in relation to the Property; (e) claims asserted by any Person (including,
without limitation, any Governmental Authority or quasi-Governmental Authority,
board, bureau, commission, department, instrumentality or public body, court or
administrative tribunal), including, without limitation, claims under common law
causes of action, in connection with Hazardous Substances located at the
Property; (f) arising from, in respect of, as a consequence of or in connection
with any Environmental Activity; and (g) the implementation of the
recommendations set forth in any environmental audit of the Property required to
comply with Environmental Laws.

Each Indemnitor’s agreement contained in this Indemnity shall not be limited in
any manner by the applicable Indemnitor’s respective dates of acquisition or
time of ownership of the Property or any portion thereof, or by the value of the
Property. No Indemnitor shall settle any claim or matter which is the subject of
the foregoing agreement of such Indemnitor without Administrative Agent’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The indemnifications set forth in this Indemnity shall not be
applicable to any Environmental Liability to the extent (i) occasioned by,
arising from or caused by the fraud, gross negligence or willful misconduct of
any Indemnified Person, its nominee or wholly owned subsidiary or their
respective employees or agents and irrespective of whether occurring prior to or
subsequent to the date upon which Administrative Agent, its nominee or wholly
owned subsidiary acquires possession of the Property by foreclosure of the
applicable Mortgage, a sale of the Property pursuant to the provisions of the
applicable Mortgage, acceptance of one of more deeds or assignments in lieu of
foreclosure or sale or otherwise, or (ii) occasioned, arising and/or caused
solely as the result of any event or condition that first arises on or after the
date on which (A)

 

K-7



--------------------------------------------------------------------------------

Administrative Agent or a Lender (or the transferee of Administrative or a
Lender) acquires title or control of the Property (whether at foreclosure, sale,
conveyance in lieu of foreclosure or similar transfer), (B) a receiver has been
appointed for, and has taken possession of, the Property, or (C) the Loans have
been repaid in full, or (iii) resulting solely from a breach of any regulatory
obligations by such Indemnified Party. In addition, Environmental Liability
shall not include indirect, consequential or punitive damages (including loss of
use or diminution in value) unless such damages were imposed upon such
Indemnified Party as a result of any Environmental Laws.

 

  5. Costs and Expenses. Each Indemnitor shall pay to each Indemnified Person
all reasonable out-of-pocket costs, expenses and charges (including reasonable
attorneys’ fees and disbursements) incurred by any Indemnified Person in
connection with the enforcement of the terms of this Indemnity.

 

  6. Defense of Indemnified Persons. Upon demand by Administrative Agent or any
assignee on behalf of any Indemnified Person, each Indemnitor shall defend any
investigation, action or proceeding involving any Environmental Liability which
is brought or commenced against any Indemnified Person related to the Property,
whether alone or together with an Indemnitor or any other person, all at such
Indemnitor’s own cost and by counsel to be reasonably approved by the
Indemnified Person.

 

  7. Site Visits, Observations and Testing. (a) Following the occurrence and
during the continuance of an Event of Default, or (b) upon Administrative
Agent’s Belief of a Release or Violation and the failure of Borrower or the
applicable Indemnitor to comply with the requirements of Section 3(e) hereof,
Administrative Agent and its agents and representatives shall have the right at
any reasonable time, on reasonable advance notice, to enter and visit any
Borrower Base Property for the purposes of observing such Borrowing Base
Property, taking and removing soil or groundwater samples, and conducting tests
on any part of such Borrowing Base Property (limited, in the case of
Administrative Agent’s Belief of a Release or Violation, to the assessment of
any and all aspects of the Hazardous Substance Release or violation of
applicable Environmental Law at the Borrowing Base Property giving rise to
Administrative Agent’s Belief of a Release or Violation). Such parties shall
have no duty, however, to visit or observe the Borrowing Base Property or to
conduct tests, and no site visit, observation or testing by any such party shall
impose any liability on any such party. In no event shall any site visit,
observation or testing by any such party be a representation that Hazardous
Substances are or are not present in, on or under such Borrowing Base Property,
or that there has been or shall be compliance with any Environmental Laws. No
Indemnitor or any other Person is entitled to rely on any site visit,
observation or testing by any such party, provided, however, that Administrative
Agent will furnish to Borrower a copy of any written report, audit or assessment
upon Borrower’s request. In conducting any such site visits and activities,
Administrative Agent and its agents and representative shall make reasonable
efforts to avoid any unreasonable interference with any Indemnitor’s or any
tenant’s Use or enjoyment of such Borrowing Base Property in exercising any
rights provided in this Section 7.

 

K-8



--------------------------------------------------------------------------------

  8. Survival of Indemnity. The obligations of each Indemnitor and the rights of
Administrative Agent and the Lenders under this Indemnity are in addition to and
not in substitution of the obligations of any Indemnitor and rights of
Administrative Agent and the Lenders under all applicable federal, state and
local laws, regulations, land ordinances relating to health and safety, and
protection of the environment. The obligations of each Indemnitor and the rights
of Administrative Agent and the Lenders shall survive any foreclosure of any
Mortgage or any transfer of the Borrowing Base Property in lieu of foreclosure,
any other transfer of the Borrowing Base Property or interests therein or any
change in ownership thereof, and the repayment of the Loans, and the termination
and/or discharge of any Mortgage or any of the other Loan Documents.

 

  9. [Intentionally Omitted].

 

  10. Several Liability. The liability of the entities comprising the
Indemnitors under this Indemnity shall be joint and several. In addition, the
obligations of each Indemnitor shall be in addition to, and shall in no manner
whatsoever limit, the obligations and liabilities of such Indemnitor, or any of
the parties comprising such Indemnitor, under any of the Loan Documents.

 

  11. Unconditional Character of Obligations of Indemnitor.

 

  a. The obligations of each Indemnitor hereunder shall be irrevocable, absolute
and unconditional, irrespective of the validity, regularity or enforceability,
in whole or in part, of the other Loan Documents or any provision thereof, or
the absence of any action to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment against any
Indemnitor or any other Person or any action to enforce the same, any failure or
delay in the enforcement of the obligations of any Indemnitor under the other
Loan Documents, including this Indemnity, or any setoff, counterclaim, and
irrespective of any other circumstances which might otherwise limit recourse
against such Indemnitor by Administrative Agent or the Lenders or constitute a
legal or equitable discharge or defense of a guarantor or surety. Administrative
Agent may enforce the obligations of any Indemnitor under this Indemnity by a
proceeding at law, in equity or otherwise, independent of any loan foreclosure
or similar proceeding or any deficiency action against any Indemnitor or any
other Person at any time, either before or after an action against the
Collateral or any part thereof, any Indemnitor or any other Person. This
Indemnity is a guaranty of payment and performance and not merely a guaranty of
collection. Each Indemnitor waives diligence, notice of acceptance of this
Indemnity, filing of claims with any court, any proceeding to enforce any
provision of any other Loan Document, against such Indemnitor or any other
Person, any right to require a proceeding first against any other Indemnitor or
any other Person, or to exhaust any security (including, without limitation, the
Borrowing Base Properties) for the performance of the obligations hereunder or
any other obligations of any Indemnitor or any other Person, or any protest,
presentment, notice of default or other notice or demand whatsoever (except to
the extent expressly provided to the contrary in this Indemnity).

 

K-9



--------------------------------------------------------------------------------

  b. The obligations of each Indemnitor under this Indemnity, and the rights of
Administrative Agent to enforce the same by proceedings, whether by action at
law, suit in equity or otherwise, shall not be in any way affected by any of the
following:

 

  i. any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting any Indemnitor, the Property or any
part thereof, or any other Person;

 

  ii. any failure by Administrative Agent, any Lender or any other Person,
whether or not without fault on its part, to perform or comply with any of the
terms of the Credit Agreement, or any other Loan Documents, or any document or
instrument relating thereto;

 

  iii. the sale, transfer or conveyance of the Property or any interest therein
to any Person, whether now or hereafter having or acquiring an interest in the
Property or any interest therein and whether or not pursuant to any foreclosure,
trustee sale or similar proceeding against an Indemnitor or the Property or any
interest therein;

 

  iv. the conveyance to Administrative Agent, any Lender, any Affiliate of
Administrative Agent or a Lender, or Administrative Agent or a Lender’s nominee,
of the Borrowing Base Property or any interest therein by a deed-in-lieu of
foreclosure;

 

  v. the release of any Indemnitor or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

 

  vi. the release in whole or in part of any collateral for any or all of the
obligations of such Indemnitor hereunder or for the Loans or any portion
thereof.

 

  c. Except as otherwise specifically provided in this Indemnity, each
Indemnitor hereby expressly and irrevocably waives all defenses in an action
brought by Administrative Agent to enforce this Indemnity based on claims of
waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.

 

  d. Administrative Agent may deal with the Indemnitors and Affiliates of the
Indemnitors in the same manner and as freely as if this Indemnity did not exist
and shall be entitled, among other things, to grant any Indemnitor or any other
Person such extension or extensions of time to perform any act or acts as may be
deemed advisable by Administrative Agent, at any time and from time to time,
without terminating, affecting or impairing the validity of this Indemnity or
the obligations of any Indemnitor hereunder.

 

K-10



--------------------------------------------------------------------------------

  e. No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of, the Loan
Documents shall in any way alter, impair or affect any of the obligations of
Indemnitor hereunder, and each Indemnitor agrees that if any Loan Document is
modified as provided therein, the obligations of such Indemnitor hereunder shall
automatically be deemed modified to include such modifications.

 

  f. Administrative Agent may proceed to protect and enforce any or all of its
and Lenders’ rights under this Indemnity by suit in equity or action at law,
whether for the specific performance of any covenants or agreements contained in
this Indemnity or otherwise, or to take any action authorized or permitted under
applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by the Indemnitors. Each
and every remedy of Administrative Agent and Lenders shall, to the extent
permitted by law, be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity.

 

  g. No waiver shall be deemed to have been made by Administrative Agent or any
Lender of any rights hereunder unless the same shall be in writing and signed by
Administrative Agent or Lenders, as applicable, and any such waiver shall be a
waiver only with respect to the specific matter involved and shall in no way
impair the rights of Administrative Agent and Lenders or the obligations of the
Indemnitors to Administrative Agent and Lenders in any other respect or at any
other time.

 

  h. At the option of Administrative Agent, any Indemnitor may be joined in any
action or proceeding commenced by Administrative Agent against Borrower in
connection with or based upon any other Loan Documents and recovery may be had
against such Indemnitor in such action or proceeding or in any independent
action or proceeding against such Indemnitor to the extent of such Indemnitor’s
liability hereunder, without any requirement that Administrative Agent first
assert, prosecute or exhaust any remedy or claim against Borrower, any other
Indemnitor or any other Person, or any security for the obligations of Borrower,
any other Indemnitor or any other Person.

 

  i. Each Indemnitor agrees that this Indemnity shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment is made
by an Indemnitor to Administrative Agent and such payment is rescinded or must
otherwise be returned by Administrative Agent or a Lender (as determined by
Administrative Agent in its sole and absolute discretion) upon insolvency,
bankruptcy, liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting an Indemnitor, all as though such payment had not been made.

 

K-11



--------------------------------------------------------------------------------

  j. In the event that an Indemnitor shall advance or become obligated to pay
any sums under this Indemnity or in connection with the obligations hereunder or
in the event that for any reason whatsoever Borrower, any other Indemnitor or
any subsequent owner of the Property or any part thereof is now, or shall
hereafter become, indebted to such Indemnitor, such Indemnitor agrees that
(i) the amount of such sums and of such indebtedness and all interest thereon
shall at all times be subordinate as to lien, the time of payment and in all
other respects to all sums, including principal and interest and other amounts,
at any time owed to Administrative Agent or any Lender under the Loan Documents,
and (ii) after the occurrence and during the continuance of an Event of Default,
such Indemnitor shall not be entitled to enforce or receive payment thereof
until all principal, interest and other sums due pursuant to the Loan Documents
have been paid in full. Nothing herein contained is intended or shall be
construed to give such Indemnitor any right of subrogation in or under the Loan
Documents or any right to participate in any way therein, or in the right, title
or interest of Administrative Agent or any Lender in or to any collateral for
the Loans, notwithstanding any payments made by such Indemnitor under this
Indemnity, until the actual and irrevocable receipt by Administrative Agent and
the Lenders of payment in full of all principal, interest and other sums due
with respect to the Loans or otherwise payable under the Loan Documents. If any
amount shall be paid to such Indemnitor on account of such subrogation rights at
any time when any such sums due and owing to Administrative Agent or any Lender
shall not have been fully paid, such amount shall be paid by such Indemnitor to
Administrative Agent for credit and application against such sums due and owing
to Administrative Agent or any Lender.

 

  k. Each Indemnitor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving any portion of the
Property and the exercise by Administrative Agent and the Lenders of any of all
of their remedies pursuant to the Loan Documents.

 

  12. Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Indemnity shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Administrative Agent and Indemnitor.

 

  13. Successors and Assigns. This Indemnity shall be binding upon each
Indemnitor, and each Indemnitor’s estate, heirs, personal representatives,
successors and assigns, may not be assigned or delegated by any Indemnitor and
shall inure to the benefit of Administrative Agent and any of its successors and
assigns as Administrative Agent under the Credit Agreement and the Lenders and
any of their permitted assigns under the Credit Agreement.

 

  14. Applicable Law and Consent to Jurisdiction.

 

  a. This Agreement shall be construed in accordance with and governed by the
law of the State of New York pursuant to Section 5-1401 of the General
Obligations Law of the State of New York.

 

K-12



--------------------------------------------------------------------------------

b. Each Indemnitor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Indemnity, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a non-appealable final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Indemnity shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Indemnity against any Indemnitor or its properties in the courts of any
jurisdiction.

 

  c. Each Indemnitor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
first sentence of paragraph (b) of this Section 14. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

  15. Section Headings. The headings of the sections and paragraphs of this
Indemnity have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.

 

  16. Severability. Any provision of this Indemnity which may be determined by
any competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, Indemnitor hereby waives any provision
of law which renders any provision hereof prohibited or unenforceable in any
respect.

 

  17.

WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
INDEMNITY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT

 

K-13



--------------------------------------------------------------------------------

SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS INDEMNITY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  18. Independent Obligations. The obligations of each Indemnitor under this
Indemnity are separate and apart from, and in addition to, the other obligations
under the Loan Documents. The liability of each Indemnitor under this Indemnity
shall not be limited to or measured by the amount of the other obligations under
the Loan Documents or any part thereof or the value of the Property. Each
Indemnitor shall be fully and personally liable for all obligations of such
Indemnitor under this Indemnity and a separate action may be brought and
prosecuted against the Indemnitors or any of them under this Indemnity.

 

  19. Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement. Notices to a Guarantor shall be sent to it at c/o Getty Realty Corp.,
125 Jericho Turnpike, Jericho, New York 11753, Attention of Chief Financial
Officer (Telecopy No. (516) 478-5403 with copies to: (x) Getty Realty Corp., 125
Jericho Turnpike, Jericho, New York 11753, Attention Chief Legal Officer
(Telecopy No. (516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle Street,
Suite 1900, Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy
No. (312) 251¬5735)]; provided that the failure to deliver a copy under
(y) above shall not affect the effectiveness of the delivery of such notice or
other communication to such Guarantor.

 

  20. Indemnitors’ Receipt of Loan Documents. Each Indemnitor, by its execution
hereof, acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.

 

  21. Interest; Expenses.

 

  a. If any Indemnitor fails to pay all or any sums due hereunder upon demand by
Administrative Agent, the amount of such sums payable by Indemnitor to
Administrative Agent shall bear interest from the date of demand until paid at
the interest rate of 2% plus the rate applicable to ABR Loans.

 

  b. Each Indemnitor hereby agrees to pay all reasonable out-of-pocket costs,
charges and expenses, including reasonable attorneys’ fees and disbursements,
that may be incurred by Administrative Agent or any Lender in enforcing any
covenants, agreements, obligations under this Indemnity.

 

  22. Joint and Several Obligations. If the Indemnitors consist of more than one
Person, each such Person shall have joint and several liability for the
obligations of Indemnitor hereunder.

 

K-14



--------------------------------------------------------------------------------

  23. Specific Limitation on Indemnity and Indemnity Obligations. Indemnitor and
Administrative Agent hereby confirm that it is the intention of each Indemnitor
and Administrative Agent that this Indemnity not constitute a fraudulent
transfer or fraudulent conveyance (a “Fraudulent Conveyance”) under the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any other debtor
relief law or insolvency law (whether statutory, common law, case law or
otherwise) or any jurisdiction whatsoever (collectively, the “Bankruptcy Laws”).
To give effect to the foregoing intention of the Indemnitors and Administrative
Agent, each of such parties hereby irrevocably agrees that the obligations
hereunder shall be limited to (but shall not be less than) such maximum amount
as will, after giving effect to the maximum amount of such obligations and all
other liabilities (whether contingent or otherwise) of the Indemnitors that are
relevant under such Bankruptcy Laws, result in the obligations of the
Indemnitors hereunder not constituting a Fraudulent Conveyance under the
Bankruptcy Laws, as of the date of execution and delivery of this Indemnity

 

  24. Additional Indemnitors. At such time following the date hereof as to any
new Person who desires, or is otherwise required pursuant to the Credit
Agreement, to become an Indemnitor under this Indemnity (a “Joinder
Indemnitor”), such Joinder Indemnitor shall execute and deliver to the Lender a
joinder agreement substantially in the form of Exhibit J to the Credit Agreement
(a “Joinder Agreement”), signifying its agreement to be bound by the provisions
of this Indemnity as an Indemnitor to the same extent as if such Joinder
Indemnitor had originally executed this Indemnity as of the date hereof. Each of
the other Indemnitors hereby consents to the execution and delivery of such
Joinder Agreement without any further notice or consent of such Indemnitor.

[remainder of page intentionally left blank]

 

K-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity as of the date first
above written.

 

BORROWER: GETTY REALTY CORP. By:  

 

Name:   David B. Driscoll Title:   President and Chief Executive Officer

[signatures continue on following page]

 

K-16



--------------------------------------------------------------------------------

GUARANTORS:

GETTY PROPERTIES CORP.

GETTY TM CORP.

AOC TRANSPORT, INC.

GETTYMART INC.

LEEMILT’S PETROLEUM, INC.

SLATTERY GROUP INC.

GETTY HI INDEMNITY, INC.

GETTY LEASING, INC.

GTY NY LEASING, INC.

GTY MA/NH LEASING, INC.

By:  

 

Name:   David B. Driscoll Title:   President and Chief Executive Officer

POWER TEST REALTY COMPANY

LIMITED PARTNERSHIP

By: Getty Properties Corp., its General Partner By:  

 

Name:   David B. Driscoll Title:   President and Chief Executive Officer

 

K-17



--------------------------------------------------------------------------------

Schedule I

GETTY PROPERTIES CORP.

POWER TEST REALTY COMPANY LIMITED PARTNERSHIP

GETTY TM CORP.

AOC TRANSPORT, INC.

GETTYMART INC.

LEEMILT’S PETROLEUM, INC.

SLATTERY GROUP INC.

GETTY HI INDEMNITY, INC.

GETTY LEASING, INC.

GTY NY LEASING, INC.

GTY MA/NH LEASING, INC.

 

K-18



--------------------------------------------------------------------------------

EXHIBIT L

[RESERVED]

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF EQUITY PLEDGE

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”), dated as of
March [            ], 2012 is by GETTY REALTY CORP., a Maryland corporation (the
“Borrower”), and the parties identified in Schedule I attached hereto (the
“Guarantors”, and, together with the Borrower, each a “Pledgor” and
collectively, the “Pledgors”), for the benefit of JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders referenced below (in such capacity, the
“Administrative Agent”).

RECITALS

(a) Reference is made to that certain Amended and Restated Credit Agreement,
dated as of the date hereof (as it hereafter may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the lenders party thereto (the “Lenders”) and the Administrative
Agent, pursuant to which the Lenders have agreed to make loans to the Borrower
in the aggregate principal amount of up to $175,000,000 (the “Loans”), subject
to the terms and conditions of the Credit Agreement. All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

(b) The Pledgors own 100% of the Equity Interests of certain entities, as
described in Schedule II attached hereto (the “Subsidiaries”).

(c) The Pledgors have agreed to secure their respective obligations, liabilities
and indebtedness under the Credit Agreement and the other Loan Documents by a
pledge and security interest in their respective Equity Interests in the
Subsidiaries (collectively, the “Pledged Interests”), pursuant to the terms of
this Security Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Pledge of Collateral. Each Pledgor does hereby convey, transfer, assign, set
over, hypothecate and grant unto the Administrative Agent, on behalf of the
Lenders, as security for all of the obligations, liabilities and indebtedness of
every nature of such Pledgor from time to time owing to the Administrative Agent
or any Lender under or in connection with the Credit Agreement, the Guaranty or
any other Loan Document to which such Pledgor is a party, including principal,
interest, fees (including fees of counsel), and expenses whether now or
hereafter existing under the Loan Documents (collectively, the “Obligations”), a
continuing security interest in the Collateral (as such term is hereinafter
defined).

 

M-1



--------------------------------------------------------------------------------

2. Collateral. For the purpose of this Security Agreement, “Collateral” shall
mean all of each Pledgor’s right, title and interest in, to and under the
Pledged Interests, whether now owned or hereafter acquired, together with all
other rights, interests, claims and other property of such Pledgor in any manner
arising by virtue of such Pledgor’s ownership of the Pledged Interests in the
Subsidiaries, whether such rights, interest, claims or other property are now
owned or hereafter acquired by such Pledgor, whatever their respective kind or
character, whether they are tangible or intangible property, whether
certificated or uncertificated, and wheresoever they may exist or be located,
including, without limitation, now owned or hereafter acquired by such Pledgor
and in any manner arising by virtue of such Pledgor’s ownership of the Pledged
Interests and further including, without limitation, all of the rights of such
Pledgor (whether now owned or hereafter acquired) to: (a) capital of, profits of
(in each case whether or not distributed) and distributions of or from such
Pledgor’s Subsidiaries, whether cash or non-cash, and whether prior to or in
connection with the liquidation of any such Subsidiary; (b) proceeds of sale,
recoveries, and all other rights, powers, property and remedies of such Pledgor
with respect to any of the foregoing or with respect to its interest in any
Subsidiary; (c) access to the books and records of such Pledgor’s Subsidiaries
and to other information concerning or affecting such Pledgor’s Subsidiaries;
(d) the certificates and instruments now or hereafter representing the Pledged
Interests, if any; (e) all of the interest of such Pledgor as owner of the
Equity Interests in any successor to such Pledgor’s Subsidiaries, whether such
successor is a continuation of the applicable Subsidiary or a reformation
thereof, or otherwise, together with all other property which, absent this
assignment would, now or hereafter, be distributable or distributed,
transferable or transferred, payable or paid, or deliverable or delivered to
such Pledgor as owner of the shares of capital stock or partnership interests,
as applicable, of the applicable Subsidiary or by any such successor, whether at
any time prior to, or in connection with, or after the liquidation a Subsidiary,
including, without limitation, securities, property, interest, dividends,
distributions of cash, distributions of property in kind and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, the
Pledged Interests (collectively, the “Distributions”); and (f) all proceeds,
whether cash proceeds or non-cash proceeds (as such terms are defined in the New
York Uniform Commercial Code, as applicable), and products of any and all of the
foregoing.

3. Delivery to Administrative Agent. Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or prior to the execution and
delivery of this Security Agreement, (x) all certificates representing its
respective Collateral, if any, and (y) stock powers in blank for each of its
Subsidiaries which is a corporation in the form of Exhibit A attached hereto and
(ii) promptly upon the receipt thereof by or on behalf of such Pledgor, all
other certificates and instruments constituting Collateral of such Pledgor, if
any. Prior to delivery to the Administrative Agent, all such certificates and
instruments constituting Collateral of such Pledgor shall be held in trust by
such Pledgor on behalf of the Administrative Agent for the benefit of the
Administrative Agent pursuant hereto. All such other certificates and
instruments shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, in form and substance reasonably satisfactory to the Administrative
Agent.

 

M-2



--------------------------------------------------------------------------------

4. Distributions/Management. Each Pledgor hereby authorizes and directs its
Subsidiaries, upon receipt of written notice from the Administrative Agent that
an Event of Default has occurred and is continuing under this Security
Agreement, to distribute, transfer, pay and deliver any and all Distributions to
the Administrative Agent, at such address as it may direct, at such time and in
such manner as such Distributions would otherwise be distributed, transferred,
paid or delivered to such Pledgor. Notwithstanding any of the foregoing, unless
and until there occurs and is continuing an Event of Default hereunder, the
Administrative Agent agrees to forbear in exercising its right to the
Distributions or any of its other rights granted under this Security Agreement,
and each Pledgor shall have the right to receive all Distributions and retain
and enjoy the same, free and clear of the Lien hereby created and to exercise
all rights of such Pledgor in and its respective Subsidiaries. Upon or at any
time after the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent, at its option to be exercised in its sole
discretion, may under the terms of this Security Agreement require the
Subsidiaries to pay all Distributions to the Administrative Agent. The
Subsidiaries shall be entitled to conclusively rely on such notice and pay all
Distributions to the Administrative Agent and shall have no liability to the
Pledgors for any loss or damage any Pledgor may incur by reason of said
reliance. Without limiting the foregoing, unless an Event of Default shall have
occurred and be continuing, nothing herein shall entitle the Administrative
Agent to interfere, directly or indirectly, in the management or administration
of the business or affairs of the Subsidiaries.

5. No Assumption. Notwithstanding any of the foregoing, whether or not an Event
of Default shall have occurred hereunder and whether or not the Administrative
Agent elects to foreclose on the security interest in the Collateral as set
forth herein, neither the execution of this Security Agreement, receipt by the
Administrative Agent of any Pledgor’s rights, title and interests in and to the
Distributions, now or hereafter due to such Pledgor from any Subsidiary, nor the
Administrative Agent’s foreclosure of the security interest in the Collateral,
shall in any way be deemed to obligate the Administrative Agent to assume any of
such Pledgor’s obligations, duties, expenses or liabilities under the articles
of incorporation and by-laws or limited partnership agreement, as applicable, of
such Subsidiary as presently existing or as hereafter amended (collectively, the
“Organizational Documents”), or under any and all other agreements with respect
to the Collateral now existing or hereafter drafted or executed (collectively,
the “Subsidiary Obligations”), unless the Administrative Agent otherwise
expressly agrees to assume any or all of the Subsidiary Obligations in writing.
In the event of any foreclosure by the Administrative Agent, the applicable
Pledgor shall remain bound and obligated to perform the Subsidiary Obligations
and the Administrative Agent shall not be deemed to have assumed any of such
Subsidiary Obligations except as provided in the preceding sentence.

6. Indemnification. Each Pledgor hereby agrees to indemnify, defend and hold the
Administrative Agent, each Lender, and their respective successors and assigns
harmless from and against any and all damages, losses, claims, costs or expenses
(including reasonable attorneys’ fees) and any other liabilities whatsoever that
the Administrative Agent or any of its successors or assigns as Administrative
Agent may incur by reason of this Security Agreement or by reason of any
assignment of such Pledgor’s right, title and interest in and to any or all of
the Collateral.

7. Representations, Warranties and Covenants. Each Pledgor makes the following
representations, warranties and covenants:

 

M-3



--------------------------------------------------------------------------------

(a) The Pledgors have delivered to the Administrative Agent a true and complete
copy of the Organizational Documents, which Organizational Documents are
currently in full force and effect and have not been amended or modified except
as disclosed in writing.

(b) The Pledgors have the full right and title to the Collateral and the full
power and authority to pledge, convey, transfer and assign their respective
interests therein. Other than as may be permitted pursuant to the Credit
Agreement, no Pledgor shall, without the prior written consent of the
Administrative Agent, which consent may be granted or denied in the
Administrative Agent’s sole discretion (together with any Lender approval
required under the Credit Agreement), convey, transfer, assign, set over or
pledge to any party any of its interest in the Collateral. Each Pledgor agrees
to warrant and defend its respective title to the Collateral and the security
interest created by this Security Agreement against all claims of all Persons
(other than the Administrative Agent, the Lenders and Persons claiming through
the Administrative Agent or any Lender) and will maintain and preserve the
Collateral and such security interest.

(c) Each Pledgor agrees that as the sole owner of the Equity Interests in the
respective Subsidiaries, it will: (i) abide by, perform and discharge each and
every obligation, covenant and agreement to be abided by, performed or
discharged by a member under the terms of the respective Organizational
Documents, at no cost or expense to the Administrative Agent, (ii) except as
expressly provided to the contrary herein, not amend, modify, cancel or extend
any of the terms of any of the respective Organizational Documents in any manner
materially adverse to the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent, (iii) not consent to the taking of
any action by any of its respective Subsidiaries which would impair the value of
the Collateral or violate the Credit Agreement without the prior written consent
of the Administrative Agent (together with any Lender approval required under
the Credit Agreement), (iv) not terminate any of the respective Organizational
Documents, and (v) not waive any violation of any of the respective
Organizational Documents by any other party thereto.

(d) Each Pledgor agrees that it shall not, without prior notification to the
Administrative Agent, move or otherwise change its jurisdiction of formation.

(e) Except for financing statements filed or to be filed in favor of the
Administrative Agent as secured party hereunder, there are no financing
statements under the Uniform Commercial Code as in effect from time to time in
the state of organization of its respective Subsidiaries, or under the Uniform
Commercial Code of any other state, currently on file covering any or all of the
Collateral and no Pledgor will, without the prior written consent of the
Administrative Agent, until payment in full of all of the Obligations as
provided under the Loan Documents and the return of all outstanding Letters of
Credit for any Pledgor, if any, file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Administrative Agent
as secured party.

(f) From time to time, each Pledgor will execute and deliver to the
Administrative Agent such additional documents and will provide such additional
information and perform such additional acts as the Administrative Agent may
reasonably require to carry out the terms of this Security Agreement, provided
that such additional acts do not increase such Pledgor’s obligations or decrease
its rights.

 

M-4



--------------------------------------------------------------------------------

8. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:

(a) Any Pledgor shall fail to observe or perform any term, covenant or agreement
contained in Section 7 (other than Section 7(f)) of this Security Agreement; or

(b) Any Pledgor shall fail to perform or observe any other term, covenant or
agreement on its part to be performed or observed pursuant to this Security
Agreement and such failure shall have continued unremedied for a period of
twenty (20) days after the Administrative Agent shall have provided notice
thereof to such Pledgor; or

(c) Any representation or warranty of any Pledgor contained herein or in any
certificate, report or notice delivered or to be delivered by a Pledgor pursuant
hereto shall prove to have been incorrect or misleading in any material respect
when made; or

(d) This Security Agreement shall cease to be in full force and effect as a
result of any Pledgor’s default of its obligations hereunder or any Pledgor
shall so assert or shall disavow any of its obligations hereunder; or

(e) The occurrence of an “Event of Default” under and as defined in the Credit
Agreement.

9. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default
hereunder, the Administrative Agent may, at its option, do any one or more of
the following:

(i) Declare an Event of Default under the Credit Agreement;

(ii) Either personally, or by means of a court appointed receiver, take
possession of all or any of the Collateral and exclude therefrom any Pledgor and
all others claiming under any Pledgor, and thereafter exercise all rights and
powers of the Pledgors with respect to the Collateral or any part thereof. In
the event the Administrative Agent demands, or attempts to take possession of
the Collateral in the exercise of any rights under this Security Agreement, each
Pledgor promises and agrees to promptly turn over and deliver complete
possession thereof to the Administrative Agent;

(iii) Without notice to or demand upon any Pledgor, make such payments and do
such acts as the Administrative Agent may reasonably deem necessary to protect
the security interest in the Collateral, including, without limitation, paying,
purchasing, contesting or compromising any encumbrance, charge or lien which is
prior to or superior to the security interest granted hereunder, and in
exercising any such powers or authority to pay all reasonable out-of-pocket
expenses incurred in connection therewith;

(iv) Require any Pledgor to take all actions necessary to deliver such
Collateral to the Administrative Agent, or an agent or representative designated
by it; or

 

M-5



--------------------------------------------------------------------------------

(v) Enforce this Security Agreement as herein provided or in any manner
permitted by law, and exercise any and all of the rights and remedies granted to
the Administrative Agent under the Loan Documents in connection with
indebtedness secured hereby.

(b) The Administrative Agent shall give the Pledgors at least thirty (30) days
prior written notice of the time and place of any public sale of the Collateral
subject to this Security Agreement or other intended disposition thereto to be
made. Such notice may be mailed to the Pledgors at the address set forth in this
Security Agreement.

(c) The proceeds of any sale under Subsection 9(a) shall be applied as follows:

(i) To the payment of the reasonable out-of-pocket costs and expenses of
retaking, holding and preparing for the sale and the selling of the Collateral
(including reasonable legal expenses and attorneys’ fees) and the discharge of
all assessments, encumbrances, charges or liens, if any, on the Collateral prior
to the lien thereof (except any taxes, assessments, encumbrances, charges or
liens subject to which such sale shall have been made); and

(ii) To the payment of the Obligations of such Pledgor under the Loan Documents.

(d) The Administrative Agent shall have the right to enforce one or more
remedies hereunder, successively or concurrently, and such action shall not
operate to estop or prevent the Administrative Agent from pursuing any further
remedy which it may have.

(e) EACH PLEDGOR ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT OR THE LENDERS MAY
BE UNABLE TO EFFECT A PUBLIC SALE OF ALL OR ANY PART OF THE COLLATERAL AND MAY
BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES TO A RESTRICTED GROUP OF
PURCHASERS WHO WILL BE OBLIGATED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE THE
COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE THEREOF. EACH PLEDGOR FURTHER ACKNOWLEDGES THAT ANY SUCH
PRIVATE SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE THAN THOSE OF PUBLIC
SALES, AND AGREES THAT SUCH PRIVATE SALES SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER AND THAT THE ADMINISTRATIVE AGENT AND LENDERS
HAVE NO OBLIGATION TO DELAY SALE OF ANY COLLATERAL TO PERMIT THE ISSUER THEREOF
TO REGISTER IT FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933. EACH PLEDGOR
AGREES THAT THE ADMINISTRATIVE AGENT AND LENDERS SHALL BE PERMITTED TO TAKE SUCH
ACTIONS AS THE ADMINISTRATIVE AGENT AND LENDERS DEEM REASONABLY NECESSARY IN
DISPOSING OF THE COLLATERAL TO AVOID

 

M-6



--------------------------------------------------------------------------------

CONDUCTING A PUBLIC DISTRIBUTION OF SECURITIES IN VIOLATION OF THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE, AS NOW ENACTED OR AS THE SAME
MAY IN THE FUTURE BE AMENDED, AND ACKNOWLEDGES THAT ANY SUCH ACTIONS SHALL BE
COMMERCIALLY REASONABLE.

10. Further Documentation. Each Pledgor hereby agrees to execute and deliver,
from time to time, one or more financing statements and such other instruments
as may be required to perfect the security interest created hereby, including
any continuations or amendments of such financing statements, and pay the cost
of filing or recording the same in the public records specified by the
Administrative Agent.

11. Authorization and Power of Attorney. Each Pledgor hereby authorizes the
Administrative Agent to and/or file or record, if necessary, any financing
statement on its behalf to perfect or continue the security interest created
hereby. Each Pledgor acknowledges and agrees that the exercise by the
Administrative Agent of its rights under this Section 11 and the admission of
the Administrative Agent or any successor of the Administrative Agent to the
Subsidiaries will not be deemed a satisfaction of the amounts owed the
Administrative Agent unless the Administrative Agent so elects in writing.

12. Governing Law; Waiver of Jury Trial; Consent to Jurisdiction. This Security
Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with the law of the
State of New York pursuant to Section 5-1401 of the General Obligations Law of
the State of New York. The provisions of the Credit Agreement relating to
submission to jurisdiction, waiver of jury trial and venue are hereby
incorporated by reference herein and made applicable to each Pledgor, the
Administrative Agent and the Lenders, mutatis mutandis.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Pledgor and
its respective successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent, to the benefit of the Administrative
Agent for the benefit of the Lenders and their successors and permitted assigns
under the Credit Agreement; provided, however, that no Pledgor may assign its
rights or delegate its duties hereunder without the prior written consent of the
Administrative Agent. To the fullest extent permitted by law, each Pledgor
hereby releases the Administrative Agent, the Lenders, and their respective
successors and permitted assigns, from any liability for any act or omission
relating to this Security Agreement or the Collateral (except for any liability
arising from the gross negligence or willful misconduct of such party).

14. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement. Notices to a Guarantor shall be sent to it at c/o Getty Realty Corp.,
125 Jericho Turnpike, Jericho, New York 11753, Attention of Chief Financial
Officer (Telecopy No. (516) 478-5403 with copies to: (x) Getty Realty Corp., 125
Jericho Turnpike, Jericho, New York 11753, Attention Chief Legal Officer
(Telecopy No. (516) 478-5490 and (y) DLA Piper LLP (US), 203 N. LaSalle Street,
Suite 1900, Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy
No. (312) 251¬5735)]; provided that the failure to deliver a copy under
(y) above shall not affect the effectiveness of the delivery of such notice or
other communication to such Guarantor.

 

M-7



--------------------------------------------------------------------------------

15. Consent of Pledgors. Each Pledgor consents to the exercise by the
Administrative Agent of any rights of such Pledgor in accordance with the
provisions of this Security Agreement.

16. Severability. Every provision of this Security Agreement is intended to be
severable. In the event any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the balance of the terms and
provisions thereof, which terms and provisions shall remain binding and
enforceable.

17. Amendment. This Security Agreement may be modified or rescinded only by a
writing expressly relating to this Security Agreement and signed by all of the
parties.

18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

19. Release of Pledgors’ Obligations. Upon the satisfaction in full of all of
the Obligations (excluding contingent indemnification obligations to the extent
no unsatisfied claim giving rise thereto has been asserted) and termination of
the Commitments, this Security Agreement (and the security interest created
hereby) shall terminate and all rights to the Collateral shall revert to the
respective Pledgor, upon which, the Administrative Agent shall (i) return to
each Pledgor such of its respective Collateral (together with all blank powers
or other instruments of transfer or assignment) as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (ii) execute
and deliver to each Pledgor such documents as such Pledgor shall reasonably
request to evidence such termination.

[The remainder of this page is intentionally left blank.]

 

M-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 

PLEDGORS: GETTY REALTY CORP., a Maryland corporation By:     Name:   David B.
Driscoll Title:   President and Chief Executive Officer   GETTY PROPERTIES
CORP., a Delaware corporation   By:     Name:   David B. Driscoll Title:  
President and Chief Executive Officer   GETTY TM CORP., a Maryland corporation
By:     Name:   David B. Driscoll Title:   President and Chief Executive Officer

[signatures continue on following page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:    
  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors Party Hereto

 

1. Getty Properties Corp.

 

2. Getty TM Corp.



--------------------------------------------------------------------------------

SCHEDULE II

Subsidiaries

 

Name of

Subsidiary

  

Subsidiary’s

Jurisdiction

  

Pledgor(s)/Owner(s) and

Ownership Interest

Getty Properties Corp.

   Delaware    Getty Realty Corp. (100%)

Getty TM Corp.

   Maryland    Getty Realty Corp. (100%)

AOC Transport, Inc.

   Delaware    Getty Properties Corp. (100%)

GettyMart Inc.

   Delaware    Getty Properties Corp. (100%)

Leemilt’s Petroleum, Inc.

   New York    Getty Properties Corp. (100%)

Slattery Group Inc.

   New Jersey    Getty Properties Corp. (100%)

Getty HI Indemnity, Inc.

   New York    Getty Properties Corp. (100%)

Getty Leasing, Inc.

   Delaware    Getty Properties Corp. (100%)

GTY NY Leasing, Inc.

   Delaware    Getty Properties Corp. (100%)

GTY MA/NH Leasing, Inc.

   Delaware    Getty Properties Corp. (100%)

Getty Realty Corp. REIT Qualification Trust

   Maryland    Getty TM Corp. (100%)

Power Test Realty Company Limited Partnership

   New York   

Getty Realty Corp. (100% of limited partnership interests)

 

Getty Properties Corp. (100% of general partnership interests)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
            all of the capital stock of             , a corporation organized
under the laws of             (the “Company”), standing in the undersigned’s
name on the books of the Company represented by Certificate(s) No.(s)
[            ] herewith, and does hereby irrevocably constitute and appoint
            as its attorney-in-fact to transfer said stock on the books of the
Company with full power of substitution in the premises.

Dated:             

[                                             ],

  a  [                    ]

By:                                                             
                                                                             

     Name:

     Title:



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF GENERAL ASSIGNMENT

GENERAL ASSIGNMENT AND SECURITY AGREEMENT

THIS GENERAL ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”), given this
[        ] day of March, 2012, made by GETTY REALTY CORP., a Maryland
corporation (“Borrower”), the parties identified in Schedule I attached hereto
(the “Guarantors”, and together with the Borrower, each an “Assignor” and
collectively, the “Assignors”), to JPMORGAN CHASE BANK, N.A. as administrative
agent on behalf of certain lenders (as defined below) (together with its
successors and assigns, hereinafter referred to as “Administrative Agent”).

W I T N E S S E T H :

A. Pursuant to that certain Amended and Restated Credit Agreement dated as of
the date hereof (as the same may be amended, modified, supplemented or replaced
from time to time, the “Credit Agreement”), among Borrower, Administrative Agent
and certain lenders party thereto (each, a “Lender”, and collectively, the
“Lenders”), the Lenders have agreed to make loans to Borrower in the aggregate
principal amount of up to $175,000,000 (the “Loans”), subject to the terms and
conditions of the Credit Agreement. Capitalized terms used herein and not herein
defined shall have the meanings assigned to such terms in the Credit Agreement.

B. To induce the Lenders to make the Loan and to secure payment of the Debt, the
Assignors have agreed to the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the sum of Ten Dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Assignment, Pledge and Security Interest. Each Assignor hereby absolutely
grants a first lien on and security interest in, and hereby assigns, pledges,
transfers and sets over to Administrative Agent (on behalf of the Lenders) as
additional security for the payment of the principal amount of the Loans, all
interest accrued and unpaid thereon, and all due and unpaid fees and other sums
due to the Administrative Agent or the Lenders with respect to the Loans or
under any Loan Document (collectively, the “Debt”), all of such Assignor’s
right, title and interest in and to the following:

(a) that certain Promissory Note made by CPD NY Energy Corp., a New York
corporation (“CPD”), as payor, in favor of GTY NY Leasing, Inc., a Delaware
corporation (“GTY NY Assignor”), as payee, dated as of January 13, 2011, in the
aggregate principal amount of $18,400,000 (as the same may be amended, modified
and in effect from time to time, the “CPD Note”);

(b) all rights of such Assignor under all other loan or security documents
executed in connection with the loan granted to CPD by GTY NY Assignor,
including, without limitation, the items described in Exhibit A attached hereto,
as any of the



--------------------------------------------------------------------------------

same may hereafter be amended, restated, replaced, supplemented or otherwise
modified from time to time (together with the CPD Note, the “CPD Documents”), or
under any other agreement or instrument relating to the CPD Documents,
including, without limitation, (i) all rights of such Assignor to receive moneys
under the CPD Note due and to become due under or pursuant to the CPD Documents,
(ii) all claims of such Assignor for damages arising out of or for breach of or
default under a CPD Document, and (iii) any right of such Assignor to perform
thereunder and to compel performance and otherwise exercise all rights and
remedies thereunder;

(c) all rights of such Assignors under all other loan or security documents
executed in connection with any loans made by such Assignor to any Person that
is not an Affiliate of such Assignor after the date hereof, as any of the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time (the “Other Loan Documents”), or under any other agreement or
instrument relating to the Other Loan Documents, including, without limitation,
(i) all rights of such Assignor to receive moneys under any promissory note due
and to become due under or pursuant to the Other Loan Documents, (ii) all claims
of such Assignor for damages arising out of or for breach of or default with
respect to the Other Loan Documents, and (iii) any right of such Assignor to
perform thereunder and to compel performance and otherwise exercise all rights
and remedies thereunder;

(d) all of such Assignor’s right, title and interest in, to and under the
documents, contracts, instruments, plans, permits, licenses, approvals,
applications, trade names, insurance policies, equipment leases, purchase and
sale agreements, environmental indemnification agreements, property management
agreements, asset management agreements, development agreements and other
instruments executed or existing with respect to the Properties, including,
without limitation, the Ground Leases, or otherwise, and any amendments or
modifications thereto or any replacements thereof executed during the term of
the Notes, now in existence or hereafter executed by such Assignor or now in the
possession of such Assignor or hereafter obtained by such Assignor (the items
described in this subparagraph (c), the CPD Documents and the Other Loan
Documents are, collectively, the “Documents”);

(e) all rights, powers, privileges, claims, remedies and causes of action of
every kind which such Assignor now has or may in the future have with respect to
or by reason of its interest in the Documents;

(f) all of such Assignor’s interest in all documents, instruments, chattel
paper, escrows, claims, deposits, general intangibles and personal property as
the foregoing terms are defined in the UCC (collectively, the “General
Intangibles”);

(g) all accounts (including reserve accounts), maintained by such Assignor with
the Administrative Agent, including the accounts listed in Exhibit B attached
hereto (the “Accounts”), and all cash, checks, drafts, certificates, and
instruments, if any, from time to time deposited or held in the Accounts from
time to time including, without limitation, all deposits or wire transfers made
to the Accounts; and

(h) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing (the items enumerated in the preceding
subparagraphs (a) through (f) and in this subparagraph (g) being hereinafter
collectively referred to as the “Collateral”).

 

O-2



--------------------------------------------------------------------------------

2. Present Assignment; Delivery of the CPD Documents and Other Loan Documents.

(a) This Agreement is given to secure the Debt. The parties intend that this
Agreement shall be a present, actual, absolute and unconditional assignment and
shall, immediately upon execution, give Administrative Agent the right to assume
Assignor’s interest in the Collateral. Notwithstanding the foregoing until the
written revocation of such license by Administrative Agent following the
occurrence and during the continuance of an Event of Default, the applicable
Assignor shall have a license to utilize the Collateral in accordance with the
terms thereof. If an Event of Default shall have occurred and be continuing and
the written revocation of such license, such Assignor’s license mentioned in the
immediately preceding sentence shall cease and terminate, without the execution
of any further instrument or document or the taking of any other act on the part
of Administrative Agent, and in such event, Administrative Agent shall be
entitled to utilize the Collateral in Assignor’s place and stead, in the name of
Assignor or otherwise.

(b) The CPD Note and the other CPD Documents shall be delivered to and held by
or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer endorsed by the applicable Assignor in blank, or
assignments in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, including, without limitation, an allonge to the CPD Note
in blank (the “Allonge”), in the form set forth on Exhibit C hereto,
transferring all of GTY NY Assignor’s interest in the CPD Note in blank, duly
executed by GTY NY Assignor and undated. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right, at any time, in its discretion, to transfer to or to register in the name
of the Administrative Agent or its nominees any or all of the CPD Documents as
additional Collateral for the Debt. In addition, the Administrative Agent shall
have the right, at any time in its discretion upon the occurrence and during the
continuance of an Event Default and without notice to GTY NY Assignor or any
other Assignor, to transfer to, and to designate on the Allonge, any Person to
whom the CPD Note is sold in accordance with the provisions hereof.

(c) In the event any Assignor makes a loan to any Person that is not an
Affiliate of such Assignor after the date hereof, such Assignor shall
immediately deliver to the Administrative an Allonge, in the form set forth on
Exhibit C hereto, transferring all of such Assignor’s interest in the applicable
note in blank, duly executed by such Assignor and undated. The provisions of
subsection (b) above and the other rights and remedies set forth in this
Agreement shall apply to any such future Allonge and the Other Loan Documents.

3. No Obligation of Administrative Agent or Lenders. Neither this Agreement nor
any action or inaction on the part of Administrative Agent or any Lender shall
constitute an assumption on the part of Administrative Agent or any Lender of
any duty or obligation with respect to the Collateral, nor shall Administrative
Agent or any Lender have any duty or obligation to make any payment to be made
by an Assignor under the Collateral, or to present or file any claim, or to take
any other action to collect or enforce the payment of any

 

O-3



--------------------------------------------------------------------------------

amounts or the performance of any obligations which have been assigned to
Administrative Agent or to which it may be entitled hereunder at any time or
times. No action or inaction on the part of Administrative Agent or any Lender
shall adversely affect or limit in any way the rights of Administrative Agent
hereunder or under the Collateral, and neither Administrative Agent nor any
Lender shall incur any liability on account of any action taken (or not taken)
by Administrative Agent or on Administrative Agent’s behalf in connection with
the Collateral in good faith, whether or not the same shall prove to be
improper, inadequate or invalid, in whole or in part.

4. Indemnification; Expenses. Each Assignor shall, jointly and severally,
indemnify and hold Administrative Agent and the Lenders harmless from and
against any and all liabilities, losses and damages which Administrative Agent
may incur by reason of this Agreement and any actions of Administrative Agent
taken (or not taken) in connection with the Collateral, and from and against any
and all claims and demands whatsoever which may be asserted against
Administrative Agent by reason of any alleged obligations to be performed or
discharged by Administrative Agent by reason of this Agreement, and the amount
thereof, including reasonable out-of-pocket costs, expenses and reasonable
attorneys’ fees and disbursements, together with interest on such amount, at the
rate of interest of 2% plus the rate applicable to ABR Loans from the date such
costs, expenses and fees were paid by Administrative Agent to the date of
payment thereof to Administrative Agent by such Assignor, shall be secured
hereby and by the other Loan Documents, and such Assignor shall reimburse
Administrative Agent or such Lender, as applicable, therefor within twenty
(20) days after demand, and upon the failure of Assignor to do so, the same
shall be deemed an Event of Default for which Administrative Agent and Lenders
shall be entitled to exercise any and all rights and remedies provided in the
Loan Documents or at law or in equity; provided, however, that in no event shall
Assignor be required to indemnify or hold harmless Administrative Agent or any
Lender for any liabilities, losses or damages resulting from such Person’s bad
faith, gross negligence or willful misconduct. It is further understood that
this Agreement shall not operate to constitute Administrative Agent or any
Lender as a lender in possession of the Properties, or to place responsibility
for the control, care, management or repair of the improvements upon
Administrative Agent or any Lender, nor shall it operate to make Administrative
Agent or any Lender responsible or liable (as to the Assignors) for any waste
committed with respect to the Properties and/or the improvements by any party,
or for any Hazardous Substances placed upon or found at the Properties, or for
any dangerous or defective condition of the improvements or for any negligence
in the management, up-keep, repair or control of the improvements resulting in
loss, injury, death or damage to any contractor, sub-contractor, licensee,
invitee, employee, or other party, or for any other thing or matter whatsoever.

5. Covenants.

(a) Each Assignor shall remain liable to, and shall, perform all of its
respective obligations under the CPD Documents and shall, at its sole cost and
expense, enforce the CPD Documents in a commercially reasonable manner and
comply in all material respects with all of its obligations under the CPD
Documents and all the terms thereof. Promptly after becoming aware of any
material default by any party under the CPD Documents, Assignor shall give
Administrative Agent prompt notice of such material default.

 

O-4



--------------------------------------------------------------------------------

(b) No Assignor shall take or omit to take any action, or do anything, or grant
any consent, waiver or ratification, that may impair the value of the CPD
Documents or the value of the Liens created, granted and/or confirmed herein
with respect to the CPD Documents.

6. Event of Default; Remedies

(a) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall be entitled to all of the rights, remedies, powers
and privileges available to a secured party under the Uniform Commercial Code or
other applicable law in any jurisdiction whose laws may apply. In addition, upon
the occurrence and during the continuance of an Event of Default, all amounts
payable under the CPD Note and the other CPD Documents shall be paid directly to
the Administrative Agent for application to the Debt.

(b) This Agreement shall constitute a direction to and full authority to any
person or entity which has contracted with or is a party to any of the
Collateral, including, without limitation, CPD (collectively, the “Contracting
Parties”, and individually, a “Contracting Party”) to perform its obligations
under the Documents for the benefit of Administrative Agent upon written notice
from Administrative Agent to any Contracting Party that an Event of Default
under this Agreement has occurred and is continuing. In addition, Assignor
agrees that it shall, promptly upon request of Administrative Agent following
such Event of Default and during the continuance thereof, execute and deliver
notices to the Contracting Parties directing that future performance of such
Contracting Parties’ obligations be made at the direction of Administrative
Agent. Assignors hereby irrevocably authorize each of the Contracting Parties to
rely upon and comply with any such notice or demand by Administrative Agent for
the performance by any such Contracting Party of its obligations under any
Document for the benefit of Administrative Agent, and no Contracting Party shall
have any right or duty to inquire whether an Event of Default has actually
occurred, and no Assignor shall have the right to countermand its authorization
herein to the Contracting Parties to perform for the benefit of Administrative
Agent.

(c) Upon the occurrence and during the continuance of an Event of Default and
upon notice to GTY NY Assignor, the Administrative Agent may cause the CPD Note
to be sold, assigned or otherwise disposed, at such place or places as the
Administrative Agent deems best, and for cash or on credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of time or place thereof (except such notice as is required above
or by applicable statute and cannot be waived) and the Administrative Agent or
anyone else may be the purchaser, assignee or recipient of any or all of the CPD
Note so disposed of at any public sale (or, to the extent permitted by law, at
any private sale), and thereafter hold the same absolutely, free from any claim
or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of GTY NY Assignor or any other Assignor, any such
demand, notice or right and equity being hereby expressly waived and released.
Unless prohibited by applicable law, the Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned. In connection therewith, the Administrative Agent may cause the
purchaser of the CPD Note to become the payee under the CPD Note to the

 

O-5



--------------------------------------------------------------------------------

extent the CPD Note is sold (in accordance with this subsection (c)), by
inserting the effective date and the name of such purchaser as the assignee
under the Allonge executed and delivered by GTY NY Assignor. The Administrative
Agent shall not incur any liability as a result of the sale of the CPD
Documents, or any part thereof, at any private sale pursuant to this subsection
(c) conducted in a commercially reasonable manner. Each Assignor hereby waives
any claims against the Administrative Agent arising by reason of the fact that
the price at which the CPD Documents may have been sold at such a private sale
was less than the price which might have been obtained at a public sale.

7. Representations and Warranties. Each Assignor represents and warrants that it
has full right, power and authority to assign its respective interests in the
Collateral assigned hereby, subject to the terms thereof, and that (a) to the
knowledge of such Assignor, the CPD Documents in existence on the date hereof,
are in full force and effect in accordance with their respective terms,
(b) the Assignors have delivered to Administrative Agent true and complete
copies of the CPD Documents in existence as of the date hereof, (c) except for
previous assignments that have been released on or before the date hereof,
neither the CPD Documents nor any part thereof has been assigned, pledged or
encumbered by any Assignor except pursuant to this Agreement (and except as
otherwise permitted thereby), (d) to the best of such Assignor’s knowledge and
belief, no default or event of default by any party which remains uncured beyond
the expiration of any applicable grace or notice period has occurred and is
continuing under the CPD Documents, and (e) to the best of such Assignor’s
knowledge and belief, none of the obligors under the CPD Documents has any
defense, set-off or counterclaim against Assignor to the performance of any
obligations of such obligors.

8. Further Assurances. Each Assignor, at such Assignor’s expense, shall execute
and deliver all such instruments and take all such action as the Administrative
Agent, from time to time, may reasonably request in order to obtain the full
benefits of this Agreement and of the rights and powers herein created and to
maintain and perfect the security interest granted in this Agreement. To the
extent permitted by law, each Assignor irrevocably authorizes Administrative
Agent, at the expense of such Assignor, to file financing statements and
continuation statements with respect to the Collateral without the signature of
such Assignor.

9. Miscellaneous.

(a) Wherever there is any conflict or inconsistency between any terms or
provisions of this Agreement and the Credit Agreement, the terms and provisions
of the Credit Agreement shall control.

(b) All rights and remedies herein conferred may be exercised whether or not
foreclosure proceedings are pending under any Mortgage or any other action or
proceeding has been commenced under any of the other Loan Documents.
Administrative Agent shall not be required to resort first to the security of
this Agreement before resorting to the security of any Mortgage or any of the
other Loan Documents and Administrative Agent may exercise the security hereof
or thereof concurrently or independently and in any order of preference.

(c) This Agreement shall automatically terminate (and the Collateral reassigned
to Assignor) upon the satisfaction in full of the Debt.

 

O-6



--------------------------------------------------------------------------------

(d) All notices, demands, consents, or requests which are either required or
desired to be given or furnished hereunder shall be sent and shall be effective
in the manner set forth in the Credit Agreement.

(e) The provisions of this Agreement shall be binding upon each Assignor, its
respective successors and assigns, and all Persons claiming under or through any
Assignor or any such successor or assign, and shall inure to the benefit of and
be enforceable by the Administrative Agent and its successors and assigns as
Administrative Agent under the Credit Agreement.

(f) This Agreement shall constitute a security agreement for all purposes under
the Uniform Commercial Code as in effect in the state where the Collateral is
located.

(g) This Agreement shall be governed by and construed according to the laws,
from time to time in effect, of the State of New York pursuant to Section 5.1401
of the General Obligations Law of the State of New York.

(h) Neither this Agreement nor any provision hereof may be changed, waived or
terminated orally, but only by an instrument in writing signed by Administrative
Agent and the Assignors.

(i) If any of the provisions of this Agreement, or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such provision or
provisions to persons or circumstances other than those to whom or which it is
held invalid or unenforceable, shall not be affected thereby and every provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

[remainder of page intentionally left blank]

 

O-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has duly executed this instrument as of the day and
year first above written.

 

GETTY REALTY CORP. By:     Name:   David B. Driscoll Title:   President and
Chief Executive Officer

GETTY PROPERTIES CORP.

GETTY TM CORP.

AOC TRANSPORT, INC.

GETTYMART INC.

LEEMILT’S PETROLEUM, INC.

SLATTERY GROUP INC.

GETTY HI INDEMNITY, INC.

GETTY LEASING, INC.

GTY NY LEASING, INC.

GTY MA/NH LEASING, INC.

By:     Name:   David B. Driscoll Title:   President and Chief Executive Officer

POWER TEST REALTY COMPANY LIMITED PARTNERSHIP

 

By: Getty Properties Corp., its General Partner

By:     Name:   David B. Driscoll Title:   President and Chief Executive Officer

 

O-8



--------------------------------------------------------------------------------

SCHEDULE I

 

1. Getty Properties Corp.

 

2. Power Test Realty Company Limited Partnership

 

3. Getty TM Corp.

 

4. AOC Transport, Inc.

 

5. GettyMart Inc.

 

6. Leemilt’s Petroleum, Inc.

 

7. Slattery Group Inc.

 

8. Getty HI Indemnity, Inc.

 

9. Getty Leasing, Inc.

 

10. Gty NY Leasing, Inc.

 

11. Gty MA/NH Leasing, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

CPD Documents

 

1. Promissory Note made by CPD NY Energy Corp., a New York corporation (“CPD”),
as payor, in favor of GTY NY Leasing, Inc., a Delaware corporation (“GTY NY
Assignor”), as payee, dated as of January 13, 2011, in the aggregate principal
amount of $18,400,000

 

2. Loan Agreement between CPD, as borrower, and GTY NY Assignor, as lender,
dated as of January 13, 2011

 

3. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing, between
CPD, as mortgagor, and GTY NY Assignor, as mortgagee, dated as of January 13,
2011.

 

4. Continuing Guaranty (Loan) made by Ahmed Jamal, Salah AlJamal, Saleh El
EJamal, Khalil ElJamal, CPD Properties NY, LLC, Chestnut Mars, Inc., Chestnut
Mart of Dolson, Inc., Chestnut Mart of Fishkill, Inc., Chestnut Mart of
Highland, Inc., Chestnut Mart of Montgomery, Inc., Chestnut Mart of Newburgh,
Inc., Chestnut Mart of Norwalk, Inc., Chestnut Mart of Pleasant Valley, Inc.,
Greenburgh Food Mart, Inc., Hyde Park Food Mart, Inc., LaGrange Food Mart, Inc.,
Middletown Food Mart, Inc., Milan Food Mart, Inc., Monroe Food Mart 123, Inc.,
Yorktown Food Mart, Inc., CPD Energy Corp., NY1MS, Inc., NJMS, Inc., Petropeneur
Brothers, Inc., Chestnut Rite Stop, Inc., Chestnut Star Mart, Inc., Chestnut
Mart of Gardiner, Inc., Super Pumper, Inc., Chestnut Mart of POK, Inc., CPD
Properties, Inc., Chestnut Service Center, Inc., CPD Group Management Corp.,
Chestnut Petroleum Dist, Inc. and CPD Parent Properties, LLC (the “CPD
Guarantors”), as guarantors, in favor of GTY NY Assignor, dated January 13, 2011

 

5. Hazardous Substances Indemnity Agreement made by CPD and the CPD Guarantors,
as indemnitors, in favor of GTY NY Assignor

 

6. UCC-1 Financing Statements

 

7. Lender’s Title Policy No. M-8912-924667, issued by Stewart Title Insurance
Company

 

8. Legal Opinion Letter, dated January 17, 2011, from Block, Janney & Pascal,
LLC

 

9. Legal Opinion Letter, dated January 13, 2011, from Pillsbury Winthrop Shaw
Pittman LLP



--------------------------------------------------------------------------------

EXHIBIT B

Accounts

 

Holder of Account

  

Account Number(s)

Getty Realty Corp.

   1. 893-141496    2. 777-243326    3. 428-60060    4. 300-3608605

Getty Properties Corp.

   1. 893-110612    2. 210-004061    3. 615-765904

Leemilt’s Petroleum, Inc.

   210-006145

Slattery Group Inc.

   109-024265

Power Test Realty Company Limited Partnership

   210-019433

GettyMart Inc.

   857-100890



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ALLONGE TO NOTE

This Allonge is attached to that certain Promissory Note, dated [January 13,
2011], in the original principal amount of [EIGHTEEN MILLION FOUR HUNDRED
THOUSAND and 00/100 Dollars ($[18,400,000.00])], by [CPD NY Energy Corp.], to
the order of [GTY NY Leasing, Inc.]

Pay to the order of                                 . This Allonge to Note is
made without recourse and without any representation or warranty of any kind
whatsoever, express or implied, or by operation of law or otherwise.

Dated: As of             , 201     (the “Effective Date”).

 

[GTY NY LEASING, INC.],

a Delaware corporation

By:      

Name:    David B. Driscoll

 

Title:      President and Chief Executive Officer